[ebixexh1015creditamendme001.jpg]
Execution Version 96338393_5 AMENDMENT NO. 6 TO CREDIT AGREEMENT This AMENDMENT
NO. 6 TO CREDIT AGREEMENT (this “Amendment”), dated as of February 21, 2018, is
entered into by and among EBIX, INC., a Delaware corporation (the “Borrower”),
certain subsidiaries of the Borrower party hereto as guarantors (the
“Guarantors” and collectively with the Borrower, the “Credit Parties”) under the
Credit Agreement (defined below), each Lender (as defined below) that is a party
hereto and REGIONS BANK, as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent. RECITALS WHEREAS, the Borrower,
the Administrative Agent and certain banks and other financial institutions (the
“Existing Lenders”) are parties to that certain Credit Agreement, dated as of
August 5, 2014 (as amended hereby, as amended by that certain Amendment No. 1 to
Credit Agreement and Waiver dated as of February 3, 2015, as further amended by
that certain Amendment No. 2 to Credit Agreement dated as of June 17, 2016, as
further amended by that certain Amendment No. 3 to Credit Agreement and Waiver
dated as of October 19, 2017, as further amended by that certain Amendment No. 4
to Credit Agreement and Waiver dated as of November 3, 2017, as further amended
by that certain Amendment No. 5 to Credit Agreement (Incremental Increase) dated
as of November 3, 2017, and as further amended, restated, extended, supplemented
or otherwise modified from time to time, the “Credit Agreement” and the Credit
Agreement prior to giving effect to this Amendment being referred to as the
“Existing Credit Agreement”), pursuant to which the Existing Lenders have
extended a revolving credit facility and term loan facility to the Borrower;
WHEREAS, the Borrower has requested that the Lenders (defined below) agree to
amend certain provisions of the Existing Credit Agreement, as more particularly
set forth below, and the Lenders party to this Amendment (after giving effect to
the Facility Adjustments (defined below)) are willing to effect such amendments,
as provided in, and on the terms and conditions contained in, this Amendment;
WHEREAS, the Borrower has also requested that the Existing Credit Agreement be
amended and increased to provide for (a) a Term Loan A (as defined in the Credit
Agreement) in an aggregate principal amount of $250,000,000 and (b) a revolving
credit facility with Aggregate Revolving Commitments (as defined in the Credit
Agreement) in a principal amount of $400,000,000, and the banks, financial
institutions and other lenders providing the Term Loan A and the Aggregate
Revolving Commitments (the “Lenders”) are willing to amend the Credit Agreement
to provide such credit facilities as provided in, and on the terms and
conditions contained in, this Amendment and in the Credit Agreement; WHEREAS,
the Lenders are willing to consent to the requested amendments to and increases
of the Existing Credit Agreement and the Facility Adjustments, all as provided
in, and on the terms and conditions contained in, this Amendment; and WHEREAS,
certain lenders under the Existing Credit Agreement identified on the signature
pages hereto as “Departing Lenders” (the “Departing Lenders”) have agreed to
assign their Revolving Commitments, Revolving Loans, Term Loan A Commitments and
Term Loan A amounts under the Existing Credit Agreement pursuant to the terms
hereof, with such assignment being deemed to occur simultaneously with the
Facility Adjustments and prior to the amendments set forth herein. NOW,
THEREFORE, for valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme002.jpg]
2 96338393_5 1. Defined Terms. Unless otherwise defined herein, capitalized
terms used herein shall have the meanings, if any, assigned to such terms in the
Credit Agreement, as amended by this Amendment. 2. Amendments to Credit
Agreement. Subject to the terms and conditions hereof and in accordance with
Section 11.4 of the Existing Credit Agreement: (a) The Existing Credit Agreement
(other than the Appendices, Schedules and Exhibits thereto) is hereby amended in
its entirety to read in the form of Annex I attached hereto (which such amended
Credit Agreement shall include the amended and increased Term Loan A Commitments
and Aggregate Revolving Commitments provided in this Amendment). (b) Appendix A
to the Existing Credit Agreement is hereby amended by replacing such appendix
with Appendix A attached as Annex II hereto. (c) Schedule 6.2 to the Existing
Credit Agreement is hereby amended by replacing such schedule with Schedule 6.2
attached as Annex III hereto. (d) Schedule 6.10(b) to the Existing Credit
Agreement is hereby amended by replacing such schedule with Schedule 6.10(b)
attached as Annex IV hereto. (e) Schedule 6.15 to the Existing Credit Agreement
is hereby amended by replacing such schedule with Schedule 6.15 attached as
Annex V hereto. (f) Schedule 6.20 to the Existing Credit Agreement is hereby
amended by replacing such schedule with Schedule 6.20 attached as Annex VI
hereto. (g) Schedule 8.1 to the Existing Credit Agreement is hereby amended by
replacing such schedule with Schedule 8.1 attached as Annex VII hereto. (h)
Schedule 8.2 to the Existing Credit Agreement is hereby amended by replacing
such schedule with Schedule 8.2 attached as Annex VIII hereto. (i) Schedule 8.4
to the Existing Credit Agreement is hereby amended by replacing such schedule
with Schedule 8.4 attached as Annex IX hereto. (j) Schedule 8.5 to the Existing
Credit Agreement is hereby amended by replacing such schedule with Schedule 8.5
attached as Annex X hereto. (k) Exhibit 7.1(c) to the Existing Credit Agreement
is hereby amended by replacing such exhibit with Exhibit 7.1(c) attached as
Annex XI hereto. The parties hereto agree and understand that the amendments to
the Existing Credit Agreement provided by this Section 2 shall be deemed
effective on the Effective Date (defined below), immediately after the
effectiveness of the Facility Adjustments set forth in such Credit Agreement
which are provided in, and made effective by, Section 3 of this Amendment below
(such that the Lenders consenting to this Amendment shall include only the
Lenders, Loans and Commitments as set forth on the amended Appendix A to the
Credit Agreement attached as Annex II hereto). 3. Facility Adjustments.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme003.jpg]
3 96338393_5 (a) Upon the Effective Date (i) the aggregate principal amount of
the Term Loan A referenced in the amended Credit Agreement set forth as Annex I
hereto in excess of the principal amount of the Term Loan A outstanding
immediately prior to the Effective Date shall be provided by the applicable
Lenders so that, after giving effect thereto, the aggregate amount of the Term
Loan A Commitment and related Term Loan A of each applicable Lender shall be as
set forth on Appendix A attached as Annex II hereto, and (ii) the Aggregate
Revolving Commitments referenced in the amended Credit Agreement set forth as
Annex I hereto shall be made available by the applicable Lenders so that, after
giving effect thereto, the aggregate amount of the Revolving Commitment of each
applicable Lender shall be as set forth on Appendix A attached as Annex II
hereto. (b) Notwithstanding anything to the contrary in the Existing Credit
Agreement or the Credit Agreement, in connection with the increase of the Term
Loan A and the Aggregate Revolving Commitments hereunder, each party hereto
agrees (i) that the requisite assignments shall be deemed to be made in such
amounts among the Lenders and the Departing Lenders, and from each Lender and
Departing Lender to each other applicable Lender, with the same force and effect
as if such assignments were evidenced by an Assignment Agreement as required
under the Credit Agreement and (ii) to any adjustments to be made to the
Register to effectuate such reallocations and assignments. In connection
therewith, (x) any reallocation among the applicable Lenders and the Departing
Lenders resulting from the Facility Adjustments, (y) the repayment of any Loans
necessary in connection with the Facility Adjustments (if any), and (z) any
reallocation among the applicable Lenders of outstanding Loans resulting from
the Facility Adjustments (if any), shall in each case all occur on the Effective
Date in connection with this Amendment, and the Administrative Agent may make
such adjustments between and among the applicable Lenders and Departing Lenders
(including adjustments to participations under the Credit Agreement in
outstanding Letters of Credit and Swingline Loans) as are reasonably necessary
to effectuate the Facility Adjustments, so that the outstanding Revolving
Commitments and Term Loan A amounts are as set forth on the revised Appendix A
to the Credit Agreement attached as Annex II hereto as of the Effective Date and
the outstanding Loans on the Effective Date are held by the applicable Lenders
in accordance with their respective Revolving Commitment Percentages and Term
Loan A Commitment Percentages set forth on such revised Appendix A to the Credit
Agreement (the increase of the facilities provided in the Credit Agreement, and
the assignments, adjustments and reallocations set forth in this sentence,
collectively, the “Facility Adjustments”). Notwithstanding anything to the
contrary in Section 11.5 of the Existing Credit Agreement, the Credit Agreement
or this Amendment, no other documents or instruments, including any Assignment
Agreement, shall be executed in connection with these assignments (all of which
requirements are hereby waived), and such assignments shall be deemed to be made
with all applicable representations, warranties and covenants as if evidenced by
an Assignment Agreement. In connection with the Facility Adjustments and any
prepayment, repayment or reallocation of Loans on the Effective Date as provided
herein, the Lenders agree that the Borrower shall not be required to pay any
additional amounts pursuant to Section 3.1(c) of the Credit Agreement. (c)
Notwithstanding anything to the contrary in the Existing Credit Agreement or the
Credit Agreement, each Lender agrees that (i) the Facility Adjustments provided
by this Amendment shall each be effective upon the Effective Date immediately
prior to the effectiveness of the amendments set forth in Section 2 above, (ii)
the conditions to effectiveness of the Facility Adjustments and the amendments
set forth in Section 2 above are limited to the conditions to the effectiveness
of this Amendment on the Effective Date as set forth below and (iii) no increase
to the Aggregate Revolving Commitments or the Term Loan A provided herein



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme004.jpg]
4 96338393_5 shall constitute an incurrence of or increase to the facilities
provided under Section 2.1(d) of the Existing Credit Agreement or of the Credit
Agreement. (d) To the extent not otherwise a Lender prior to the date of this
Amendment, the Lenders providing any portion of the facilities under the Credit
Agreement (collectively, the “Joining Lenders”) are parties to this Amendment
for the purposes of agreeing to the Credit Agreement, becoming party thereto and
becoming bound by the provisions thereof in the capacity of a Lender and
providing their portion of the Term Loan A and/or Revolving Loans. 4. Joinder of
Joining Lenders. By its execution of this Amendment, each Joining Lender hereby
confirms and agrees that, on and after the Effective Date, it shall be a party
to the Credit Agreement as a Lender, shall have all of the rights and be
obligated to perform all of the obligations of a Lender thereunder and its Term
Loan A Commitments and/or Revolving Commitments shall be as set forth on the
revised Appendix A attached as Annex II hereto. Each Joining Lender severally,
and not jointly, further (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) it meets all requirements of an Eligible
Assignee under the Credit Agreement (subject to receipt of such consents as may
be required under the Credit Agreement, which such consents shall be deemed
provided, to the extent required, by each Person that executes this Amendment),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and shall have the obligations of a
Lender thereunder, and (iv) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 7.1 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into the Credit Agreement on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, any
other Lender, agent or arranger; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Documents, and (ii) it will perform in accordance with their terms
all of the obligations that by the terms of the Credit Documents are required to
be performed by it as a Lender. 5. Representations and Warranties. The Borrower
and each of the other Credit Parties, by its execution of this Amendment, hereby
represents and warrants to the Administrative Agent and the Lenders as follows:
(a) the execution, delivery and performance by each Credit Party of this
Amendment have been duly authorized by all necessary corporate or other
organizational action and do not and will not (i) violate in any material
respect the terms of any of the Credit Parties’ Organizational Documents; (ii)
except as could not reasonably be expected to have a Material Adverse Effect,
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any other Contractual Obligations of any Credit
Party, (iii) result in or require the creation of any Lien upon any of the
properties or assets of any Credit Party (other than Liens created under any of
the Credit Documents in favor of the Collateral Agent for the benefit of the
holders of the Obligations), or (iv) require any approval of stockholders,
members or partners or any approval or consent of any Person under any material
Contractual Obligation of any Credit Party; (b) this Amendment has been duly
executed and delivered by each Credit Party, and constitutes a legal, valid and
binding obligation of each Credit Party, enforceable against such Credit Party
in accordance with its terms, except as may be limited by Debtor Relief Laws or
by equitable principles relating to enforceability;



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme005.jpg]
5 96338393_5 (c) the representations and warranties of each Credit Party
contained in Section 6 of the Credit Agreement and in each other Credit Document
are true and correct in all material respects on and as of the Effective Date,
except to the extent that such representations and warranties specifically
relate to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date, and except that for purposes of this
clause (c), the representations and warranties contained in Sections 6.7(a) and
(b) of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to Sections 7.1(b) and (a) of the Credit
Agreement, respectively; and (d) after the effectiveness of this Amendment on
the Effective Date, the borrowing of Loans and the increase of Term Loan A
Commitments and the Aggregate Revolving Commitments set forth herein, no Default
has occurred and is continuing. 6. Effectiveness; Conditions Precedent. The
effectiveness of this Amendment and the amendments to the Credit Agreement
herein provided are subject to the satisfaction of the following conditions
precedent (the date of such satisfaction, the “Effective Date”): (a) the
Administrative Agent shall have received each of the following documents or
instruments in form and substance reasonably acceptable to the Administrative
Agent: (i) counterparts of this Amendment, duly executed by each Credit Party,
the Administrative Agent, each Lender and each Departing Lender (solely in its
capacity as such); (ii) to the extent requested, the Administrative Agent shall
have received (A) Revolving Loan Notes, if any, executed by the Borrower in
favor of each Lender with a Revolving Commitment requesting such Revolving Loan
Notes, whether in replacement of existing Revolving Loan Notes or otherwise, and
(B) Term Loan A Notes, if any, executed by the Borrower in favor of each Term
Lender requesting such Term Loan A Notes, whether in replacement of existing
Term Loan A Notes or otherwise; provided that any failure to request such a
Revolving Loan Note or Term Loan A Note in connection with the Effective Date
shall not limit the ability of any Lender to request a Note from time to time
pursuant to the Credit Agreement; (iii) (A) copies of the Organizational
Documents, certified (to the extent applicable) as of a recent date by the
appropriate Governmental Authority (or certification that such Organizational
Documents have not been altered, amended, revoked or otherwise modified since
the last delivery thereof to the Administrative Agent and the Lenders), (B)
copies of resolutions approving the transactions contemplated in connection with
this Amendment, the Credit Agreement and the related financing and authorizing
execution, delivery and performance of this Amendment, (C) copies of
certificates of good standing, existence or the like of a recent date from the
appropriate Governmental Authority of its jurisdiction of formation or
organization and (D) incumbency certificates, in each case, for each of the
Credit Parties and certified by an Authorized Officer of the Borrower in form
and substance reasonably satisfactory to the Administrative Agent; and (iv) one
or more certificates from an Authorized Officer of the Borrower (in the case of
(F) below, from the Corporate Vice President - Finance & Human Resources of the
Borrower), in form and substance reasonably satisfactory to the Administrative
Agent, confirming, among other things, (A) all consents, approvals,
authorizations, registrations, or filings required to be made or obtained by the
Borrower and the other Credit Parties, if any, in connection with this Amendment
and the other Credit Documents and the transactions contemplated herein and
therein have been obtained and are in full force and effect (and attaching



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme006.jpg]
6 96338393_5 copies of any such items), (B) no investigation or inquiry by any
Governmental Authority regarding this Amendment and the other Credit Documents
and the transactions contemplated herein and therein is ongoing, (C) the absence
of any action, suit, investigation or proceeding pending or, to the knowledge of
the Borrower, threatened in any court or before any arbitrator or Governmental
Authority that could reasonably be expected to have a Material Adverse Effect,
(D) since December 31, 2016, there has been no event or circumstance which has
had or could be reasonably expected to have a Material Adverse Effect, (E) the
audited financial statements for the Fiscal Year ended December 31, 2016 and the
most recent unaudited quarterly financial statements delivered pursuant to the
Existing Credit Agreement prior to the date hereof were all prepared in
accordance with GAAP consistently applied, except as noted therein, and fairly
present in all material respects the financial condition and results from
operations of the Borrower and its Subsidiaries, (F) the Borrower and its
Subsidiaries, taken as a whole on a consolidated basis, are Solvent after giving
effect to the transactions contemplated hereby and the incurrence of
Indebtedness related thereto, and (G) after giving effect to this Amendment and
the advancing of the Credit Extensions to occur on the Effective Date and all
related transactions, the Borrower shall be in compliance, determined on a pro
forma basis (as provided in Section 1.3 of the Credit Agreement), with the
financial covenants set forth in Section 8.7 of the Credit Agreement and shall
have provided the Administrative Agent with calculations demonstrating such
compliance. (b) each of the representations and warranties set forth in Section
5 above is true and correct in all material respects (or, with respect to any
such representation or warranty modified by a materiality or Material Adverse
Effect standard, in all respects (taking into account such materiality or
Material Adverse Effect standard)); (c) the Administrative Agent shall have
received (i) a duly executed and completed Funding Notice with respect to the
Credit Extension to occur on the Effective Date and (ii) completed disbursement
instructions (with wiring instructions and account information) for all
disbursements to be made on the Effective Date; (d) the Administrative Agent
shall have received customary opinions of counsel for each of the Credit
Parties, including, among other things, opinions regarding the due
authorization, execution and delivery of this Amendment and the enforceability
thereof and the Credit Documents as so amended; (e) the Administrative Agent
shall have received, and be satisfied with its review of, copies of (i) the
internally prepared financial statements of the Borrower and its Subsidiaries on
a consolidated basis for the most recently ended Fiscal Quarter ended at least
forty-five days prior to the Effective Date, if any, and (ii) the audited
financial statements of the Borrower and its Subsidiaries on a consolidated
basis for the Fiscal Year ended December 31, 2016; (f) all filings, recordations
and searches necessary or desirable in connection with the Liens and security
interests described in the Collateral Documents shall have been duly made (or
maintained), and all filing and recording fees and taxes shall have been duly
paid, and the Administrative Agent shall have received satisfactory evidence
that the Administrative Agent (on behalf of the Lenders) shall have (or continue
to have) a valid and perfected first priority (subject to Permitted Liens) Lien
and security interest in the Collateral; (g) the Administrative Agent shall have
received an amendment and a down date endorsement from First American Title
Insurance Company for the Mortgage with respect to the real property commonly
known as One Ebix Way, Johns Creek, Georgia 30097, in form and substance
reasonably satisfactory to the Administrative Agent;



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme007.jpg]
7 96338393_5 (h) the Borrower and the Guarantors shall have used commercially
reasonable efforts to obtain (or to amend or amend and restate, if necessary)
any landlord waivers and access letters requested by the Administrative Agent
with respect to material leased real property interests of the Borrower or any
Guarantor (or the parties shall have made mutually satisfactory post-closing
arrangements therefor); (i) the Collateral Agent shall be satisfied with the
amount, types and terms and conditions of all insurance maintained by the
Borrower and its Subsidiaries; and the Collateral Agent shall have received
endorsements naming the Collateral Agent, on behalf of the Lenders and the other
secured parties, as an additional insured or loss payee, as the case may be,
under all insurance policies to be maintained with respect to the Collateral;
(j) the Lenders shall have received, in form and substance reasonably
satisfactory to the Lenders, documentation and other information that is
required by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act,
requested not later than five days prior to the Effective Date; (k) after giving
effect to this Amendment (and giving effect to any Credit Extension to occur
substantially simultaneously with such effectiveness and the increase in the
Aggregate Revolving Commitments), as of the Effective Date, no Default or Event
of Default shall have occurred and be continuing; (l) each Lender shall have
received an upfront fee with respect to the Amendment equal to: (i) in the case
of each Existing Lender, an amount equal to the sum of (x) 0.125% of the
aggregate principal amount of Term Loan A and Revolving Commitments held by such
Lender under the Existing Credit Agreement (or, if less, the aggregate principal
amount of Term Loan A and Revolving Commitments held by such Lender under the
Credit Agreement (after giving effect to this Amendment)) plus (y) 0.30% of the
aggregate principal amount of Term Loan A and Revolving Commitments held by such
Lender under the Credit Agreement (after giving effect to this Amendment) in
excess of the Term Loan A and Revolving Commitments held by such Lender under
the Existing Credit Agreement, if any, provided that with respect to any
Existing Lender, if the aggregate principal amount of the commitment of such
Existing Lender to the facilities being provided under the Credit Agreement
pursuant to this Amendment (regardless of final allocation) equals or exceeds
$75,000,000, the percentage applicable to this Section 6(l)(i)(y) shall be 0.40%
(rather than 0.30%); and (ii) in the case of each Joining Lender, an amount
equal to 0.30% of the aggregate principal amount of Term Loan A and Revolving
Commitments held by such Lender under the Credit Agreement (after giving effect
to this Amendment), provided that with respect to any Joining Lender, if the
aggregate principal amount of the commitment of such Joining Lender to the
facilities being provided under the Credit Agreement pursuant to this Amendment
(regardless of final allocation) equals or exceeds $75,000,000, the percentage
applicable to this Section 6(l)(ii) shall be 0.40% (rather than 0.30%); and (m)
the Administrative Agent shall have confirmation that all fees (other than those
set forth in clause (l) above) payable under this Amendment, under the Credit
Agreement and under each fee letter with respect to this Amendment, and all
reasonable out-of-pocket fees and expenses required to be paid on or before the
Effective Date have been paid, including the reasonable out-of-pocket fees and



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme008.jpg]
8 96338393_5 expenses of counsel for the Administrative Agent to the extent
invoiced prior to the date hereof (without prejudice to final settling of
accounts for such fees and expenses). 7. Reaffirmation. Each Credit Party (a)
acknowledges and consents to all of the terms and conditions of this Amendment,
(b) affirms all of its obligations under the Credit Documents as amended hereby,
(c) agrees that this Amendment and all documents executed in connection herewith
do not operate to reduce or discharge any Credit Party’s obligations under the
Credit Documents, and (d) confirms that the Collateral Documents and the Liens
granted thereunder remain in full force and effect notwithstanding the entry
into this Amendment. 8. Departing Lenders. By its execution of this Amendment,
each of the parties signatory hereto acknowledges and agrees that, upon the
occurrence of the Effective Date, (a) each Departing Lender shall cease to be a
Lender under the Credit Agreement and (b) each Departing Lender shall have no
further rights or obligations as a Lender under the Credit Agreement, except to
the extent of rights and obligations that survive a Lender’s assignment of its
commitments pursuant to Section 11.5 of the Credit Agreement. Each Departing
Lender is a party to this Amendment solely for the purpose of evidencing its
agreement to Section 2(a), Section 3(b), and this Section 8. 9. Miscellaneous.
(a) Except as herein expressly amended, all terms, covenants and provisions of
the Credit Agreement and each other Credit Document are and shall remain in full
force and effect. All references in any Credit Document to the “Credit
Agreement” or “this Agreement” (or similar terms intended to reference the
Credit Agreement) shall henceforth refer to the Credit Agreement as amended by
this Amendment. This Amendment shall be deemed incorporated into, and a part of,
the Credit Agreement. (b) This Amendment shall be binding upon and inure to the
benefit of the parties hereto, each other Lender and each other Credit Party,
and their respective successors and assigns. (c) THIS AMENDMENT IS SUBJECT TO
THE PROVISIONS OF SECTIONS 11.13 AND 11.14 OF THE CREDIT AGREEMENT RELATING TO
GOVERNING LAW, VENUE AND WAIVER OF RIGHT TO TRIAL BY JURY, THE PROVISIONS OF
WHICH ARE BY THIS REFERENCE INCORPORATED HEREIN IN FULL. (d) This Amendment may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Amendment shall become effective upon satisfaction of the conditions set forth
in Section 6 hereof. Delivery of an executed counterpart of a signature page of
this Amendment by telecopy or other electronic imaging means shall be effective
as delivery of a manually executed counterpart of this Amendment. This Amendment
may not be amended except in accordance with the provisions of Section 11.4 of
the Credit Agreement. (e) If any provision of this Amendment or the other Credit
Documents is held to be illegal, invalid or unenforceable, (i) the legality,
validity and enforceability of the remaining provisions of this Amendment and
the other Credit Documents shall not be affected or impaired thereby and (ii)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme009.jpg]
9 96338393_5 or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. (f) The Borrower agrees to pay, in
accordance with and subject to the limitations in Section 11.2 of the Credit
Agreement, all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates in connection with the preparation,
execution, delivery, administration of this Amendment and the other instruments
and documents to be delivered hereunder. (g) This Amendment shall constitute a
“Credit Document” under and as defined in the Credit Agreement. (h) Each Lender
party hereto hereby makes, as of the Effective Date, the representations and
warranties contained in Section 11.23 of the Credit Agreement. [Signature Pages
Follow.]



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme010.jpg]




--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme011.jpg]




--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme012.jpg]




--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme013.jpg]




--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme014.jpg]




--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme015.jpg]




--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme016.jpg]




--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme017.jpg]




--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme018.jpg]




--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme019.jpg]




--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme020.jpg]




--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme021.jpg]




--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme022.jpg]




--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme023.jpg]




--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme024.jpg]




--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme025.jpg]




--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme026.jpg]
Annex I 96338393_5 Annex I (to Amendment No. 6 to Credit Agreement) See
attached.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme027.jpg]
96344373_5 CREDIT AGREEMENT dated as of August 5, 2014 (as amended through and
including, and as attached as Annex I to, that certain Amendment No. 6 to Credit
Agreement dated as of February 21, 2018) among EBIX, INC., as Borrower, CERTAIN
SUBSIDIARIES OF THE BORROWER PARTY HERETO FROM TIME TO TIME, as Guarantors THE
LENDERS PARTY HERETO FROM TIME TO TIME, REGIONS BANK, as Administrative Agent
and Collateral Agent, PNC BANK, NATIONAL ASSOCIATION and BMO CAPITAL MARKETS
CORP., as Syndication Agents, and BBVA COMPASS and FIFTH THIRD BANK, as
Documentation Agent REGIONS CAPITAL MARKETS, a division of Regions Bank, PNC
CAPITAL MARKETS, LLC and BMO CAPITAL MARKETS CORP., as Joint Lead Arrangers and
Joint Bookrunners



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme028.jpg]
TABLE OF CONTENTS Page -i- 96344373_5 SECTION 1 DEFINITIONS AND INTERPRETATION
...................................................................... 1 Section
1.1 Definitions
............................................................................................................
1 Section 1.2 Accounting
Terms...............................................................................................
37 Section 1.3 Pro Forma Calculations
......................................................................................
38 Section 1.4 Rules of Interpretation
........................................................................................
40 SECTION 2 LOANS AND LETTERS OF CREDIT
........................................................................... 41
Section 2.1 Revolving Loans and Term Loan
A.................................................................... 41 Section
2.2 Swingline Loans
.................................................................................................
45 Section 2.3 Issuances of Letters of Credit and Purchase of Participations
Therein ............... 47 Section 2.4 Pro Rata Shares; Availability of Funds
............................................................... 51 Section 2.5
Evidence of Debt; Register; Lenders’ Books and Records; Notes
..................... 52 Section 2.6 Scheduled Principal Payments
............................................................................ 52
Section 2.7 Interest on Loans
.................................................................................................
53 Section 2.8 Conversion/Continuation
....................................................................................
55 Section 2.9 Default Rate of Interest
.......................................................................................
55 Section 2.10 Fees
.....................................................................................................................
56 Section 2.11 Prepayments/Commitment Reductions
............................................................... 57 Section 2.12
Application of Prepayments
................................................................................
59 Section 2.13 General Provisions Regarding Payments
............................................................ 59 Section 2.14
Sharing of Payments by Lenders
........................................................................ 61
Section 2.15 Cash Collateral
....................................................................................................
61 Section 2.16 Defaulting Lenders
.............................................................................................
62 Section 2.17 Removal or Replacement of Lenders
.................................................................. 64 SECTION 3
YIELD PROTECTION
....................................................................................................
65 Section 3.1 Making or Maintaining LIBOR Loans
............................................................... 65 Section 3.2
Increased Costs
...................................................................................................
68 Section 3.3 Taxes
...................................................................................................................
69 Section 3.4 Designation of a Different Lending Office
......................................................... 73 SECTION 4 GUARANTY
...................................................................................................................
73 Section 4.1 The Guaranty
......................................................................................................
73 Section 4.2 Obligations Unconditional
..................................................................................
73 Section 4.3
Reinstatement......................................................................................................
74 Section 4.4 Certain Additional Waivers
................................................................................
74 Section 4.5 Remedies
.............................................................................................................
75 Section 4.6 Rights of Contribution
........................................................................................
75 Section 4.7 Guarantee of Payment; Continuing Guarantee
................................................... 75 Section 4.8 Keepwell
.............................................................................................................
75 SECTION 5 CONDITIONS PRECEDENT
.........................................................................................
75 Section 5.1 Conditions Precedent to Initial Credit Extensions
.............................................. 75 Section 5.2 Conditions to Each
Credit Extension
.................................................................. 78 SECTION 6
REPRESENTATIONS AND WARRANTIES
................................................................ 78 Section 6.1
Organization; Requisite Power and Authority; Qualification
............................. 78



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme029.jpg]
-ii- 96344373_5 Section 6.2 Information, Equity Interests and Ownership
..................................................... 79 Section 6.3 Due
Authorization...............................................................................................
79 Section 6.4 No Conflict
.........................................................................................................
79 Section 6.5 Governmental Consents
......................................................................................
79 Section 6.6 Binding Obligation
.............................................................................................
79 Section 6.7 Financial Statements
...........................................................................................
80 Section 6.8 No Material Adverse Effect; No Default
............................................................ 80 Section 6.9 Tax
Matters
.........................................................................................................
80 Section 6.10 Properties
............................................................................................................
80 Section 6.11 Environmental Matters
.......................................................................................
81 Section 6.12 No Defaults
.........................................................................................................
81 Section 6.13 No Litigation or other Adverse Proceedings
...................................................... 81 Section 6.14
Governmental Regulation
...................................................................................
81 Section 6.15 Intellectual Property
............................................................................................
83 Section 6.16 Pension Plans
......................................................................................................
84 Section 6.17 Solvency
.............................................................................................................
84 Section 6.18 Compliance with Laws
.......................................................................................
84 Section 6.19 Disclosure
...........................................................................................................
85 Section 6.20 Insurance
.............................................................................................................
85 Section 6.21 Pledge Agreement and Security Agreement
....................................................... 85 Section 6.22
Mortgages
...........................................................................................................
85 SECTION 7 AFFIRMATIVE COVENANTS
.....................................................................................
86 Section 7.1 Financial Statements and Other Reports
............................................................. 86 Section 7.2
Existence
.............................................................................................................
88 Section 7.3 Payment of Taxes and Claims
............................................................................ 88
Section 7.4 Maintenance of Properties
..................................................................................
88 Section 7.5 Insurance
.............................................................................................................
89 Section 7.6 Inspections
..........................................................................................................
89 Section 7.7 Lenders Meetings
................................................................................................
89 Section 7.8 Compliance with Laws and Material Agreements
.............................................. 89 Section 7.9 Use of Proceeds
..................................................................................................
90 Section 7.10 Books and Records
.............................................................................................
90 Section 7.11 Additional Subsidiaries; Real Estate Assets
....................................................... 90 Section 7.12 Primary
Depositary and Operating Accounts
..................................................... 92 Section 7.13 Further
Assurances
.............................................................................................
92 Section 7.14 Intellectual Property
............................................................................................
93 SECTION 8 NEGATIVE COVENANTS
............................................................................................
93 Section 8.1 Indebtedness
.......................................................................................................
93 Section 8.2 Liens
...................................................................................................................
95 Section 8.3 Restricted Payments
............................................................................................
96 Section 8.4 Burdensome Agreements
....................................................................................
96 Section 8.5 Investments
.........................................................................................................
96 Section 8.6 Use of Proceeds
..................................................................................................
98 Section 8.7 Financial Covenants
............................................................................................
98 Section 8.8 Fundamental Changes
.........................................................................................
99 Section 8.9 Dispositions
......................................................................................................
100 Section 8.10 Sales and Lease-Backs
......................................................................................
100 Section 8.11 Transactions with Affiliates
..............................................................................
101



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme030.jpg]
-iii- 96344373_5 Section 8.12 Conduct of Business
.........................................................................................
101 Section 8.13 Accounting Policies; Fiscal Year
...................................................................... 101
Section 8.14 Amendments to Organizational Agreements
.................................................... 101 Section 8.15
[Reserved.]
........................................................................................................
101 Section 8.16 Material IP Subsidiaries
....................................................................................
101 SECTION 9 EVENTS OF DEFAULT; REMEDIES; APPLICATION OF FUNDS
........................ 102 Section 9.1 Events of Default
..............................................................................................
102 Section 9.2 Remedies
...........................................................................................................
104 Section 9.3 Application of Funds
........................................................................................
104 SECTION 10 AGENCY
.......................................................................................................................
105 Section 10.1 Appointment and Authority
..............................................................................
105 Section 10.2 Rights as a
Lender.............................................................................................
106 Section 10.3 Exculpatory Provisions
.....................................................................................
106 Section 10.4 Reliance by Agents
...........................................................................................
107 Section 10.5 Delegation of Duties
.........................................................................................
107 Section 10.6 Resignation or Removal of Agents
................................................................... 108 Section
10.7 Non-Reliance on Agents and Other Lenders
.................................................... 109 Section 10.8 No Other
Duties, etc
.........................................................................................
109 Section 10.9 Administrative Agent May File Proofs of Claim
.............................................. 109 Section 10.10 Collateral
Matters
.............................................................................................
109 SECTION 11 MISCELLANEOUS
......................................................................................................
111 Section 11.1 Notices; Effectiveness; Electronic Communications
........................................ 111 Section 11.2 Expenses; Indemnity;
Damage Waiver ............................................................. 112
Section 11.3 Set-Off
..............................................................................................................
114 Section 11.4 Amendments and Waivers
................................................................................
115 Section 11.5 Successors and Assigns
....................................................................................
116 Section 11.6 Independence of Covenants
..............................................................................
120 Section 11.7 Survival of Representations, Warranties and Agreements
................................ 120 Section 11.8 No Waiver; Remedies Cumulative
................................................................... 120 Section
11.9 Marshalling; Payments Set Aside
..................................................................... 121
Section 11.10 Severability
.......................................................................................................
121 Section 11.11 Obligations Several; Independent Nature of Lenders’ Rights
.......................... 121 Section 11.12 Headings
...........................................................................................................
121 Section 11.13 Governing Law; Jurisdiction; Etc
..................................................................... 121
Section 11.14 WAIVER OF JURY TRIAL
.............................................................................
122 Section 11.15 Confidentiality
..................................................................................................
122 Section 11.16 Usury Savings Clause
.......................................................................................
123 Section 11.17 Counterparts; Integration;
Effectiveness........................................................... 123
Section 11.18 No Advisory of Fiduciary Relationship
............................................................ 124 Section 11.19
Electronic Execution of Assignments and Other Documents
........................... 124 Section 11.20 USA PATRIOT Act
..........................................................................................
124 Section 11.21 Conflicts
............................................................................................................
125 Section 11.22 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions ....... 125 Section 11.23 Certain ERISA Matters
.....................................................................................
125



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme031.jpg]
-iv- 96344373_5 Appendices Appendix A Lenders, Commitments and Commitment
Percentages Appendix B Notice Information Schedules Schedule 6.2 Equity
Interests and Ownership Schedule 6.10(b) Real Estate Assets Schedule 6.15
Intellectual Property Schedule 6.20 Insurance Coverage Schedule 8.1 Existing
Indebtedness Schedule 8.2 Existing Liens Schedule 8.4 Existing Burdensome
Agreements Schedule 8.5 Existing Investments Exhibits Exhibit 1.1 Form of
Secured Party Designation Notice Exhibit 2.1 Form of Funding Notice Exhibit 2.3
Form of Issuance Notice Exhibit 2.5-1 Form of Revolving Loan Note Exhibit 2.5-2
Form of Swingline Note Exhibit 2.5-3 Form of Term Loan A Note Exhibit 2.8 Form
of Conversion/Continuation Notice Exhibit 3.3 Forms of U.S. Tax Compliance
Certificates (Forms 1 – 4) Exhibit 7.1(c) Form of Compliance Certificate Exhibit
7.11 Form of Guarantor Joinder Agreement Exhibit 11.5 Form of Assignment
Agreement



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme032.jpg]
96344373_5 CREDIT AGREEMENT This CREDIT AGREEMENT, dated as of August 5, 2014
(as amended, restated, supplemented, increased, extended, supplemented or
otherwise modified from time to time, this “Agreement”), is entered into by and
among EBIX, INC., a Delaware corporation (the “Borrower”), certain Subsidiaries
of the Borrower from time to time party hereto, as Guarantors, the Lenders from
time to time party hereto, REGIONS BANK, as administrative agent (in such
capacity, “Administrative Agent”) and collateral agent (in such capacity,
“Collateral Agent”). RECITALS: WHEREAS, the Borrower has requested that the
Lenders provide revolving credit and term loan facilities for the purposes set
forth herein; and WHEREAS, the Lenders have agreed to make the requested
facilities available on the terms and conditions set forth herein; NOW,
THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows: Section 1
DEFINITIONS AND INTERPRETATION Section 1.1 Definitions. The following terms used
herein, including in the introductory paragraph, recitals, exhibits and
schedules hereto, shall have the following meanings: “Acquisition” by any
Person, means the acquisition by such Person, in a single transaction or in a
series of related transactions, of (a) Control, whether by the acquisition of
more than 50% of the voting Equity Interests of another Person (including the
purchase of an option, warrant or convertible or similar type Security to
acquire such a Controlling interest at the time it becomes exercisable by the
holder thereof) or otherwise, and whether by purchase of such Equity Interest or
upon exercise of an option or warrant for, or conversion of securities into,
such Equity Interest, or otherwise, or (b) assets of another Person which
constitute all or any substantial portion of the assets of such Person, a
division of such Person or a line or lines of business conducted by such Person,
in each case whether or not involving a merger or consolidation with such other
Person and whether for cash, property, services, assumption of Indebtedness,
Securities or otherwise, in each case so long as such Person will be or become
(including by merger or other combination with an existing Subsidiary), or such
assets will be owned by, a Subsidiary of the acquiring Person. “Adjusted LIBOR
Rate” means, for any Interest Rate Determination Date with respect to an
Interest Period for an Adjusted LIBOR Rate Loan, the rate per annum obtained by
dividing (a) (i) the rate per annum (rounded upward to the next whole multiple
of one sixteenth of one percent) equal to the LIBOR as published on the
applicable Reuters screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) for deposits (for delivery on the first day of such period) with a
term equivalent to such period in Dollars, determined as of approximately 11:00
a.m. (London, England time) on such Interest Rate Determination Date, or (ii) in
the event the rate referenced in the preceding clause (i) does not appear on
such page or service or if such page or service shall cease to be available, the
rate per annum (rounded upward to the next whole multiple of one sixteenth of
one percent) equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service which displays an average
settlement rate for deposits (for delivery on the first day of such period) with
a term equivalent to such period in Dollars,



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme033.jpg]
2 96344373_5 determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, by (b) an amount equal to (i) one, minus
(ii) the Applicable Reserve Requirement. Notwithstanding anything contained
herein to the contrary, the Adjusted LIBOR Rate shall not be less than zero.
“Adjusted LIBOR Rate Loan” means a Loan bearing interest based on the Adjusted
LIBOR Rate. “Administrative Agent” has the meaning assigned thereto in the
introductory paragraph hereto, together with its successors and permitted
assigns. “Administrative Questionnaire” means an administrative questionnaire
provided by the Lenders in a form supplied by the Administrative Agent. “Adverse
Proceeding” means any action, suit, proceeding (whether administrative, judicial
or otherwise), governmental investigation or arbitration (whether or not
purportedly on behalf of any Credit Party or any of their respective
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
whether pending, or to the knowledge of the Credit Parties, threatened in
writing against any Credit Party or any of their respective Subsidiaries or any
material property of any Credit Party or any of their respective Subsidiaries.
“Affected Lender” has the meaning assigned thereto in Section 3.1(b). “Affected
Loans” has the meaning assigned thereto in Section 3.1(b). “Affiliate” means,
with respect to any Person, another Person that directly, or indirectly through
one or more intermediaries, Controls or is Controlled by or is under common
Control with the Person specified. “Agent” means each of the Administrative
Agent and the Collateral Agent. “Aggregate Commitments” means the Commitments of
all the Lenders. “Aggregate Revolving Commitments” means the Revolving
Commitments of all the Lenders. The aggregate principal amount of the Aggregate
Revolving Commitments in effect on the Sixth Amendment Effective Date is
$400,000,000. “Agreement” has the meaning assigned thereto in the introductory
paragraph hereto. “Anti-Corruption Laws” means the Foreign Corrupt Practices
Act, 15 U.S.C. §§ 78dd-1, et seq, the UK Bribery Act of 2010 and all other laws,
rules, and regulations of any jurisdiction applicable to any Credit Party or any
of its Affiliates from time to time concerning or relating to bribery or
corruption. “Applicable Laws” means all applicable laws, including all
applicable provisions of constitutions, statutes, rules, ordinances, regulations
and orders of all Governmental Authorities and all orders, rulings, writs and
decrees of all courts, tribunals and arbitrators. “Applicable Margin” means (a)
from the Sixth Amendment Effective Date through the delivery of the Compliance
Certificate for the fiscal quarter ending December 31, 2017, the percentage per
annum based upon Pricing Level 5 in the table set forth below, and (b)
thereafter, the percentage per annum determined by reference to the table set
forth below using the Consolidated Net Leverage Ratio as set forth in the
Compliance Certificate most recently delivered to the Administrative Agent
pursuant to Section 7.1(c), with any increase or decrease in the Applicable
Margin resulting from a change in the



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme034.jpg]
3 96344373_5 Consolidated Net Leverage Ratio becoming effective on the date two
Business Days immediately following the date on which such Compliance
Certificate is delivered. Pricing Level Consolidated Net Leverage Ratio Adjusted
LIBOR Rate Loans and Letter of Credit Fee Base Rate Loans Commitment Fee 1 Less
than 1.50 to 1.00 1.50% 0.50% 0.225% 2 Greater than or equal to 1.50 to 1.00,
but less than 2.00 to 1.00 1.75% 0.75% 0.250% 3 Greater than or equal to 2.00 to
1.00, but less than 2.50 to 1.00 2.00% 1.00% 0.300% 4 Greater than or equal to
2.50 to 1.00, but less than 3.00 to 1.00 2.25% 1.25% 0.375% 5 Greater than or
equal to 3.00 to 1.00 2.50% 1.50% 0.375% Notwithstanding the foregoing, (x) if
at any time a Compliance Certificate is not delivered when due in accordance
herewith, then Pricing Level 5 as set forth in the table above shall apply as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered and (y) the determination of the
Applicable Margin for any period shall be subject to the provisions of Section
2.7(e). The Applicable Margin with respect to any additional Term Loan
established pursuant to Section 2.1(d)(iii) shall be as provided in the joinder
document(s) and/or commitment agreement(s) executed by the Borrower and the
applicable Lenders in connection therewith. “Applicable Reserve Requirement”
means, at any time, for any LIBOR Loan, the maximum rate, expressed as a
decimal, at which reserves (including any basic marginal, special, supplemental,
emergency or other reserves) are required to be maintained with respect thereto
against “Eurocurrency liabilities” (as such term is defined in Regulation D of
the Board of Governors of the Federal Reserve System, as in effect from time to
time) under regulations issued from time to time by the Board of Governors of
the Federal Reserve System or other applicable banking regulator. Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (a) any category of liabilities which includes deposits by reference
to which the applicable Adjusted LIBOR Rate or LIBOR Index Rate or any other
interest rate of a Loan is to be determined, or (b) any category of extensions
of credit or other assets which include Adjusted LIBOR Rate Loans or Base Rate
Loans determined by reference to the LIBOR Index Rate. Adjusted LIBOR Rate Loans
and Base Rate Loans determined by reference to the LIBOR Index Rate shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefit of credit for pro ration,
exception or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Adjusted LIBOR Rate Loans and Base Rate Loans
determined by reference to the LIBOR Index Rate shall be adjusted automatically
on and as of the effective date of any change in the Applicable Reserve
Requirement. “Approved Fund” means any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender. “Asset Sale” means a sale,
lease, sale and leaseback transaction, assignment, conveyance, exclusive license
(as licensor), transfer or other disposition to, or any exchange of property
with, any Person, in one transaction or a series of transactions, of all or any
part of any Credit Party or any of its Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme035.jpg]
4 96344373_5 tangible or intangible, whether now owned or hereafter acquired,
created, leased or licensed, including the Equity Interests of any Subsidiary of
the Borrower, other than (a) dispositions of surplus, damaged, obsolete or worn
out property or property no longer used or useful in the business of the
Borrower and its Subsidiaries, whether now owned or hereafter acquired, in the
ordinary course of business, including abandonment of Intellectual Property
Rights in the ordinary course of business; (b) dispositions of inventory, Owned
Intellectual Property and Licensed Intellectual Property in the ordinary course
of business; (c) dispositions of accounts or payment intangibles (each as
defined in the UCC) resulting from the compromise or settlement thereof in the
ordinary course of business for less than the full amount thereof; (d)
dispositions of Cash Equivalents in the ordinary course of business; (e)
licenses, sublicenses, leases or subleases granted to any third parties in
arm’s-length commercial transactions in the ordinary course of business that do
not interfere in any material respect with the business of the Borrower or any
of its Subsidiaries; (f) dispositions among Credit Parties and Subsidiaries
provided that if the transferor of such businesses, assets or properties is a
Credit Party, the transferee thereof must be a Credit Party; and (g) Investments
permitted hereunder. “Assignment Agreement” means an assignment agreement
entered into by a Lender and an Eligible Assignee (with the consent of any party
whose consent is required by Section 11.5(b)) and accepted by the Administrative
Agent, in substantially the form of Exhibit 11.5 or any other form (including
electronic documentation generated by MarkitClear or other electronic platform)
approved by the Administrative Agent. “Attributable Principal Amount” means (a)
in the case of Capital Leases, the amount of Capital Lease obligations
determined in accordance with GAAP and (b) in the case of Synthetic Leases, an
amount determined by capitalization of the remaining lease payments thereunder
as if it were a Capital Lease determined in accordance with GAAP. “Authorized
Officer” means, as applied to any Person, any individual holding the position of
chairman of the board (if an officer), chief executive officer, president or one
of its vice presidents (or the equivalent thereof), chief financial officer or
treasurer and, solely for purposes of making the certifications required under
Section 5.1(b)(ii), any secretary or assistant secretary. “Auto Borrow
Agreement” has the meaning assigned thereto in Section 2.2(b)(vi). “Bail-In
Action” means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution. “Bail-In Legislation” means, with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule. “Bankruptcy Code” means Title 11 of the United States Code
entitled “Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect on
such day plus 0.50% and (c) the LIBOR Index Rate in effect on such day (not to
be less than zero) plus 1.00%. Any change in the Base Rate due to a change in
the Prime Rate, the Federal Funds Rate or the LIBOR Index Rate shall be
effective on the effective day of such change in the Prime Rate, the Federal
Funds Rate or the LIBOR Index Rate, respectively. Notwithstanding anything to
the contrary herein, the Base Rate shall not be less than zero.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme036.jpg]
5 96344373_5 “Base Rate Loan” means a Loan bearing interest at a rate determined
by reference to the Base Rate. “Benefit Plan” means any of (a) an “employee
benefit plan” (as defined in ERISA) that is subject to Title I of ERISA, (b) a
“plan” as defined in Section 4975 of the Internal Revenue Code or (c) any Person
whose assets include (for purposes of ERISA Section 3(42) or otherwise for
purposes of Title I of ERISA or Section 4975 of the Internal Revenue Code) the
assets of any such “employee benefit plan” or “plan”. “Borrower” has the meaning
assigned thereto in the introductory paragraph hereto. “Borrowing” means (a) a
borrowing consisting of simultaneous Loans of the same Type of Loan and, in the
case of Adjusted LIBOR Rate Loans, having the same Interest Period, or (b) a
borrowing of Swingline Loans, as appropriate. “Business Day” means (a) any day
excluding Saturday, Sunday and any day which is a legal holiday under the laws
of the State of New York or the State of Georgia or is a day on which banking
institutions located in such state are authorized or required by law or other
governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
and Adjusted LIBOR Rate Loans (and in the case of determinations, the Index Rate
and Base Rate Loans based on the LIBOR Index Rate), the term “Business Day”
means any day which is a Business Day described in clause (a) and which is also
a day for trading by and between banks in Dollar deposits in the London
interbank market. “Capital Lease” means, as applied to any Person, any lease of
any property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person. “Cash Collateralize” means, to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the Issuing Bank
or the Lenders, as collateral for the Letter of Credit Obligations or
obligations of Lenders to fund participations in respect thereof, cash or
deposit account balances or, if the Administrative Agent and the Issuing Bank
may agree in their sole discretion, other credit support, in each case pursuant
to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support. “Cash Equivalents” means, as at any date of
determination, any of the following: (a) marketable securities (i) issued or
directly and unconditionally guaranteed as to interest and principal by the
United States government, or (ii) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after the date of acquisition
thereof; (b) marketable direct obligations issued by any state of the United
States or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after the date of
acquisition thereof and having, at the time of the acquisition thereof, a rating
of at least A-1 from S&P or at least P-1 from Moody’s; (c) commercial paper
maturing within one year from the date of acquisition thereof and having, at the
time of the acquisition thereof, a rating of at least A-1 from S&P or at least
P-1 from Moody’s;



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme037.jpg]
6 96344373_5 (d) certificates of deposit, bankers’ acceptances and time deposits
maturing within 270 days from the date of acquisition thereof and issued or
accepted by any Lender or by any commercial bank organized under the laws of the
United States or any state thereof or the District of Columbia that (i) is at
least “adequately capitalized” (as defined in the regulations of its primary
federal banking regulator), and (ii) has Tier 1 capital (as defined in such
regulations) of not less than $100,000,000; (e) fully collateralized repurchase
agreements with a term of not more than 30 days for securities described in
clause (a) above and entered into with a financial institution satisfying the
criteria described in clause (d) above; and (f) shares of any money market
mutual fund that (i) has substantially all of its assets invested continuously
in the types of investments referred to in clauses (a) and (b) above, (ii) has
net assets of not less than $500,000,000, and (iii) has the highest rating
obtainable from either S&P or Moody’s. “Change in Law” means the occurrence,
after the date of this Agreement, of any of the following: (a) the adoption or
taking effect of any law, rule, regulation or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III and (iii) all requests, rules, guidelines or
directives issued by a Governmental Authority in connection with a Lender’s
submission or re- submission of a capital plan under 12 C.F.R. § 225.8 or a
Governmental Authority’s assessment thereof shall in each case be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued. “Change of
Control” means an event or series of events by which: (a) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act
of 1934, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 35% or more of the Equity
Interests of the Borrower entitled to vote for members of the board of directors
or equivalent governing body of the Borrower on a fully diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right); (b) during any period of twenty-four
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of the Borrower cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body; or



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme038.jpg]
7 96344373_5 (c) other than pursuant to any transaction not prohibited under
this Agreement, the Borrower shall cease to own, directly or indirectly, all of
the Equity Interests of its Subsidiaries on a fully diluted basis except, with
respect to any Foreign Subsidiary, to the extent necessary to qualify directors
where required by applicable law or to satisfy other requirements of applicable
law with respect to the ownership of Equity Interests of such Foreign
Subsidiary. “Closing Date” means August 5, 2014. “Collateral” means the
collateral identified in, and at any time covered by, the Collateral Documents.
“Collateral Agent” has the meaning assigned thereto in the introductory
paragraph hereto, together with its successors and permitted assigns.
“Collateral Documents” means the Security Agreement, the Pledge Agreement, the
Mortgages, the Security Joinder Agreements, Pledge Joinder Agreements, the
Pledge Agreement Supplements and all other instruments, documents and agreements
delivered by any Credit Party pursuant to this Agreement or any of the other
Credit Documents in order to grant to the Collateral Agent, for the benefit of
the Secured Parties, a Lien on any real, personal or mixed property of such
Credit Party as security for the Obligations. “Commitments” means the Revolving
Commitments and the Term Loan Commitments. “Commitment Fee” has the meaning
assigned thereto in Section 2.10(a). “Commodity Exchange Act” means the
Commodity Exchange Act (7 U.S.C. § 1 et seq.). “Compliance Certificate” means a
Compliance Certificate substantially in the form of Exhibit 7.1(c). “Connection
Income Taxes” means Other Connection Taxes that are imposed on or measured by
net income (however denominated) or that are franchise Taxes or branch profits
Taxes. “Consolidated Capital Expenditures” means, without duplication, for any
period for the Borrower and its Subsidiaries on a consolidated basis, any
expenditure during such period for any purchase or other acquisition of any
asset which would be classified as a fixed or capital asset on a consolidated
balance sheet of the Borrower and its Subsidiaries prepared in accordance with
GAAP, excluding capital expenditures (a) made with the net proceeds of casualty
insurance policies or proceeds received as a result of the taking of any assets
of the Borrower or its Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise (or pursuant to a sale of any such
assets to a purchaser with such power under threat of such taking), (b) made
with the proceeds of any Disposition permitted hereunder to the extent, and only
to the extent, the capital expenditures made with such proceeds are made within
180 days following such Disposition, (c) which constitute a Permitted
Acquisition hereunder or an Investment permitted pursuant to Section 8.5, (d)
for assets or property to the extent, and only to the extent, that the
consideration therefor consists of used, surplus or worn out property or assets
or assets no longer used or useful in the business of the Borrower and its
Subsidiaries and (e) as to which the Borrower or any of its Subsidiaries have
been reimbursed by a Person other than the Borrower or a Subsidiary, which such
exclusion shall be limited to the extent of such reimbursement.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme039.jpg]
8 96344373_5 “Consolidated EBITDA” means, for any period, an amount determined
for the Borrower and its Subsidiaries on a consolidated basis equal to
Consolidated Net Income for such period plus the following (without duplication)
to the extent deducted in calculating such Consolidated Net Income: (a)
Consolidated Interest Charges for such period, (b) the provision for federal,
state, local and foreign income taxes payable by the Borrower and its
Subsidiaries for such period (net of tax refunds actually received), (c) all
amounts attributable to depreciation and amortization expense for such period,
(d) other non-cash charges or expenses for such period (excluding any such
non-cash item to the extent it represents an accrual or reserve for potential
cash items in any future period or amortization of a prepaid cash item that was
paid in a prior period) including non-cash compensation expense in respect of
stock option and other equity compensation plans, (e) the amount of run-rate
costs savings, operating expense reductions, other operating improvements and
synergies relating to any Investment, Acquisition, Disposition or incurrence or
repayment of Indebtedness (each a “Specified Transaction”) determined in good
faith by the Borrower to be reasonably anticipated to be realized and for which
a plan for realization shall have been established within 12 months following
any such Specified Transaction, net of the amount of actual benefits realized
during such period from such actions, provided that amounts added back pursuant
to this clause (e), when aggregated with amounts added back pursuant to clause
(h) below, shall not exceed 20% of Consolidated EBITDA for such period
(calculated prior to giving effect to any addbacks pursuant to any of clauses
(e), (f) or (h) of this definition), (f) reasonable and documented out-of-pocket
fees and expenses incurred in connection with (i) the negotiation, documentation
and syndication of this Agreement, any amendments, restatements, supplements or
other modifications thereto and the transactions contemplated hereby or thereby
and (ii) the consummation of any Permitted Acquisition, in each case to the
extent not capitalized, provided that amounts added back pursuant to this clause
(f) shall not exceed 5% of Consolidated EBITDA for such period (calculated prior
to giving effect to any addbacks pursuant to any of clauses (e), (f) or (h) of
this definition), (g) to the extent covered by insurance and actually reimbursed
or otherwise paid, the amount of proceeds of liability or casualty events and
the amount of proceeds of business interruption events; provided that (i) such
insurance proceeds shall be deemed to have been received in the fiscal quarter
in which the loss giving rise to the right of the Borrower or the applicable
Subsidiary to receive such insurance proceeds actually occurred (the “Loss
Quarter”), notwithstanding that such insurance proceeds were not actually
received in such Loss Quarter, but were received in a subsequent fiscal quarter,
(ii) any such insurance proceeds included in the calculation of Consolidated
EBITDA pursuant to this clause (g) shall not be included when calculating
Consolidated Net Income for any period of four fiscal quarters and (iii) no such
insurance proceeds shall be used to calculate Consolidated EBITDA or any
financial covenant for any period of four fiscal quarters that does not include
such Loss Quarter, and (h) the amount of cash expenses, charges or reserves
incurred in implementing costs savings, operating expense reductions, other
operating improvements and synergies in connection with Specified Transactions
during such period, provided that amounts added back pursuant to this clause
(h), when aggregated with amounts added back pursuant to clause (e) above, shall
not exceed 20% of



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme040.jpg]
9 96344373_5 Consolidated EBITDA for such period (calculated prior to giving
effect to any addbacks pursuant to any of clauses (e), (f) or (h) of this
definition). “Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
Fiscal Quarters most recently ended minus Consolidated Capital Expenditures made
during such period minus Taxes paid in cash during such period to (b)
Consolidated Fixed Charges for the period of the four Fiscal Quarters most
recently ended, all calculated for the Borrower and its Subsidiaries on a
consolidated basis, subject to Section 1.3. “Consolidated Fixed Charges” means,
for any period, without duplication, an amount equal to the sum of (a) the cash
portion of Consolidated Interest Charges for such period plus (b) originally
scheduled principal payments of Indebtedness (including payments on account of
Capital Leases) for such period plus (c) the amount of Permitted Restricted
Payments in excess of $10,000,000 made in cash during such period, all
calculated for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP (to the extent applicable to such calculation).
“Consolidated Funded Indebtedness” means, at any date, the aggregate principal
amount of all Indebtedness of the Borrower and its Subsidiaries (other than
Indebtedness of the type described in clauses (e), (g) or (h) of such
definition) at such date, determined on a consolidated basis in accordance with
GAAP. “Consolidated Interest Charges” means, with reference to any period, total
interest expense (including that attributable to Capital Leases) of the Borrower
and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP), calculated on a consolidated basis for the Borrower and
its Subsidiaries for such period in accordance with GAAP. “Consolidated Net
Funded Indebtedness” means, at any date, (a) Consolidated Funded Indebtedness at
such date minus (b) 100% of the unencumbered and unrestricted cash in excess of
$5,000,000 of the Borrower and its Subsidiaries held in the United States or
Canada minus (c) 60% of all other unencumbered and unrestricted cash of the
Borrower and its Subsidiaries, provided that the aggregate amount of cash
deducted pursuant to this clause (c) on any date of measurement shall not exceed
$50,000,000. “Consolidated Net Income” means, for any period, for the Borrower
and its Subsidiaries on a consolidated basis, the net income (or loss) of the
Borrower and its Subsidiaries for that period, as determined in accordance with
GAAP, but excluding therefrom (to the extent otherwise included therein) (a) any
extraordinary gains or losses or (b) any gains or losses attributable to a
write-up or write-down of assets (including those resulting from any assets
revalued upon the application of purchase accounting (including tangible and
intangible assets, goodwill, deferred financing costs and inventory)).
“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Net Funded Indebtedness as of such date to (b)
Consolidated EBITDA for the period of the four Fiscal Quarters most recently
ended, all calculated for the Borrower and its Subsidiaries on a consolidated
basis, subject to Section 1.3. “Consolidated Net Leverage Ratio Increase” has
the meaning specified in Section 8.7(a).



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme041.jpg]
10 96344373_5 “Contractual Obligation” means, as applied to any Person, any
provision of any Security issued by that Person or of any indenture, mortgage,
deed of trust, contract, undertaking, agreement or other instrument to which
that Person is a party or by which it or any of its properties is bound or to
which it or any of its properties is subject. “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise (which such power shall be presumed to
exist with respect to any Person in the event that the auditors of the Borrower
agree that such Person shall constitute a subsidiary and be consolidated with
the Borrower in its financial statements under GAAP). “Controlling” and
“Controlled” have meanings correlative thereto. “Conversion/Continuation Date”
means the effective date of a continuation or conversion, as the case may be, as
set forth in the applicable Conversion/Continuation Notice.
“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit 2.8. “Convertible Notes Hedges” means any
convertible bond hedge transactions, call options or capped call options
relating to the Borrower’s common stock (regardless of whether settled in the
Borrower’s common stock, cash (in an amount based on share value at
approximately the time of settlement, calculated in accordance with the
applicable documents) or a combination thereof) purchased by the Borrower
concurrently with any issuance of convertible notes permitted by Section 8.1(r)
for the purpose of hedging the Borrower’s obligations thereunder (and not for
speculative purposes). “Credit Date” means the date of a Credit Extension.
“Credit Document” means any of this Agreement, each Note, each Issuer Document,
the Collateral Documents, any Guarantor Joinder Agreement, the Fee Letter, any
Auto Borrow Agreement, any document executed and delivered by the Borrower
and/or any other Credit Party pursuant to which any Aggregate Revolving
Commitments are increased pursuant to Section 2.1(d)(ii) or an additional Term
Loan is established pursuant to Section 2.1(d)(iii), any documents or
certificates executed by any Credit Party in favor of the Issuing Bank relating
to Letters of Credit, and, to the extent evidencing or securing the Obligations,
all other documents, instruments or agreements executed and delivered by any
Credit Party for the benefit of any Agent, the Issuing Bank or any Lender in
connection herewith or therewith (but specifically excluding any Secured Swap
Agreements and Secured Treasury Management Agreements). “Credit Extension” means
the making of a Loan or the issuing of a Letter of Credit. “Credit Parties”
means, collectively, the Borrower and each Guarantor. “Debt Transaction” means,
with respect to the Borrower or any of its Subsidiaries, any sale, issuance,
placement, assumption or guaranty of Consolidated Funded Indebtedness, whether
or not evidenced by a promissory note or other written evidence of Indebtedness,
except for Indebtedness permitted to be incurred pursuant to Section 8.1.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme042.jpg]
11 96344373_5 “Default” means a condition or event that constitutes an Event of
Default or that, after notice or lapse of time or both, would constitute an
Event of Default. “Default Rate” means an interest rate equal to (a) with
respect to Obligations other than Adjusted LIBOR Rate Loans (including Base Rate
Loans referencing the LIBOR Index Rate) and the Letter of Credit Fee, the Base
Rate plus the Applicable Margin, if any, applicable to such Loans plus 2.00% per
annum, (b) with respect to Adjusted LIBOR Rate Loans, the Adjusted LIBOR Rate
plus the Applicable Margin, if any, applicable to Adjusted LIBOR Rate Loans plus
2.00% per annum and (c) with respect to the Letter of Credit Fee, the Applicable
Margin plus 2.00% per annum. “Defaulting Lender” means, subject to Section
2.16(b), any Lender that (a) has failed to (i) fund all or any portion of its
Loans within two Business Days of the date such Loans were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied or (ii) pay to the Administrative Agent, the
Issuing Bank, the Swingline Lender or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit or Swingline Loans) within two Business Days of the date when due, (b)
has notified the Borrower, the Administrative Agent or the Issuing Bank or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.16(b)) upon delivery of written notice of such determination to the Borrower,
the Issuing Bank, the Swingline Lender and each Lender. “Disposition” or
“Dispose” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith. “Disqualified Equity Interests” means any Equity Interest
that, by its terms (or by the terms of any security or other Equity Interests
into which it is convertible or for which it is exchangeable), or upon



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme043.jpg]
12 96344373_5 the happening of any event or condition (a) matures (excluding any
maturity as a result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Revolving Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
Revolving Commitment Termination Date. “Dollars” and the sign “$” mean the
lawful money of the United States. “Domestic Subsidiary” means any Subsidiary
organized under the laws of the United States, any state thereof or the District
of Columbia. “Earn Out Obligations” means, with respect to an Acquisition, all
obligations of the Borrower or any Subsidiary to make earn out or other
contingency payments (including purchase price adjustments, non-competition and
consulting agreements, or other indemnity obligations) pursuant to the
documentation relating to such Acquisition. The amount of any Earn Out
Obligations at the time of determination shall be the aggregate amount, if any,
of such Earn Out Obligations that are required at such time under GAAP to be
recognized as liabilities on the consolidated balance sheet of the Borrower.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent. “EEA Member Country”
means any of the member states of the European Union, Iceland, Liechtenstein,
and Norway. “EEA Resolution Authority” means any public administrative authority
or any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Eligible Assignee” means any Person that meets the
requirements to be an assignee under Section 11.5(b), subject to any consents
and representations, if any as may be required therein. “Environmental Claim”
means any known investigation, written notice, notice of violation, written
claim, action, suit, proceeding, written demand, abatement order or other
written order or directive (conditional or otherwise), by any Person arising (a)
pursuant to or in connection with any actual or alleged violation of any
Environmental Law, (b) in connection with any Hazardous Material or any actual
or alleged Hazardous Materials Activity or (c) in connection with any actual or
alleged damage, injury, threat or harm to human health, safety, natural
resources or the environment. “Environmental Indemnity Agreement” means the
Environmental Indemnity Agreement dated as of the Closing Date made by the
Credit Parties in favor of the Administrative Agent and Collateral Agent, for
the benefit of the Secured Parties.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme044.jpg]
13 96344373_5 “Environmental Laws” means any and all current or future federal
or state (or any subdivision of either of them), statutes, ordinances, orders,
rules, regulations, judgments, Governmental Authorizations, or any other written
requirements of Governmental Authorities relating to (a) any Hazardous Materials
Activity, (b) the generation, use, storage, transportation or disposal of
Hazardous Materials or (c) protection of human health and the environment from
pollution, in any manner applicable to any Credit Party or any of its
Subsidiaries or their respective Facilities. “Environmental Liability” means any
liability, contingent or otherwise (including any liability for damages, costs
of environmental remediation, fines, penalties or indemnities), of the Borrower,
any other Credit Party or any of their respective Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which Borrower or any Subsidiary assumed liability with respect to
any of the foregoing. “Equity Interests” means, with respect to any Person, all
of the shares of capital stock of (or other ownership or profit interests in)
such Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination. “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended to the date hereof and from time to time
hereafter, any successor statute, and the regulations thereunder. “ERISA
Affiliate” means, as applied to any Person, (a) any corporation which is a
member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member, (b) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member and (c) any member
of an affiliated service group within the meaning of Section 414(m) or (o) of
the Internal Revenue Code of which that Person, any corporation described in
clause (a) above or any trade or business described in clause (b) above is a
member. “ERISA Event” means (a) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which notice to the PBGC has been waived by
regulation), (b) the failure to meet the minimum funding standard of Section 412
of the Internal Revenue Code with respect to any Pension Plan (whether or not
waived in accordance with Section 412(c) of the Internal Revenue Code), the
failure to make by its due date any minimum required contribution or any
required installment under Section 430(j) of the Internal Revenue Code with
respect to any Pension Plan or the failure to make by its due date any required
contribution to a Multiemployer Plan, (c) the provision by the administrator of
any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent
to terminate such Pension Plan in a distress termination described in Section
4041(c) of ERISA, (d) the withdrawal from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan, (e) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition reasonably likely to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer,



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme045.jpg]
14 96344373_5 any Pension Plan, (f) the imposition of liability pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA, (g) the withdrawal of any Credit Party, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan, or the receipt by any Credit Party, any of their
respective Subsidiaries or any of their respective ERISA Affiliates of notice
from any Multiemployer Plan that it is in reorganization or insolvency pursuant
to Section 4241 or 4245 of ERISA, or that it is in “critical” or “endangered”
status within the meaning of Section 305 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA, (h) the
imposition of fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Pension Plan, (i) the assertion of a
claim (other than routine claims for benefits and funding obligations in the
ordinary course) against any Pension Plan other than a Multiemployer Plan or the
assets thereof, or against any Person in connection with any Pension Plan such
Person sponsors or maintains, (j) receipt from the Internal Revenue Service of a
final written determination of the failure of any Pension Plan intended to be
qualified under Section 401(a) of the Internal Revenue Code to qualify under
Section 401(a) of the Internal Revenue Code, or the failure of any trust forming
part of any such Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code or (k) the imposition of a lien
pursuant to Section 430(k) of the Internal Revenue Code or pursuant to Section
303(k) or 4068 of ERISA. “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time. “Event of Default” has the meaning
assigned thereto in Section 9.1. “Exchange Act” means the Securities Exchange
Act of 1934, as amended from time to time, and any successor statute. “Excluded
Perfection Action” means (a) the obtaining of control agreements or other
control or similar arrangements with respect to deposit accounts, securities
accounts or other assets requiring perfection by control (but not, for the
avoidance of doubt, control by possession, including of certificated Equity
Interests) other than Qualifying Control Agreements (as defined in the Security
Agreement) with respect to Material Accounts to the extent requested by the
Administrative Agent, (b) any requirement to obtain leasehold mortgages with
respect to any leasehold interest (including with respect to improvements owned
by any Credit Party on any leased premises), (c) any requirement to obtain
landlord waivers, estoppels or collateral access letters other than, upon the
request of the Administrative Agent, with respect to any Material Leased
Property, (d) the perfection of motor vehicles, rolling stock and other assets
subject to certificates of title (to the extent not perfected by the filing of a
Form UCC-1 financing statement), (e) the perfection of commercial tort claims
other than Material Commercial Tort Claims (to the extent not perfected by the
filing of a Form UCC-1 financing statement), (f) the perfection of any
intellectual property held in non-U.S. jurisdictions (to the extent not
perfected by the filing of a Form UCC-1 financing statement or the filing of
notices or security agreements with the United States Patent and Trademark
Office or Copyright Office) and (g) the perfection of letter of credit rights
other than Material Letter of Credit Rights (to the extent not perfected by the
filing of a Form UCC-1 financing statement). “Excluded Property” means, with
respect to the Borrower and each other Credit Party, including any Person that
becomes a Credit Party after the Closing Date as contemplated by Section 7.11,
(a) any equipment that is subject to a Capital Lease or operating lease or a
Lien securing purchase money obligations of any Credit Party that are, in each
case, permitted to be incurred under this Agreement or the other Credit
Documents, to the extent that the contract or other agreement in which such Lien
is granted



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme046.jpg]
15 96344373_5 (or in the documentation providing for such lease) prohibits or
requires the consent of any Person other than any Credit Party as a condition to
the creation of any other Lien on such equipment, but only, in each case, to the
extent, and for so long as, such consent has not been obtained and the
Indebtedness secured by the applicable Lien or the lease has not been repaid in
full or the applicable prohibition (or consent requirement) has not otherwise
been removed or terminated, (b) any property to the extent that the grant of a
Lien therein would violate Applicable Laws, require a consent not obtained of
any Governmental Authority, or constitute a breach of or default under, or
result in the termination of or require a consent not obtained under, any
contract, lease, license or other agreement evidencing or giving rise to such
property, or result in the invalidation thereof or provide any party thereto
with a right of termination (other than to the extent that any such term would
be rendered ineffective pursuant to Section 9-406, 9- 407, 9-408 or 9-409 of the
applicable UCC or any other Applicable Law or principles of equity), (c) any
certificates, licenses and other authorizations issued by any Governmental
Authority to the extent that Applicable Laws prohibit the granting of a security
interest therein, (d) any “intent-to-use” trademark application prior to the
filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of such “intent-to-use” trademark application under Applicable
Law, (e) letter of credit rights to the extent not perfected by the filing of a
customary UCC financing statement or otherwise representing proceeds of other
Collateral, other than Material Letter of Credit Rights, (f) any Equity
Interests in any Person which is not wholly-owned, directly or indirectly, by
the Borrower and one or more of its Subsidiaries if, and to the extent that, the
granting of a security interest therein would, under the express terms of the
organizational documents of such Person, be prohibited or restricted, but only
so long as (i) the applicable Credit Party has not been able to obtain the
consent of the other holders of the Equity Interests in such Person and (ii)
such prohibition or restriction is not enforceable or is otherwise ineffective
under Applicable Law (including the UCC), (g) proceeds and products of any and
all of the foregoing excluded property described in clauses (a) through (f)
above only to the extent such proceeds and products would constitute property or
assets of the type described in clauses (a) through (f) above, and (h) those
assets as to which the Administrative Agent and the Borrower reasonably
determine that the cost (including the cost of adverse tax consequences) of
obtaining, perfecting or maintaining such a Lien exceeds the fair market value
thereof or is excessive in relation to the practical benefit to the holders of
the Obligations of the security to be afforded thereby; provided that the Lien
granted to the Collateral Agent under the Security Agreement, the Pledge
Agreement or any other Credit Document shall attach immediately to any asset of
any Credit Party at such time as such asset ceases to meet any of the criteria
for “Excluded Property” described in any of the foregoing clauses (a) through
(h) above. “Excluded Subsidiary” means any Domestic Subsidiary that (a) has no
material assets other than Equity Interests or Indebtedness of a Foreign
Subsidiary, (b) is owned directly or indirectly by a Foreign Subsidiary, (c) is
prohibited by any Applicable Law from providing a Guaranty, or which would
require governmental (including regulatory) consent, approval, license or
authorization to provide a Guaranty, in each case, unless such consent,
approval, license or authorization has been received (but without obligation to
seek the same), (d) is not Wholly-Owned and is prohibited from providing a
Guaranty by any contractual obligation in existence (i) on the Sixth Amendment
Effective Date or (ii) at the time of the acquisition of such Subsidiary after
the Sixth Amendment Effective Date (to the extent such prohibition was not
entered into in contemplation of such acquisition), or (e) with respect to
which, in the reasonable judgment of the Borrower and the Administrative Agent,
the cost or other consequences (including any adverse tax consequences) of
providing a Guaranty and granting Collateral shall be excessive in view of the
benefits to be obtained by the Lenders therefrom. “Excluded Swap Obligation”
means, with respect to any Guarantor, any Swap Obligation if, and to the extent
that, all or a portion of the Guaranty of such Guarantor of, or the grant under
a Credit Document by such Guarantor of a security interest to secure, such Swap
Obligation (or any Guarantee



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme047.jpg]
16 96344373_5 thereof) is or becomes illegal under the Commodity Exchange Act
(or the application or official interpretation thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 4.8 and any and all Guarantees of such Guarantor’s Swap
Obligations by other Credit Parties) at the time the Guaranty of such Guarantor,
or grant by such Guarantor of a security interest, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a Master
Agreement governing more than one Swap Agreement, such exclusion shall apply
only to the portion of such Swap Obligation that is attributable to Swap
Agreements for which such Guarantee or security interest is or becomes excluded
in accordance with the first sentence of this definition. “Excluded Taxes” means
any of the following Taxes imposed on or with respect to a Recipient or required
to be withheld or deducted from a payment to a Recipient, (a) Taxes imposed on
or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.17 or (ii) such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 3.3, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.3(f) and (d) any U.S. federal withholding Taxes imposed under
FATCA. “Existing Credit Agreement” means that certain Credit Agreement, dated as
of April 26, 2012, by and among the Borrower, the lenders party thereto, and
Citibank, N.A., as administrative agent, as amended, restated, supplemented or
otherwise modified through the Closing Date. “Facility” means any real property
including all buildings, fixtures or other improvements located on such real
property now, hereafter or heretofore owned, leased, operated or used by the
Borrower or any of its Subsidiaries or any of their respective predecessors.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version to the extent
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any applicable intergovernmental agreements with respect thereto.
“Federal Funds Rate” means for any day, the rate per annum (expressed, as a
decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%) equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, (a) if such
day is not a Business Day, the Federal Funds Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (b) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Rate for such day shall be
the average rate charged to Regions Bank or any other Lender selected by the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent. “Fee Letter” means that certain letter agreement dated as
of January 3, 2018, among the Borrower, Regions Bank and Regions Capital
Markets, a division of Regions Bank (which replaced that



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme048.jpg]
17 96344373_5 certain letter agreement dated as of April 13, 2016 among the
Borrower, Regions Bank and Regions Capital Markets, a division of Regions Bank
as of the Sixth Amendment Effective Date). “Financial Officer Certification”
means, with respect to the financial statements for which such certification is
required, the certification of either the chief financial officer or the
corporate vice president – finance and human resources of the Borrower that such
financial statements fairly present, in all material respects, the financial
condition of the Borrower and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to, in the case of interim statements, changes resulting from audit and
normal year-end adjustments and the absence of footnotes. “First Tier Foreign
Subsidiary” means any Foreign Subsidiary owned directly by any Credit Party.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year, including the last
fiscal quarter of each Fiscal Year as appropriate. “Fiscal Year” means the
fiscal year of the Borrower and its Subsidiaries ending on December 31 of each
calendar year. “Flood Hazard Property” means any Real Estate Asset subject to a
Mortgage and located in an area designated by the Federal Emergency Management
Agency as having special flood or mud slide hazards. “Foreign Lender” means any
Lender that is not a U.S. Person. “Foreign Subsidiary” means any Subsidiary that
is not a Domestic Subsidiary. “Fronting Exposure” means, at any time there is a
Defaulting Lender, (a) with respect to the Issuing Bank, such Defaulting
Lender’s Revolving Commitment Percentage of the outstanding Letter of Credit
Obligations with respect to Letters of Credit issued by the Issuing Bank other
than Letter of Credit Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Revolving Commitment Percentage of
outstanding Swingline Loans made by such Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders. “Fund” means any Person (other than a natural
person) that is (or will be) engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities. “Funding Notice” means a notice substantially in the
form of Exhibit 2.1. “GAAP” means, subject to the limitations on the application
thereof set forth in Section 1.2, accounting principles generally accepted in
the United States in effect as of the date of determination thereof.
“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme049.jpg]
18 96344373_5 “Governmental Authority” means the government of the United States
or any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra- national bodies such as the European Union or
the European Central Bank and any group or body charged with setting financial
accounting or regulatory capital rules or standards). “Governmental
Authorization” means any permit, license, authorization, plan, directive,
consent order or consent decree of or from any Governmental Authority.
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. “Guarantor Joinder Agreement” means a guarantor joinder
agreement substantially in the form of Exhibit 7.11 delivered by a Domestic
Subsidiary of the Borrower pursuant to Section 7.11. “Guarantors” means (a) each
Person identified as a “Guarantor” on the signature pages hereto, (b) each other
Person that joins as a Guarantor pursuant to Section 7.11, (c) with respect to
(i) Secured Swap Obligations, (ii) Secured Treasury Management Obligations, and
(iii) Swap Obligations of a Specified Credit Party (determined before giving
effect to Sections 4.1 and 4.8) under the Guaranty hereunder, the Borrower, and
(d) each of their respective successors and permitted assigns. “Guaranty” means
the Guarantee made by the Guarantors in favor of the Collateral Agent, for the
benefit of the Secured Parties, pursuant to Section 4. “Hazardous Materials”
means any hazardous substances defined by the Comprehensive Environmental
Response Compensation and Liability Act, 42 USCA 9601, et. seq., as amended,
including any hazardous waste as defined under 40 C.F.R. Parts 260-270, gasoline
or petroleum (including crude oil or any fraction thereof), asbestos or
polychlorinated biphenyls. “Hazardous Materials Activity” means any past,
current, proposed or threatened activity, event or occurrence involving any
Hazardous Materials, including the use, manufacture, possession, storage,
holding, presence, existence, location, Release, threatened Release, discharge,
placement, generation, transportation, processing, construction, treatment,
abatement, removal, remediation, disposal, disposition



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme050.jpg]
19 96344373_5 or handling of any Hazardous Materials, and any corrective action
or response action with respect to any of the foregoing. “Highest Lawful Rate”
means the maximum lawful interest rate, if any, that at any time or from time to
time may be contracted for, charged, or received under Applicable Laws relating
to any Lender which are currently in effect or, to the extent allowed under such
Applicable Laws, which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than Applicable Laws now allow. “Indebtedness”
means, as to any Person at a particular time, without duplication, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP (except as provided in clause (b) below): (a) all obligations for
borrowed money, whether current or long-term (including the Obligations
hereunder), all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments but specifically excluding trade
payables incurred in the ordinary course of business; (b) all obligations in
respect of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business and, in each case, not past
due for more than ninety days after the date on which such trade account payable
was created), including any Earn Out Obligations or other similar deferred or
contingent obligations incurred in connection with any Acquisition recognized as
a liability on the balance sheet of the Borrower and its Subsidiaries in
accordance with GAAP; (c) all obligations under letters of credit (including
standby and commercial), bankers’ acceptances and similar instruments (including
bank guaranties); (d) the Attributable Principal Amount of Capital Leases and
Synthetic Leases; (e) all Disqualified Equity Interests; (f) all Guarantees in
respect of Indebtedness of another Person; (g) net obligations under any Swap
Agreement or any Convertible Notes Hedges; (h) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed; and (i) all Indebtedness of the types referred to in clauses (a)
through (h) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company or comparable
construct under the laws of a jurisdiction other than the United States) in
which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary. For purposes hereof, the amount of Indebtedness shall be determined
(i) based on the outstanding principal amount in the case of borrowed money
indebtedness under clause (a) and purchase money indebtedness and the deferred
purchase obligations under clause (b), (ii) based on the maximum amount
available to be drawn in the case of letter of credit obligations and the other
obligations under clause (c), (iii) based on the amount of Indebtedness that is
the subject of the Guarantees in the case of Guarantees under clause (f), (iv)
based on Swap Termination Value in the case of net obligations under any Swap



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme051.jpg]
20 96344373_5 Agreement under clause (g) and (v) in the case of any Indebtedness
of the type described in clause (h) that is nonrecourse to the credit of that
Person, to be the lesser of (x) the fair market value of such property and (y)
the amount of the Indebtedness secured thereby. “Indemnified Taxes” means (a)
Taxes, other than Excluded Taxes, imposed on or with respect to any payment made
by or on account of any obligation of any Credit Party under any Credit Document
and (b) to the extent not otherwise described in clause (a), Other Taxes.
“Indemnitee” has the meaning assigned thereto in Section 11.2(b). “Index Rate”
means, for any Index Rate Determination Date with respect to any Base Rate Loans
determined by reference to the Index Rate, the rate per annum (rounded upward to
the next whole multiple of 1/16 of 1%) equal to the LIBOR as published on the
applicable Reuters screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) for deposits with a term equivalent to one month in Dollars,
determined as of approximately 11:00 a.m. (London, England time) two Business
Days prior to such Index Rate Determination Date, or (b) in the event the rate
referenced in the preceding clause (a) does not appear on such page or service
or if such page or service shall cease to be available, the rate per annum
(rounded upward to the next whole multiple of 1/16 of 1%) equal to the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which displays an average settlement rate for deposits with a
term equivalent to one month in Dollars, determined as of approximately 11:00
a.m. (London, England time) two Business Days prior to such Index Rate
Determination Date. Notwithstanding anything contained herein to the contrary,
the Index Rate shall not be less than zero. “Index Rate Determination Date”
means the Closing Date and the first Business Day of each calendar month
thereafter; provided that, solely for purposes of the definition of Base Rate,
Index Rate Determination Date means the date of determination of the Base Rate.
“Intellectual Property Rights” means all actual or prospective rights arising in
connection with any intellectual property or other proprietary rights, including
all rights arising in connection with copyrights, patents, service marks, trade
dress, trade secrets, trademarks, trade names or mask works. “Interest Payment
Date” means with respect to (a) any Base Rate Loan and any Swingline Loan, the
last Business Day of each calendar quarter, commencing on the first such date to
occur after the Closing Date and the final maturity date of such Loan; and (b)
any LIBOR Loan, the last day of each Interest Period applicable to such Loan;
provided, in the case of each Interest Period of longer than three months
“Interest Payment Date” shall also include each date that is three months, or an
integral multiple thereof, after the commencement of such Interest Period.
“Interest Period” means, in connection with an Adjusted LIBOR Rate Loan, an
interest period of one, two, three or six months, as selected by the Borrower in
the applicable Funding Notice or Conversion/Continuation Notice, (a) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (b) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (i) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (ii) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (iii) of this definition, end on the last
Business Day of a calendar month; (iii) no Interest Period with respect to



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme052.jpg]
21 96344373_5 any Term Loan shall extend beyond any principal amortization
payment date, except to the extent that the portion of such Loan comprised of
Adjusted LIBOR Rate Loans that is expiring prior to the applicable principal
amortization payment date plus the portion comprised of Base Rate Loans equals
or exceeds the principal amortization payment then due; and (iv) no Interest
Period with respect to any portion of the Revolving Loans shall extend beyond
the Revolving Commitment Termination Date. “Interest Rate Determination Date”
means, with respect to any Interest Period, the date that is two Business Days
prior to the first day of such Interest Period. “Internal Revenue Code” means
the Internal Revenue Code of 1986. “Investment” means, as to any Person, any
direct or indirect acquisition or investment by such Person, whether by means of
(a) the purchase or other acquisition of Equity Interests of another Person, (b)
a loan, advance or capital contribution to, Guarantee or assumption of debt of,
or purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) an Acquisition. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested (without adjustment for subsequent increases or
decreases in the value of such Investment) less any amount realized in respect
of such Investment upon the sale, collection or return of capital (not to exceed
the original amount invested). For the avoidance of doubt, Investments shall not
include payments by a Credit Party to any Subsidiary on account of goods and
services provided to such Credit Party by such Subsidiary, in each case to the
extent such payment is permitted by Section 8.11. “Involuntary Disposition”
means the receipt by the Borrower or any of its Subsidiaries of any cash
insurance proceeds or condemnation awards payable by reason of theft, loss,
physical destruction or damage, taking or similar event with respect to any of
its Property. “IRS” means the United States Internal Revenue Service. “ISP”
means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit). “Issuance Notice” means an Issuance Notice
substantially in the form of Exhibit 2.3. “Issuer Documents” means with respect
to any Letter of Credit, the Letter of Credit Application, and any other
document, agreement and instrument entered into by the Issuing Bank and the
Borrower (or any Subsidiary) or in favor of the Issuing Bank and relating to
such Letter of Credit. “Issuing Bank” means Regions Bank, in its capacity as
issuer of Letters of Credit hereunder, together with its permitted successors
and permitted assigns in such capacity. “LCA Election” means the Borrower’s
election to treat a specified Acquisition permitted hereby as a Limited
Condition Acquisition. “Lead Arrangers” means, collectively, Regions Capital
Markets, PNC Capital Markets, LLC and BMO Capital Markets Corp., in their
respective capacities as joint lead arrangers and joint bookrunners.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme053.jpg]
22 96344373_5 “Lender” means each financial institution with a Term Loan
Commitment or a Revolving Commitment, together with its successors and permitted
assigns. The initial Lenders are identified on the signature pages hereto and
are set forth on Appendix A. “Letter of Credit” means any standby letter of
credit issued hereunder. “Letter of Credit Application” means an application and
agreement for the issuance or amendment of a Letter of Credit in the form from
time to time in use by the Issuing Bank. “Letter of Credit Borrowing” means any
Credit Extension resulting from a drawing under any Letter of Credit that has
not been reimbursed or refinanced as a Borrowing of Revolving Loans. “Letter of
Credit Fee” has the meaning assigned thereto in Section 2.10(b)(i). “Letter of
Credit Obligations” means, at any time, the sum of (a) the maximum undrawn
amount available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all drawings under Letters of Credit that have not been
reimbursed by the Borrower, including Letter of Credit Borrowings. For all
purposes of this Agreement, (i) amounts available to be drawn under Letters of
Credit will be calculated as provided in Section 1.4(h), and (ii) if a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.
“Letter of Credit Sublimit” means, as of any date of determination, the lesser
of (a) $30,000,000 and (b) the Aggregate Revolving Commitments then in effect.
“LIBOR” means the London Interbank Offered Rate. “LIBOR Index Rate” means, for
any Index Rate Determination Date, the rate per annum obtained by dividing (a)
the Index Rate by (b) an amount equal to (i) one, minus (ii) the Applicable
Reserve Requirement. “LIBOR Loan” means a Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate or LIBOR Index Rate
(including a Base Rate Loan referencing the LIBOR Index Rate), as applicable.
“LIBOR Replacement Rate” means as defined in Section 3.1(h). “LIBOR Scheduled
Unavailability Date” means as defined in Section 3.1(h). “Licensed Intellectual
Property” means any Intellectual Property Rights which the Borrower or any of
its Subsidiaries licenses from another Person. “Lien” means (a) any lien,
mortgage, pledge, assignment, security interest, charge or encumbrance of any
kind (including any agreement to give any of the foregoing, any conditional sale
or other title retention agreement, and any lease or license in the nature
thereof) and any option, trust or other preferential arrangement having the
practical effect of any of the foregoing, and (b) in the case of Securities, any
purchase option, call or similar right of a third party with respect to such
Securities. “Limited Condition Acquisition” means any Permitted Acquisition or
other Acquisition by the Borrower or one or more of its Subsidiaries permitted
by this Agreement (other than an intercompany



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme054.jpg]
23 96344373_5 Acquisition) whose consummation is not conditioned on the
availability of, or on obtaining, third party financing and with respect to
which (i) the outside date for the consummation thereof occurs no more than 180
days after the relevant acquisition agreement is entered into and (ii) the
Borrower has delivered an LCA Election to the Administrative Agent. “Loan” means
any Revolving Loan, Swingline Loan or Term Loan, and the Base Rate Loans and
Adjusted LIBOR Rate Loans comprising such Loans. “Margin Stock” has the meaning
assigned thereto in Regulation U of the Board of Governors of the Federal
Reserve System as in effect from time to time. “Master Agreement” has the
meaning assigned thereto in the definition of “Swap Agreement”. “Material
Account” means any deposit account or securities account other than (a) any
deposit account exclusively used for payroll, Taxes, escrow, employee benefits
or other fiduciary purposes, (b) any deposit account that is a zero dollar
balance account that is, by its terms, swept at least once every two Business
Days, and (c) any deposit account or securities account except to the extent the
aggregate amount contained in all deposit accounts and securities accounts
(other than deposit accounts described in (a) and (b) above) is more than
$3,000,000 at any one time during the prior 12-month period (in which case the
Borrower shall identify as Material Accounts those deposit accounts and
securities accounts as are necessary so that the $3,000,000 threshold is not
then exceeded). “Material Acquisition” means any Permitted Acquisition
consummated pursuant to Section 8.5(f) by the Borrower or any Subsidiary with
aggregate cash consideration payable at consummation (including any Earn Out
Obligations) in excess of $50,000,000. “Material Adverse Effect” means (a) a
material adverse change in, or a material adverse effect on, the business,
assets, liabilities (including contingent liabilities), operations or financial
condition of the Borrower and its Subsidiaries taken as a whole; (b) a material
adverse effect on the rights and remedies of any Agent or any Lender under any
Credit Document, or on the ability of any Credit Party to perform its material
obligations under any Credit Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Credit Party of any Credit Document to which it is a party.
“Material Commercial Tort Claim” means any commercial tort claim with respect to
which a Credit Party is the plaintiff or a beneficiary and that makes a claim
for damages, or other claim for judgment, in an amount greater than or equal to
$2,000,000. “Material IP Subsidiary” means any Subsidiary that (a) owns or
licenses Intellectual Property Rights that, individually or in the aggregate,
either (i) have a fair market value in excess of $1,000,000, (ii) are leased,
licensed or otherwise provided to the Borrower or any of its other Subsidiaries
for annual license, royalty or other payments in excess of $1,000,000 or (iii)
are material to the operations and/or businesses of the Borrower and its
Subsidiaries, taken as a whole or (b) is designated by the Borrower as a
“Material IP Subsidiary” in writing as a result of its determination that such
designation is reasonably necessary to the operations and/or businesses of the
Borrower and its Subsidiaries, taken as a whole. “Material Leased Property”
means any single parcel, or adjacent or related parcels, of real property leased
(or similarly held, but excluding any Real Estate Asset) by any Credit Party
where assets that constitute, or are intended under this Agreement and the other
Credit Documents to constitute, Collateral with an aggregate fair market value
(as reasonably determined by the Borrower) amount in excess of $5,000,000 are at
any time located.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme055.jpg]
24 96344373_5 “Material Letter of Credit Right” means any “letter of credit
right” under the UCC in a face amount greater than or equal to $2,000,000
individually (or collectively in the case of multiple letter of credit rights
securing the same asset or claim). “Material Real Estate Asset” means any Real
Estate Asset that has a fair market value (as reasonably determined by the
Borrower) in excess of $7,500,000. “Moody’s” means Moody’s Investor Services,
Inc., together with its successors. “Mortgaged Property Support Documents”
means, with respect to any Real Estate Asset constituting, or intended to
constitute, Collateral, such third party consents, intercreditor agreements,
mortgagee title insurance policies (in amounts and with endorsements reasonably
acceptable to the Administrative Agent), surveys, appraisals, environmental
reports, flood hazard certifications and, evidence of flood insurance (if such
insurance is required by Applicable Law), and such other mortgage- related
documents as the Administrative Agent or the Collateral Agent may reasonably
request in connection with the Mortgage of such Real Estate Asset and its
constituting Collateral. “Mortgages” means the mortgages, deeds of trust or
deeds to secure debt that purport to grant to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in any Real Estate Asset
(including with respect to any improvements and fixtures) of the Borrower or any
other Credit Party in real property. “Multiemployer Plan” means any
“multiemployer plan” as defined in Section 3(37) of ERISA which is sponsored,
maintained or contributed to by, or required to be contributed to by, any Credit
Party or any of its ERISA Affiliates or with respect to which any Credit Party
or any of its ERISA Affiliates previously sponsored, maintained or contributed
to or was required to contributed to, and still has liability, whether
contingent or otherwise. “Net Cash Proceeds” means the aggregate proceeds paid
in cash or Cash Equivalents received by the Borrower or any of its Subsidiaries
in connection with any Asset Sale, Involuntary Disposition or Debt Transaction,
net of (a) direct costs and expenses incurred or estimated costs and expenses
for which reserves are maintained, in connection therewith (including legal,
accounting and investment banking fees and expenses, sales commissions and
underwriting discounts); (b) estimated taxes paid or payable (including sales,
use or other transactional taxes and any net marginal increase in income taxes)
as a result thereof; (c) the amount required to retire any Indebtedness secured
by a Permitted Lien on the related property; and (d) amounts held in escrow to
be applied as part of the purchase price for such assets. For purposes hereof,
“Net Cash Proceeds” includes any cash or Cash Equivalents received upon the
disposition of any non-cash consideration (x) received by the Borrower or any of
its Subsidiaries in any Asset Sale, Involuntary Disposition or Debt Transaction
or (y) released from escrow to the Borrower or any of its Subsidiaries.
“Non-Consenting Lender” has the meaning assigned thereto in Section 2.17.
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time. “Non-Guarantor Subsidiary” means, at any time any
Subsidiary that is not a Guarantor at such time. “Note” means a Revolving Loan
Note, a Swingline Note or a Term Loan Note, as applicable.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme056.jpg]
25 96344373_5 “Notice” means a Funding Notice, an Issuance Notice or a
Conversion/Continuation Notice. “Obligations” means all obligations,
indebtedness and other liabilities of every nature of each Credit Party from
time to time owed to any Agent (including any former Agent in its capacity as
such), the Issuing Bank (including any former Issuing Bank in its capacity as
such), the Lenders (including former Lenders in their capacity as such) or any
of them, the Qualifying Swap Banks and the Qualifying Treasury Management Banks,
in each case, under any Credit Document, Secured Swap Agreement or Secured
Treasury Management Agreement, together with all renewals, extensions,
modifications or refinancings of any of the foregoing, whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), reimbursement of amounts drawn
under Letters of Credit, payments for early termination of Swap Agreements,
fees, expenses, indemnification or otherwise; provided that the “Obligations” of
a Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor. “OFAC” means the U.S. Department of the Treasury’s Office of Foreign
Assets Control. “Off-The-Shelf Software” has the meaning assigned thereto in
Section 6.15(c). “Organizational Documents” means (a) with respect to any
corporation, its certificate or articles of incorporation or organization, as
amended, and its by-laws, as amended, (b) with respect to any limited
partnership, its certificate of limited partnership, as amended, and its
partnership agreement, as amended, (c) with respect to any general partnership,
its partnership agreement, as amended, and (d) with respect to any limited
liability company, its articles of organization, certificate of formation or
comparable documents, as amended, and its operating agreement, as amended. In
the event any term or condition of this Agreement or any other Credit Document
requires any Organizational Document to be certified by a secretary of state or
similar governmental official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official. “Other Connection Taxes” means, with respect to any
Recipient, Taxes imposed as a result of a present or former connection between
such Recipient and the jurisdiction imposing such Tax (other than connections
arising from such Recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Credit Document, or sold or assigned an interest in any Loan or
Credit Document). “Other Taxes” means all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Credit Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.17). “Outstanding Amount” means (a) with
respect to Revolving Loans and Swingline Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any Borrowings and
prepayments or repayments of Revolving Loans and Swingline Loans, as the case
may be, occurring on such date; (b) with respect to any Letter of Credit
Obligations on any date, the aggregate outstanding amount of such Letter of
Credit Obligations on such date after giving effect to any Credit Extension of a
Letter of Credit occurring on such date and any other changes in the amount of
the Letter of Credit Obligations as of such date, including as a result of any
reimbursements by the Borrower of any drawing under any Letter of Credit; and
(c) with respect to any Term Loans on any date, the aggregate outstanding



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme057.jpg]
26 96344373_5 principal amount thereof after giving effect to any prepayments or
repayments of such Term Loan on such date. “Owned Intellectual Property” means
any Intellectual Property Rights for which the Borrower or any of its
Subsidiaries is the registered owner. “Participant” has the meaning assigned
thereto in Section 11.5(d). “Participant Register” has the meaning assigned
thereto in Section 11.5(d). “PATRIOT Act” has the meaning assigned thereto in
Section 6.14(f). “PBGC” means the Pension Benefit Guaranty Corporation or any
successor thereto. “Pension Plan” means any “employee pension benefit plan” as
defined in Section 3(2) of ERISA other than a Multiemployer Plan, which is
subject to Section 412 of the Internal Revenue Code or Section 302 of ERISA and
which is sponsored, maintained or contributed to by, or required to be
contributed to by, any Credit Party or any of its ERISA Affiliates or with
respect to which any Credit Party or any of its ERISA Affiliates previously
sponsored, maintained or contributed to, or was required to contribute to, and
still has liability, whether contingent or otherwise. “Permitted Acquisition”
means any non-hostile Acquisition that satisfies the following conditions: (a)
the Borrower shall have notified the Administrative Agent and the Lenders of
such proposed Acquisition at least (i) three Business Days prior to the
consummation thereof if the total consideration (including Earn Out Obligations)
for such Acquisition is greater than $50,000,000 but less than or equal to
$100,000,000 and (ii) five Business Days prior to the consummation thereof if
the total consideration (including Earn Out Obligations) for such Acquisition is
greater than $100,000,000 (it being understood no prior notice shall be required
for any proposed Acquisition the total consideration (including Earn Out
Obligations) for which is less than or equal to $50,000,000, but the Borrower
shall provide notice thereof to the Administrative Agent upon, or promptly
after, the consummation thereof); (b) the Person or Properties to be acquired
(i) is in a similar or complementary line of business as those of the Borrower
and its Subsidiaries on the date of such Acquisition and (ii) becomes, or the
Properties to be acquired are acquired by, a Subsidiary of the Borrower (or,
solely with respect to Properties, by the Borrower); (c) no Event of Default
exists either on the date the agreement governing such Acquisition is executed
or on the date of consummation thereof (either before or immediately after such
consummation); provided that if such Acquisition is a Limited Condition
Acquisition, this condition may be satisfied as of the date of entering into of
the definitive agreement for such Limited Condition Acquisition so long as no
Event of Default under any of Sections 9.1(a), (f) or (g) has occurred and is
continuing as of the date of consummation of such Acquisition; (d) Borrower is
in pro forma (as provided in Section 1.3) compliance with each of the financial
covenants set forth in Section 8.7 (with the Consolidated Net Leverage Ratio as
adjusted, if such proposed Acquisition will constitute a Material Acquisition,
for a permitted and notified Consolidated Net Leverage Ratio Increase), provided
that if such Acquisition is a Limited Condition



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme058.jpg]
27 96344373_5 Acquisition, this condition may be satisfied as of the date of
entering into of the definitive agreement for such Limited Condition
Acquisition; (e) all transactions related to such Acquisition are consummated
(i) in accordance with the terms of the purchase or acquisition agreement
executed in connection therewith and with all other material agreements,
instruments and documents implementing such Acquisition (all of which shall be
reasonably satisfactory in form and substance to the Administrative Agent in the
case of any Acquisition the total consideration (including Earn Out Obligations)
for which is greater than $50,000,000), (ii) in accordance with all material
Applicable Laws and regulatory approvals and (iii) in conformity in all material
respects with all applicable required governmental, corporate and third- party
approval and consents; (f) with respect to each such Acquisition of a Person
that is required to become a Guarantor, or whose Equity Interests are required
to be pledged, under the Credit Documents, all actions required to be taken
under the Credit Documents with respect to any such newly created or acquired
Subsidiary (including each Subsidiary thereof) or assets in order to become
Guarantors and/or provide Collateral shall have been taken (or arrangements
reasonably satisfactory to the Administrative Agent for the taking of such
actions within the time frame required by the Credit Documents shall have been
made); and (g) the Administrative Agent shall have received, at the time of (or
prior to) the consummation of such Acquisition, a certificate of an Authorized
Officer of the Borrower certifying that all the requirements set forth in
clauses (b) through (f) of this definition have been satisfied with respect to
such Acquisition, and if the total consideration (including Earn Out
Obligations) therefor is greater than $100,000,000, such certificate shall
include reasonably detailed calculations demonstrating satisfaction of the
requirements set forth in clause (d) above; provided that in the case of an
Acquisition the total consideration (including Earn Out Obligations) for which
is less than or equal to $50,000,000, no certification under this clause (g)
shall be required (it being understood that notwithstanding the lack of such
certification, such proposed Acquisition must satisfy the requirements of
clauses (a) through (f) above in order to constitute a Permitted Acquisition
hereunder). “Permitted Encumbrances” means each of the following: (a) Liens for
Taxes not yet overdue or for Taxes if obligations with respect to such Taxes are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted; (b) statutory Liens of landlords, banks (including rights
of set off), carriers, warehousemen, mechanics, repairmen, workmen and
materialmen, and other Liens imposed by law (other than any such Lien imposed
pursuant to Section 430(k) of the Internal Revenue Code or Section 303(k) or
4068 of ERISA that would constitute an Event of Default under Section 9.1(h)),
in each case incurred in the ordinary course of business (i) for amounts not yet
overdue, or (ii) for amounts that are overdue and that are being contested in
good faith by appropriate proceedings, so long as such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made for any such contested amounts; (c) Liens incurred in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money
or other Indebtedness), so long as no foreclosure, sale or similar proceedings
have been commenced with respect to any portion of the assets on account
thereof;



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme059.jpg]
28 96344373_5 (d) easements, servitudes, rights-of-way, covenants, licenses,
protrusions, zoning and other restrictions, encroachments, and other minor
defects or irregularities in title or other similar encumbrances, in each case
which do not and will not, individually or in the aggregate, materially detract
from the value of the properties of, or interfere in any material respect with
the ordinary conduct of the business of, any Credit Party or any of their
respective Subsidiaries, including all encumbrances shown on any policy of title
insurance in favor of the Collateral Agent with respect to any Real Estate
Asset; (e) any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any license or lease agreement entered into in
the ordinary course of business, provided that the same do not interfere in any
material respect with the business of any Credit Party and its Subsidiaries,
taken as a whole; (f) Liens (i) solely on any cash earnest money deposits made
by any Credit Party or any of its Subsidiaries in connection with any letter of
intent or purchase agreement in connection with an Investment or other
acquisition permitted hereunder and (ii) consisting of customary restrictions
(i.e. those that limit the transfer of certain property pending the consummation
of its sale) contained in an agreement related to the consummation of a
transaction permitted by Section 8.8, 8.9 or 8.10; (g) purported Liens evidenced
by the filing of precautionary UCC financing statements relating solely to
consignment of goods or operating leases of personal property entered into in
the ordinary course of business, and not evidencing a security interest in any
of the property of any Credit Party or any of its Subsidiaries; (h) Liens in
favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods; (i)
restrictions resulting from any zoning or similar law or right reserved to or
vested in any governmental office or agency to control or regulate the use of
any real property; (j) licenses, leases, sublicenses or subleases granted by any
Credit Party or any of its Subsidiaries to other Persons (including with respect
to Intellectual Property Rights) in the ordinary course of business and not
interfering in any respect with the ordinary conduct of the business of such
Credit Party or such Subsidiary; (k) Liens consisting of judgment or judicial
attachment liens relating to judgments which do not constitute an Event of
Default under Section 9.1(h); (l) Liens (i) of a collecting bank arising in the
ordinary course of business under Section 4- 210 of the UCC covering only the
items being collected upon and (ii) attaching to commodity trading accounts or
other commodities brokerage accounts incurred in the ordinary course of business
and not for speculative purposes; (m) Liens (including the right of set-off) in
favor of a bank or other depository institution arising as a matter of law
encumbering deposits; (n) Liens on insurance policies of any Credit Party or any
of its Subsidiaries and the proceeds thereof securing the financing of the
premiums with respect to such insurance policies; (o) Liens arising out of
customary conditional sale, title retention, consignment or similar arrangements
for the sale of goods entered into in the ordinary course of business; and



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme060.jpg]
29 96344373_5 (p) Liens that are customary rights of set off relating to pooled
deposit or sweep accounts of the Borrower or any of its Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business; provided that the term “Permitted Encumbrances” shall not include
any Lien securing Indebtedness. “Permitted Liens” means each of the Liens
permitted pursuant to Section 8.2. “Permitted Non-Credit Party Investments”
means (a) a loan made by any Credit Party to any Non-Guarantor Subsidiary (each
a “Subsidiary Loan”) so long as (i) no Event of Default has occurred and is
continuing on the date such Subsidiary Loan is made or would result therefrom,
(ii) such Subsidiary Loan is required by its terms to be repaid within ninety
(90) days after the making thereof, (iii) such Subsidiary Loan does not remain
outstanding for more than ninety (90) days, and (iv) the aggregate outstanding
amount of all Subsidiary Loans does not at any time exceed $50,000,000, and (b)
any other Investment by any Credit Party to any Non-Guarantor Subsidiary not to
exceed $25,000,000 in the aggregate at any time outstanding for all such
Investments. For the purposes of clause (a) of this definition, any Subsidiary
Loan used to repay an existing Subsidiary Loan shall be deemed to be an
extension of such existing Subsidiary Loan (rather than a new Subsidiary Loan).
“Permitted Refinancing” means any extension, renewal, modification, replacement
or refinancing of any existing Indebtedness so long as any such extension,
renewal, modification, replacement or refinancing of such Indebtedness (a) is
subject to terms and conditions not materially less favorable to the obligor
thereof or the Secured Parties than the Indebtedness being extended, renewed,
modified, replaced or refinanced, (b) has an average life to maturity that is
greater than that of the Indebtedness being extended, renewed, modified,
replaced or refinanced, (c) does not include an obligor that was not an obligor
with respect to the Indebtedness being extended, renewed, modified, replaced or
refinanced (unless such obligor may otherwise incur such Indebtedness under
another basket set forth in Section 8.1; it being understood that any incurrence
of Indebtedness by such obligor pursuant to this clause (c) shall count as usage
of such other basket), (d) is subordinated on substantially the same terms (or
terms more favorable to the obligees of the Obligations), if the Indebtedness
being extended, renewed, modified, replaced or refinanced was subordinated to
the prior payment of the Obligations (or any portion thereof), (e) does not
exceed in principal amount the Indebtedness being extended, renewed, modified,
replaced or refinanced plus reasonable fees and expenses incurred in connection
therewith (except to the extent such excess principal amount may otherwise be
incurred under another basket set forth in Section 8.1; it being understood that
any such excess principal amount added to Indebtedness pursuant to this clause
(e) shall count as usage of such other basket), and (f) is not incurred, created
or assumed, if any Event of Default under Section 9.1(a), (f) or (g) has
occurred and continues to exist or would result therefrom. “Permitted Restricted
Payment” means any Restricted Payment made with respect to any Equity Interests
of the Borrower or any Subsidiary so long as (a) both immediately before and
immediately after giving effect thereto, no Event of Default exists or shall
have occurred as a result thereof, (b) the Borrower is in pro forma (as provided
in Section 1.3) compliance with the financial covenants set forth in Section 8.7
as of the date of such Restricted Payment and (c) the aggregate amount of such
Restricted Payments made in any Fiscal Year shall not exceed the Permitted
Restricted Payment Limit in effect for such Fiscal Year. “Permitted Restricted
Payment Limit” means, with respect to any Fiscal Year, an amount equal to
$50,000,000 (with no carryover to any subsequent Fiscal Year of any portion of
such amount not utilized by the Borrower in any Fiscal Year); provided that if
the Consolidated Net Leverage Ratio, determined on a pro forma basis (as
provided in Section 1.3) as of the date of any Restricted Payment, is less than
2.50



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme061.jpg]
30 96344373_5 to 1.00, the amount of such Restricted Payment shall be deemed to
be within the Permitted Restricted Payment Limit but not constitute usage of the
dollar amount set forth in this definition. “Person” means any natural person,
corporation, limited liability company, trust, joint venture, association,
company, partnership, Governmental Authority or other entity. “Platform” has the
meaning assigned thereto in Section 11.1(d). “Pledge Agreement” means the Pledge
Agreement dated as of the Closing Date made by the Credit Parties in favor of
the Collateral Agent, for the benefit of the Secured Parties, as supplemented
from time to time by the execution and delivery of Pledge Joinder Agreements and
Pledge Agreement Supplements. “Pledge Agreement Supplement” means any Pledge
Agreement Supplement, substantially in the form thereof attached to the Pledge
Agreement or such other form as is reasonably satisfactory to the Collateral
Agent and the other parties thereto, executed and delivered by a Credit Party to
the Collateral Agent. “Pledge Joinder Agreement” means any Pledge Joinder
Agreement, substantially in the form thereof attached to the Pledge Agreement or
such other form as is reasonably satisfactory to the Collateral Agent and the
other parties thereto, executed and delivered by a Subsidiary to the Collateral
Agent. “Prime Rate” means the per annum rate which the Administrative Agent
publicly announces from time to time to be its prime lending rate, as in effect
from time to time. The Administrative Agent’s prime lending rate is a reference
rate and does not necessarily represent the lowest or best rate charged to
customers. “Principal Office” means, for the Administrative Agent, the Swingline
Lender and the Issuing Bank, such Person’s “Principal Office” as set forth on
Appendix B, or such other office as it may from time to time designate in
writing to the Borrower and each Lender. “Property” means an interest of any
kind in any property or asset, whether real, personal or mixed, and whether
tangible or intangible. “PTE” means a prohibited transaction class exemption
issued by the U.S. Department of Labor, as any such exemption may be amended
from time to time. “Qualified ECP Guarantor” means, in respect of any Swap
Obligation, each Credit Party that, at the time the Guaranty (or grant of
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or such other
Credit Party as constitutes an “eligible contract participant” under the
Commodity Exchange Act and which may cause another Person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. “Qualified Equity Interest” means any Equity Interest that is not
a Disqualified Equity Interest. “Qualifying Swap Bank” means (a) any of Regions
Bank and its Affiliates, (b) any Person that is a Lender or an Affiliate of a
Lender at the time it enters into a Swap Agreement so long as such Person shall
have provided a Secured Party Designation Notice to the Administrative Agent or
(c) any Person that is a party to a Swap Agreement at the time it (or its
Affiliate) becomes a Lender so long as such



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme062.jpg]
31 96344373_5 Person (or its Affiliate) shall have provided a Secured Party
Designation Notice to the Administrative Agent. For purposes hereof, the term
“Lender” shall be deemed to include the Administrative Agent. “Qualifying
Treasury Management Bank” means (a) any of Regions Bank and its Affiliates, (b)
any Person that is a Lender or an Affiliate of a Lender at the time it enters
into a Treasury Management Agreement so long as such Person shall have provided
a Secured Party Designation Notice to the Administrative Agent or (c) any Person
that is a party to a Treasury Management Agreement at the time it (or its
Affiliate) becomes a Lender so long as such Person (or its Affiliate) shall have
provided a Secured Party Designation Notice to the Administrative Agent. For
purposes hereof, the term “Lender” shall be deemed to include the Administrative
Agent. “Real Estate Asset” means, at any time of determination, any fee-owned
interest in real property (including any improvements and fixtures thereon) held
by a Credit Party. “Recipient” means (a) any Agent, (b) any Lender or (c) the
Issuing Bank, as applicable. “Refunded Swingline Loans” has the meaning assigned
thereto in Section 2.2(b)(iii). “Register” has the meaning assigned thereto in
Section 11.5(c). “Reimbursement Date” has the meaning assigned thereto in
Section 2.3(d). “Related Parties” means, with respect to any Person, such
Person’s Affiliates and the partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives of such Person
and of such Person’s Affiliates. “Release” means any release, spill, emission,
leaking, pumping, pouring, injection, escaping, deposit, disposal, discharge,
dispersal, dumping, leaching or migration of any Hazardous Material into the
indoor or outdoor environment (including the abandonment or disposal of any
barrels, containers or other closed receptacles containing any Hazardous
Material), including the movement of any Hazardous Material through the air,
soil, surface water or groundwater. “Removal Effective Date” has the meaning
assigned thereto in Section 10.6(b). “Required Lenders” means, as of any date of
determination, Lenders having Total Credit Exposure representing more than fifty
percent of the Total Credit Exposures of all Lenders; provided that (a) at any
time that there are three or fewer Lenders, “Required Lenders” shall require at
least two Lenders (in addition to the Total Credit Exposure threshold set forth
above) and (b) the Total Credit Exposure of any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders (including
for making a determination of the total number of Lenders for purposes of clause
(a)). “Resignation Effective Date” has the meaning assigned thereto in Section
10.6(a). “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests of
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests or on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Person thereof),
or any setting apart of funds or property for any of the foregoing.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme063.jpg]
32 96344373_5 “Revolving Commitment” means the commitment of a Lender to make or
otherwise fund any Revolving Loan and to acquire participations in Letters of
Credit and Swingline Loans hereunder and “Revolving Commitments” means such
commitments of all Lenders in the aggregate. The amount of each Lender’s
Revolving Commitment is set forth on Appendix A or in the applicable Assignment
Agreement, subject to any increase, adjustment or reduction pursuant to the
terms and conditions hereof. The aggregate amount of the Revolving Commitments
as of the Sixth Amendment Effective Date is $400,000,000. “Revolving Commitment
Percentage” means, for each Lender, a fraction (expressed as a percentage
carried to the ninth decimal place), the numerator of which is such Lender’s
Revolving Commitment and the denominator of which is the Aggregate Revolving
Commitments then in effect. The initial Revolving Commitment Percentages are set
forth on Appendix A. “Revolving Commitment Period” means the period from and
including the Closing Date to the earlier of (a) (i) in the case of Revolving
Loans and Swingline Loans, the Revolving Commitment Termination Date or (ii) in
the case of the Letters of Credit, the expiration date thereof, or (b) in each
case, the date on which the Revolving Commitments shall have been terminated as
provided herein. “Revolving Commitment Termination Date” means the earliest to
occur of (a) February 21, 2023; (b) the date the Revolving Commitments are
permanently reduced to zero pursuant to Section 2.11(b); and (c) the date of the
termination of the Revolving Commitments pursuant to Section 9.2. “Revolving
Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its outstanding Revolving Loans and such Lender’s
participation in Letter of Credit Obligations and Swingline Loans at such time.
“Revolving Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.1(a). “Revolving Loan Note” means a promissory note in the form of
Exhibit 2.5-1, as it may be amended, supplemented or otherwise modified from
time to time. “Revolving Obligations” means the Revolving Loans, the Letter of
Credit Obligations and the Swingline Loans. “S&P” means Standard & Poor’s
Ratings Services, a division of Standard & Poor’s Financial Services LLC,
together with its successors. “Sanctioned Country” means (a) a country, region,
territory or a government of a country, region or territory, (b) an agency of
the government of a country, region or territory, or (c) an organization
directly or indirectly owned or controlled by a country, region, territory or
its government, that is subject to Sanctions. “Sanctioned Person” means (a) a
Person named on the list of “Specially Designated Nationals” or any other
Sanctions related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union member state, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person owned or controlled by any such Person
or Persons described in the foregoing clauses (a) or (b). “Sanctions” means
economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by (a) the U.S. government, including those
administered by OFAC or the U.S. Department of State, (b) the United Nations
Security Council, (c) the European Union, (d) any



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme064.jpg]
33 96344373_5 European Union member state, (e) Her Majesty’s Treasury of the
United Kingdom or (f) any other relevant sanctions authority. “SEC” means the
United States Securities and Exchange Commission. “Second Amendment Effective
Date” means June 17, 2016. “Secured Parties” means, collectively, the
Administrative Agent, the Collateral Agent, the Lenders, the Issuing Bank, the
Qualifying Swap Banks, the Qualifying Treasury Management Banks, each co-agent
or sub-agent appointed by the Administrative Agent or the Collateral Agent from
time to time pursuant to Section 10.5, any other holder from time to time of any
of any Obligations and, in each case, their respective successors and permitted
assigns. “Secured Party Designation Notice” means a notice in the form of
Exhibit 1.1 (or other writing in form and substance satisfactory to the
Administrative Agent) from a Qualifying Swap Bank or a Qualifying Treasury
Management Bank to the Administrative Agent that it holds Obligations entitled
to share in the guaranties and collateral interests provided herein in respect
of a Secured Swap Agreement or Secured Treasury Management Agreement, as
appropriate. “Secured Swap Agreement” means any Swap Agreement between any of
the Borrower and its Subsidiaries, on the one hand, and a Qualifying Swap Bank,
on the other hand. For the avoidance of doubt, a holder of Obligations in
respect of a Secured Swap Agreement shall be subject to the provisions of
Sections 9.3 and 10.10. “Secured Swap Obligations” means all obligations owing
to a Qualifying Swap Bank in connection with any Secured Swap Agreement
including any and all cancellations, buy backs, reversals, terminations or
assignments of any Secured Swap Agreement, any and all renewals, extensions and
modifications of any Secured Swap Agreement and any and all substitutions for
any Secured Swap Agreement, including all fees, costs, expenses and indemnities,
whether primary, secondary, direct, fixed or otherwise (including any monetary
obligations incurred during the pendency of any bankruptcy or insolvency
proceedings, regardless of whether allowed or allowable in such bankruptcy or
insolvency proceedings), in each case, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising. “Secured Treasury Management Agreement” means any
Treasury Management Agreement between any of the Borrower and its Subsidiaries,
on the one hand, and a Qualifying Treasury Management Bank, on the other hand.
For the avoidance of doubt, a holder of Obligations in respect of a Secured
Treasury Management Agreement shall be subject to the provisions of Sections 9.3
and 10.10. “Secured Treasury Management Obligations” means all obligations owing
to a Qualifying Treasury Management Bank under a Secured Treasury Management
Agreement, including all fees, costs, expenses and indemnities, whether primary,
secondary, direct, fixed or otherwise (including any monetary obligations
incurred during the pendency of any bankruptcy or insolvency proceedings,
regardless of whether allowed or allowable in such bankruptcy or insolvency
proceedings), in each case, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising. “Securities” means any stock, shares, partnership interests,
limited liability company interests, voting trust certificates, certificates of
interest or participation in any profit-sharing agreement or arrangement (e.g.,
stock appreciation rights), options, warrants, bonds, debentures, notes, or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme065.jpg]
34 96344373_5 instruments commonly known as “securities” or any certificates of
interest, shares or participations in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire,
any of the foregoing. “Security Agreement” means the Security Agreement dated as
of the Closing Date made by the Credit Parties in favor of the Collateral Agent,
for the benefit of the Secured Parties, as supplemented from time to time by the
execution and delivery of Security Joinder Agreements. “Security Joinder
Agreement” means any Security Joinder Agreement, substantially in the form
thereof attached to the Security Agreement or such other form as is reasonably
satisfactory to the Collateral Agent and the other parties thereto, executed and
delivered by a Subsidiary to the Collateral Agent. “Sixth Amendment” means that
certain Amendment No. 6 to Credit Agreement dated as of, and effective upon, the
Sixth Amendment Effective Date. “Sixth Amendment Effective Date” means February
21, 2018. “Solvent” means, with respect to any Person as of a particular date,
that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person
and (e) the present fair salable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured. In computing the amount
of contingent liabilities at any time, it is intended that such liabilities will
be computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability. “Specified Credit Party” means, any
Credit Party that is, at the time on which the Guaranty (or grant of security
interest, as applicable) becomes effective with respect to a Swap Obligation, a
corporation, partnership, proprietorship, organization, trust or other entity
that would not be an “eligible contract participant” under the Commodity
Exchange Act at such time but for the effect of Section 4.8. “Specified
Transaction” means any Permitted Acquisition or any Disposition of one or more
Subsidiaries or lines of business permitted hereunder. “Subsidiary” means, with
respect to any Person, any corporation, partnership, limited liability company,
association, joint venture or other business entity of which (a) more than fifty
percent of the total voting power of Equity Interests entitled (without regard
to the occurrence of any contingency) to vote in the election of the Person or
Persons (whether directors, managers, trustees or other Persons performing
similar functions) having the power to direct or cause the direction of the
management and policies thereof is at the time owned or Controlled (directly or
indirectly), or (b) the management of which is otherwise Controlled (directly or
indirectly), or both, by that Person or one or more of the other Subsidiaries of
that Person or a combination thereof; provided that in determining the
percentage of ownership interests of any Person Controlled by another Person
pursuant to clause (a), no ownership interest in the nature of a “qualifying
share” of the former Person shall be deemed to be outstanding and;



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme066.jpg]
35 96344373_5 provided, further, that in the case of a Person qualifying as a
Subsidiary only pursuant to clause (b), the Borrower may elect that such Person
not be treated as a Subsidiary hereunder so long as the applicable Subsidiary’s
interest in such Person qualifies as a permitted Investment in accordance with
Section 8.5(p). Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the Borrower. “Swap Agreement” means (a) any and all rate swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, cap transactions, floor transactions, collar transactions, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options or warrants to enter into any of the
foregoing), whether or not any such transaction is governed by, or otherwise
subject to, any master agreement or any netting agreement, and (b) any and all
transactions or arrangements of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement (or similar documentation) published from time to time by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such agreement or
documentation, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement;
provided that the term “Swap Agreement” shall not include any Convertible Notes
Hedges. “Swap Obligation” means with respect to any Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act. “Swap
Provider” means any Person that is a party to a Swap Agreement with any of the
Borrower or its Subsidiaries. “Swap Termination Value” means, in respect of any
one or more Swap Agreements, after taking into account the effect of any legally
enforceable netting agreement relating to such Swap Agreements, (a) for any date
on or after the date such Swap Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Swap Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Agreements (which may
include a Lender or any Affiliate of a Lender). “Swingline Lender” means Regions
Bank in its capacity as Swingline Lender hereunder, together with its permitted
successors and permitted assigns in such capacity. “Swingline Loan” means a Loan
made by the Swingline Lender to the Borrower pursuant to Section 2.2. “Swingline
Note” means a promissory note in the form of Exhibit 2.5-2, as it may be
amended, supplemented or otherwise modified from time to time. “Swingline Rate”
means the Base Rate plus the Applicable Margin applicable to Base Rate Loans (or
with respect to any Swingline Loan advanced pursuant to an Auto Borrow
Agreement, such other rate as separately agreed in writing between the Borrower
and the Swingline Lender).



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme067.jpg]
36 96344373_5 “Swingline Sublimit” means, at any time of determination, the
lesser of (a) $15,000,000 and (b) the Aggregate Revolving Commitments then in
effect. “Synthetic Lease” means a lease transaction under which the parties
intend that (a) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(b) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property. “Taxes” means all
present or future taxes, levies, imposts, duties, deductions, withholdings
(including backup withholding), assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto. “Term Loan” means the Term Loan A and any
additional term loan established under Section 2.1(d)(iii). “Term Loan A” means
as defined in Section 2.1(b). “Term Loan A Commitment” means, for each Lender,
the commitment of such Lender to make a portion of the Term Loan A hereunder on
the Second Amendment Effective Date or the Sixth Amendment Effective Date, as
applicable. The Term Loan A Commitment of each Lender as of the Sixth Amendment
Effective Date is set forth on Appendix A. The aggregate principal amount of the
Term Loan A Commitments of all of the Lenders as in effect on the Sixth
Amendment Effective Date (all of which were outstanding or advanced as the Term
Loan A on the Sixth Amendment Effective Date) is $250,000,000. “Term Loan A
Commitment Percentage” means, for each Lender, a fraction (expressed as a
percentage carried to the ninth decimal place), (a) the numerator of which is
the Term Loan A Commitment of such Lender (or, after the termination of the Term
Loan A Commitments, the outstanding principal amount of such Lender’s portion of
the Term Loan A), and (b) the denominator of which is the aggregate Term Loan A
Commitment of all Lenders (or, after termination of the Term Loan A Commitments,
the aggregate outstanding principal amount of the Term Loan A). The initial Term
Loan A Commitment Percentage of each Lender as of the Sixth Amendment Effective
Date is set forth on Appendix A. “Term Loan A Maturity Date” means February 21,
2023. “Term Loan A Note” means a promissory note in the form of Exhibit 2.5-3,
as it may be amended, supplemented or otherwise modified from time to time.
“Term Loan Commitments” means (a) for each Lender, such Lender’s Term Loan A
Commitment and (b) for each Lender providing an additional Term Loan pursuant to
Section 2.1(d)(iii), the commitment of such Lender to make such additional Term
Loan as set forth in the document(s) executed by the Borrower establishing such
additional Term Loan. “Term Loan Commitment Percentage” means, for each Lender
providing a portion of a Term Loan, a fraction (expressed as a percentage
carried to the ninth decimal place), (a) the numerator of which is the Term Loan
Commitment of such Lender (or, after the termination of the Term Loan
Commitments, the outstanding principal amount of such Lender’s portion of such
Term Loan), and (b) the denominator of which is the aggregate Term Loan
Commitments of all Lenders (or, after termination of the Term Loan Commitments,
the aggregate outstanding principal amount of such Term Loan).



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme068.jpg]
37 96344373_5 “Term Loan Notes” means the Term Loan A Note and any other
promissory notes given to evidence Term Loans hereunder. “Total Credit Exposure”
means, as to any Lender at any time, the Outstanding Amount of the Term Loans of
such Lender at such time and the unused Revolving Commitments and Revolving
Credit Exposure of such Lender at such time. “Total Revolving Outstandings”
means the aggregate Outstanding Amount of all Revolving Loans, all Swingline
Loans and all Letter of Credit Obligations. “Treasury Management Agreement”
means any agreement governing the provision of treasury or cash management
services, including deposit accounts, funds transfer, automated clearinghouse,
commercial credit cards, purchasing cards, cardless e-payable services, debit
cards, stored value cards, zero balance accounts, returned check concentration,
controlled disbursement, lockbox, account reconciliation and reporting and trade
finance services. “Treasury Management Bank” means any Person that is a party to
a Treasury Management Agreement with any of the Borrower or its Subsidiaries.
“Type of Loan” means a Base Rate Loan or a LIBOR Loan. “UCC” means the Uniform
Commercial Code (or any similar or equivalent legislation) as in effect in the
State of New York (or any other applicable jurisdiction, as the context may
require). “United States” or “U.S.” means the United States of America. “U.S.
Person” means any Person that is a “United States person” as defined in Section
7701(a)(30) of the Internal Revenue Code. “U.S. Tax Compliance Certificate” has
the meaning assigned thereto in Section 3.3(f)(ii)(B)(3). “Wholly-Owned” means,
with respect to a Subsidiary, that all of the Equity Interests of such
Subsidiary are, directly or indirectly, owned or controlled by the Borrower
and/or one or more of its Wholly-Owned Subsidiaries (except, solely in the case
of Foreign Subsidiaries, for directors’ qualifying shares or other shares
required by Applicable Law to be owned by a Person other than the Borrower
and/or one or more of its Wholly-Owned Subsidiaries). “Withholding Agent” means
any Credit Party and the Administrative Agent, as applicable. “Write-Down and
Conversion Powers” means, with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule. Section 1.2 Accounting Terms. (a) Except as otherwise expressly
provided herein, all accounting terms not otherwise defined herein shall have
the meanings assigned to them in conformity with GAAP. Financial statements and
other information required to be delivered by the Borrower to the Lenders
pursuant to clauses (a), (b), (c) and (d) of Section 7.1 shall be prepared in
accordance with GAAP as in effect at the time of such preparation. If at any
time any change in GAAP or in the consistent application thereof would affect
the



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme069.jpg]
38 96344373_5 computation of any financial covenant or requirement set forth in
any Credit Document, and either the Borrower or the Required Lenders shall
object in writing to determining compliance based on such change, then the
Lenders and Borrower shall negotiate in good faith to amend such financial
covenant, requirement or applicable defined terms to preserve the original
intent thereof in light of such change to GAAP, provided that, until so amended
such computations shall continue to be made on a basis consistent with the most
recent financial statements delivered pursuant to clauses (a), (b), (c) and (d)
of Section 7.1 as to which no such objection has been made. (b) Notwithstanding
the above, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded. (c) Notwithstanding
any other provision herein, leases shall continue to be classified and accounted
for on a basis consistent with that reflected in the audited financial
statements for the Fiscal Year ending December 31, 2013 for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above. Section 1.3 Pro Forma Calculations. (a) For
purposes of calculating the Consolidated Fixed Charge Coverage Ratio and the
Consolidated Net Leverage Ratio for any purpose hereunder (including Permitted
Acquisitions, Permitted Restricted Payments, Section 2.1(d) and Section 8.7),
such calculations shall be made on a pro forma basis as follows: (i)
Consolidated Funded Indebtedness shall be calculated on the relevant date of
measurement of the Consolidated Net Leverage Ratio (whether the last day of a
Fiscal Quarter or the date of a transaction with respect to which pro forma
compliance is required), but in the case of measurement in connection with any
event hereunder (and not for periodic compliance with the financial covenants
under Section 8.7), giving pro forma effect to all Indebtedness to be incurred
or repaid on such date (whether in connection with a Specified Transaction, a
Permitted Restricted Payment, an increase of the Aggregate Commitments or the
addition of an additional Term Loan pursuant to Section 2.1(d), or any other
transaction for which pro forma compliance is being measured) and in the case of
any such computation in connection with any increase or additional Term Loan
pursuant to Section 2.1(d) the entire amount of such increase and/or additional
Term Loan shall be assumed to be drawn; (ii) Consolidated EBITDA shall be
calculated for the period of four Fiscal Quarters most recently ended for which
financial statements have been (or in the case of any periodic financial
covenant compliance, are being) delivered, but giving pro forma effect to the
Specified Transaction for which such measurement is being made (if any) and all
other Specified Transactions (if any) that have occurred (A) during the period
in respect of which such calculations are required to be made or (B) subsequent
to such period and prior to or simultaneously with the event for which the pro
forma calculation of either such ratio is being made (in the case of such
calculation being made for a Specified Transaction, Permitted Restricted
Payment, increase in the Aggregate Commitments or the addition of an additional
Term Loan pursuant to Section 2.1(d) or other event, and not for periodic
covenant compliance pursuant to Section 8.7), in each case by assuming that all
such Specified Transactions (and any increase or decrease in Consolidated EBITDA
and the component financial definitions used therein attributable to any
Specified Transaction) had occurred on the first day of the period of



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme070.jpg]
39 96344373_5 four Fiscal Quarters in respect of which such calculation of
Consolidated EBITDA is required to be made; and (iii) In the event that the
Borrower or any Subsidiary incurs (including by assumption or guarantees) or
repays (including by repurchase, redemption, repayment, retirement or
extinguishment) any Indebtedness in connection with any Specified Transaction,
Permitted Restricted Payment or an increase in the Aggregate Commitments or the
addition of an additional Term Loan pursuant to Section 2.1(d) (or any other
transaction for which pro forma compliance is being measured) (A) during the
period in respect of which such calculations are required to be made or (B)
subsequent to the end of such period and prior to or simultaneously with the
event for which the pro forma calculation of either such ratio is being made,
then in each such case the Consolidated Interest Charges component of the
Consolidated Fixed Charge Coverage Ratio shall be calculated giving pro forma
effect to such incurrence or repayment of Indebtedness (and any other incurrence
or repayment of Indebtedness for which pro forma calculations have been required
pursuant to this provision during such relevant period), to the extent required,
by providing that (A) any such Indebtedness incurred or assumed in connection
with such transaction shall be deemed to have been incurred as of the first day
of the applicable period, and if such Indebtedness has a floating or formula
rate of interest, shall have an implied rate of interest for the applicable
period for purposes of this provision determined by utilizing the rate which is
or would be in effect with respect to such Indebtedness as at the relevant date
of determination and (B) any Indebtedness repaid by the Borrower or any
Subsidiary (including any Person acquired) in connection with such transaction
shall be deemed to have been so repaid on the first day of the applicable
period. (b) Whenever any financial covenant is to be computed on a pro forma
basis hereunder, the pro forma calculations shall be made in good faith by an
Authorized Officer and in a manner reasonably acceptable to the Administrative
Agent, subject, in the case of any Permitted Acquisition, to the Administrative
Agent’s receipt of financial statements or other financial data with respect to
the acquired Person or business reasonably acceptable to the Administrative
Agent, including (i) the most recent financial statements with respect to the
acquired Person or business prepared by such acquired Person or the seller
thereof and (ii) to the extent available, the most recent audited and interim
unaudited financial statements with respect to the acquired Person. (c) If at
any time the Borrower has made an LCA Election to test a financial ratio test or
condition at the time of the execution and delivery of the purchase agreement
related to such Limited Condition Acquisition, then in connection with any
subsequent calculation of any of the Consolidated Net Leverage Ratio or the
Consolidated Fixed Charge Coverage Ratio for any purpose under this Agreement
(including any basket, measurement, or for purposes of Section 8.7) following
the relevant date of execution of the definitive agreement with respect to such
Limited Condition Acquisition and prior to the earlier of (i) the date on which
such Limited Condition Acquisition is consummated or (ii) the date that the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
financial covenant shall be required to be satisfied both (x) on a pro forma
basis hereunder assuming such Limited Condition Acquisition and other
transactions in connection therewith (including the incurrence or assumption of
Indebtedness and assuming any cash intended, by the anticipated sources and
uses, to consummate such Limited Condition Acquisition has so been used (and
thus is not netted in calculating the Consolidated Net Leverage Ratio)) have
been consummated (with the Consolidated Net Leverage Ratio as adjusted, if such
proposed Limited Condition Acquisition will constitute a Material Acquisition,
for a permitted and notified Consolidated Net Leverage Ratio Increase to the
extent permitted by Section 8.7(a) with respect to such Material Acquisition)
and (y) assuming such Limited Condition Acquisition and such other transactions
in connection therewith have not been consummated.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme071.jpg]
40 96344373_5 Section 1.4 Rules of Interpretation. (a) The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document shall
be construed as referring to such agreement, instrument or other document as
from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Credit Document), (ii) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (iii) the words
“hereto”, “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Credit Document, shall be construed to refer to such Credit Document
in its entirety and not to any particular provision hereof or thereof, (iv) all
references in a Credit Document to Sections, Exhibits, Appendices and Schedules
shall be construed to refer to Sections of, and Exhibits, Appendices and
Schedules to, the Credit Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any references to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. (b) The terms lease and license shall include
sub-lease and sub-license. (c) All terms not specifically defined herein or by
GAAP, which terms are defined in the UCC, shall have the meanings assigned to
them in the UCC of the relevant jurisdiction, with the term “instrument” being
that defined under Article 9 of the UCC of such jurisdiction. (d) Unless
otherwise expressly indicated, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”, the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including”. (e) To the extent that any of the
representations and warranties contained in Section 6 under this Agreement or in
any of the other Credit Documents is qualified by “Material Adverse Effect” or
another “materiality” standard, the qualifiers “in all material respects” and
“in any material respect” in relation to the making of representations and
warranties (whether contained in Section 2.1, 5.1, 5.2, 9.1(d) or otherwise)
shall not apply. (f) This Agreement and the other Credit Documents are the
result of negotiation among, and have been reviewed by counsel to, among others,
the Agents and the Credit Parties, and are the product of discussions and
negotiations among all parties. Accordingly, this Agreement and the other Credit
Documents are not intended to be construed against any of the Agents or any of
the Lenders merely on account of any Agent’s or any Lender’s involvement in the
preparation of such documents. (g) Unless otherwise indicated, all references to
a specific time shall be construed to Eastern Standard Time or Eastern Daylight
Savings Time, as the case may be. Unless otherwise expressly provided herein,
all references to dollar amounts and “$” shall mean Dollars. (h) Unless
otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the stated amount of such Letter of Credit in effect at such
time (after giving effect to any



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme072.jpg]
41 96344373_5 permanent reduction in the stated amount of such Letter of Credit
pursuant to the terms of such Letter of Credit); provided that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
Section 2 LOANS AND LETTERS OF CREDIT Section 2.1 Revolving Loans and Term Loan
A. (a) Revolving Loans. During the Revolving Commitment Period, subject to the
terms and conditions hereof, each Lender severally agrees to make revolving
loans (each such loan, a “Revolving Loan”) to the Borrower in an aggregate
amount up to but not exceeding such Lender’s Revolving Commitment; provided,
that after giving effect to the making of any Revolving Loan, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, and
(ii) the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Revolving Commitment. Amounts borrowed pursuant to this Section 2.1(a) may be
repaid and reborrowed without premium or penalty (subject to Section 3.1(c))
during the Revolving Commitment Period. The Revolving Loans may consist of Base
Rate Loans, Adjusted LIBOR Rate Loans, or a combination thereof, as the Borrower
may request. Each Lender’s Revolving Commitment shall expire on the Revolving
Commitment Termination Date and all Revolving Loans and all other amounts owed
hereunder with respect to the Revolving Loans and the Revolving Commitments
shall be paid in full no later than such date. (b) Term Loan A. Subject to the
terms and conditions set forth herein, to the extent not otherwise advanced on
the Second Amendment Effective Date, each applicable Lender will make a single
advance of its respective Term Loan A Commitment Percentage of a term loan (the
amounts advanced on the Second Amendment Effective Date and on the Sixth
Amendment Effective Date, collectively, the “Term Loan A”) in an amount not to
exceed its Term Loan A Commitment, which Term Loan A will be disbursed to the
Borrower in Dollars in one advance on the Second Amendment Effective Date and in
one advance on the Sixth Amendment Effective Date, so that the aggregate
outstanding amount of the Term Loan A and the relevant Term Loan A Commitment
Percentages of the Lenders are, as of the Sixth Amendment Effective Date, as set
forth on Appendix A to the Sixth Amendment. The Term Loan A may consist of Base
Rate Loans, Adjusted LIBOR Rate Loans, or a combination thereof, as the Borrower
may request. The obligation of the Lenders to advance a portion of the Term Loan
A on the Second Amendment Effective Date or the Sixth Amendment Effective Date,
as applicable, are several, and not joint, and upon the advance of the Term Loan
A on the Second Amendment Effective Date or the Sixth Amendment Effective Date,
as applicable, the Term Loan A Commitment of each Lender shall be terminated.
Amounts repaid on the Term Loan A may not be reborrowed. (c) Mechanics for
Revolving Loans and Term Loans. (i) All Revolving Loans and Term Loans that are
(A) Adjusted LIBOR Rate Loans shall be made in an aggregate minimum amount of
$3,000,000 and integral multiples of $1,000,000 in excess of that amount and (B)
Base Rate Loans shall be made in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount. (ii) Whenever the
Borrower desires that the Lenders make a Term Loan or a Revolving Loan, the
Borrower shall deliver to the Administrative Agent a duly executed and completed
Funding Notice no later than (x) 1:00 p.m. at least three Business Days in
advance of the proposed Credit Date in the case of an Adjusted LIBOR Rate Loan
and (y) 1:00 p.m. at least



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme073.jpg]
42 96344373_5 one Business Day in advance of the proposed Credit Date in the
case of a Base Rate Loan. Except as otherwise provided herein, any Funding
Notice for any Adjusted LIBOR Rate Loans shall be irrevocable on and after the
related Interest Rate Determination Date, and the Borrower shall be bound to
make a borrowing in accordance therewith. (iii) Notice of receipt of each
Funding Notice in respect of each Revolving Loan or Term Loan, together with the
amount of each Lender’s Revolving Commitment Percentage or Term Loan Commitment
Percentage thereof, respectively, if any, together with the applicable interest
rate, shall be provided by the Administrative Agent to each applicable Lender by
facsimile (or such other electronic communication as may be permitted by Section
11.1(b)) with reasonable promptness, but (provided the Administrative Agent
shall have received such notice by 1:00 p.m.) not later than 4:00 p.m. on the
same day as the Administrative Agent’s receipt of such notice from the Borrower.
(iv) Each Lender shall make its Revolving Commitment Percentage of the requested
Revolving Loan or its Term Loan Commitment Percentage of the requested Term Loan
available to the Administrative Agent not later than 11:00 a.m. on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the applicable conditions precedent specified herein,
the Administrative Agent shall make the proceeds of such Credit Extension
available to the Borrower on the applicable Credit Date by causing an amount of
same day funds in Dollars equal to the proceeds of all Loans received by the
Administrative Agent in connection with the Credit Extension from the Lenders to
be credited to the account of the Borrower at the Administrative Agent’s
Principal Office or such other account as may be designated in writing to the
Administrative Agent by the Borrower. (d) Increase in Commitments and
Establishment of Additional Term Loans. The Borrower may, at any time and from
time to time after the Sixth Amendment Effective Date, upon prior written notice
by the Borrower to the Administrative Agent, increase the Aggregate Revolving
Commitments (but not the Letter of Credit Sublimit or the Swingline Sublimit),
increase the Term Loan A Commitments and/or establish one or more additional
Term Loans subject to the following: (i) the sum of the (A) aggregate principal
amount of any increases in the Revolving Commitments pursuant to this Section
2.1(d) plus (B) aggregate principal amount of any increases in the Term Loan A
Commitments pursuant to this Section 2.1(d) plus (C) the aggregate principal
amount of any additional Term Loans pursuant to this Section 2.1(d) in the
aggregate after the Sixth Amendment Effective Date shall not exceed
$150,000,000; (ii) any such increase or additional Term Loan may be provided by
any existing Lender (without any obligation on the Borrower or the
Administrative Agent to offer any existing Lender such opportunity) or any other
Person selected by the Borrower and reasonably acceptable to the Administrative
Agent and, in the case of an increase in the Aggregate Revolving Commitments,
the Issuing Bank and the Swingline Lender; provided that: (A) any such increase
or additional Term Loan shall be in a minimum principal amount of $10,000,000
and in integral multiples of $1,000,000 in excess thereof (or the entire
remaining unused available amount of such increases);



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme074.jpg]
43 96344373_5 (B) after giving effect to the incurrence of any such increase or
additional Term Loan (and giving effect to any Credit Extension to occur
substantially simultaneously with such effectiveness), and the application of
the proceeds therefrom, no Default or Event of Default shall exist, provided
that in the case of any increase in the Term Loan A Commitments or the
establishment of an additional Term Loan the proceeds of which are to be used to
finance a Limited Condition Acquisition with respect to which the Borrower has
made an LCA Election, to the extent agreed by the lenders providing such
increase or additional Term Loan, such compliance may be measured at the time of
the execution and delivery of the purchase agreement related to such Limited
Condition Acquisition so long as no Event of Default under any of Sections
9.1(a), (f) or (g) shall have occurred and be continuing at the time of, or as a
result of, the incurrence of any such increase or additional Term Loan (and any
other transaction to occur in connection therewith, including the consummation
of such Limited Condition Acquisition); (C) the Borrower shall be in compliance
(as demonstrated in a certificate provided to the Administrative Agent), on a
pro forma basis (as provided in Section 1.3) after giving effect to the
incurrence of any such increase or additional Term Loan (and assuming that the
full amount of such increase and/or additional Term Loan is fully funded), as
applicable, with the financial covenants set forth in clauses (a) and (b) of
Section 8.7, recomputed as of the last day of the most recently ended Fiscal
Quarter of the Borrower for which financial statements have been delivered
pursuant to Section 7.1, provided that in the case of any increase in the Term
Loan A Commitments or the establishment of an additional Term Loan the proceeds
of which are to be used to finance a Limited Condition Acquisition with respect
to which the Borrower has made an LCA Election, to the extent agreed by the
lenders providing such increase or additional Term Loan, such compliance may be
measured at the time of the execution and delivery of the purchase agreement
related to such Limited Condition Acquisition (and Section 1.3(c) shall then
apply); (D) no existing Lender shall be under any obligation to increase its
Revolving Commitment or Term Loan A Commitment or provide any portion of any
additional Term Loan, and any such decision whether to increase its Revolving
Commitment or Term Loan A Commitment or provide any portion of any additional
Term Loan, as applicable, shall be in such Lender’s sole and absolute
discretion; (E) (1) any new Lender providing a Commitment in connection with any
increase in Aggregate Commitments or additional Term Loan shall join this
Agreement by executing such joinder documents reasonably required by the
Administrative Agent and/or (2) any existing Lender electing to increase its
Commitment or provide any portion of an additional Term Loan shall have executed
a commitment or joinder agreement reasonably satisfactory to the Administrative
Agent; (F) any such increase in the Aggregate Revolving Commitments or the Term
Loan A Commitments or provision of any additional Term Loan shall be subject to
receipt by the Administrative Agent of a certificate of the Borrower dated as of
the date of such increase signed by an Authorized Officer of the



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme075.jpg]
44 96344373_5 Borrower (x) certifying and attaching the resolutions adopted by
the Borrower and each Guarantor approving or consenting to such increase (along
with, if requested by the Administrative Agent, the Organizational Documents (or
bring- down representations) and incumbencies of and for each Credit Party), and
(y) certifying that, after giving effect to such increase, (1) the
representations and warranties contained in Section 6 and the other Credit
Documents are true and correct in all material respects (without duplication of
materiality qualifiers) on and as of the date of such increase, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (without
duplication of materiality qualifiers) as of such earlier date, and except that
for purposes of this Section 2.1(d), the representations and warranties
contained in Section 6.7 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b) of Section 7.1, provided that in the
case of any increase in the Term Loan A Commitments or the establishment of an
additional Term Loan the proceeds of which are to be used to finance a Limited
Condition Acquisition with respect to which the Borrower has made an LCA
Election, to the extent agreed by the lenders providing such increase or
incremental Term Loan, the applicable representations and warranties may be
limited in a customary “SunGard” manner for limited conditionality acquisitions
and (2) the conditions in clauses (B) and (C) above are satisfied; (G) each
increase in the Aggregate Revolving Commitments shall be on the same terms as
the outstanding Revolving Loans, and be part of the existing revolving credit
facility hereunder; (H) each increase in the Term Loan A Commitments shall be on
the same terms as the Term Loan A in effect on the Sixth Amendment Effective
Date, and be part of the existing Term Loan A facility hereunder. (I) the
Applicable Margin and (subject to clauses (J) and (K) below) amortization of any
additional Term Loan shall be as set forth in the amendment documentation
effectuating such additional Term Loan executed in connection therewith; (J) the
maturity date for any additional Term Loan shall be as set forth in the
amendment documentation effectuating such additional Term Loan executed in
connection therewith, provided that such date shall not be earlier than the Term
Loan A Maturity Date or the maturity date of any other then existing Term Loan;
(K) the scheduled principal amortization payments under any additional Term Loan
shall be as set forth in the amendment documentation effectuating such
additional Term Loan executed in connection therewith; provided that the
weighted average life of any such additional Term Loan shall not be shorter than
the weighted life to maturity of the Term Loan A and any other then existing
Term Loan; and (L) the other terms and documentation in respect of any
additional Term Loan, to the extent not consistent with the Term Loan A, will be
reasonably satisfactory to the Administrative Agent and the Borrower and this
Agreement



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme076.jpg]
45 96344373_5 shall be amended in connection with the effectuation of such
additional Term Loan by an amendment among the Administrative Agent, the
Borrower and the Lenders providing such additional Term Loan (without the need
to obtain the consent of any Lender or the Issuing Bank other than the Lenders
providing such additional Term Loans), in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, to include (in
addition to the Applicable Margin, maturity date and scheduled amortization)
such terms as are customary for a term loan commitment, including mandatory
prepayments, assignments and voting provisions; provided that the covenants,
defaults and similar non- economic provisions applicable to any additional Term
Loan, taken as a whole, (i) shall be no more restrictive than the corresponding
terms set forth in the then existing Credit Documents and (ii) shall not
contravene any of the terms of the then existing Credit Documents. (e)
Conflicting Provisions. This Section shall supersede any provisions in Section
2.14 or 11.4 to the contrary. Section 2.2 Swingline Loans. (a) Swingline Loans
Commitments. During the Revolving Commitment Period, subject to the terms and
conditions hereof, the Swingline Lender may, in its sole discretion, make
Swingline Loans to the Borrower in the aggregate amount up to but not exceeding
the Swingline Sublimit; provided, that after giving effect to the making of any
Swingline Loan, in no event shall (i) the Total Revolving Outstandings exceed
the Aggregate Revolving Commitments and (ii) the Revolving Credit Exposure of
any Lender exceed such Lender’s Revolving Commitment. Amounts borrowed pursuant
to this Section 2.2 may be repaid and reborrowed during the Revolving Commitment
Period. The Swingline Lender’s Revolving Commitment shall expire on the
Revolving Commitment Termination Date and all Swingline Loans and all other
amounts owed hereunder with respect to the Swingline Loans and the Revolving
Commitments shall be paid in full no later than such date. (b) Borrowing
Mechanics for Swingline Loans. (i) Subject to clause (vi) below, whenever the
Borrower desires that the Swingline Lender make a Swingline Loan, the Borrower
shall deliver to the Administrative Agent a duly executed and completed Funding
Notice (which shall specify, among other things, the amount to be borrowed,
which shall be a minimum of $100,000, unless otherwise agreed by the Swingline
Lender) no later than 11:00 a.m. on the proposed Credit Date. (ii) The Swingline
Lender shall make the amount of its Swingline Loan available to the
Administrative Agent not later than 3:00 p.m. on the applicable Credit Date by
wire transfer of same day funds in Dollars, at the Administrative Agent’s
Principal Office. Except as provided herein, upon satisfaction or waiver of the
conditions precedent specified herein, the Administrative Agent shall make the
proceeds of such Swingline Loans available to the Borrower on the applicable
Credit Date by causing an amount of same day funds in Dollars equal to the
proceeds of all such Swingline Loans received by the Administrative Agent from
the Swingline Lender to be credited to the account of the Borrower at the
Administrative Agent’s Principal Office, or to such other account as may be
designated in writing to the Administrative Agent by the Borrower. (iii) With
respect to any Swingline Loans which have not been voluntarily prepaid by the
Borrower pursuant to Section 2.11, the Swingline Lender may at any time in its
sole and



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme077.jpg]
46 96344373_5 absolute discretion, deliver to the Administrative Agent (with a
copy to the Borrower), no later than 11:00 a.m. on the day of the proposed
Credit Date, a notice (which shall be deemed to be a Funding Notice given by the
Borrower) requesting that each Lender holding a Revolving Commitment make
Revolving Loans that are Base Rate Loans to the Borrower on such Credit Date in
an amount equal to the amount of such Swingline Loans (the “Refunded Swingline
Loans”) outstanding on the date such notice is given which the Swingline Lender
requests Lenders to prepay. Anything contained in this Agreement to the contrary
notwithstanding, (1) the proceeds of such Revolving Loans made by the Lenders
other than the Swingline Lender shall be immediately delivered by the
Administrative Agent to the Swingline Lender (and not to the Borrower) and
applied to repay a corresponding portion of the Refunded Swingline Loans and (2)
on the day such Revolving Loans are made, the Swingline Lender’s Revolving
Commitment Percentage of the Refunded Swingline Loans shall be deemed to be paid
with the proceeds of a Revolving Loan made by the Swingline Lender to the
Borrower, and such portion of the Swingline Loans deemed to be so paid shall no
longer be outstanding as Swingline Loans and shall no longer be due under the
Swingline Note of the Swingline Lender but shall instead constitute part of the
Swingline Lender’s outstanding Revolving Loans to the Borrower and shall be due
under the Revolving Loan Note issued by the Borrower to the Swingline Lender.
The Borrower hereby authorizes the Administrative Agent and the Swingline Lender
to charge the Borrower’s accounts with the Administrative Agent and the
Swingline Lender (up to the amount available in each such account) in order to
immediately pay the Swingline Lender the amount of the Refunded Swingline Loans
to the extent of the proceeds of such Revolving Loans made by the Lenders,
including the Revolving Loans deemed to be made by the Swingline Lender, are
insufficient to repay in full the Refunded Swingline Loans. If any portion of
any such amount paid (or deemed to be paid) to the Swingline Lender should be
recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered shall be ratably shared among all Lenders in the manner
contemplated by Section 2.14. (iv) If for any reason Revolving Loans are not
made pursuant to Section 2.2(b)(iii) in an amount sufficient to repay any
amounts owed to the Swingline Lender in respect of any outstanding Swingline
Loans on or before the third Business Day after demand for payment thereof by
the Swingline Lender, each Lender holding a Revolving Commitment shall be deemed
to, and hereby agrees to, have purchased a participation in such outstanding
Swingline Loans, and in an amount equal to its Revolving Commitment Percentage
of the applicable unpaid amount together with accrued interest thereon. On the
Business Day that notice is provided by the Swingline Lender (or by the 11:00
a.m. on the following Business Day if such notice is provided after 2:00 p.m.),
each Lender holding a Revolving Commitment shall deliver to the Swingline Lender
an amount equal to its respective participation in the applicable unpaid amount
in same day funds at the Principal Office of the Swingline Lender. In order to
evidence such participation each Lender holding a Revolving Commitment agrees to
enter into a participation agreement at the request of the Swingline Lender in
form and substance reasonably satisfactory to the Swingline Lender. In the event
any Lender holding a Revolving Commitment fails to make available to the
Swingline Lender the amount of such Lender’s participation as provided in this
paragraph, the Swingline Lender shall be entitled to recover such amount on
demand from such Lender together with interest thereon for three Business Days
at the rate customarily used by the Swingline Lender for the correction of
errors among banks and thereafter at the Base Rate, as applicable. (v)
Notwithstanding anything contained herein to the contrary, (1) each Lender’s
obligation to make Revolving Loans for the purpose of repaying any Refunded
Swingline Loans pursuant to clause (iii) above and each Lender’s obligation to
purchase a participation in any



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme078.jpg]
47 96344373_5 unpaid Swingline Loans pursuant to the immediately preceding
paragraph shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, any Credit
Party or any other Person for any reason whatsoever; (B) the occurrence or
continuation of a Default or Event of Default; (C) any adverse change in the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of any Credit Party; (D) any breach of this Agreement or any other
Credit Document by any party thereto; or (E) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing; provided
that such obligations of each Lender are subject to the condition that the
Swingline Lender had not received prior notice from the Borrower or the Required
Lenders that any of the conditions under Section 5.2 to the making of the
applicable Refunded Swingline Loans or other unpaid Swingline Loans were not
satisfied at the time such Refunded Swingline Loans or other unpaid Swingline
Loans were made; and (2) the Swingline Lender shall not be obligated to make any
Swingline Loans (A) if it has elected not to do so after the occurrence and
during the continuation of a Default or Event of Default, (B) it does not in
good faith believe that all conditions under Section 5.2 to the making of such
Swingline Loan have been satisfied or waived by the Required Lenders or (C) at a
time when a Defaulting Lender exists, unless the Swingline Lender has entered
into arrangements satisfactory to it and the Borrower to eliminate the Swingline
Lender’s risk with respect to the Defaulting Lender’s participation in such
Swingline Loan, including by Cash Collateralizing such Defaulting Lender’s
Revolving Commitment Percentage of the outstanding Swingline Loans in a manner
reasonably satisfactory to the Swingline Lender and the Administrative Agent.
(vi) In order to facilitate the borrowing of Swingline Loans, the Borrower and
the Swingline Lender may mutually agree to, and are hereby authorized to, enter
into an auto borrow agreement in form and substance satisfactory to the
Swingline Lender and the Administrative Agent (the “Auto Borrow Agreement”)
providing for the automatic advance by the Swingline Lender of Swingline Loans
under the conditions set forth in the Auto Borrow Agreement, subject to the
conditions set forth herein. At any time an Auto Borrow Agreement is in effect,
advances under the Auto Borrow Agreement shall be deemed Swingline Loans for all
purposes hereof, except that Borrowings of Swingline Loans under the Auto Borrow
Agreement shall be made in accordance with the Auto Borrow Agreement. For
purposes of determining the Total Revolving Outstandings at any time during
which an Auto Borrow Agreement is in effect, the Outstanding Amount of all
Swingline Loans shall be deemed to be the sum of the Outstanding Amount of
Swingline Loans at such time plus the maximum amount available to be borrowed
under such Auto Borrow Agreement at such time. Section 2.3 Issuances of Letters
of Credit and Purchase of Participations Therein. (a) Letters of Credit. During
the Revolving Commitment Period, subject to the terms and conditions hereof, the
Issuing Bank agrees to issue Letters of Credit for the account of the Borrower
or any of its Subsidiaries in the aggregate amount up to but not exceeding the
Letter of Credit Sublimit; provided that (i) each Letter of Credit shall be
denominated in Dollars; (ii) the stated amount of each Letter of Credit shall
not be less than $50,000 or such lesser amount as is acceptable to the Issuing
Bank; (iii) after giving effect to such issuance, in no event shall (x) the
Total Revolving Outstandings exceed the Aggregate Revolving Commitments, (y) the
Revolving Credit Exposure of any Lender exceed such Lender’s Revolving
Commitment or (z) the Outstanding Amount of Letter of Credit Obligations exceed
the Letter of Credit Sublimit; and (iv) in no event shall any Letter of Credit
have an expiration date later than the earlier of (1) seven days prior to the
Revolving Commitment Termination Date and (2) the date which is one year from
the date of issuance of such Letter of Credit. Subject to the foregoing (other
than clause (iv)) the Issuing Bank may agree that a Letter of Credit will
automatically be extended for one or



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme079.jpg]
48 96344373_5 more successive periods not to exceed one year each, unless the
Issuing Bank elects not to extend for any such additional period; provided that
the Issuing Bank shall not extend any such Letter of Credit if it has received
written notice that an Event of Default has occurred and is continuing at the
time the Issuing Bank must elect to allow such extension; provided further that
in the event that any Lender is at such time a Defaulting Lender, unless the
Issuing Bank has entered into arrangements satisfactory to it (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate the Issuing
Bank’s Fronting Exposure with respect to such Lender (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender),
including by Cash Collateralizing such Defaulting Lender’s Revolving Commitment
Percentage of the Outstanding Amount of the Letter of Credit Obligations in a
manner reasonably satisfactory to the Agents, the Issuing Bank shall not be
obligated to issue or extend any Letter of Credit hereunder. The Issuing Bank
may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary. (b) Notice of Issuance. Whenever the
Borrower desires the issuance of a Letter of Credit, the Borrower shall deliver
to the Administrative Agent an Issuance Notice no later than 1:00 p.m. at least
three Business Days or such shorter period as may be agreed to by the Issuing
Bank in any particular instance, in advance of the proposed date of issuance.
Upon satisfaction or waiver of the conditions set forth in Section 5.2, the
Issuing Bank shall issue the requested Letter of Credit only in accordance its
standard operating procedures (including the delivery by the Borrower of such
executed documents and information pertaining to such requested Letter of
Credit, including any Issuer Documents, as the Issuing Bank or the
Administrative Agent may require). Upon the issuance of any Letter of Credit or
amendment or modification to a Letter of Credit, the Issuing Bank shall promptly
notify the Administrative Agent and each Lender of such issuance, which notice
shall be accompanied by a copy of such Letter of Credit or amendment or
modification to a Letter of Credit and the amount of such Lender’s respective
participation in such Letter of Credit pursuant to Section 2.3(e). (c)
Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, the Issuing Bank shall be responsible only to
examine the documents delivered under such Letter of Credit with reasonable care
so as to ascertain whether they appear on their face to be in accordance with
the terms and conditions of such Letter of Credit. As between the Borrower and
the Issuing Bank, the Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit issued by the Issuing Bank, by the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Issuing Bank shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, including any Governmental Acts; and in no event
shall any of the foregoing affect or impair, or prevent the vesting of, the
Issuing Bank’s rights or powers hereunder. Without limiting the foregoing and in
furtherance thereof, any action taken or omitted by the



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme080.jpg]
49 96344373_5 Issuing Bank under or in connection with the Letters of Credit or
any documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not give rise to any liability on the part of the Issuing Bank to
any Credit Party. Notwithstanding anything to the contrary contained in this
Section 2.3(c), the Borrower shall retain any and all rights it may have against
the Issuing Bank for any liability arising solely out of the gross negligence or
willful misconduct of the Issuing Bank, as determined by a court of competent
jurisdiction in a final, non-appealable order. (d) Reimbursement by the Borrower
of Amounts Drawn or Paid Under Letters of Credit. In the event the Issuing Bank
has determined to honor a drawing under a Letter of Credit, it shall immediately
notify the Borrower and the Administrative Agent, and the Borrower shall
reimburse the Issuing Bank on or before the Business Day immediately following
the date on which such drawing is honored (the “Reimbursement Date”) in an
amount in Dollars and in same day funds equal to the amount of such honored
drawing; provided, anything contained herein to the contrary notwithstanding,
(i) unless the Borrower shall have notified the Administrative Agent and the
Issuing Bank prior to 11:00 a.m. on the date such drawing is honored that the
Borrower intends to reimburse the Issuing Bank for the amount of such honored
drawing with funds other than the proceeds of Revolving Loans, the Borrower
shall be deemed to have given a timely Funding Notice to the Administrative
Agent requesting the Lenders to make Revolving Loans that are Base Rate Loans on
the Reimbursement Date in an amount in Dollars equal to the amount of such
honored drawing, and (ii) subject to satisfaction or waiver of the conditions
specified in Section 5.2, the Lenders shall, on the Reimbursement Date, make
Revolving Loans that are Base Rate Loans in the amount of such honored drawing,
the proceeds of which shall be applied directly by the Administrative Agent to
reimburse the Issuing Bank for the amount of such honored drawing; provided
further that if for any reason proceeds of Revolving Loans are not received by
the Issuing Bank on the Reimbursement Date in an amount equal to the amount of
such honored drawing, the Borrower shall reimburse the Issuing Bank, on demand,
in an amount in same day funds equal to the excess of the amount of such honored
drawing over the aggregate amount of such Revolving Loans, if any, which are so
received. Nothing in this Section 2.3(d) shall be deemed to relieve any Lender
from its obligation to make Revolving Loans on the terms and conditions set
forth herein, and the Borrower shall retain any and all rights it may have
against any Lender resulting from the failure of such Lender to make such
Revolving Loans under this Section 2.3(d). (e) Lenders’ Purchase of
Participations in Letters of Credit. Immediately upon the issuance of each
Letter of Credit, each Lender having a Revolving Commitment shall be deemed to
have purchased, and hereby agrees to irrevocably purchase, from the Issuing Bank
a participation in such Letter of Credit and any drawings honored thereunder in
an amount equal to such Lender’s Revolving Commitment Percentage (with respect
to the Aggregate Revolving Commitments) of the maximum amount which is or at any
time may become available to be drawn thereunder. In the event that the Borrower
shall fail for any reason to reimburse the Issuing Bank as provided in Section
2.3(d), the Issuing Bank shall promptly notify each Lender of the unreimbursed
amount of such honored drawing and of such Lender’s respective participation
therein based on such Lender’s Revolving Commitment Percentage. Each Lender
shall make available to the Issuing Bank an amount equal to its respective
participation, in Dollars and in same day funds, at the office of the Issuing
Bank specified in such notice, not later than 12:00 p.m. on the first Business
Day (under the laws of the jurisdiction in which such office of such Issuing
Bank is located) after the date notified by the Issuing Bank. In the event that
any Lender fails to make available to the Issuing Bank on such Business Day the
amount of such Lender’s participation in such Letter of Credit as provided in
this Section 2.3(e), the Issuing Bank shall be entitled to recover such amount
on demand from such Lender together with interest thereon for three Business
Days at the rate customarily used by the Issuing Bank for the correction of
errors among banks and thereafter at the Base Rate. Nothing in this Section
2.3(e) shall be deemed to prejudice the right of any Lender to recover from the
Issuing Bank any amounts made available by such Lender to the Issuing Bank
pursuant to this Section in the event that it is determined that the payment
with respect to a Letter of



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme081.jpg]
50 96344373_5 Credit in respect of which payment was made by such Lender
constituted gross negligence or willful misconduct on the part of the Issuing
Bank, as determined by a court of competent jurisdiction in a final,
non-appealable order. In the event the Issuing Bank shall have been reimbursed
by other Lenders pursuant to this Section 2.3(e) for all or any portion of any
drawing honored by the Issuing Bank under a Letter of Credit, the Issuing Bank
shall distribute to each Lender which has paid all amounts payable by it under
this Section 2.3(e) with respect to such honored drawing such Lender’s Revolving
Commitment Percentage of all payments subsequently received by the Issuing Bank
from the Borrower in reimbursement of such honored drawing when such payments
are received. Any such distribution shall be made to a Lender at its primary
address set forth below its name on Appendix B or at such other address as such
Lender may request. (f) Obligations Absolute. The obligation of the Borrower to
reimburse the Issuing Bank for drawings honored under the Letters of Credit
issued by it and to repay any Revolving Loans made by the Lenders pursuant to
Section 2.3(d) and the obligations of the Lenders under Section 2.3(e) shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms hereof under all circumstances including any of the following
circumstances: (i) any lack of validity or enforceability of any Letter of
Credit; (ii) the existence of any claim, set-off, defense (other than that such
drawing has been repaid) or other right which the Borrower or any Lender may
have at any time against a beneficiary or any transferee of any Letter of Credit
(or any Persons for whom any such transferee may be acting), the Issuing Bank, a
Lender or any other Person or, in the case of a Lender, against the Borrower,
whether in connection herewith, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between the Borrower
or any of its Subsidiaries and the beneficiary for which any Letter of Credit
was procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by the Issuing Bank under any Letter of Credit against presentation of a draft
or other document which does not substantially comply with the terms of such
Letter of Credit; (v) any adverse change in the business, operations,
properties, assets, or financial condition of the Borrower or any of its
Subsidiaries; (vi) any breach hereof or any other Credit Document by any party
thereto; (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (viii) the fact that an Event of Default or
a Default shall have occurred and be continuing; provided that in each case,
that payment by the Issuing Bank under the applicable Letter of Credit shall not
have constituted gross negligence or willful misconduct of the Issuing Bank
under the circumstances in question, as determined by a court of competent
jurisdiction in a final, non-appealable order. (g) Indemnification. Without
duplication of any obligation of the Credit Parties under Section 11.2, in
addition to amounts payable as provided herein, each of the Credit Parties
hereby agrees, on a joint and several basis, to protect, indemnify, pay and save
harmless the Issuing Bank from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
out-of-pocket fees, expenses and disbursements of counsel to the Issuing Bank)
which the Issuing Bank may incur or be subject to as a consequence, direct or
indirect, of (i) the issuance of any Letter of Credit by the Issuing Bank, other
than as a result of (1) the gross negligence or willful misconduct of the
Issuing Bank, as determined by a court of competent jurisdiction in a final,
non- appealable order, or (2) the wrongful dishonor by the Issuing Bank of a
proper demand for payment made under any Letter of Credit issued by it, or (ii)
the failure of the Issuing Bank to honor a drawing under any such Letter of
Credit as a result of any Governmental Act. (h) Applicability of ISP. Unless
otherwise expressly agreed by the Issuing Bank and the Borrower when a Letter of
Credit is issued, the rules of the ISP shall apply to each Letter of Credit.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme082.jpg]
51 96344373_5 (i) Letters of Credit Issued for Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of the Borrower, the
Borrower shall be obligated to reimburse the Issuing Bank hereunder for any and
all drawings under such Letter of Credit. The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of the Subsidiaries inures to
the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries. (j) Conflict with
Issuer Documents. In the event of any conflict between the terms hereof and the
terms of any Issuer Document, the terms hereof shall control. Section 2.4 Pro
Rata Shares; Availability of Funds. (a) Pro Rata Shares. All Loans shall be
made, and all participations purchased, by the applicable Lenders simultaneously
and proportionately to their respective pro rata shares of the Loans, it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby nor shall any Revolving Commitment or
any Term Loan Commitment, or the portion of the aggregate outstanding principal
amount of the Revolving Loans or the Term Loans, of any Lender be increased or
decreased as a result of a default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby. (b) Availability of Funds. (i) Funding by Lenders; Presumption
by Administrative Agent. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.1(c) or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.1(c) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans, plus, in either
case, any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection therewith. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme083.jpg]
52 96344373_5 (ii) Payments by the Borrower; Presumptions by Administrative
Agent. Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Bank, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation. Notices given by the Administrative
Agent under this subsection (b) shall be conclusive absent manifest error.
Section 2.5 Evidence of Debt; Register; Lenders’ Books and Records; Notes. (a)
Lenders’ Evidence of Debt. Each Lender shall maintain on its internal records an
account or accounts evidencing the Obligations of the Borrower and each other
Credit Party to such Lender, including the amounts of the Loans made by it and
each repayment and prepayment in respect thereof. Any such recordation shall be
conclusive and binding on the Borrower, absent manifest error; provided that the
failure to make any such recordation, or any error in such recordation, shall
not affect any Lender’s Commitment or the Borrower’s obligations in respect of
any applicable Loans; and provided further that in the event of any
inconsistency between the Register and any Lender’s records, the recordations in
the Register shall govern in the absence of demonstrable error therein. (b)
Notes. The Borrower shall execute and deliver to each (i) Lender on the Closing
Date, (ii) Person who is a permitted assignee of such Lender pursuant to Section
11.5 and (iii) Person who becomes a Lender in accordance with Section 2.1(d), in
each case to the extent requested by such Person, a Note or Notes to evidence
such Person’s portion of the Revolving Loans, Swingline Loans or Term Loans, as
applicable. Section 2.6 Scheduled Principal Payments. (a) Revolving Loans. The
principal amount of Revolving Loans is due and payable in full on the Revolving
Commitment Termination Date. (b) Swingline Loans. The principal amount of each
Swingline Loan is due and payable in full on the earlier to occur of (i) the
date of demand by the Swingline Lender with respect to such Swingline Loan and
(ii) the Revolving Commitment Termination Date. (c) Term Loan A. The principal
amount of the Term Loan A shall be repaid in quarterly principal installments
equal to (i) for the first eight fiscal quarter payment dates after the Sixth
Amendment Effective Date (commencing with the fiscal quarter ending June 30,
2018), $3,125,000 per quarter, (ii) for the next eight fiscal quarter payment
dates, $ 4,687,500 per quarter each and (iii) for each fiscal quarter payment
date thereafter, $ 6,250,000 per quarter (in each case, as such amount may be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.11), each such payment to be made on
the last Business Day of each March, June, September and December, unless
accelerated sooner pursuant to Section 9, and the final principal repayment



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme084.jpg]
53 96344373_5 installment of the Term Loan A shall be repaid on the Term Loan A
Maturity Date in an amount equal to the aggregate principal amount of the Term
Loan A outstanding on such date. (d) Additional Term Loans. The principal amount
of any Term Loan established after the Sixth Amendment Effective Date pursuant
to Section 2.1(d)(iii) shall be repaid in installments on the date and in the
amounts set forth in the documents executed and delivered by the Borrower
pursuant to which such additional Term Loan is established. Section 2.7 Interest
on Loans. (a) Except as otherwise set forth herein, each Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows: (i) in the
case of Revolving Loans or the Term Loan A: (A) if a Base Rate Loan (including a
Base Rate Loan referencing the LIBOR Index Rate), the Base Rate plus the
Applicable Margin; or (B) if an Adjusted LIBOR Rate Loan, the Adjusted LIBOR
Rate plus the Applicable Margin; and (ii) in the case of Swingline Loans, at the
Swingline Rate; and (iii) in the case of any Term Loan established pursuant to
Section 2.1(d)(iii), at the percentages per annum specified in the lender
joinder agreement(s) and/or the commitment agreement(s) whereby such Term Loan
is established. (b) The basis for determining the rate of interest with respect
to any Loan (except a Swingline Loan, which may only be made and maintained at
the Swingline Rate (unless and until converted into a Revolving Loan pursuant to
the terms and conditions hereof)), and the Interest Period with respect to any
Adjusted LIBOR Rate Loan, shall be selected by the Borrower and notified to the
Administrative Agent and the Lenders pursuant to the applicable Funding Notice
or Conversion/Continuation Notice, as the case may be. If on any day a Loan is
outstanding with respect to which a Funding Notice or Conversion/Continuation
Notice has not been delivered to the Administrative Agent in accordance with the
terms hereof specifying the applicable basis for determining the rate of
interest, then for that day (i) if such Loan is an Adjusted LIBOR Rate Loan,
such Loan shall become a Base Rate Loan and (ii) if such Loan is a Base Rate
Loan, such Loan shall remain a Base Rate Loan. (c) In connection with Adjusted
LIBOR Rate Loans, there shall be no more than eight Interest Periods outstanding
at any time. In the event the Borrower fails to specify between a Base Rate Loan
or an Adjusted LIBOR Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, such Loan (i) if outstanding as an Adjusted
LIBOR Rate Loan, will be automatically converted into a Base Rate Loan on the
last day of the then-current Interest Period for such Loan, and (ii) if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan. In the event the Borrower fails to specify an
Interest Period for any Adjusted LIBOR Rate Loan in the applicable Funding
Notice or Conversion/Continuation Notice, the Borrower shall be deemed to have
selected an Interest Period of one month. As soon as practicable after 10:00
a.m. on each Interest Rate Determination Date and each Index Rate Determination
Date, the Administrative Agent shall determine (which determination shall,
absent manifest error, be final, conclusive and binding upon all parties) the
interest rate that shall apply to each of the LIBOR Loans for which an interest
rate is then being



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme085.jpg]
54 96344373_5 determined (and for the applicable Interest Period in the case of
Adjusted LIBOR Rate Loans) and shall promptly give notice thereof (in writing or
by telephone confirmed in writing) to the Borrower and each Lender. (d) Interest
payable pursuant to this Section 2.7 shall be computed on the basis of (i) for
interest at the Base Rate (including Base Rate Loans determined by reference to
the LIBOR Index Rate), a year of three hundred sixty-five or three hundred
sixty-six days, as the case may be, and (ii) for all other computations of fees
and interest, a year of three hundred sixty days, in each case for the actual
number of days elapsed in the period during which it accrues. In computing
interest on any Loan, the date of the making of such Loan or the first day of an
Interest Period applicable to such Loan or, with respect to a Base Rate Loan
being converted from an Adjusted LIBOR Rate Loan, the date of conversion of such
Adjusted LIBOR Rate Loan to such Base Rate Loan, as the case may be, shall be
included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan or, with respect to a Base Rate Loan
being converted to an Adjusted LIBOR Rate Loan, the date of conversion of such
Base Rate Loan to such Adjusted LIBOR Rate Loan, as the case may be, shall be
excluded; provided that if a Loan is repaid on the same day on which it is made,
one day’s interest shall be paid on that Loan. (e) If, as a result of any
restatement of or other adjustment to the financial statements of the Borrower
or for any other reason, the Borrower or the Lenders determine that (i) the
Consolidated Net Leverage Ratio as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Consolidated
Net Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the Lenders promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code or
other Debtor Relief Law, automatically and without further action by the
Administrative Agent or any Lender), an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period. This subsection (e) shall
not limit the rights of the Administrative Agent or any Lender, as the case may
be, under any other provision of this Agreement. The Borrower’s obligations
under this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations. (f) Except as otherwise set forth herein,
interest on each Loan shall accrue on a daily basis and shall be payable in
arrears (i) on and to each Interest Payment Date applicable to that Loan; (ii)
upon any prepayment of that Loan (other than a voluntary prepayment of a
Revolving Loan or Term Loan which interest shall be payable in accordance with
clause (i) above), to the extent accrued on the amount being prepaid; and (iii)
at maturity, including final maturity. (g) The Borrower agrees to pay to the
Issuing Bank, with respect to drawings honored under any Letter of Credit issued
by the Issuing Bank, interest on the amount paid by the Issuing Bank in respect
of each such honored drawing from the date such drawing is honored to but
excluding the date such amount is reimbursed by or on behalf of the Borrower at
a rate equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest otherwise
payable hereunder with respect to Revolving Loans that are Base Rate Loans, and
(ii) thereafter, a rate which is the lesser of (y) two percent per annum in
excess of the rate of interest otherwise payable hereunder with respect to
Revolving Loans that are Base Rate Loans, and (z) the Highest Lawful Rate. (h)
Interest payable pursuant to Section 2.7(g) shall be computed on the basis of a
year of three hundred sixty days, for the actual number of days elapsed in the
period during which it accrues, and shall be payable on demand or, if no demand
is made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full. Promptly upon receipt by the Issuing Bank of any payment of



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme086.jpg]
55 96344373_5 interest pursuant to Section 2.7(g), the Issuing Bank shall
distribute to each Lender, out of the interest received by the Issuing Bank in
respect of the period from the date such drawing is honored to but excluding the
date on which the Issuing Bank is reimbursed for the amount of such drawing
(including any such reimbursement out of the proceeds of any Revolving Loans),
the amount that such Lender would have been entitled to receive in respect of
the letter of credit fee that would have been payable in respect of such Letter
of Credit for such period if no drawing had been honored under such Letter of
Credit. In the event the Issuing Bank shall have been reimbursed by the Lenders
for all or any portion of such honored drawing, the Issuing Bank shall
distribute to each Lender which has paid all amounts payable by it under Section
2.3(e) with respect to such honored drawing such Lender’s Revolving Commitment
Percentage of any interest received by the Issuing Bank in respect of that
portion of such honored drawing so reimbursed by the Lenders for the period from
the date on which the Issuing Bank was so reimbursed by the Lenders to but
excluding the date on which such portion of such honored drawing is reimbursed
by the Borrower. Section 2.8 Conversion/Continuation. (a) So long as no Default
or Event of Default shall have occurred and then be continuing or would result
therefrom, the Borrower shall have the option: (i) to convert all or part of any
Loan from one Type of Loan to another Type of Loan at any time in an amount
equal to (A) in the case of any conversion to Adjusted LIBOR Rate Loans,
$3,000,000 and integral multiples of $1,000,000 in excess of that amount and (B)
in the case of any conversion to Base Rate Loans, $500,000 and integral
multiples of $100,000 in excess of that amount; provided that an Adjusted LIBOR
Rate Loan may only be converted on the expiration of the Interest Period
applicable to such Adjusted LIBOR Rate Loan unless the Borrower shall pay all
amounts due under Section 3.1(c) in connection with any such conversion; or (ii)
upon the expiration of any Interest Period applicable to any Adjusted LIBOR Rate
Loan, to continue all or any portion of such Loan as an Adjusted LIBOR Rate
Loan. (b) The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 1:00 p.m. at least one Business Day in
advance of the proposed Conversion/Continuation Date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed Conversion/Continuation Date (in the case of conversion to, or
continuation of, an Adjusted LIBOR Rate Loan). Except as otherwise provided
herein, a Conversion/Continuation Notice for conversion to, or continuation of,
any Adjusted LIBOR Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and the
Borrower shall be bound to effect a conversion or continuation in accordance
therewith. Section 2.9 Default Rate of Interest. (a) If any amount of principal
of any Loan is not paid when due, whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by Applicable Laws. (b) If any amount (other than principal of any
Loan) payable by any Credit Party under any Credit Document is not paid when due
(after the expiration of any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then at the request of the Required
Lenders, such amount



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme087.jpg]
56 96344373_5 shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
Applicable Laws. (c) During the continuance of an Event of Default under Section
9.1(f) or Section 9.1(g), the Borrower shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by Applicable Laws. (d) During the continuance of an Event of Default other than
an Event of Default under Section 9.1(f) or Section 9.1(g), the Borrower shall,
at the request of the Required Lenders, pay interest on the principal amount of
all outstanding Obligations hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
Applicable Laws. (e) Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand. (f) In the
case of any Adjusted LIBOR Rate Loan, upon the expiration of the Interest Period
in effect at the time the Default Rate of interest is effective, each such
Adjusted LIBOR Rate Loan shall thereupon become a Base Rate Loan and shall
thereafter bear interest at the Default Rate then in effect for Base Rate Loans.
Payment or acceptance of the increased rates of interest provided for in this
Section 2.9 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of the Administrative Agent, the Collateral Agent or any
Lender. Section 2.10 Fees. (a) Commitment Fee. The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Revolving Commitment Percentage, a commitment fee (the “Commitment Fee”) equal
to the Applicable Margin times the actual daily amount by which the Aggregate
Revolving Commitments exceeds the Total Revolving Outstandings, subject to
adjustments as provided in Section 2.16. The Commitment Fee shall accrue at all
times during the Revolving Commitment Period, including at any time during which
one or more of the conditions in Section 5 is not met, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Revolving Commitment Termination Date. The Commitment
Fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Margin during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect. For purposes hereof,
Swingline Loans shall not be counted toward or be considered as usage of the
Aggregate Revolving Commitments, or included in the determination of “Total
Revolving Outstandings” for purposes of computation thereof. (b) Letter of
Credit Fees. (i) Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent, for the account of each Lender in accordance with its
Revolving Commitment Percentage, a fee for each Letter of Credit equal to the
Applicable Margin multiplied by the daily maximum amount available to be drawn
under such Letter of Credit (the “Letter of Credit Fee”). For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.4(h). The Letter of Credit Fee shall be computed on a quarterly basis in
arrears, and shall be due and payable on the last Business Day of each March,
June, September and December, commencing with the first such



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme088.jpg]
57 96344373_5 date to occur after the issuance of such Letter of Credit, on the
expiration date thereof and thereafter on demand. If there is any change in the
Applicable Margin during any quarter, the daily maximum amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect. Notwithstanding anything to the contrary
contained herein, during the continuance of an Event of Default under Section
9.1(f) and (g), all Letter of Credit Fees shall accrue at the Default Rate, and
during the continuance of an Event of Default other than an Event of Default
under Section 9.1(f) or (g), then upon the request of the Required Lenders, all
Letter of Credit Fees shall accrue at the Default Rate. (ii) Fronting Fee and
Documentary and Processing Charges Payable to Issuing Bank. The Borrower shall
pay directly to the Issuing Bank for its own account a fronting fee with respect
to each Letter of Credit at the rate per annum specified in the Fee Letter,
computed on the daily amount available to be drawn under such Letter of Credit,
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the last Business Day of each March, June, September and December in respect of
the most recently-ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on its expiration date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.4(h). In addition, the Borrower shall pay directly to the Issuing
Bank for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the Issuing Bank
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable. (c) Other Fees. The Borrower shall pay to Regions Capital
Markets, a division of Regions Bank, and the Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever, except to the extent set forth in the Fee Letter.
Section 2.11 Prepayments/Commitment Reductions. (a) Voluntary Prepayments. (i)
Any time and from time to time, the Loans may be repaid in whole or in part
without premium or penalty (subject to Section 3.1(c)): (A) with respect to Base
Rate Loans (including Base Rate Loans referencing the LIBOR Index Rate), the
Borrower may prepay any such Loans on any Business Day in whole or in part, in
an aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess of that amount; (B) with respect to Adjusted LIBOR Rate Loans, the
Borrower may prepay any such Loans on any Business Day in whole or in part
(together with any amounts due pursuant to Section 3.1(c)) in an aggregate
minimum amount of $3,000,000 and integral multiples of $1,000,000 in excess of
that amount; and (C) with respect to Swingline Loans, the Borrower may prepay
any such Loans on any Business Day in whole or in part in any amount; (ii) All
such prepayments shall be made:



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme089.jpg]
58 96344373_5 (A) upon written or telephonic notice on the date of prepayment in
the case of Base Rate Loans or Swingline Loans; and (B) upon not less than three
Business Days’ prior written or telephonic notice in the case of Adjusted LIBOR
Rate Loans; in each case given to the Administrative Agent, or the Swingline
Lender, as the case may be, by 11:00 a.m. on the date required and, if given by
telephone, promptly confirmed in writing to the Administrative Agent (and the
Administrative Agent will promptly transmit such telephonic or original notice
of a prepayment to each Lender). Upon the giving of any such notice, the
principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein. Any such voluntary prepayment
shall be applied as specified in Section 2.12. (b) Voluntary Commitment
Reductions. (i) The Borrower may, from time to time upon not less than three
Business Days’ prior written or telephonic notice confirmed in writing to the
Administrative Agent (which original written or telephonic notice the
Administrative Agent will promptly transmit by telefacsimile or telephone to
each applicable Lender), at any time and from time to time terminate in whole or
permanently reduce in part the Aggregate Revolving Commitments (ratably among
the Lenders in accordance with their respective commitment percentage thereof);
provided that (A) any such partial reduction of the Aggregate Revolving
Commitments shall be in an aggregate minimum amount of $3,000,000 and integral
multiples of $1,000,000 in excess of that amount, (B) the Borrower shall not
terminate or reduce the Aggregate Revolving Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the aggregate Total
Revolving Outstandings exceed the Aggregate Revolving Commitments and (C) if,
after giving effect to any reduction of the Aggregate Revolving Commitments, the
Letter of Credit Sublimit and/or the Swingline Sublimit exceed the amount of the
Aggregate Revolving Commitments, the Letter of Credit Sublimit and/or the
Swingline Sublimit, as applicable, shall be automatically reduced by the amount
of such excess. (ii) The Borrower’s notice to the Administrative Agent shall
designate the date (which shall be a Business Day and at least three Business
Days after the date of such notice) of such termination or reduction and the
amount of any partial reduction, and such termination or reduction of the
Aggregate Revolving Commitments shall be effective on the date specified in the
Borrower’s notice and shall reduce the Revolving Commitment of each Lender
proportionately to its Revolving Commitment Percentage thereof; provided that a
notice of termination of the Aggregate Revolving Commitments may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
receipt of the proceeds of the issuance of other Indebtedness or the occurrence
of some other identifiable event or condition, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
3:00 p.m. on the specified effective date of termination) if such condition is
not satisfied (it being understood that the failure of such contingency shall
not relieve the Borrower from its obligations under Section 3.1(c)). (c)
Mandatory Prepayments. (i) Revolving Commitments. If at any time (i) the Total
Revolving Outstandings shall exceed the Aggregate Revolving Commitments, (ii)
the Outstanding Amount of Letter of Credit Obligations shall exceed the Letter
of Credit Sublimit, or (iii) the Outstanding Amount of Swingline Loans shall
exceed the Swingline Sublimit, the Borrower shall prepay Loans and/or



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme090.jpg]
59 96344373_5 Cash Collateralize Letter of Credit Obligations in an aggregate
amount equal to such excess promptly on the date the Borrower becomes aware of
the existence of such excess; provided that, except with respect to clause (ii),
Letter of Credit Obligations will not be Cash Collateralized hereunder until the
Revolving Loans and Swingline Loans have been paid in full. (ii) Asset Sales and
Involuntary Dispositions. Prepayment will be made on the Obligations on the
Business Day following receipt of Net Cash Proceeds required to be prepaid
pursuant to the provisions hereof in an amount equal to one hundred percent
(100%) of the Net Cash Proceeds received in excess of $10,000,000 in any Fiscal
Year from any Asset Sale or Involuntary Disposition by the Borrower or any of
its Subsidiaries; provided, however, that, with respect to any Net Cash Proceeds
realized from an Asset Sale or Involuntary Disposition described in this Section
2.11(c)(ii), at the election of the Borrower (as notified by the Borrower to the
Administrative Agent on or prior to the date of such Asset Sale or Involuntary
Disposition, as applicable), and so long as no Event of Default shall have
occurred and be continuing, the Borrower or such Subsidiary may reinvest all or
any portion of such Net Cash Proceeds in operating assets so long as within 180
days after the receipt of such Net Cash Proceeds, such purchase shall have been
consummated (as certified by the Borrower in writing to the Administrative
Agent); and provided further, however, that any Net Cash Proceeds not subject to
such definitive agreement or so reinvested shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.11(c)(ii). (iii) Debt
Transactions. Prepayment will be made on the Obligations in an amount equal to
one hundred percent (100%) of the Net Cash Proceeds from any Debt Transactions
on the Business Day following receipt thereof. Section 2.12 Application of
Prepayments. Within each Loan, prepayments will be applied first to Base Rate
Loans, then to LIBOR Loans in direct order of Interest Period maturities. In
addition: (a) Voluntary Prepayments. Voluntary prepayments will be applied as
specified by the Borrower; provided that if the Borrower fails to specify how
such prepayments will be applied, such prepayments will be applied in accordance
with clause (b)(ii) below. (b) Mandatory Prepayments. Mandatory prepayments will
be applied as follows: (i) Mandatory prepayments in respect of the Revolving
Commitments under Section 2.11(c)(i) above shall be applied to the respective
Revolving Obligations as appropriate but without a permanent reduction thereof.
(ii) Mandatory prepayments in respect of Asset Sales and Involuntary
Dispositions under Section 2.11(c)(ii) above and Debt Transactions under Section
2.11(c)(iii) shall be applied as follows: first, ratably to the Term Loans,
until paid in full, and then to the Revolving Obligations without a permanent
reduction thereof. Mandatory prepayments with respect to each of the Term Loans
will be applied to remaining principal installments thereunder in direct order
of maturity to the next four quarterly principal installments and, thereafter,
on a pro rata basis across the remaining principal installments thereof
(including the final payment thereof on the Term Loan A Maturity Date or other
applicable maturity date with respect to any additional Term Loan). (c)
Prepayments on the Obligations will be paid by the Administrative Agent to the
Lenders ratably in accordance with their respective interests therein (except
for Defaulting Lenders where their share will be applied as provided in Section
2.16(a)(ii) hereof).



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme091.jpg]
60 96344373_5 Section 2.13 General Provisions Regarding Payments. (a) All
payments by the Borrower of principal, interest, fees and other Obligations
hereunder or under any other Credit Document shall be made in Dollars in
immediately available funds, without defense, recoupment, setoff or
counterclaim, free of any restriction or condition. The Administrative Agent
shall, and the Borrower hereby authorizes the Administrative Agent to, debit a
deposit account of the Borrower or any of its Subsidiaries held with the
Administrative Agent or any of its Affiliates and designated for such purpose by
the Borrower or such Subsidiary in order to cause timely payment to be made to
the Administrative Agent of all principal, interest and fees due hereunder or
under any other Credit Document (subject to sufficient funds being available in
its accounts for that purpose). (b) In the event that the Administrative Agent
is unable to debit a deposit account of the Borrower or any of its Subsidiaries
held with the Administrative Agent or any of its Affiliates in order to cause
timely payment to be made to the Administrative Agent of all principal, interest
and fees due hereunder or any other Credit Document (including because
insufficient funds are available in its accounts for that purpose), payments
hereunder and under any other Credit Document shall be delivered to the
Administrative Agent, for the account of the Lenders, not later than 2:00 p.m.
on the date due at the Principal Office of the Administrative Agent or via wire
transfer of immediately available funds to an account designated by the
Administrative Agent (or at such other location as may be designated in writing
by the Administrative Agent from time to time); for purposes of computing
interest and fees, funds received by the Administrative Agent after that time on
such due date shall be deemed to have been paid by the Borrower on the next
Business Day. (c) All payments in respect of the principal amount of any Loan
(other than voluntary repayments of Revolving Loans) shall be accompanied by
payment of accrued interest on the principal amount being repaid or prepaid, and
all such payments (and, in any event, any payments in respect of any Loan on a
date when interest is due and payable with respect to such Loan) shall be
applied to the payment of interest then due and payable before application to
principal. (d) The Administrative Agent shall promptly distribute to each Lender
at such address as such Lender shall indicate in writing, such Lender’s
applicable pro rata share of all payments and prepayments of principal and
interest due to such Lender hereunder, together with all other amounts due with
respect thereto, including all fees payable with respect thereto, to the extent
received by the Administrative Agent. (e) Notwithstanding the foregoing
provisions hereof, if any Conversion/Continuation Notice is withdrawn as to any
Affected Lender or if any Affected Lender makes Base Rate Loans in lieu of its
pro rata share of any Adjusted LIBOR Rate Loans, the Administrative Agent shall
give effect thereto in apportioning payments received thereafter. (f) Subject to
the provisos set forth in the definition of “Interest Period,” whenever any
payment to be made hereunder shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of the payment of
interest hereunder or of the Commitment Fee hereunder, but such payment shall be
deemed to have been made on the date therefor for all other purposes hereunder.
(g) The Administrative Agent may, but shall not be obligated to, deem any
payment by or on behalf of the Borrower hereunder that is not made in same day
funds prior to 2:00 p.m. to be a non-conforming payment. Any such non-conforming
payment shall not be deemed to have been received by the Administrative Agent
until the later of (i) the time such funds become available funds, and (ii) the
applicable next Business Day. The Administrative Agent shall give prompt
telephonic notice to the



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme092.jpg]
61 96344373_5 Borrower and each applicable Lender (confirmed in writing) if any
payment is non-conforming. Any non-conforming payment may constitute or become a
Default or Event of Default in accordance with the terms of Section 9.1(a).
Interest shall continue to accrue on any principal as to which a non-conforming
payment is made until such funds become available funds (but in no event less
than the period from the date of such payment to the next succeeding applicable
Business Day) at the Default Rate (unless otherwise provided by the Required
Lenders) from the date such amount was due and payable until the date such
amount is paid in full. Section 2.14 Sharing of Payments by Lenders. If any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
other obligations hereunder resulting in such Lender receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon or
other such obligations greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that: (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and (ii) the
provisions of this Section shall not be construed to apply to (A) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), (B) any amounts applied by the Swingline Lender to
outstanding Swingline Loans, (C) any amounts applied to Letter of Credit
Obligations by the Issuing Bank or Swingline Loans by the Swingline Lender, as
appropriate, from Cash Collateral provided under Section 2.15 or Section 2.16,
or (D) any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans or participations in Letter of
Credit Obligations, Swingline Loans or other obligations hereunder to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section 2.14 shall apply). Each of the
Credit Parties consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation. Section 2.15 Cash Collateral. (a)
Existence of Defaulting Lender. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or the Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender in an amount sufficient to cover
the applicable Fronting Exposure (after giving effect to Section 2.16(a)(iv) and
any Cash Collateral provided by the Defaulting Lender). (b) Grant of Security
Interest. The Borrower, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grants to the Administrative Agent, for the
benefit of the Issuing Bank, and agrees to maintain, a perfected first priority
security interest in all such Cash Collateral as



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme093.jpg]
62 96344373_5 security for the Defaulting Lenders’ obligation to fund
participations in respect of Letter of Credit Obligations, to be applied
pursuant to clause (c) below. If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent and the Issuing Bank as herein provided, or that the
total amount of such Cash Collateral is less than the applicable Fronting
Exposure, the Borrower will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender). (c) Application. Notwithstanding
anything to the contrary contained in this Agreement, Cash Collateral provided
under this Section 2.15 or Section 2.16 in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Obligations (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein. (d)
Termination of Requirement. Cash Collateral (or the appropriate portion thereof)
provided to reduce the Issuing Bank’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.15 following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent and the Issuing Bank that there exists
excess Cash Collateral; provided that (x) Cash Collateral furnished by or on
behalf of a Credit Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.15 may be otherwise applied in accordance with Section 9.3) but shall
be released upon the cure, termination or waiver of such Default or Event of
Default in accordance with the terms of this Agreement, and (y) the Person
providing Cash Collateral and the Issuing Bank may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations. Section 2.16 Defaulting Lenders. (a) Defaulting
Lender Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law: (i) Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 11.4(a)(iii). (ii)
Defaulting Lender Waterfall. Any payment of principal, interest, fees or other
amount (other than fees which any Defaulting Lender is not entitled to receive
pursuant to Section 2.16(a)(iii)) received by any Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise, and including any amounts made available to any Agent by
that Defaulting Lender pursuant to Section 11.3), shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by that Defaulting Lender to any Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
that Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.15; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme094.jpg]
63 96344373_5 determined by the Administrative Agent and the Borrower, to be
held in a non-interest bearing deposit account and released in order to (x)
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.15; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Bank or the Swingline Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, the Issuing Bank or the
Swingline Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or Letter of Credit Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or Letter of Credit Borrowings were made at a time when the conditions set forth
in Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and Letter of Credit Borrowings owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or Letter of Credit Borrowings owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in Letter of Credit
Obligations and Swingline Loans are held by the Lenders pro rata in accordance
with their Revolving Commitments without giving effect to Section 2.16(a)(iv).
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed
paid to (and the underlying obligations satisfied to the extent of such payment)
and redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto. (iii) Certain Fees. (A) Such Defaulting Lender shall not be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such
Commitment Fee that otherwise would have been required to have been paid to that
Defaulting Lender). (B) Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Revolving Commitment Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.15. (C) With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrower shall (x) pay to each Non- Defaulting Lender that portion of any such
Letter of Credit Fee otherwise payable to such Defaulting Lender with respect to
such Defaulting Lender’s participation in Letter of Credit Obligations that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(y) pay to the Issuing Bank the amount of any such Letter of Credit Fee
otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Bank’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such Letter of Credit Fee. (iv)
Reallocation of Participations to Reduce Fronting Exposure. All or any part of
such Defaulting Lender’s participation in Letter of Credit Obligations and
Swingline Loans shall



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme095.jpg]
64 96344373_5 be reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Commitment Percentages (calculated without regard to
such Defaulting Lender’s Revolving Commitment) but only to the extent that (x)
the conditions set forth in Section 5.2 are satisfied at the time of such
reallocation and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender at such time to exceed such
Non-Defaulting Lender’s Revolving Commitment. Subject to Section 11.22, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non- Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation. (v) Cash Collateral, Repayment of Swingline Loans. If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swingline Loans in an amount
equal to the Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize the Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in Section 2.15. (b) Defaulting Lender Cure. If the
Borrower, the Administrative Agent, the Swingline Lender and the Issuing Bank
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
pro rata by the Lenders in accordance with their respective Revolving
Commitments (without giving effect to Section 2.16(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided
further that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. (c) New Swingline Loans/Letters of Credit. So
long as any Lender is a Defaulting Lender, (i) the Swingline Lender shall not be
required to fund Swingline Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swingline Loan, and (ii) the
Issuing Bank shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto. Section 2.17 Removal or Replacement of Lenders. If
(a) any Lender requests compensation under Section 3.2 and such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.4, (b) any Credit Party is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.3 and such Lender has declined or is unable to designate a
different lending office in accordance with Section 3.4, (c) any Lender gives
notice of an inability to fund LIBOR Loans under Section 3.1(b), (d) any Lender
is a Defaulting Lender, or (e) any Lender (a “Non-Consenting Lender”) does not
consent (including by way of a failure to respond in writing to a proposed
amendment, consent or waiver by the date and time specified by the
Administrative Agent) to a proposed amendment, consent, change, waiver,
discharge or termination hereunder or with respect to any Credit Document that
has been approved by the Required Lenders, then, in each case described in the
foregoing clauses (a) through (e), the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate without recourse (in accordance with and subject
to the restrictions contained in, and



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme096.jpg]
65 96344373_5 consents required by, Section 11.5) all of its interests, rights
(other than its rights under Section 3.2, Section 3.3 and Section 11.2) and
obligations under this Agreement and the related Credit Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that: (i) the Borrower
shall have paid to the Administrative Agent the assignment fee (if any)
specified in Section 11.5; (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
Letter of Credit Borrowings, as applicable, accrued and unpaid interest thereon,
accrued and unpaid fees and all other amounts payable to it hereunder and under
the other Credit Documents (including any amounts under Section 3.1(c)) from the
assignee (to the extent of such outstanding principal and accrued and unpaid
interest and fees) or the Borrower (in the case of all other amounts); (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 3.2 or payments required to be made pursuant to Section 3.3, such
assignment will result in a reduction in such compensation or payments
thereafter; (iv) such assignment does not conflict with Applicable Law; and (v)
in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed amendment, consent, change, waiver, discharge
or termination, the successor replacement Lender shall have consented to the
proposed amendment, consent, change, waiver, discharge or termination. Each
Lender agrees that in the event it, or its interests in the Loans and
obligations hereunder, shall become subject to the replacement and removal
provisions of this Section, it will cooperate with the Borrower and the
Administrative Agent to give effect to the provisions hereof, including
execution and delivery of an Assignment Agreement in connection therewith, but
the replacement and removal provisions of this Section shall be effective
regardless of whether an Assignment Agreement shall have been given. A Lender
shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
Section 3 YIELD PROTECTION Section 3.1 Making or Maintaining LIBOR Loans. (a)
Inability to Determine Applicable Interest Rate. In the event that (i) the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date or any Index Rate Determination Date with respect to any
LIBOR Loans, that by reasons of circumstances affecting the London interbank
market adequate and fair means do not exist for ascertaining the interest rate
applicable to such LIBOR Loans on the basis provided for in the definition of
Adjusted LIBOR Rate or LIBOR Index Rate, as applicable, or (ii) the LIBOR
Scheduled Unavailability Date has occurred, the Administrative Agent shall give
notice (by facsimile (or such other electronic communication as may be permitted
by Section 11.1(b)) or by telephone confirmed in writing) to the Borrower and
each Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, LIBOR Loans until such time as the Administrative Agent



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme097.jpg]
66 96344373_5 notifies the Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, and (ii) any Funding Notice or
Conversion/Continuation Notice given by the Borrower with respect to the Loans
in respect of which such determination was made shall be deemed to be rescinded
by the Borrower and such Loans shall be automatically made or continued as, or
converted to, as applicable, Base Rate Loans without reference to the LIBOR
Index Rate component of the Base Rate. (b) Illegality or Impracticability of
LIBOR Loans. In the event that on any date any Lender shall have determined
(which determination shall be final and conclusive and binding upon all parties
hereto but shall be made only after consultation with the Borrower and the
Administrative Agent) that the making, maintaining or continuation of its LIBOR
Loans (i) has become unlawful as a result of compliance by such Lender in good
faith with any law, treaty, governmental rule, regulation, guideline or order
(or would conflict with any such treaty, governmental rule, regulation,
guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful), or (ii) has become impracticable, as a result
of contingencies occurring after the date hereof which materially and adversely
affect the London interbank market or the position of such Lender in that
market, then, and in any such event, such Lender shall be an “Affected Lender”
and it shall on that day give notice (by facsimile (or such other electronic
communication as may be permitted by Section 11.1(b)) or by telephone confirmed
in writing) to the Borrower and the Administrative Agent of such determination
(which notice the Administrative Agent shall promptly transmit to each other
Lender). Thereafter (1) the obligation of the Affected Lender to make Loans as,
or to convert Loans to, LIBOR Loans shall be suspended until such notice shall
be withdrawn by the Affected Lender, (2) to the extent such determination by the
Affected Lender relates to a LIBOR Loan then being requested by the Borrower
pursuant to a Funding Notice or a Conversion/Continuation Notice, the Affected
Lender shall make such Loan as (or continue such Loan as or convert such Loan
to, as the case may be) a Base Rate Loan without reference to the LIBOR Index
Rate component of the Base Rate, (3) the Affected Lender’s obligation to
maintain its outstanding LIBOR Loans (the “Affected Loans”) shall be terminated
at the earlier to occur of the expiration of the Interest Period then in effect
with respect to the Affected Loans or when required by law, and (4) the Affected
Loans shall automatically convert into Base Rate Loans without reference to the
LIBOR Index Rate component of the Base Rate on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a LIBOR Loan then being requested by the
Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice, the
Borrower shall have the option, subject to the provisions of Section 3.1(a), to
rescind such Funding Notice or Conversion/Continuation Notice as to all Lenders
by giving notice (by facsimile (or such other electronic communication as may be
permitted by Section 11.1(b)) or by telephone confirmed in writing) to the
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
the Administrative Agent shall promptly transmit to each other Lender). Except
as provided in the immediately preceding sentence, nothing in this Section
3.1(b) shall affect the obligation of any Lender other than an Affected Lender
to make or maintain Loans as, or to convert Loans to, LIBOR Loans in accordance
with the terms hereof. (c) Compensation for Breakage or Non-Commencement of
Interest Periods. The Borrower shall compensate each Lender, upon written
request by such Lender (which request shall set forth the basis for requesting
such amounts), for all reasonable out-of-pocket losses, expenses and liabilities
(including any interest paid or calculated to be due and payable by such Lender
to lenders of funds borrowed by it to make or carry its Adjusted LIBOR Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender sustains: (i) if for any reason (other
than a default by such Lender) a borrowing of any Adjusted LIBOR Rate Loans does
not occur on a date specified therefor in a Funding Notice or a telephonic
request for borrowing, or a conversion to or continuation of any Adjusted LIBOR
Rate Loans does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme098.jpg]
67 96344373_5 prepayment or other principal payment of, or any conversion of,
any of its Adjusted LIBOR Rate Loans occurs on any day other than the last day
of an Interest Period applicable to that Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or (iii) if any prepayment
of any of its Adjusted LIBOR Rate Loans is not made on any date specified in a
notice of prepayment given by the Borrower. (d) Booking of LIBOR Loans. Any
Lender may make, carry or transfer LIBOR Loans at, to, or for the account of any
of its branch offices or the office of an Affiliate of such Lender. (e)
Assumptions Concerning Funding of Adjusted LIBOR Rate Loans. Calculation of all
amounts payable to a Lender under this Section 3.1 and under Section 3.2 shall
be made as though such Lender had actually funded each of its relevant Adjusted
LIBOR Rate Loans through the purchase of a LIBOR deposit bearing interest at the
rate obtained pursuant to clause (i) of the definition of Adjusted LIBOR Rate in
an amount equal to the amount of such Adjusted LIBOR Rate Loans and having a
maturity comparable to the relevant Interest Period and through the transfer of
such LIBOR deposit from an offshore office of such Lender to a domestic office
of such Lender in the United States; provided that each Lender may fund each of
its Adjusted LIBOR Rate Loans in any manner it sees fit and the foregoing
assumptions shall be utilized only for the purposes of calculating amounts
payable under this Section 3.1 and under Section 3.2. (f) Certificates for
Reimbursement. A certificate of a Lender setting forth in reasonable detail the
amount or amounts necessary to compensate such Lender, as specified in Section
3.1(c) and the circumstances giving rise thereto shall be delivered to the
Borrower and shall be conclusive absent manifest error. In the absence of any
such manifest error, the Borrower shall pay such Lender or the Issuing Bank, as
the case may be, the amount shown as due on any such certificate within ten
Business Days after receipt thereof. (g) Delay in Requests. The Borrower shall
not be required to compensate a Lender pursuant to this Section for any such
amounts incurred more than six months prior to the date that such Lender
delivers to the Borrower the certificate referenced in Section 3.1(f). (h) LIBOR
Replacement Rate. Notwithstanding anything to the contrary contained in this
Agreement or any other Credit Document, but without limiting Sections 3.1(a) and
(b) above, if the Administrative Agent shall have determined (which
determination shall be final and conclusive and binding upon all parties
hereto), or the Borrower or Required Lenders notify the Administrative Agent
(with in the case of the Required Lenders, a copy to the Borrower) that the
Borrower or Required Lenders (as applicable) shall have determined (which
determination likewise shall be final and conclusive and binding upon all
parties hereto), that (i) the circumstances described in Section 3.1(a)(i) have
arisen and that such circumstances are unlikely to be temporary, (ii) the
relevant administrator of LIBOR or a Governmental Authority having or purporting
to have jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR shall no longer be made available,
or used for determining interest rates for loans in the applicable currency
(such specific date, the “LIBOR Scheduled Unavailability Date”), or (iii)
syndicated credit facilities among national and/or regional banks active in
leading and participating in such facilities currently being executed, or that
include language similar to that contained in this Section 3.1(h), are being
executed or amended (as applicable) to incorporate or adopt a new interest rate
to replace LIBOR for determining interest rates for loans in the applicable
currency, then, reasonably promptly after such determination by the
Administrative Agent or receipt by the Administrative Agent of such notice, as
applicable, the Administrative Agent and the Borrower may amend this Agreement
to replace LIBOR with an alternate rate of interest, giving due consideration to
any evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such alternative rates of interest (any such
proposed rate, a “LIBOR Replacement



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme099.jpg]
68 96344373_5 Rate”), and make such other related changes to this Agreement and
the other Credit Documents as may be necessary or appropriate, in the opinion of
the Administrative Agent, to effect the provisions of this Section 3.1(h)
(provided, that any definition of the LIBOR Replacement Rate shall specify that
in no event shall such LIBOR Replacement Rate be less than zero for purposes of
this Agreement) and any such amendment shall become effective at 5:00 p.m. (New
York time) on the fifth Business Day after the Administrative Agent shall have
posted such proposed amendment to all Lenders and the Borrower unless, prior to
such time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders do not accept
such amendment. The LIBOR Replacement Rate shall be applied in a manner
consistent with market practice; provided that, in each case, to the extent such
market practice is not administratively feasible for the Administrative Agent,
such LIBOR Replacement Rate shall be applied as otherwise reasonably determined
by the Administrative Agent (it being understood that any such modification to
application by the Administrative Agent made as so determined shall not require
the consent of, or consultation with, any of the Lenders). For the avoidance of
doubt, the parties hereto agree that unless and until a LIBOR Replacement Rate
is determined and an amendment to this Credit Agreement is entered into to
effect the provisions of this Section 3.1(h), if the circumstances under clauses
(i) and (ii) of this Section 3.1(h) exist, the provisions of Section 3.1(a)
shall apply. Section 3.2 Increased Costs. (a) Increased Costs Generally. If any
Change in Law shall: (i) impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the Adjusted LIBOR
Rate or the LIBOR Index Rate) or the Issuing Bank; (ii) subject any Recipient to
any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes and (C) Connection Income Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or (iii) impose on any Lender or the Issuing Bank or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein; and the result of any of the foregoing shall be to
increase the cost to such Lender or such other Recipient of making, converting
to, continuing or maintaining any Loan or of maintaining its obligation to make
any such Loan, or to increase the cost to such Lender, the Issuing Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Bank or any other Recipient hereunder (whether of principal,
interest or any other amount) by an amount deemed to be material by such Lender,
Issuing Bank or other Recipient, as the case may be, then, upon request of such
Lender, the Issuing Bank or such other Recipient, the Borrower will pay to such
Lender, the Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, the Issuing Bank or
such other Recipient, as the case may be, for such additional costs incurred or
reduction suffered. (b) Capital Requirements. If any Lender, the Issuing Bank or
the Swingline Lender (for purposes hereof, may be referred to collectively as
“the Lenders” or a “Lender”) determines that any Change in Law affecting such
Lender or any lending office of such Lender or such Lender’s holding



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme100.jpg]
69 96344373_5 company, if any, regarding capital or liquidity requirements has
or would have the effect of reducing the rate of return on such Lender’s capital
or on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the commitments of such Lender hereunder or the Loans made by,
or participations in Letters of Credit and Swingline Loans held by, such Lender,
or the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered. (c) Certificates for
Reimbursement. A certificate of a Lender or the Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender, the
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and the circumstances giving rise thereto
shall be delivered to the Borrower and shall be conclusive absent manifest
error. In the absence of any such manifest error, the Borrower shall pay such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten Business Days after receipt thereof. (d) Delay in
Requests. Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or the Issuing
Bank, as the case may be, delivers to the Borrower the certificate referenced in
Section 3.2(c) and notifies the Borrower of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof). Section 3.3 Taxes. (a) Issuing Banks. For purposes
of this Section 3.3, the term “Lender” shall include the Issuing Bank and the
Administrative Agent and the term “Applicable Law” shall include FATCA. (b)
Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
Any and all payments by or on account of any obligation of any Credit Party
hereunder or under any other Credit Document shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law. If any
Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made. (c) Payment of Other Taxes by
the Credit Parties. The Credit Parties shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes. (d) Tax Indemnification.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme101.jpg]
70 96344373_5 (i) Without duplication of any obligation under Section 3.3(b),
the Credit Parties shall jointly and severally indemnify each Recipient and
shall make payment in respect thereof within ten Business Days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. (ii) Each Lender shall severally indemnify the
Administrative Agent within ten Business Days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.5(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (ii). (e) Evidence of Payments. As
soon as practicable after any payment of Taxes by any Credit Party to a
Governmental Authority pursuant to this Section, such Credit Party shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of a return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent. (f) Status of Lenders; Tax Documentation. (i) Any
Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Credit Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in clauses (ii)(A), (ii)(B) and (ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme102.jpg]
71 96344373_5 (ii) Without limiting the generality of the foregoing, in the
event that the Borrower is a U.S. Person, (A) any Lender that is a U.S. Person
shall deliver to the Borrower and the Administrative Agent on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax; (B) any Foreign
Lender shall, to the extent it is legally entitled to do so, deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable: (1) in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Credit Document, executed originals of
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Credit Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty; (2) executed
originals of IRS Form W-8ECI; (3) in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of Exhibit
3.3-1 to the effect that such Foreign Lender is not a “bank” within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Internal
Revenue Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance Certificate”)
and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or (4)
to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
as applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit 3.3-2 or Exhibit 3.3-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 3.3-4 on behalf of each such direct and indirect partner; (C) any
Foreign Lender shall, to the extent it is legally entitled to do so, deliver to
the Borrower and the Administrative Agent (in such number of copies as shall



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme103.jpg]
72 96344373_5 be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and (D) if a
payment made to a Lender under any Credit Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. Each Lender agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so. (g) Treatment of Certain Refunds. Unless required by
Applicable Law, at no time shall the Administrative Agent have any obligation to
file for or otherwise pursue on behalf of a Lender, or have any obligation to
pay to any Lender, any refund of Taxes withheld or deducted from funds paid for
the account of such Lender. If any indemnified party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of the indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme104.jpg]
73 96344373_5 (h) Survival. Each party’s obligations under this Section 3.3
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document. Section 3.4 Designation of a Different Lending
Office. If any Lender requests compensation under Section 3.2, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender, the
Issuing Bank or any Governmental Authority for the account of any Lender or the
Issuing Bank pursuant to Section 3.3, then such Lender or the Issuing Bank shall
(at the request of the Borrower) use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the Issuing Bank, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.2 or 3.3, as the case may be, in the future, and (ii) would not
subject such Lender or the Issuing Bank, as the case may be, to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender or the
Issuing Bank, as the case may be. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment. Section 4 GUARANTY Section 4.1 The Guaranty. Each of
the Guarantors hereby jointly and severally guarantees to the Collateral Agent,
for the benefit of the Secured Parties, as primary obligor and not as surety,
the prompt payment of the Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise) in accordance
with the terms of such extension or renewal. Notwithstanding any provision to
the contrary contained herein, in any other of the Credit Documents, Swap
Agreements, Treasury Management Agreements or other documents relating to the
Obligations, (a) the obligations of each Guarantor under this Agreement and the
other Credit Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
the Debtor Relief Laws or any comparable provisions of any applicable state law
and (b) the Obligations of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor. Section 4.2 Obligations
Unconditional. The obligations of the Guarantors under Section 4.1 are joint and
several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Credit Documents, Swap
Agreements or Treasury Management Agreements, or any other agreement or
instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by Applicable Law, irrespective of any law or
regulation or other circumstance whatsoever which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor, it being the
intent of this Section 4.2 that the obligations of the Guarantors hereunder
shall be absolute and unconditional under any and all circumstances. Each
Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Section 4 until such time as the
Obligations have been indefeasibly paid in full and the Commitments have expired
or terminated. Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by law, the occurrence of any



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme105.jpg]
74 96344373_5 one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above: (a) at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Obligations shall be extended, or such performance or compliance shall be
waived; (b) any of the acts mentioned in any of the provisions of any of the
Credit Documents, any Swap Agreement between any Credit Party and any Swap
Provider, or any Treasury Management Agreement between any Credit Party and any
Treasury Management Bank, or any other agreement or instrument referred to in
the Credit Documents, such Swap Agreements or such Treasury Management
Agreements shall be done or omitted; (c) the maturity of any of the Obligations
shall be accelerated, or any of the Obligations shall be modified, supplemented
or amended in any respect, or any right under any of the Credit Documents, any
Swap Agreement between any Credit Party and any Swap Provider or any Treasury
Management Agreement between any Credit Party and any Treasury Management Bank,
or any other agreement or instrument referred to in the Credit Documents, such
Swap Agreements or such Treasury Management Agreements shall be waived or any
other guarantee of any of the Obligations or any security therefor shall be
released, impaired or exchanged in whole or in part or otherwise dealt with; (d)
any Lien granted to, or in favor of, the Administrative Agent, the Collateral
Agent or any Lender or Lenders as security for any of the Obligations shall fail
to attach or be perfected; or (e) any of the Obligations shall be determined to
be void or voidable (including for the benefit of any creditor of any Guarantor)
or shall be subordinated to the claims of any Person (including any creditor of
any Guarantor). With respect to its obligations hereunder, each Guarantor hereby
expressly waives diligence, presentment, demand of payment, protest and all
notices whatsoever, and any requirement that the Administrative Agent, the
Collateral Agent or any Lender exhaust any right, power or remedy or proceed
against any Person under any of the Credit Documents, any Swap Agreement between
any Credit Party and any Swap Provider or any Treasury Management Agreement
between any Credit Party and any Treasury Management Bank, or any other
agreement or instrument referred to in the Credit Documents, such Swap
Agreements or such Treasury Management Agreements, or against any other Person
under any other guarantee of, or security for, any of the Obligations. Section
4.3 Reinstatement. The obligations of the Guarantors under this Section 4 shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of any Person in respect of the Obligations is rescinded or must
be otherwise restored by any holder of any of the Obligations, whether as a
result of any proceedings in bankruptcy or reorganization or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent, the Collateral
Agent and each Lender on demand for all reasonable costs and expenses (including
the fees, charges and disbursements of counsel) incurred by the Administrative
Agent, the Collateral Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.
Section 4.4 Certain Additional Waivers. Each Guarantor agrees that such
Guarantor shall have no right of recourse to security for the Obligations,
except through the exercise of rights of



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme106.jpg]
75 96344373_5 subrogation pursuant to Section 4.2 and through the exercise of
rights of contribution pursuant to Section 4.6. Section 4.5 Remedies. The
Guarantors agree that, to the fullest extent permitted by law, as between the
Guarantors, on the one hand, and the Agents and the Lenders, on the other hand,
the Obligations may be declared to be forthwith due and payable as provided in
Section 9.2 (and shall be deemed to have become automatically due and payable in
the circumstances provided in said Section 9.2) for purposes of Section 4.1
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Obligations from becoming automatically due and
payable) as against any other Person and that, in the event of such declaration
(or the Obligations being deemed to have become automatically due and payable),
the Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Guarantors for purposes of Section 4.1.
The Guarantors acknowledge and agree that their obligations hereunder are
secured in accordance with the terms of the Collateral Documents and that the
Agents and the Lenders may exercise their remedies thereunder in accordance with
the terms thereof. Section 4.6 Rights of Contribution. The Guarantors agree
among themselves that, in connection with payments made hereunder, each
Guarantor shall have contribution rights against the other Guarantors as
permitted under Applicable Law. Such contribution rights shall be subordinate
and subject in right of payment to the obligations of such Guarantors under the
Credit Documents and no Guarantor shall exercise such rights of contribution
until all Obligations have been indefeasibly paid in full and the Commitments
have terminated. Section 4.7 Guarantee of Payment; Continuing Guarantee. The
guarantee in this Section 4 is a guaranty of payment and not of collection, is a
continuing guarantee, and shall apply to all Obligations whenever arising.
Section 4.8 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each Specified Credit Party
to honor all of such Specified Credit Party’s obligations under the Guaranty and
the Collateral Documents in respect of Swap Obligations (provided that each
Qualified ECP Guarantor shall only be liable under this Section 4.8 for the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations and undertakings under this Section
4, voidable under applicable Debtor Relief Laws, and not for any greater
amount). The obligations and undertakings of each Qualified ECP Guarantor under
this Section 4.8 shall remain in full force and effect until the Obligations
have been indefeasibly paid and performed in full and the commitments relating
thereto have expired or terminated, or, with respect to any Guarantor, if
earlier, such Guarantor is released from its obligations and undertakings under
this Section 4 in accordance with Section 10.10(a). Each Qualified ECP Guarantor
intends that this Section 4.8 constitute, and this Section 4.8 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
Specified Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act. Section 5 CONDITIONS PRECEDENT Section 5.1 Conditions
Precedent to Initial Credit Extensions. The obligation of each Lender to make a
Credit Extension on the Closing Date is subject to the satisfaction of the
following conditions on or before the Closing Date: (a) Executed Credit
Documents. The Administrative Agent shall have received executed counterparts of
this Agreement, the Notes (if requested), the Security Agreement, the Pledge
Agreement,



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme107.jpg]
76 96344373_5 the Environmental Indemnity Agreement and a Mortgage with respect
to the real property commonly known as 6375 Hospital Parkway, Johns Creek,
Georgia 30097, in each case, in form and substance satisfactory to the Agents
and the Lenders and duly executed by the appropriate parties thereto. (b)
Certificates. The Administrative Agent shall have received the following: (i)
Organizational Documents Certificate. (i) Copies of the Organization Documents,
certified (to the extent applicable) as of a recent date by the appropriate
Governmental Authority, (ii) copies of resolutions approving the transactions
contemplated in connection with the financing and authorizing execution,
delivery and performance of the Credit Documents, (iii) copies of certificates
of good standing, existence or the like of a recent date from the appropriate
Governmental Authority of its jurisdiction of formation or organization and (iv)
incumbency certificates, in each case, for each of the Credit Parties and
certified by an Authorized Officer in form and substance reasonably satisfactory
to the Administrative Agent. (ii) Closing Certificate. One or more certificates
from an Authorized Officer of the Borrower (in the case of (F) below, from the
Chief Financial Officer of the Borrower), in form and substance reasonably
satisfactory to the Administrative Agent, confirming, among other things, (A)
all consents, approvals, authorizations, registrations, or filings required to
be made or obtained by the Borrower and the other Credit Parties, if any, in
connection with this Agreement and the other Credit Documents and the
transactions contemplated herein and therein have been obtained and are in full
force and effect (and attaching copies of any such items), (B) no investigation
or inquiry by any Governmental Authority regarding this Agreement and the other
Credit Documents and the transactions contemplated herein and therein is
ongoing, (C) the absence of any action, suit, investigation or proceeding
pending or, to the knowledge of the Borrower, threatened in any court or before
any arbitrator or Governmental Authority that could reasonably be expected to
have a Material Adverse Effect, (D) since December 31, 2013, there has been no
event or circumstance which has had or could be reasonably expected to have a
Material Adverse Effect, (E) the audited financial statements for the Fiscal
Year ended December 31, 2013 were prepared in accordance with GAAP consistently
applied, except as noted therein, and fairly presents in all material respects
the financial condition and results from operations of the Borrower and its
Subsidiaries, and (F) the Borrower and its Subsidiaries, taken as a whole on a
consolidated basis, are Solvent after giving effect to the transactions
contemplated hereby and the incurrence of Indebtedness related thereto. (c)
Opinions of Counsel. The Administrative Agent shall have received customary
opinions of counsel for each of the Credit Parties, including, among other
things, opinions regarding the due authorization, execution and delivery of the
Credit Documents and the enforceability thereof. (d) Collateral. The Collateral
Agent shall have received each of the following: (i) UCC Financing Statements.
Such UCC financing statements necessary or appropriate to perfect the security
interests in the personal property Collateral, as determined by the Collateral
Agent. (ii) Intellectual Property Filings. Such patent, trademark and copyright
notices, filings and recordations necessary or appropriate to perfect the
security interests in the U.S. Intellectual Property Rights constituting
Collateral, as determined by the Collateral Agent. (iii) Reserved.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme108.jpg]
77 96344373_5 (iv) Mortgaged Property Support Documents. Such Mortgaged Property
Support Documents as the Administrative Agent or the Collateral Agent may
request with respect to any real property being encumbered by a Mortgage on the
Closing Date. (v) Evidence of Insurance. Certificates of insurance for casualty,
liability and any other insurance required by the Credit Documents, identifying
the Collateral Agent as loss payee with respect to the casualty insurance and
additional insured with respect to the liability insurance, as appropriate. (vi)
Landlord Waivers and Access Letters. Such landlord waivers and access letters as
may be requested by the Administrative Agent with respect to any Material Leased
Property (it being understood that no such landlord waiver or access letter
shall be required if it is unable to be obtained by the Credit Parties following
the use of commercially reasonable efforts). (vii) Other Perfection Action.
Satisfactory evidence that all filings, recordations and searches necessary or
desirable in connection with the Liens under the Collateral Documents shall have
been (or concurrently with the closing, will be) duly made, all filing and
recording fees and taxes shall have been (or concurrently with the closing, will
be) duly paid and the Collateral Agent, on behalf of the Secured Parties, shall
have (or concurrently with the closing, will have) a valid and perfected first
priority (subject to Permitted Liens) Lien in the Collateral. Notwithstanding
anything in this clause (vii), no Credit Party shall be required to take any
Excluded Perfection Action. (e) Financial Information. The Administrative Agent
shall have received, and be satisfied with its review of, copies of (i) the
internally prepared financial statements of the Borrower and its Subsidiaries on
a consolidated basis for the most recently ended Fiscal Quarter ended at least
forty-five days prior to the Closing Date and (ii) the audited financial
statements of the Borrower and its Subsidiaries on a consolidated basis for the
Fiscal Year ended December 31, 2013. (f) Funding Notice; Funds Disbursement
Instructions. The Administrative Agent shall have received (i) a duly executed
and completed Funding Notice with respect to the Credit Extension to occur on
the Closing Date and (ii) duly executed and completed disbursement instructions
(with wiring instructions and account information) for all disbursements to be
made on the Closing Date. (g) PATRIOT ACT, Etc. The Lenders shall have received,
in form and substance reasonably satisfactory to the Lenders, documentation and
other information that is required by regulatory authorities under applicable
“know your customer” and anti-money-laundering rules and regulations, including
the PATRIOT Act, requested not later than five days prior to the Closing Date.
(h) Existing Credit Agreement. All principal, interest, fees and expenses due
and owing and other amounts outstanding under or in connection with the Existing
Credit Agreement shall have been (or, concurrent with the making of the Loans on
the Closing Date, shall be) paid in full (other than with respect to contingent
obligations for which no claim has been made and letters of credit which have
been cash collateralized or otherwise backstopped in a manner reasonably
satisfactory to the Administrative Agent), all obligations, commitments and
indebtedness under the Existing Credit Agreement shall have been terminated, and
any Liens securing any such obligations shall have been (or, concurrent with the
making of the Loans on the Closing Date, shall be) terminated. (i) Fees and
Expenses. The Administrative Agent shall have confirmation that all fees payable
under this Agreement and under the Fee Letter and all reasonable out-of-pocket
fees and



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme109.jpg]
78 96344373_5 expenses required to be paid on or before the Closing Date have
been paid, including the reasonable out- of-pocket fees and expenses of counsel
for the Administrative Agent. For purposes of determining compliance with the
conditions specified in this Section 5.1, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto. The funding of the
initial Loans hereunder shall evidence the satisfaction of the foregoing
conditions. Section 5.2 Conditions to Each Credit Extension. The obligation of
each Lender to fund its Term Loan Commitment Percentage or Revolving Commitment
Percentage of any Credit Extension on any Credit Date, including the Second
Amendment Effective Date and the Sixth Amendment Effective Date, are subject to
the satisfaction, or waiver in accordance with Section 11.4, of the following
conditions precedent: (a) the Administrative Agent shall have received a fully
executed and delivered Funding Notice, together with the documentation and
certifications required therein with respect to each Credit Extension; (b) after
making the Credit Extension requested on such Credit Date, the (i) aggregate
outstanding principal amount of the Revolving Loans shall not exceed the
aggregate Revolving Commitments then in effect and (ii) the aggregate
outstanding principal amount of the Term Loans shall not exceed the respective
Term Loan Commitments then in effect; (c) as of such Credit Date, the
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects on and as of that
Credit Date to the same extent as though made on and as of that date, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date; and (d) as of
such Credit Date, no event shall have occurred and be continuing or would result
from the consummation of the applicable Credit Extension that would constitute
an Event of Default or a Default. Notwithstanding the foregoing, in the case of
the extension of any increase of the Term Loan A Commitments or additional Term
Loan being provided pursuant to Section 2.1(d), all or a portion of the proceeds
of which are to be used to finance a Limited Condition Acquisition for which an
LCA Election has been made, clauses (c) and (d) above shall be superseded by the
relevant provisions of Section 2.1(d). Section 6 REPRESENTATIONS AND WARRANTIES
In order to induce the Agents, the Lenders and the Issuing Bank to enter into
this Agreement and to make each Credit Extension to be made hereby, the Borrower
and each other Credit Party represents and warrants to each Agent, each Lender
and the Issuing Bank, that the following statements are true and correct:
Section 6.1 Organization; Requisite Power and Authority; Qualification. Each of
the Credit Parties and each of their respective Subsidiaries (a) is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, (b) has all requisite power and authority to own



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme110.jpg]
79 96344373_5 and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Credit Documents to
which it is a party and to carry out the transactions contemplated thereby, and
(c) is qualified to do business and in good standing in every jurisdiction where
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and could
not be reasonably expected to have, a Material Adverse Effect. Section 6.2
Information, Equity Interests and Ownership. Schedule 6.2 correctly sets forth
(a) the exact legal name and jurisdiction of organization of each Credit Party
and each of their respective Subsidiaries as of the Sixth Amendment Effective
Date, (b) the true and correct U.S. taxpayer identification number (or foreign
equivalent, if any) of each Credit Party and each of their respective
Subsidiaries as of the Sixth Amendment Effective Date and (c) the ownership
interest of the Borrower or Subsidiary owning the Equity Interests in each
Subsidiary of the Borrower as of the Sixth Amendment Effective Date. The Equity
Interests of each Credit Party and its Subsidiaries have been duly authorized
and validly issued and are fully paid and non-assessable. As of the Sixth
Amendment Effective Date, there is no existing option, warrant, call, right,
commitment, buy-sell, voting trust or other shareholder agreement or other
agreement to which any Subsidiary is a party requiring, and there is no
membership interest or other Equity Interests of any Subsidiary outstanding
which upon conversion or exchange would require, the issuance by any Subsidiary
of any additional membership interests or other Equity Interests of any
Subsidiary or other Securities convertible into, exchangeable for or evidencing
the right to subscribe for or purchase, a membership interest or other Equity
Interests of any Subsidiary. Section 6.3 Due Authorization. The execution,
delivery and performance of the Credit Documents have been duly authorized by
all necessary action on the part of each Credit Party that is a party thereto.
Section 6.4 No Conflict. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not (a)
violate in any material respect any provision of any Applicable Laws relating to
any Credit Party, any of the Organizational Documents of any Credit Party, or
any order, judgment or decree of any court or other agency of government binding
on any Credit Party; (b) except as could not reasonably be expected to have a
Material Adverse Effect, conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any other Contractual
Obligations of any Credit Party; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of any Credit Party
(other than any Liens created under any of the Credit Documents in favor of the
Collateral Agent for the benefit of the holders of the Obligations) whether now
owned or hereafter acquired; or (d) require any approval of stockholders,
members or partners or any approval or consent of any Person under any
Contractual Obligation of any Credit Party. Section 6.5 Governmental Consents.
The execution, delivery and performance by the Credit Parties of the Credit
Documents to which they are parties and the consummation of the transactions
contemplated by the Credit Documents do not and will not require, as a condition
to the effectiveness thereof, any registration with, consent or approval of, or
notice to, or other action to, with or by, any Governmental Authority except for
filings and recordings with respect to the Collateral to be made, or otherwise
delivered to the Collateral Agent for filing and/or recordation, as of the Sixth
Amendment Effective Date and other filings, recordings or consents which have
been obtained or made and are in full force and effect, as applicable. Section
6.6 Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
Debtor Relief Laws or by equitable principles relating to enforceability.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme111.jpg]
80 96344373_5 Section 6.7 Financial Statements. (a) The audited consolidated
balance sheet of the Borrower and its Subsidiaries for the most recent Fiscal
Year ended, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such Fiscal Year, including the notes
thereto (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, (ii) fairly present in all material respects the financial condition of
the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including material liabilities for taxes, material commitments and
Indebtedness. (b) The unaudited consolidated balance sheet of the Borrower and
its Subsidiaries for the most recent Fiscal Quarter ended, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such Fiscal Quarter (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date of such financial statements, including material liabilities for taxes,
material commitments and Indebtedness. (c) The consolidated forecasted balance
sheet and statements of income and cash flows of the Borrower and its
Subsidiaries delivered pursuant to Section 7.1(d) were prepared in good faith on
the basis of the assumptions stated therein, which assumptions were believed to
be reasonable by the Borrower at the time made and at the time so furnished (it
being understood and agreed that forecasts are not to be viewed as facts and
that actual results during the period or periods covered thereby may differ from
the forecasted results and such differences may be material). Section 6.8 No
Material Adverse Effect; No Default. (a) No Material Adverse Effect. Since
December 31, 2015, no event, circumstance or change has occurred that has caused
or evidences, either in any case or in the aggregate, a Material Adverse Effect.
(b) No Default. No Default has occurred and is continuing. Section 6.9 Tax
Matters. Each of the Credit Parties and their respective Subsidiaries (a) has
filed all federal, state and other material tax returns and reports required to
be filed, and have paid all Taxes shown to be owed on such returns and (b) have
paid all federal, state and other material Taxes levied or imposed upon them or
their respective properties, assets, income, businesses and franchises otherwise
due and payable, except (i) so long as the audit disclosed on Schedule 6.9 has
not been completed and the amount of taxes arising therefrom has not been
determined (at which time such taxes shall be paid), those taxes that may result
from such audit and (ii) those being contested in good faith and by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP. There is no proposed tax assessment against any Credit Party or any
of its Subsidiaries that would, if made, have a Material Adverse Effect. Section
6.10 Properties.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme112.jpg]
81 96344373_5 (a) Title. Each of the Credit Parties and their respective
Subsidiaries has (i) good, sufficient and legal title to (in the case of fee
interests in real property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (iii) good title to (in
the case of all other personal property), all of its properties and assets that
are material to its business, in each case except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purpose. All such
properties and assets are free and clear of Liens other than Permitted Liens.
(b) Real Estate. As of the Sixth Amendment Effective Date, Schedule 6.10(b)
contains a true, accurate and complete list of all Real Estate Assets and
Material Leased Properties of the Credit Parties. Section 6.11 Environmental
Matters. (a) Neither any Credit Party nor any of their respective Subsidiaries
nor any of their respective current Facilities or operations, and to each Credit
Party’s knowledge, no former Facilities, are subject to any outstanding order,
consent decree or settlement agreement with any Person relating to any
Environmental Law, any Environmental Claim, or any Hazardous Materials Activity
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; (b) neither any Credit Party nor any of their
respective Subsidiaries has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law; (c) there are no,
and to each Credit Party’s knowledge have not been any, Hazardous Materials
Activities which could reasonably be expected to form the basis of an
Environmental Claim against such Credit Party or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; (d) neither any Credit Party nor any of their
respective Subsidiaries has filed any notice under any Environmental Law
indicating past or present treatment of Hazardous Materials at any Facility, and
neither any Credit Party’s nor any of their respective Subsidiaries’ operations
involves the generation, transportation, treatment, storage or disposal of
hazardous waste, as defined under 40 C.F.R. Parts 260- 270 or any equivalent
state rule defining hazardous waste. Compliance with all current requirements
pursuant to or under Environmental Laws could not be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect. Section 6.12
No Defaults. Neither any Credit Party nor any of their respective Subsidiaries
is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any of its Contractual
Obligations, except in each case where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect. Section 6.13 No Litigation or other Adverse
Proceedings. There are no Adverse Proceedings that (a) purport to affect or
pertain to this Agreement or any other Credit Document, or any of the
transactions contemplated hereby or (b) could reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any of its Subsidiaries is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any Governmental Authority that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Section 6.14 Governmental Regulation. (a) Neither any
Credit Party nor any of their respective Subsidiaries is subject to regulation
under the Investment Company Act of 1940. Neither any Credit Party nor any of
their respective Subsidiaries is an “investment company” or a company
“controlled” by a “registered investment company” or a “principal underwriter”
of a “registered investment company” as such terms are defined in the Investment
Company Act of 1940.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme113.jpg]
82 96344373_5 (b) Neither any Credit Party nor any of their respective
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States of America (50
U.S.C. App. §§ 1 et seq.), as amended. Neither any Credit Party nor any of their
respective Subsidiaries, to their knowledge, is in violation of (i) the Trading
with the Enemy Act, as amended, or (ii) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto. Neither any Credit Party nor any of their respective Subsidiaries (i)
is a blocked person described in Section 1 of the Anti-Terrorism Order or (ii)
to the best of its knowledge, engages in any dealings or transactions, or is
otherwise associated, with any such blocked person. (c) Each Credit Party and
its Subsidiaries has implemented and maintains in effect policies and procedures
designed to ensure compliance by such Credit Party, its Subsidiaries and their
respective directors, officers, employees and agents with applicable Sanctions,
and such Credit Party, its Subsidiaries and their respective officers and
employees and, to the knowledge of such Credit Party, its directors and agents,
are in compliance with applicable Sanctions and are not engaged in any activity
that would reasonably be expected to result in any Credit Party being designated
as a Sanctioned Person. None of the Credit Parties, their Subsidiaries and their
respective Affiliates is in violation of any of the country or list based
economic and trade sanctions administered and enforced by OFAC that are
described or referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or
as otherwise published from time to time. (d) None of the Credit Parties and
their Subsidiaries or, to the knowledge of each Credit Party or its
Subsidiaries, any of their respective directors, officers, employees or
Affiliates (i) is a Sanctioned Person, (ii) has any of its assets located in a
Sanctioned Country (unless approved by the Lenders), or (iii) derives any of its
operating income from investments in, or transactions with Sanctioned Persons
(unless approved by the Lenders). The proceeds of any Credit Extension or other
transaction contemplated by this Agreement or any other Credit Document have not
been used (x) in violation of any Sanctions, (y) to fund any operations in,
finance any investments or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Country or (z) in any other manner that would result in a
violation of Sanctions by any Person (including the Administrative Agent, the
Collateral Agent, the Lenders or any other Person participation in the Credit
Extensions, whether as an underwriter, advisor, investor or otherwise). (e) Each
of the Credit Parties and their Subsidiaries and, to the knowledge of each
Credit Party and its Subsidiaries, each of their respective directors, officers,
employees and Affiliates, is in compliance with Anti-Corruption Laws. Each
Credit Party and its Subsidiaries has implemented and maintains in effect
policies and procedures designed to ensure compliance by such Credit Party, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws. None of the Credit Parties or their respective
Subsidiaries has made a payment, offering, or promise to pay, or authorized the
payment of, money or anything of value (i) in order to assist in obtaining or
retaining business for or with, or directing business to, any foreign official,
foreign political party, party official or candidate for foreign political
office, (ii) to a foreign official, foreign political party or party official or
any candidate for foreign political office, and (iii) with the intent to induce
the recipient to misuse his or her official position to direct business
wrongfully to such Credit Party or any of its Subsidiaries or to any other
Person, in violation of any Anti-Corruption Law. No part of the proceeds of any
Credit Extension or other transaction contemplated by this Agreement or any
other Credit Document will violate Anti-Corruption Laws. (f) To the extent
applicable, each Credit Party and each of their respective Subsidiaries are in
compliance with Uniting and Strengthening America by Providing Appropriate Tools
Required to



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme114.jpg]
83 96344373_5 Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (as
amended from time to time, the “PATRIOT Act”). (g) Neither any Credit Party nor
any of their respective Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No part of the proceeds of the Loans
will be used to purchase or carry any such Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any such Margin Stock or for
any purpose that violates, or is inconsistent with, the provisions of Regulation
T, U or X of the Board of Governors of the Federal Reserve System as in effect
from time to time. Section 6.15 Intellectual Property. (a) As of the Sixth
Amendment Effective Date, Part A of Schedule 6.15 is a complete list of all
Owned Intellectual Property. As of the Sixth Amendment Effective Date, except as
disclosed on Part A of Schedule 6.15, (i) each Person owning Owned Intellectual
Property owns such Owned Intellectual Property free and clear of all
restrictions (including covenants not to sue a third party), court orders,
injunctions, decrees, writs or Liens (other than Liens pursuant to the
Collateral Documents), whether by written agreement or otherwise, (ii) no Person
other than the Person identified on Schedule 6.15 as owning Owned Intellectual
Property owns or has been granted any right in its Owned Intellectual Property
(other than Liens pursuant to the Collateral Documents), (iii) all Owned
Intellectual Property is valid, subsisting and enforceable and (iv) each Person
owning Owned Intellectual Property has taken all commercially reasonable action
necessary to maintain and protect its Owned Intellectual Property. (b) Each
Person owning Owned Intellectual Property has entered into, and maintains in
effect, a legally enforceable agreement with each of its employees and
subcontractors obligating each such Person to assign to it, without any
additional compensation, any Intellectual Property Rights created, discovered or
invented by such Person in the course of such Person’s employment or engagement
with it (except to the extent prohibited by Applicable Law), and further
requiring such Person to cooperate with it, without any additional compensation,
in connection with securing and enforcing any Intellectual Property Rights
therein; provided that the foregoing shall not apply with respect to employees
and subcontractors whose job descriptions are of the type such that no such
assignments are reasonably foreseeable. (c) As of the Sixth Amendment Effective
Date, Part B of Schedule 6.15 is a complete list of all agreements under which
the Borrower or any of its Subsidiaries has licensed Licensed Intellectual
Property (other than readily available, non-negotiated licenses of computer
software and other intellectual property used solely for performing accounting,
word processing and similar administrative tasks (“Off- The-Shelf Software”))
and a summary of any ongoing payments the licensee is obligated to make with
respect thereto. As of the Sixth Amendment Effective Date, except as disclosed
on Part B of Schedule 6.15, the licenses of the Borrower and its Subsidiaries to
use the Licensed Intellectual Property are free and clear of all restrictions,
Liens (other than Liens pursuant to the Collateral Documents), court orders,
injunctions, decrees, or writs, whether by written agreement or otherwise. As of
the Sixth Amendment Effective Date, except as disclosed on Part B of Schedule
6.15, neither the Borrower nor any of its Subsidiaries is obligated or under any
liability whatsoever to make any payments of a material nature by way of
royalties, fees or otherwise to any owner of, licensor of, or other claimant to,
any Intellectual Property Rights. (d) The Owned Intellectual Property and the
Licensed Intellectual Property described on Schedule 6.15, together with all
Owned Intellectual Property and all Licensed Intellectual Property described on
the Compliance Certificates delivered hereunder, constitute all Intellectual
Property Rights



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme115.jpg]
84 96344373_5 used or necessary to conduct the businesses of the Borrower and
its Subsidiaries as presently conducted or as the Borrower reasonably foresees
conducting it, except for Off-The-Shelf Software. (e) Except as disclosed on
Part C of Schedule 6.15 or as could not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any of its Subsidiaries has
any knowledge of, or has received any written claim or notice alleging, any
infringement of another Person’s Intellectual Property Rights (including any
written claim that the Borrower or any of its Subsidiaries must license or
refrain from using the Intellectual Property Rights of any third party) nor, to
the knowledge of the Borrower or any of its Subsidiaries, is there any
threatened claim in writing or any reasonable basis for any such claim. Section
6.16 Pension Plans. (a) Except as could not reasonably be expected to have a
Material Adverse Effect, each of the Credit Parties and their respective
Subsidiaries are in compliance with all applicable provisions and requirements
of ERISA and the Internal Revenue Code and the regulations and published
interpretations thereunder with respect to its Pension Plan, and have performed
all their obligations under each Pension Plan in all material respects, (b) each
Pension Plan which is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter or is the subject of
a favorable opinion or advisory letter from the Internal Revenue Service
indicating that such Pension Plan is so qualified and, to the knowledge of the
Credit Parties, nothing has occurred subsequent to the issuance of such
determination letter which would cause such Pension Plan to lose its qualified
status except where such event could not reasonably be expected to result in a
Material Adverse Effect, (c) except as could not reasonably be expected to have
a Material Adverse Effect, no liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Pension Plan (other than for
routine claims and required funding obligations in the ordinary course) or any
trust established under Title IV of ERISA with respect to a Pension Plan has
been incurred by any Credit Party, any of their respective Subsidiaries or any
of their respective ERISA Affiliates, (d) except as could not reasonably be
expected to result in liability to any Credit Party or any of their respective
Subsidiaries in excess of $5,000,000, no ERISA Event has occurred, (e) except to
the extent required under Section 4980B of the Internal Revenue Code and Section
601 et seq. of ERISA or similar state laws and except as could not reasonably be
expected to have a Material Adverse Effect, no “employee benefit plan” (as
defined in Section 3(3) of ERISA provides health or welfare benefits (through
the purchase of insurance or otherwise) for any retired or former employee of
any Credit Party or any of their respective Subsidiaries and neither any Credit
Party nor any of their respective Subsidiaries has ever sponsored, maintained,
contributed to or had an obligation to make contributions to any such employee
benefit plan and (f) as of the Sixth Amendment Effective Date, no Credit Party
nor any of their Subsidiaries are or will be a Benefit Plan. Section 6.17
Solvency. The Borrower and its Subsidiaries, on a consolidated basis, are
Solvent. Section 6.18 Compliance with Laws. Each Credit Party and each of their
respective Subsidiaries is in compliance with (a) the PATRIOT Act and OFAC rules
and regulations as provided in Section 6.14 and (b) except such non-compliance
with such other Applicable Laws that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, all other
Applicable Laws. Each Credit Party and each of their respective Subsidiaries
possesses all certificates, authorities or permits issued by appropriate
Governmental Authorities necessary to conduct the business in which it is now
engaged, except for such certificates, authorities or permits as to which the
failure to have or retain could not reasonably be expected to have a Material
Adverse Effect. Neither any Credit Party nor any of their respective
Subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such certificate, authority or permit the failure of
which to have or retain could reasonably be expected to have a Material Adverse
Effect.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme116.jpg]
85 96344373_5 Section 6.19 Disclosure. No representation or warranty of any
Credit Party contained in any Credit Document or in any other documents,
certificates or written statements furnished to the Lenders by or on behalf of
the Borrower or any of its Subsidiaries for use in connection with the
transactions contemplated hereby (other than projections and pro forma financial
information contained in such materials) contains any untrue statement of a
material fact or omits to state a material fact (known to any Credit Party, in
the case of any document not furnished by any of them) necessary in order to
make the statements contained herein or therein not misleading in any material
manner in light of the circumstances in which the same were made. Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by the Credit Parties
to be reasonable at the time made, it being recognized by the Administrative
Agent and the Lenders that such projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may differ from the projected results and that such
differences may be material. There are no facts known to any Credit Party (other
than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to the Lenders. Section 6.20 Insurance. The properties
of the Credit Parties and their respective Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of such
Persons, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Credit Party or the
applicable Subsidiary operates. The insurance coverage of the Borrower and its
Subsidiaries as in effect on the Sixth Amendment Effective Date is outlined as
to carrier, policy number, expiration date, type, amount and deductibles on
Schedule 6.20. Section 6.21 Pledge Agreement and Security Agreement. Each of the
Pledge Agreement and the Security Agreement is effective to create in favor of
the Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral identified therein, except to
the extent the enforceability thereof may be limited by applicable Debtor Relief
Laws affecting creditors’ rights generally and by equitable principles of law
(regardless of whether enforcement is sought in equity or at law), and each of
the Pledge Agreement and the Security Agreement shall create a fully perfected
Lien on, and security interest in, all right, title and interest of the obligors
thereunder in such Collateral, in each case prior and superior in right to any
other Lien (a) with respect to any such Collateral that is a “security” (as such
term is defined in the UCC) and is evidenced by a certificate, when such
Collateral is delivered to the Collateral Agent with duly executed stock powers
with respect thereto, (b) with respect to any such Collateral that is a
“security” (as such term is defined in the UCC) but is not evidenced by a
certificate, when UCC financing statements in appropriate form are filed in the
appropriate filing offices in the jurisdiction of organization of the pledgor or
when “control” (as such term is defined in the UCC) is established by the
Collateral Agent over such interests in accordance with the provision of Section
8-106 of the UCC, or any successor provision, and (c) with respect to any such
Collateral that is not a “security” (as such term is defined in the UCC), when
UCC financing statements in appropriate form are filed in the appropriate filing
offices in the jurisdiction of organization of the pledgor (to the extent such
security interest can be perfected by filing under the UCC). Section 6.22
Mortgages. Each of the Mortgages when executed and delivered is effective to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a legal, valid and enforceable security interest in the Real Estate Assets
identified therein in conformity with Applicable Laws, except to the extent the
enforceability thereof may be limited by applicable Debtor Relief Laws affecting
creditors’ rights generally and by equitable principles of law (regardless of
whether enforcement is sought in equity or at law) and, when the Mortgages and
UCC financing statements in appropriate form are duly recorded at the locations
identified in the Mortgages, and recording or similar taxes, if any, are



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme117.jpg]
86 96344373_5 paid, the Mortgages shall constitute a legal, valid and
enforceable Lien on, and security interest in, all right, title and interest of
the grantors thereunder in such Real Estate Assets, in each case prior and
superior in right to any other Lien (other than Permitted Liens). Section 7
AFFIRMATIVE COVENANTS Each Credit Party covenants and agrees that until the
Obligations (other than with respect to contingent Obligations for which no
claim has been made and Letters of Credit which have been cash collateralized or
otherwise backstopped in a manner reasonably satisfactory to the Issuing Bank
and the Administrative Agent) shall have been paid in full, and the Aggregate
Revolving Commitments hereunder shall have expired or been terminated, such
Credit Party shall perform, and shall cause each of its Subsidiaries to perform,
all covenants in this Section 7. Section 7.1 Financial Statements and Other
Reports. The Borrower will deliver, or will cause to be delivered, to the
Administrative Agent: (a) Quarterly Financial Statements for the Borrower and
its Subsidiaries. Within forty-five days after the end of each Fiscal Quarter of
each Fiscal Year (excluding the fourth Fiscal Quarter), the consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such Fiscal Quarter
and the related consolidated statement of income, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries for such Fiscal Quarter and for the
period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail and consistent in all material respects with the manner of
presentation as of the Closing Date, together with a Financial Officer
Certification with respect thereto; (b) Audited Annual Financial Statements for
the Borrower and its Subsidiaries. Upon the earlier of the date that is ninety
days after the end of each Fiscal Year or the date such information is filed
with the SEC, (i) the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such Fiscal Year and the related consolidated
statement of income, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year, in reasonable
detail and consistent in all material respects with the manner of presentation
as of the Closing Date, together with a Financial Officer Certification with
respect thereto; and (ii) with a report thereon of Cherry Bekaert LLP or other
independent certified public accountants of recognized national standing
selected by the Borrower, which report shall be unqualified as to going concern
and scope of audit, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
the Borrower and its Subsidiaries as at the dates indicated and the results of
their operations and their cash flows for the periods indicated in conformity
with GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards; (c) Compliance
Certificate. Together with each delivery of the financial statements pursuant to
clauses (a) and (b) of Section 7.1 a duly completed Compliance Certificate,
which Compliance Certificate shall list (i) all applications by any Credit
Party, if any, for any Owned Intellectual Property made since the date of the
prior Compliance Certificate (or, in the case of the first such Compliance
Certificate, the Closing Date), (ii) all issuances of registrations or letters
on existing applications by any Credit Party for any Owned Intellectual Property
received since the date of the prior Compliance Certificate (or, in the case of
the first such Compliance Certificate, the Closing Date), and (iii) all
agreements in respect of Licensed Intellectual Property (other than
Off-The-Shelf Software) entered into



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme118.jpg]
87 96344373_5 by any Credit Party since the date of the prior Compliance
Certificate (or, in the case of the first such Compliance Certificate, the
Closing Date); (d) Annual Budget. Within thirty days following the end of each
Fiscal Year, forecasts prepared by management of the Borrower, in form
reasonably satisfactory to the Administrative Agent, of consolidated balance
sheets and statements of income or operations and cash flows of the Borrower and
its Subsidiaries on a quarterly basis for the immediately following Fiscal Year
(including the Fiscal Year in which the Term Loan A Maturity Date, the maturity
date of any Term Loan established after the Sixth Amendment Effective Date or
the Revolving Commitment Termination Date occurs); (e) Information Regarding
Collateral. Each Credit Party will furnish to the Administrative Agent and the
Collateral Agent (i) prior written notice of any change (A) in such Credit
Party’s legal name, (B) in such Credit Party’s corporate structure, or (C) in
such Credit Party’s Federal Taxpayer Identification Number or (ii) prompt
written notice (and in any event within five days of such occurrence) of any
Subsidiary becoming a Material IP Subsidiary for any reason whatsoever
(including, without limitation, as a result of an acquisition, the acquisition
or creation of any material Intellectual Property Rights, any Intellectual
Property Rights becoming material such that such Subsidiary becomes a Material
IP Subsidiary, or the designation of any Subsidiary as a Material IP Subsidiary
pursuant to clause (b) of the definition thereof); (f) SEC Filings. Promptly
after the same are available, copies of each annual report, proxy or financial
statement or other report or communication sent to the stockholders of the
Borrower, and copies of all annual, regular, periodic and special reports and
registration statements which the Borrower may file or be required to file with
the SEC under Section 13 or 15(d) of the Exchange Act, or with any national
securities exchange, and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto; (g) Notice of Default and Material
Adverse Effect. Promptly upon any Authorized Officer of any Credit Party
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to any Credit Party with
respect thereto; (ii) that any Person has given any notice to any Credit Party
or any of their respective Subsidiaries or taken any other action with respect
to any event or condition set forth in Section 9.1(b); or (iii) the occurrence
of any Material Adverse Effect, a certificate of an Authorized Officer of the
Borrower setting forth the details of the occurrence(s) referred to therein and
stating what action the Borrower and/or the other applicable Credit Party has
taken and proposes to take with respect thereto and, if applicable, describing
with particularity any and all provisions of this Agreement and any other Credit
Document that have been breached; (h) ERISA. Promptly (i) upon becoming aware of
the occurrence of or forthcoming occurrence of any ERISA Event, a certificate of
an Authorized Officer of the Borrower specifying the nature thereof, what action
any Credit Party, any of their respective Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, a certificate of an Authorized Officer of the
Borrower specifying any action taken or threatened by the Internal Revenue
Service, the Department of Labor or the PBGC with respect thereto; (ii) upon
reasonable request of the Administrative Agent, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by any
Credit Party, any of their respective Subsidiaries or any of their respective
ERISA Affiliates with respect to each Pension Plan (including all schedules);
and (iii) after receipt thereof, copies of all notices received by any Credit
Party, any of their respective Subsidiaries or any of their respective ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme119.jpg]
88 96344373_5 (i) SEC Investigations. Promptly, and in any event within five
Business Days after receipt thereof by any Credit Party or any Subsidiary
thereof, copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Credit Party or any
Subsidiary thereof; and (j) Other Information. (i) Promptly upon their becoming
available, copies of all financial statements, reports, notices and proxy
statements sent or made available generally by the Borrower to its security
holders acting in such capacity or by any Subsidiary of the Borrower to its
security holders, if any, other than the Borrower or another Subsidiary of the
Borrower, provided that no Credit Party shall be required to deliver to the
Administrative Agent or any Lender the minutes of any meeting of its Board of
Directors, and (ii) such other information and data with respect to the Borrower
or any of its Subsidiaries as from time to time may be reasonably requested by
the Administrative Agent or the Required Lenders. Any documents required to be
delivered pursuant to Section 7.1(a), (b) or (f) shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website; or (ii) on which such
documents are posted on the Borrower’s behalf on Syndtrak or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided further that: (x) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (y) the Borrower shall notify (which may be by facsimile or such other
electronic communication as may be permitted by Section 11.1(b)) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Section 7.2 Existence. Each Credit Party will, and will cause
each of its Subsidiaries to, at all times preserve and keep in full force and
effect its existence and all rights and franchises, qualifications, licenses,
Governmental Authorizations, Intellectual Property Rights and permits material
to its business. Section 7.3 Payment of Taxes and Claims. Each Credit Party
will, and will cause each of its Subsidiaries to, pay (a) all federal, state and
other material Taxes imposed upon it or any of its properties or assets or in
respect of any of its income, businesses or franchises before any penalty or
fine accrues thereon and (b) all claims (including claims for labor, services,
materials and supplies) for sums that have become due and payable and that by
law have or may become a Lien upon any of its properties or assets, prior to the
time when any penalty or fine shall be incurred with respect thereto; provided,
no such Tax or claim need be paid if it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
(i) adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (ii) in the case of a
Tax or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim. The Borrower will not, nor will it
permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income tax return with any Person (other than the Borrower or any
Subsidiary). Section 7.4 Maintenance of Properties. Each Credit Party will, and
will cause each of its Subsidiaries to, maintain or cause to be maintained in
good repair, working order and condition, ordinary wear and tear excepted, all
material properties used or useful in its business and from time to time will
make or cause to be made all appropriate material repairs, necessary renewals
and necessary replacements thereof.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme120.jpg]
89 96344373_5 Section 7.5 Insurance. Each Credit Party will, and will cause each
of its Subsidiaries to, maintain or cause to be maintained, with financially
sound and reputable insurers, property insurance, such public liability
insurance, third party property damage insurance with respect to liabilities,
losses or damage in respect of the assets, properties and businesses of each
Credit Party and its Subsidiaries as may customarily be carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar businesses, in each case in such amounts, with such deductibles,
covering such risks and otherwise on such terms and conditions as shall be
customary for such Persons. Without limiting the generality of the foregoing,
each Credit Party will, and will cause each of its Subsidiaries to, maintain or
cause to be maintained flood insurance with respect to each Flood Hazard
Property, if any, that is located in a community that participates in the
National Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors of the Federal Reserve System. Each such
policy of insurance shall (i) name the Collateral Agent, on behalf of the
Secured Parties, as an additional insured thereunder as its interests may
appear, and (ii) in the case of each property insurance policy, contain a loss
payable clause or endorsement, reasonably satisfactory in form and substance to
the Collateral Agent, that names the Collateral Agent, on behalf of the Secured
Parties, as the loss payee thereunder and provides for at least thirty days’
prior written notice (or such shorter prior written notice as may be agreed by
the Collateral Agent in its reasonable discretion) to the Collateral Agent of
any modification or cancellation of such policy. Section 7.6 Inspections. Each
Credit Party will, and will cause each of its Subsidiaries to, permit
representatives and independent contractors of the Administrative Agent, the
Collateral Agent and each Lender to visit and inspect any of its properties, to
conduct field audits, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (and the Borrower shall be given an opportunity to participate in
any discussions with its accountants), all at such reasonable times during
normal business hours and, subject to the limitation below, as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided
that, excluding any such visits and inspections when an Event of Default exists,
only the Administrative Agent on behalf of the Lenders may exercise visitation
and inspection rights of the Administrative Agent and the Lenders under this
Section 7.6 (and representatives of any Lender may accompany the Administrative
Agent on any such visit at their own expense) and the Administrative Agent shall
not exercise such rights more often than two times during any calendar year
absent the existence of an Event of Default and only one such time shall be at
the Borrower’s expense; provided further that when an Event of Default exists
the Administrative Agent, the Collateral Agent or, if organized by the
Administrative Agent, any Lender (or any of their respective representatives or
independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.
Section 7.7 Lenders Meetings. The Borrower will, upon the request of the
Administrative Agent or the Required Lenders, participate in a meeting of the
Administrative Agent and the Lenders once during each Fiscal Year to be held at
the Borrower’s corporate offices (or at such other location as may be agreed to
by the Borrower and the Administrative Agent) at such time as may be agreed to
by the Borrower and the Administrative Agent. Section 7.8 Compliance with Laws
and Material Agreements. Each Credit Party will, and will cause each of its
Subsidiaries to, comply with (a) the PATRIOT Act and OFAC rules and regulations,
(b) all other Applicable Laws (including Environmental Laws) and (c) all
indentures, agreements and other instruments binding upon it or its property,
except, in the case of clauses (b) and (c), in such instances the failure to
comply therewith could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme121.jpg]
90 96344373_5 Section 7.9 Use of Proceeds. Each Credit Party will, and will
cause each of its Subsidiaries to, use the proceeds of the Credit Extensions (a)
for working capital, capital expenditures and general corporate purposes, (b) in
the case of the Loans made on the Closing Date, to repay in full concurrently
with the closing of this Agreement all principal, interest, fees, expenses and
other amounts outstanding under or in connection with the Existing Credit
Agreement, (c) to finance Permitted Acquisitions and to pay fees, costs and
expenses in connection therewith, whether or not consummated and/or (d) to pay
transaction fees, costs and expenses related to credit facilities established
pursuant to this Agreement and the other Credit Documents, in each case not in
contravention of Applicable Laws or of any Credit Document. Section 7.10 Books
and Records. Each Credit Party will, and will cause each of its Subsidiaries to,
keep proper books of record and account in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities to the extent necessary to prepare the consolidated financial
statements of the Borrower in conformity with GAAP. Section 7.11 Additional
Subsidiaries; Real Estate Assets. Each Credit Party will, and will cause each of
its Subsidiaries to: (a) Additional Domestic Subsidiaries. Promptly (but in any
event within five days or such longer period to which the Administrative Agent
may agree in its sole discretion) after the acquisition or creation of any
Domestic Subsidiary (or the date any Person otherwise qualifies as a Domestic
Subsidiary), provide notice thereof to the Administrative Agent, and thereafter
(but in any event within thirty days after such notice or such longer period to
which the Administrative Agent may agree in its sole discretion) cause to be
delivered to the Administrative Agent and the Collateral Agent each of the
following: (i) unless such Domestic Subsidiary is an Excluded Subsidiary, a
Guarantor Joinder Agreement, duly executed by such Subsidiary; (ii) unless such
Domestic Subsidiary is an Excluded Subsidiary, a Security Joinder Agreement,
duly executed by such Subsidiary (with all schedules thereto appropriately
completed); (iii) unless such Domestic Subsidiary is an Excluded Subsidiary, if
such Subsidiary owns Equity Interests in any other Subsidiary, a Pledge Joinder
Agreement, as applicable, duly executed by such Subsidiary (with all schedules
thereto appropriately completed); (iv) a Pledge Joinder Agreement or Pledge
Agreement Supplement, as applicable, duly executed by each Credit Party owning
the Equity Interests of such Subsidiary (in either case, with all schedules
thereto appropriately completed); (v) if any of the documents referenced in the
foregoing clauses (i) through (iii) are delivered (or required to be delivered)
and if requested by the Administrative Agent, opinions of counsel to the
applicable Credit Parties and such Subsidiary with respect to the documents
delivered and the transactions contemplated by this Section 7.11(a), in form and
substance reasonably acceptable to the Administrative Agent; and (vi) if any of
the documents referenced in the foregoing clauses (i) through (iv) are delivered
(or required to be delivered), copies of the documents of the types referred to
in Section 5.1(b)(i) with respect to such Subsidiary, certified by an Authorized
Officer in form and substance reasonably satisfactory to the Administrative
Agent.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme122.jpg]
91 96344373_5 (b) Additional First Tier Foreign Subsidiaries. Promptly (but in
any event within thirty days or such longer period to which the Administrative
Agent may agree in its sole discretion) after the acquisition or creation of any
First Tier Foreign Subsidiary (or the date any Person otherwise qualifies as a
First Tier Foreign Subsidiary), provide notice thereof to the Administrative
Agent, and thereafter (but in any event within thirty days after such notice or
such longer period to which the Administrative Agent may agree in its sole
discretion) cause to be delivered to the Administrative Agent and the Collateral
Agent a Pledge Joinder Agreement or Pledge Agreement Supplement, as applicable,
duly executed by the Credit Party owning the Equity Interests of such First Tier
Foreign Subsidiary (in either case, with all schedules thereto appropriately
completed). (c) Material Real Estate Assets. With respect to any Real Estate
Asset that is (or, to the knowledge of any Credit Party, becomes) a Material
Real Estate Asset and is at any time owned by a Credit Party (whether by
increase in value, acquisition of such Real Estate Asset or the owner of such
Real Estate Asset becoming a Credit Party, or otherwise), provide prompt notice
thereof to the Administrative Agent (but in any event within five days of such
occurrence, or such longer period to which the Administrative Agent may agree in
its sole discretion) and thereafter cause to be delivered to the Administrative
Agent and the Collateral Agent promptly (but in any event within sixty days
after such acquisition or such longer period as the Administrative Agent may
agree in its sole discretion) a Mortgage and such Mortgaged Property Support
Documents as the Administrative Agent or the Collateral Agent may reasonably
request in order to cause such Material Real Estate Assets to be subject at all
times to a first priority, perfected Lien (subject to Permitted Liens) in favor
of the Collateral Agent for the benefit of the Secured Parties securing the
Obligations, and take all such actions and cause to be delivered all such other
documents, instruments, agreements, opinions and certificates as may be
reasonably requested by the Administrative Agent or the Collateral Agent in
connection therewith. Promptly following receipt of any notice described in this
clause (c) from the Borrower or another Credit Party related to a Material Real
Estate Asset, the Administrative Agent shall notify the Lenders of the same
(such notice, the “Material Real Estate Asset Lender Notice”). On and after the
date that is 30 days after the Administrative Agent delivers the Material Real
Estate Asset Lender Notice, the Administrative Agent shall be permitted to cause
such Material Real Estate Asset to be mortgaged or otherwise pledged as
Collateral hereunder unless it has received written notice from a Lender within
such 30 day period that it has not completed its flood insurance diligence and
flood insurance compliance with respect to such Material Real Estate Asset (it
being understood that if the Administrative Agent has received no such written
notice from a Lender, then on and after such date the Administrative Agent shall
be permitted to assume that each Lender has completed its flood insurance
diligence and flood insurance compliance with respect to such Material Real
Estate Asset). If any Lender provides such written notice within such 30 day
period, (x) such notice shall provide a description of the remaining items
necessary to complete such Lender’s diligence and compliance, (y) such Lender
shall diligently work to satisfy its remaining requirements in a timely manner,
and (z) the Administrative Agent shall not cause the applicable Material Real
Estate Asset to be mortgaged or otherwise pledged as Collateral hereunder until
on or after the date on which the Administrative Agent receives confirmation
from each such Lender that it has completed its flood insurance diligence and
flood insurance compliance with respect to such Material Real Estate Asset;
provided, further, that if a Lender delivers written notice pursuant to this
sentence, a Loan Party shall not be required to mortgage or pledge the
applicable Material Real Estate Asset or obtain or deliver any other
documentation required under this subsection (c) with respect to such Material
Real Estate Asset until the later to occur of (i) the date that is 60 days after
the date such Real Estate Asset becomes a Material Real Estate Asset or such
Material Real Estate Asset is acquired, as applicable, or (ii) the date that is
30 days after the date on which the Administrative Agent notifies the Borrower
that it has received confirmation from each Lender delivering written notice
pursuant to this sentence that it has completed its flood insurance diligence
and flood insurance compliance with respect to such Material Real Estate Asset,
in either case, or such later date as the Administrative Agent may permit in its
sole discretion.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme123.jpg]
92 96344373_5 (d) Personal Property. The Borrower and each other Credit Party
shall (i) cause all of its personal property and assets (other than Excluded
Property and limited, in the case of the voting Equity Interests of each First
Tier Foreign Subsidiary, to a pledge of 65% of such Equity Interests) to be
subject at all times to first priority (subject to any Permitted Lien),
perfected Liens in favor of the Collateral Agent, for the benefit of the Secured
Parties, to secure the Obligations pursuant to the terms and conditions of the
Collateral Documents or, with respect to any such property acquired subsequent
to the Closing Date, such other additional security documents as the
Administrative Agent or the Collateral Agent shall reasonably request, and (ii)
deliver such other documentation as the Administrative Agent or the Collateral
Agent may reasonably request in connection with the foregoing, including (A)
appropriate UCC financing statements, (B) certified resolutions and other
organizational and authorizing documents of such Person, (C) opinions of counsel
to such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to above and the
perfection of the Collateral Agent’s Liens thereunder), (D) landlord waivers,
estoppels or collateral access letters requested by the Administrative Agent
with respect to any Material Leased Property, (E) updates to any applicable
schedules of any Collateral Document in connection with any Material Commercial
Tort Claim, (F) Qualifying Control Agreements (as defined in the Security
Agreement) with respect to Material Accounts to the extent requested by the
Administrative Agent, (G) perfection actions reasonably requested by the
Administrative Agent or the Collateral Agent in connection with the perfection
of any Material Letter of Credit Right and (H) other items reasonably requested
by the Collateral Agent necessary in connection therewith to perfect the
security interests therein, all in form, content and scope reasonably
satisfactory to the Collateral Agent. Each Credit Party shall provide prompt
notice of any acquisition or creation of any personal property and assets with
respect to which any action may be required to be taken pursuant to this Section
7.11(d), including notice of any Material Account, Material Commercial Tort
Claim, Material Leased Property or Material Letter of Credit Right, which notice
shall in any event be provided within five days of the event requiring such
notice (or such longer period to which the Administrative Agent may agree in its
sole discretion). (e) Material IP Subsidiary Pledges. Notwithstanding the
foregoing, or any other provision of this Agreement or any other Credit Document
(including the definitions of Excluded Perfection Action and Excluded Property),
at the request of the Administrative Agent, each Credit Party that owns,
directly or indirectly, any Equity Interests in any Material IP Subsidiary that
is not a Credit Party shall cause the pledge of the Equity Interests in each of
such Credit Party’s First Tier Foreign Subsidiaries (to the extent pledged
pursuant to the Pledge Agreement) to be perfected pursuant to the Applicable
Laws of the jurisdiction of formation of such First Tier Foreign Subsidiary (in
addition to the grant and perfection thereof pursuant to the Pledge Agreement
and related filings and possession of certificates with respect to any such
Equity Interests), such perfection to be accomplished on the Closing Date with
respect to any First Tier Foreign Subsidiary and related Material IP Subsidiary
in existence on the Closing Date, and within 30 days (or such longer period as
the Administrative Agent may agree) after any Material IP Subsidiary is created
or acquired or any existing Subsidiary becomes a Material IP Subsidiary in the
case of any such occurrence after the Closing Date. (f) Notwithstanding anything
to the contrary in this Section 7.11, other than Section 7.11(e) above, no
Credit Party shall be required to take any Excluded Perfection Action. Section
7.12 Primary Depositary and Operating Accounts. At all times beginning on or
after the date which is sixty days after the Closing Date (which period may be
extended by the Administrative Agent in its sole discretion) each Credit Party
will, and will cause each of its Subsidiaries to, maintain its primary
depositary and operating accounts relating to the North American operations of
the Borrower and its Subsidiaries with Regions Bank.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme124.jpg]
93 96344373_5 Section 7.13 Further Assurances. Each Credit Party will, and will
cause each of its Subsidiaries to, take such action and execute, acknowledge and
deliver, at its sole cost and expense, such agreements, instruments or other
documents as are necessary, or as any Agent may reasonably request, from time to
time in order to (a) carry out more effectively the purposes of this Agreement
and the other Credit Documents, (b) subject to valid and perfected first
priority Liens (subject only to Permitted Liens) any of the Collateral or any
other property of any Credit Party and its Subsidiaries, (c) establish and
maintain the validity and effectiveness of any of the Credit Documents and the
validity, perfection and priority of the Liens intended to be created thereby,
and (d) better assure, convey, grant, assign, transfer and confirm unto each
Agent and each Lender the rights now or hereafter intended to be granted to it
under this Agreement or any other Credit Document. Notwithstanding anything in
this Section 7.13, no Credit Party shall be required to take any Excluded
Perfection Action. Section 7.14 Intellectual Property. Each Credit Party shall,
and will cause each of its Subsidiaries to, enter into, and maintain in effect,
a legally enforceable agreement with each of its employees and subcontractors
obligating each such Person to assign to it, without any additional
compensation, any Intellectual Property Rights created, discovered or invented
by such Person in the course of such Person’s employment or engagement with it
(except to the extent prohibited by Applicable Law), and further requiring such
Person to cooperate with it, without any additional compensation, in connection
with securing and enforcing any Intellectual Property Rights therein; provided
that the foregoing shall not apply with respect to employees and subcontractors
whose job descriptions are of the type such that no such assignments are
reasonably foreseeable. Section 8 NEGATIVE COVENANTS Each Credit Party covenants
and agrees that until the Obligations (other than with respect to contingent
Obligations for which no claim has been made and Letters of Credit which have
been cash collateralized or otherwise backstopped in a manner reasonably
satisfactory to the Issuing Bank and the Administrative Agent) shall have been
paid in full and the Aggregate Revolving Commitments hereunder shall have
expired or been terminated, such Credit Party shall perform, and shall cause
each of its Subsidiaries to perform, all covenants in this Section 8. Section
8.1 Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, other than (subject to Section 8.16): (a) the Obligations; (b)
Indebtedness existing on the Sixth Amendment Effective Date and described in
Schedule 8.1, together with any Permitted Refinancing thereof; (c) Indebtedness
with respect to (x) Capital Leases and (y) purchase money Indebtedness,
including, in each case of clauses (x) and (y), any such Indebtedness acquired
in connection with a Permitted Acquisition; provided, in the case of clause (x),
that any such Indebtedness shall be secured only by the asset subject to such
Capital Lease, and, in the case of clause (y), that any such Indebtedness shall
be secured only by the asset acquired in connection with the incurrence of such
Indebtedness; provided further that the sum of the aggregate principal amount of
any Indebtedness under this clause (c) shall not exceed at any time $30,000,000;
(d) Guarantees with respect to Indebtedness owing by the Borrower or any of its
Subsidiaries so long as (i) such Indebtedness being Guaranteed is otherwise
permitted under this Section 8.1 and (ii) the Indebtedness of any Subsidiary
that is not a Guarantor may only be guaranteed pursuant to this clause



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme125.jpg]
94 96344373_5 (d) by another Subsidiary that is not a Guarantor or, to the
extent permitted pursuant to Section 8.5(c)(ii), a Credit Party; (e) unsecured
intercompany Indebtedness: (i) owed by any Credit Party to another Credit Party;
(ii) owed by any Credit Party to any Non-Guarantor Subsidiary; provided that
such Indebtedness shall be subordinated to the Obligations in a manner
satisfactory to the Administrative Agent); (iii) owed by any Non-Guarantor
Subsidiary to any other Non-Guarantor Subsidiary; and (iv) owed by any
Non-Guarantor Subsidiary to any Credit Party to the extent permitted pursuant to
Section 8.5(c)(ii); (f) Indebtedness in respect of any Swap Agreement that is
entered into in the ordinary course of business to hedge or mitigate risks to
which any Credit Party or any of its Subsidiaries is exposed in the conduct of
its business or the management of its liabilities (it being acknowledged by each
Credit Party that a Swap Agreement entered into for speculative purposes or of a
speculative nature is not a Swap Agreement entered into in the ordinary course
of business to hedge or mitigate risks); (g) Indebtedness arising in connection
with the financing of insurance premiums in the ordinary course of business; (h)
Indebtedness owed to any person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business; (i)
Indebtedness of the Borrower or any Subsidiary in respect of performance bonds,
bid bonds, appeal bonds, surety bonds and similar obligations, in each case
provided in the ordinary course of business; (j) Indebtedness incurred by the
Borrower or any of its Subsidiaries arising from agreements providing for Earn
Out Obligations incurred in connection with Permitted Acquisitions or
dispositions of any business, assets or Subsidiary of the Borrower or any of its
Subsidiaries permitted hereunder; (k) Indebtedness in respect of netting
services, overdraft protections and similar services in connection with
customary deposit accounts maintained by the Borrower or any of its Subsidiaries
as part of its ordinary cash management program so long as such Indebtedness is
promptly repaid; (l) performance Guarantees in the ordinary course of business
of the obligations of suppliers, customers, franchisees and licensees of the
Borrower and its Subsidiaries; (m) Indebtedness of the Borrower or any other
Credit Party incurred to finance a Permitted Acquisition; provided that such
Indebtedness is unsecured and expressly subordinated to the Obligations in a
manner acceptable to the Administrative Agent; (n) endorsements for collection,
deposit or negotiation and warranties of products or services, in each case,
incurred in the ordinary course of business;



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme126.jpg]
95 96344373_5 (o) Indebtedness consisting of overpayments received and to be
refunded in the ordinary course of business; (p) [reserved]; (q) other unsecured
Indebtedness in an aggregate principal amount not exceeding $15,000,000 at any
time outstanding; and (r) Indebtedness in the form of unsecured convertible
notes of up to $250,000,000 at any time outstanding (along with (x) any bridge
or similar short term interim financing entered into in connection with such
unsecured convertible notes and paid-off in full thereby so long as such bridge
or similar short term interim financing is unsecured and does not remain
outstanding for longer than 270 days and (y) Convertible Notes Hedges entered
into directly in connection with such issuance), so long as (i) before and
immediately after the issuance of such unsecured convertible notes (as well as
before and immediately after the incurrence of any related bridge), no Default
or Event of Default shall have occurred and be continuing and (ii) the Borrower
shall be in compliance on a pro forma basis (as provided in Section 1.3) after
giving effect to the issuance of such unsecured convertible notes (as well as
after giving effect to any related bridge) with the financial covenants set
forth in Section 8.7, computed as of the last day of the most recently ended
Fiscal Quarter of the Borrower for which financial statements have been
delivered pursuant to Section 7.1; provided that such unsecured convertible
notes shall (A) except as permitted by clause (B) below, provide for no
amortization, scheduled repayment prior to maturity, sinking fund, mandatory
redemptions, or maturity, in each case, prior to the date that is ninety-two
(92) days after the latest of the Term Loan A Maturity Date, the maturity date
of any Term Loan established after the Sixth Amendment Effective Date or the
Revolving Commitment Termination Date; and (B) contain no mandatory redemption
or offer to purchase other than standard put rights (including upon a change of
control) and/or market conversion triggers for “net share settled convertible
notes”. Section 8.2 Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of any Credit Party or any of its Subsidiaries, whether now owned or
hereafter acquired, created or licensed or any income, profits or royalties
therefrom, or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar notice of any Lien with respect to any such
property, asset, income, profits or royalties under the UCC of any State or
under any similar recording or notice statute or under any Applicable Laws
related to intellectual property, except (subject to Section 8.16): (a) Liens
granted pursuant to any Credit Document; (b) Liens existing as of the Sixth
Amendment Effective Date and described in Schedule 8.2 and any modifications,
replacements, renewals or extensions thereof, provided that (i) the property
covered thereby is not changed, (ii) any modification, replacement, renewal or
extension of the obligations secured or benefited thereby is a Permitted
Refinancing of such obligations and is otherwise permitted by Section 8.1 and
(iii) the direct or any contingent obligor with respect thereto is not changed;
(c) Liens securing purchase money Indebtedness and Capital Leases to the extent
permitted pursuant to Section 8.1(c); provided, any such Lien shall encumber
only the asset acquired with the proceeds of such Indebtedness or the assets
subject to such Capital Lease, respectively; (d) Permitted Encumbrances;



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme127.jpg]
96 96344373_5 (e) Liens granted by any Non-Guarantor Subsidiary in favor of the
Borrower or another Credit Party in respect of Indebtedness owed by such
Non-Guarantor Subsidiary to the Borrower or such other Credit Party and
permitted by Section 8.1; and (f) Liens not otherwise permitted hereunder on
assets other than the Collateral securing Indebtedness or other obligations in
the aggregate principal amount not to exceed $15,000,000 at any time
outstanding. Section 8.3 Restricted Payments. No Credit Party shall, nor shall
it permit any of its Subsidiaries to, declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, other than (a) Restricted Payments by any Subsidiary to the Borrower, any
other Subsidiary and any other Person that owns a direct Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made, (b) the
Borrower and each Subsidiary may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Person, (c) Permitted Restricted Payments and (d) the Borrower
may exercise its rights (including making cash payments and/or deliveries of the
Borrower’s common stock) under Convertible Notes Hedges. Section 8.4 Burdensome
Agreements. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, enter into, incur or permit to exist any agreement
or other arrangement that prohibits, restricts or imposes any condition upon (a)
the ability of any Credit Party or any of their respective Subsidiaries to
create, incur or permit to exist any Lien upon any of their respective property
or assets, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by Applicable
Law or by any Credit Document, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on Schedule
8.4 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition), (iii)
the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of specific property (including the sale of a
Subsidiary) not prohibited under this Agreement pending such sale, provided such
restrictions and conditions apply only to the specific property that is to be
sold and such sale is permitted hereunder and (iv) the foregoing clause (a)
shall not apply to (1) restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (2) customary provisions in leases and other contracts restricting
the assignment thereof, (3) without limiting any obligations of any Credit Party
or Subsidiary under Section 7.11, contractual obligations that are binding on a
Credit Party or a Subsidiary thereof at the time such Credit Party becomes a
Credit Party or such Subsidiary first becomes a Subsidiary, so long as such
contractual obligation was not entered into in contemplation of such Person
becoming a Credit Party or Subsidiary thereof; (4) restrictions by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business (provided that such restrictions are limited to the
property or assets secured by such Liens or the property or assets subject to
such leases, licenses or similar agreements, as the case may be); (5)
restrictions related to secured Indebtedness otherwise permitted to be incurred
hereunder that limit the right of the obligor to dispose of the assets securing
such Indebtedness or (6) contractual obligations that prohibit, restrict or
impose any condition upon the pledge by a Credit Party or a Subsidiary of the
Equity Interests in a joint venture permitted hereunder. Section 8.5
Investments. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, make or own any Investment in any Person, including
any joint venture and any Foreign Subsidiary, except (subject to Section 8.12):



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme128.jpg]
97 96344373_5 (a) Investments in cash and Cash Equivalents and deposit accounts
or securities accounts in connection therewith; (b) equity Investments owned as
of the Sixth Amendment Effective Date in any Subsidiary; (c) (i) Investments by
(A) any Credit Party in any other Credit Party; and (B) any Non- Guarantor
Subsidiary in any other Non-Guarantor Subsidiary, and (ii) Permitted Non-Credit
Party Investments; (d) Investments existing on the Sixth Amendment Effective
Date and described on Schedule 8.5; (e) Investments constituting Swap Agreements
permitted by Section 8.1(f); (f) Permitted Acquisitions; (g) Guarantees
constituting Indebtedness permitted by Section 8.1(d); (h) Investments
consisting of extensions of credit in the nature of accounts receivable or notes
receivable arising from the grant of trade credit in the ordinary course of
business, and investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss; (i) Investments consisting of loans
and advances to directors, officers, members of management or employees of the
Borrower and its Subsidiaries made in the ordinary course of business (including
any refinancings or such loans), in an aggregate amount not to exceed $1,000,000
at any time outstanding; (j) advances of payroll payments to employees in the
ordinary course of business; (k) promissory notes and other noncash
consideration received in connection with Dispositions permitted pursuant to
Section 8.9 (subject to the proviso set forth therein) (l) deposits of cash made
in the ordinary course of business to secure performance of operating leases;
(m) Investments held by a Person who is acquired after the Closing Date pursuant
to a Permitted Acquisition, to the extent such Investments were not made in
contemplation of, or in connection with, such Permitted Acquisition and were in
existence on the date of such Permitted Acquisition; (n) Investments
constituting deposits, prepayments and other credits to suppliers made in the
ordinary course of business of the Borrower and its Subsidiaries; (o) loans by a
Credit Party to non-Guarantor Subsidiaries so long as the proceeds of such loans
are used to consummate a Permitted Acquisition substantially concurrently with
the receipt of such proceeds; (p) Investments in joint ventures or similar
arrangements so long as the Person or Property invested in is in a similar or
complementary line of business as those of the Borrower and its Subsidiaries



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme129.jpg]
98 96344373_5 on the date of such investment, in an aggregate amount not to
exceed $50,000,000 at any one time outstanding; (q) Convertible Notes Hedges
entered into by the Borrower in connection with its issuance of convertible
notes permitted by Section 8.1(r); and (r) other Investments not listed above
and not otherwise prohibited by this Agreement in an aggregate amount
outstanding at any time (on a cost basis) not to exceed $15,000,000.
Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 8.3. Section 8.6 Use of
Proceeds. No Credit Party shall, nor shall it permit any of its Subsidiaries to,
use the proceeds of any Credit Extension except pursuant to Section 7.9. No
Credit Party shall use, and each Credit Party shall ensure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Credit Extension (i) to refinance any commercial paper,
(ii) in any manner that causes or might cause such Credit Extension or the
application of such proceeds to violate any applicable Sanctions, Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System as in effect from time to time or any other regulation thereof or to
violate the Exchange Act, (iii) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti- Corruption Laws, or (iv) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country.
Section 8.7 Financial Covenants. (a) Consolidated Net Leverage Ratio. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, permit the
Consolidated Net Leverage Ratio as of the last day of any Fiscal Quarter of the
Borrower ending during the periods set forth below to be greater than the ratio
set forth below opposite such period: Period Maximum Consolidated Net Leverage
Ratio Sixth Amendment Effective Date through and including June 30, 2019 3.50 to
1.00 September 30, 2019 through and including June 30, 2021 3.25 to 1.00
September 30, 2021 and thereafter 3.00 to 1.00 ; provided that, at the
Borrower’s option, not more than two times after the Sixth Amendment Effective
Date, the maximum Consolidated Net Leverage Ratio permitted by this clause (a)
may be increased by 0.50:1.00 (each such election, a “Consolidated Net Leverage
Ratio Increase”) for the four consecutive fiscal quarter ending dates (or such
shorter time, as may be elected by the Borrower) immediately following the
consummation of any Material Acquisition; provided further that, in any event
(without regard to the making of more than one Material Acquisition), the
maximum Consolidated Net Leverage Ratio permitted by this clause (a) must return
to the Consolidated Net Leverage Ratio level provided for in the above table for
the fiscal quarter



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme130.jpg]
99 96344373_5 ending immediately following each single election by the Borrower
of a Consolidated Net Leverage Ratio Increase. (b) Consolidated Fixed Charge
Coverage Ratio. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, permit the Consolidated Fixed Charge Coverage Ratio as of the
last day of any Fiscal Quarter of the Borrower to be less than 1.25 to 1.00.
Section 8.8 Fundamental Changes. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, dissolve, liquidate, merge or consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom (subject to Section 8.12): (a) (i) any
Wholly-Owned Subsidiary of the Borrower may be merged, amalgamated or
consolidated with or into the Borrower so long as the Borrower is the continuing
or surviving entity and (ii) any Wholly-Owned Subsidiary of the Borrower may be
merged, amalgamated or consolidated with or into any Guarantor so long as the
Guarantor shall be the continuing or surviving entity, or simultaneously with
such transaction the continuing or surviving entity shall become a Guarantor and
the Borrower and such Guarantor (and each other relevant Credit Party) shall
otherwise comply with Section 7.11 in connection therewith; (b) (i) any
Non-Guarantor Subsidiary that is a Foreign Subsidiary may be merged, amalgamated
or consolidated with or into, or be liquidated into, any other Non-Guarantor
Subsidiary and (ii) any Non-Guarantor Subsidiary that is a Domestic Subsidiary
may be merged, amalgamated or consolidated with or into, or be liquidated into,
any other Non-Guarantor Subsidiary that is a Domestic Subsidiary; (c) any
Subsidiary may dispose of all or substantially all of its assets (upon voluntary
liquidation, dissolution, winding up or otherwise) to the Borrower or any
Guarantor, provided that, with respect to any such Disposition by any
Non-Guarantor Subsidiary, the consideration for such disposition shall not
exceed the fair value of such assets; (d) (i) any Non-Guarantor Subsidiary that
is a Foreign Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation, dissolution, winding up or otherwise) to any other
Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding up or otherwise) to any other
Non-Guarantor Subsidiary that is a Domestic Subsidiary; (e) any Wholly-Owned
Subsidiary of the Borrower may merge with or into the Person such Wholly-Owned
Subsidiary was formed to acquire in connection with any acquisition permitted
hereunder (including any Permitted Acquisition), provided that in the case of
any merger involving a Wholly- Owned Subsidiary that is a Domestic Subsidiary,
(i) a Guarantor shall be the continuing or surviving entity or (ii)
simultaneously with such transaction, the continuing or surviving entity shall
become a Guarantor and the Borrower and such Guarantor (and each other relevant
Credit Party) shall comply with Section 7.11 in connection therewith; (f) any
Person may merge into the Borrower or any of its Wholly-Owned Subsidiaries in
connection with a Permitted Acquisition, provided that (i) in the case of a
merger involving the Borrower or a Guarantor, the continuing or surviving Person
shall be the Borrower or such Guarantor and (ii) the continuing or surviving
Person shall be the Borrower or a Wholly-Owned Subsidiary of the Borrower; and



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme131.jpg]
100 96344373_5 (g) any Subsidiary that has no (or only de minimis) assets or
operations at such time, and owns no other Subsidiary (unless such other
Subsidiary also has no (or only de minimis) assets or operations as such time)
may be disposed, liquidated, dissolved, wound down or merged with and into any
other Subsidiary (with such other Subsidiary being the surviving entity).
Section 8.9 Dispositions. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, Dispose of any asset, including any Equity Interest owned by
it, nor will any Credit Party permit any of its Subsidiaries to issue any
additional Equity Interest in such Subsidiary (other than to the Borrower or
another Subsidiary in compliance with Section 8.5), except (subject to Section
8.12): (a) Dispositions of (i) inventory in the ordinary course of business and
(ii) used, obsolete, worn out or surplus equipment or property in the ordinary
course of business; (b) Dispositions of assets to the Borrower or any
Subsidiary; provided that any such sales, transfers or dispositions involving a
Non-Guarantor Subsidiary shall be made in compliance with Sections 8.5 and 8.11
and, if applicable, 8.8; (c) Dispositions of accounts receivable in connection
with the compromise, settlement or collection thereof; (d) Dispositions
resulting from any casualty or other insured damage to, or any taking under
power of eminent domain or by condemnation or similar proceeding of, any
property or asset of the Borrower or any Subsidiary; (e) Dispositions of assets
(other than Equity Interests in a Subsidiary unless all Equity Interests in such
Subsidiary are sold and such transaction is not otherwise prohibited by Section
8.8) that are not permitted by any other clause of this Section 8.9; provided
that the aggregate fair market value of all assets Disposed of in reliance upon
this clause (e) during any Fiscal Year shall not exceed $4,000,000; (f)
Dispositions of Investments in joint ventures to the extent required by, or made
pursuant to, customary buy/sell arrangements between the joint venture parties
set forth in joint venture arrangements and similar binding arrangements; and
(g) Dispositions of Equity Interests in connection with the incurrence of
Indebtedness permitted pursuant to Section 8.1(r); provided that all
Dispositions permitted by this Section 8.9 (other than those permitted by
paragraphs (b), (d) or (f) above) shall be made for fair value and for at least
75% cash consideration (it being understood, for the avoidance of doubt, that
promissory notes do not constitute cash consideration). Section 8.10 Sales and
Lease-Backs. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, become or remain liable as lessee or as a guarantor
or other surety with respect to any lease of any property (whether real,
personal or mixed), whether now owned or hereafter acquired, which the Borrower
or any Subsidiary (a) has sold or transferred or is to sell or to transfer to
any other Person (other than the Borrower or any other Credit Party), or (b)
intends to use for substantially the same purpose as any other property which
has been or is to be sold or transferred by the Borrower to any Person (other
than the Borrower or any other Credit Party) in connection with such lease;
provided that this Section 8.10 shall not prohibit the sale and leaseback
resulting from the incurrence of any lease or purchase money financing with
respect to any property or asset entered into within 180 days of the acquisition
of such property or asset for the purpose of providing permanent financing of
such property or asset.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme132.jpg]
101 96344373_5 Section 8.11 Transactions with Affiliates. No Credit Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
the Borrower or any its Subsidiaries on terms that are less favorable to such
Credit Party or such Subsidiary, as the case may be, than those that might be
obtained at the time from a Person who is not an Affiliate of the Borrower or
any of its Subsidiaries; provided that the foregoing restriction shall not apply
to (a) any transaction between or among the Credit Parties and not involving any
other Affiliate, (b) any transaction between or among Non-Guarantor Subsidiaries
and not involving any other Affiliate and (c) any Restricted Payment permitted
by Section 8.3. Section 8.12 Conduct of Business. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, engage in any business other than
the businesses engaged in by such Credit Party or such Subsidiary on the Sixth
Amendment Effective Date and businesses that are substantially similar, related
or incidental thereto. Section 8.13 Accounting Policies; Fiscal Year. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, make any change in
(a) accounting policies or reporting practices, except as required by GAAP, or
(b) its Fiscal Year end. Section 8.14 Amendments to Organizational Agreements.
No Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
permit any amendments to its Organizational Documents if such amendment could
reasonably be expected to be adverse to the Lenders or any Agent. Section 8.15
[Reserved.] Section 8.16 Material IP Subsidiaries. Notwithstanding anything to
the contrary in this Agreement, including in any of Sections 8.1 or 8.2, no
Credit Party shall, nor shall it permit any of its Subsidiaries to: (a) permit
any Material IP Subsidiary or any Subsidiary that is not a Credit Party that
owns, directly or indirectly, any Equity Interests of any Material IP
Subsidiary, to have any Indebtedness other than (i) Indebtedness under the
Credit Documents, (ii) intercompany Indebtedness otherwise permitted hereunder,
(iii) Indebtedness permitted by any of clauses (g), (h), (j), (k), (n) or (o) of
Section 8.1, and (iv) Indebtedness permitted by Section 8.1(i) to the extent
issued or incurred by any Subsidiary domiciled in India up to an amount not to
exceed $10,000,000 outstanding at any one time; (b) permit any Material IP
Subsidiary or any Subsidiary that is not a Credit Party that owns, directly or
indirectly, any Equity Interests of any Material IP Subsidiary, directly or
indirectly, to create, incur, assume or permit to exist any Lien on or with
respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable), whether now owned or
hereafter acquired, created or licensed or any income, profits or royalties
therefrom, or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar notice of any Lien with respect to any such
property, asset, income, profits or royalties under the UCC of any State or
under any similar recording or notice statute or under any Applicable Laws
related to intellectual property, except (i) Liens granted pursuant to any
Credit Document, (ii) Liens granted to secure intercompany Indebtedness owing by
such Material IP Subsidiary to a Credit Party and (iii) Permitted Encumbrances;
(c) permit any Intellectual Property Rights, any Owned Intellectual Property or
any license to use the Licensed Intellectual Property to fail at any time to be
free and clear of all restrictions (other than restrictions contained in
licensing arrangements), court orders, injunctions, decrees, writs or Liens,
whether by written agreement or otherwise, except (i) Liens granted pursuant to
any Credit Document, (ii)



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme133.jpg]
102 96344373_5 Liens granted to secure intercompany Indebtedness owing to a
Credit Party and (iii) Permitted Encumbrances; (d) permit the fair market value
(as reasonably determined by the Borrower) of all Intellectual Property Rights
not owned by a Credit Party or a Material IP Subsidiary to exceed 20% of the
fair market value of all Intellectual Property Rights of the Borrower and its
Subsidiaries in the aggregate; provided that (x) such 20% limitation may be
exceeded for 180 days (or such longer period as the Administrative Agent may
agree) after the acquisition of Intellectual Property Rights (whether directly
or through the acquisition of one or more Persons) and (y) this clause (d) shall
not apply to Intellectual Property Rights owned by joint ventures of the
Borrower or its Subsidiaries (including joint ventures which are Subsidiaries
hereunder) to the extent such joint ventures are permitted under this Agreement
and (and such Intellectual Property Rights shall be entirely excluded from the
calculation of the 20% threshold set forth in this clause (d)); or (e) permit
any Intellectual Property Rights owned, licensed or otherwise held by any
Subsidiary (other than a Subsidiary that is a joint venture hereunder) to be
transferred to any joint venture (including any joint venture which is a
Subsidiary hereunder) if such transferee is excluded from the requirement of
clause (d) above as a result of proviso (y) to such clause (d). Section 9 EVENTS
OF DEFAULT; REMEDIES; APPLICATION OF FUNDS. Section 9.1 Events of Default. If
any one or more of the following conditions or events shall occur: (a) Failure
to Make Payments When Due. Failure by any Credit Party to pay (i) the principal
of any Loan or any amount payable to the Issuing Bank in reimbursement of any
drawing under a Letter of Credit, in either case when due, whether at stated
maturity, by acceleration or otherwise or (ii) within three Business Days of
when due any interest on any Loan or any fee or any other amount due hereunder;
or (b) Default in Other Agreements. (i) Failure of any Credit Party or any of
their respective Subsidiaries to pay when due any principal of or interest on or
any other amount payable in respect of one or more items of Indebtedness (other
than the Loans and Letters of Credit) in an aggregate principal amount of
$5,000,000 or more, in each case beyond the grace or cure period, if any,
provided therefor; or (ii) breach or default by any Credit Party or any of their
respective Subsidiaries with respect to any other term of (x) one or more items
of Indebtedness in the aggregate principal amounts referred to in clause (i)
above, or (y) any loan agreement, mortgage, indenture or other agreement
relating to such item(s) of Indebtedness, in each case beyond the grace or cure
period, if any, provided therefor, if the effect of such breach or default is to
cause, or to permit the holder or holders of that Indebtedness (or a trustee on
behalf of such holder or holders) to cause, that Indebtedness to become or be
declared due and payable (or subject to a compulsory repurchase or redeemable)
prior to its stated maturity or the stated maturity of any underlying
obligation, as the case may be; or (c) Breach of Certain Covenants. Failure of
any Credit Party to perform or comply with any term or condition contained in
Section 7.1 (other than clause (e), (f), (g)(ii), (g)(iii), (h) or (j) thereof),
Section 7.2 (with respect to the existence of any Credit Party), Section 7.9,
Section 7.11 or any Section of Section 8; or (d) Breach of Representations, etc.
Any representation, warranty, certification or other statement made or deemed
made by any Credit Party in any Credit Document or in any statement or
certificate at any time given by any Credit Party or any of their respective
Subsidiaries in writing pursuant



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme134.jpg]
103 96344373_5 hereto or thereto or in connection herewith or therewith shall be
false in any material respect as of the date made or deemed made; or (e) Other
Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 9.1, and such default shall not have been remedied or waived within
thirty days after the earlier of (i) an Authorized Officer of any Credit Party
becoming aware of such default, or (ii) receipt by the Borrower of notice from
the Administrative Agent or any Lender of such default; or (f) Involuntary
Bankruptcy; Appointment of Receiver, etc. (i) A court of competent jurisdiction
shall enter a decree or order for relief in respect of any Credit Party or any
of their respective Subsidiaries in an involuntary case under the Bankruptcy
Code or Debtor Relief Laws now or hereafter in effect, which decree or order is
not stayed; or any other similar relief shall be granted under any applicable
federal or state law; or (ii) an involuntary case shall be commenced against any
Credit Party or any of their respective Subsidiaries under the Bankruptcy Code
or other Debtor Relief Laws now or hereafter in effect; or a decree or order of
a court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over any Credit Party or any of their respective Subsidiaries, or over
all or a substantial part of its property, shall have been entered; or there
shall have occurred the involuntary appointment of an interim receiver, trustee
or other custodian of any Credit Party or any of its Subsidiaries for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of any Credit Party or any of its Subsidiaries, and any such event
described in this clause (ii) shall continue for sixty days without having been
dismissed, bonded or discharged; or (g) Voluntary Bankruptcy; Appointment of
Receiver, etc. (i) Any Credit Party or any of their respective Subsidiaries
shall have an order for relief entered with respect to it or shall commence a
voluntary case under the Bankruptcy Code or other Debtor Relief Laws now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or any Credit Party or any of their respective
Subsidiaries shall make any assignment for the benefit of creditors; (ii) any
Credit Party or any of their respective Subsidiaries shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or (iii) the board of directors (or similar governing
body) of any Credit Party or any of their respective Subsidiaries or any
committee thereof shall adopt any resolution or otherwise authorize any action
to approve any of the actions referred to in clauses (i) or (ii) above or in
Section 9.1(f); or (h) Judgments and Attachments. (i) Any one or more money
judgments, writs or warrants of attachment or similar process involving an
aggregate amount at any time in excess of $5,000,000 (to the extent not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has not denied coverage) shall be entered or filed against any Credit
Party or any of their respective Subsidiaries or any of their respective assets
and shall remain undischarged, unvacated, unbonded or unstayed for a period of
sixty days; or (ii) any non-monetary judgment or order shall be rendered against
any Credit Party or any of their respective Subsidiaries that could reasonably
be expected to have a Material Adverse Effect, and shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty days; or (i) Pension
Plans. There shall occur one or more ERISA Events which individually or in the
aggregate results in liability of any Credit Party, any of their respective
Subsidiaries or any of their



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme135.jpg]
104 96344373_5 respective ERISA Affiliates in excess of $5,000,000 during the
term hereof and which is not paid by the applicable due date; or (j) Change of
Control. A Change of Control shall occur; or (k) Invalidity of Credit Documents
and Other Documents. At any time after the execution and delivery thereof, (i)
this Agreement or any other Credit Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations (other
than contingent and indemnified obligations not then due and owing) in
accordance with the terms hereof) or shall be declared null and void, or the
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, or (ii) any Credit
Party shall contest the validity or enforceability of any Credit Document in
writing or deny in writing that it has any further liability, including with
respect to future advances by the Lenders, under any Credit Document to which it
is a party. Section 9.2 Remedies. Upon the occurrence of any Event of Default
described in Section 9.1(f) or Section 9.1(g), automatically, and upon the
occurrence and during the continuance of any other Event of Default, at the
request of (or with the consent of) the Required Lenders, upon notice to the
Borrower by the Administrative Agent, (a) the Commitments, if any, of each
Lender and the obligation of the Issuing Bank to issue any Letter of Credit
shall immediately terminate; (b) each of the following shall immediately become
due and payable, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by each of
the Credit Parties: (i) the unpaid principal amount of and accrued interest on
the Loans, (ii) an amount equal to the maximum amount that may at any time be
drawn under all Letters of Credit then outstanding (regardless of whether any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letters of Credit), and (iii) all other Obligations
(other than Obligations under any Secured Swap Agreement or Secured Treasury
Management Agreement); provided, the foregoing shall not affect in any way the
obligations of the Lenders under Section 2.2(b)(iii) or Section 2.3(e); (c) the
Administrative Agent may cause the Collateral Agent to enforce any and all Liens
and security interests created pursuant to Collateral Documents; and (d) the
Administrative Agent shall direct the Borrower to pay (and the Borrower hereby
agrees upon receipt of such notice, or upon the occurrence of any Event of
Default specified in Section 9.1(f) and Section 9.1(g) to pay) to the
Administrative Agent such additional amounts of cash, to be held as security for
such Borrower’s reimbursement Obligations in respect of Letters of Credit then
outstanding under arrangements acceptable to the Administrative Agent, equal to
the Outstanding Amount of the Letter of Credit Obligations at such time.
Notwithstanding anything herein or otherwise to the contrary, any Event of
Default occurring hereunder shall continue to exist (and shall be deemed to be
continuing) until such time as such Event of Default has been cured to the
satisfaction of the Required Lenders or waived in writing in accordance with the
terms of Section 11.4. Section 9.3 Application of Funds. After the exercise of
remedies provided for in Section 9.2 (or after the Loans have automatically
become immediately due and payable), any amounts received on account of the
Obligations shall be applied by each Agent in the following order: First, to
payment of that portion of the Obligations constituting fees, indemnities,
expenses and other amounts (other than principal, interest and Letter of Credit
Fees but including all reasonable out-of- pocket fees, expenses and
disbursements of any law firm or other counsel and amounts payable under Section
3.1, Section 3.2 and Section 3.3) payable to the Administrative Agent and the
Collateral Agent, in each case in its capacity as such;



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme136.jpg]
105 96344373_5 Second, to payment of that portion of the Obligations
constituting fees, indemnities and other amounts (other than principal, interest
and Letter of Credit Fees) payable to the Lenders under the Credit Documents
including all reasonable out-of-pocket fees, expenses and disbursements of any
law firm or other counsel and amounts payable under Section 3.1, Section 3.2 and
Section 3.3), ratably among the Lenders in proportion to the respective amounts
described in this clause Second payable to them; Third, to payment of that
portion of the Obligations constituting accrued and unpaid Letter of Credit Fees
and interest on the Loans, Letter of Credit Borrowings and other Obligations
under the Credit Documents ratably among such parties in proportion to the
respective amounts described in this clause Third payable to them; and Fourth,
to (a) payment of that portion of the Obligations constituting unpaid principal
of the Loans and Letter of Credit Borrowings, (b) payment of breakage,
termination or other amounts owing in respect of any Secured Swap Agreement, to
the extent such Secured Swap Agreement is permitted hereunder, (c) payments of
amounts due under any Secured Treasury Management Agreement, and (d) the
Administrative Agent for the account of the Issuing Bank, to Cash Collateralize
that portion of the Letter of Credit Obligations comprised of the aggregate
undrawn amount of Letters of Credit, ratably among such parties in proportion to
the respective amounts described in this clause Fourth payable to them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Laws.
Subject to Section 2.3, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fourth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above. Excluded Swap Obligations
with respect to any Guarantor shall not be paid with amounts received from such
Guarantor or such Guarantor’s assets, but appropriate adjustments shall be made
with respect to payments from other Credit Parties to preserve the allocation to
Obligations otherwise set forth above in this Section. Notwithstanding the
foregoing, Secured Swap Obligations and Secured Treasury Management Obligations
shall be excluded from the application described above if the Administrative
Agent has not received a Secured Party Designation Notice, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Qualifying Swap Bank or Qualifying Treasury Management Bank, as the
case may be. Each Qualifying Swap Bank or Qualifying Treasury Management Bank
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of each of the Administrative Agent and the Collateral
Agent pursuant to the terms of Section 10 for itself and its Affiliates as if a
“Lender” party hereto. Section 10 AGENCY Section 10.1 Appointment and Authority.
(a) Each of the Lenders and the Issuing Bank hereby irrevocably appoints Regions
Bank to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme137.jpg]
106 96344373_5 delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. (b) Each of the Lenders and the Issuing Bank hereby irrevocably
appoints Regions Bank to act on its behalf as the Collateral Agent hereunder and
under the other Credit Documents and authorizes the Collateral Agent to take
such action on its behalf and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any Collateral
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any Collateral Document, the Collateral Agent shall not have any duties or
responsibilities, except those expressly set forth herein or therein, nor shall
the Collateral Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any Collateral Document or otherwise exist against the Collateral
Agent. The Collateral Agent shall act on behalf of the Secured Parties with
respect to any Collateral and the Collateral Documents, and the Collateral Agent
shall have all of the benefits and immunities (i) provided to the Administrative
Agent under the Credit Documents with respect to any acts taken or omissions
suffered by the Collateral Agent in connection with any Collateral or the
Collateral Documents as fully as if the term “Administrative Agent” as used in
such Credit Documents included the Collateral Agent with respect to such acts or
omissions, and (ii) as additionally provided herein or in the Collateral
Documents with respect to the Collateral Agent. (c) The provisions of this
Section are solely for the benefit of the Administrative Agent, the Collateral
Agent, the Lenders and the Issuing Bank, and no Credit Party nor any of its
Subsidiaries shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Credit Documents (or any other similar term) with reference to
the Administrative Agent or the Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties. Section 10.2 Rights as a Lender. Each Person
serving as an Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include each
Person serving as an Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with the Borrower or any Subsidiary of the
Borrower or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders. Section 10.3
Exculpatory Provisions. (a) No Agent shall have any duties or obligations except
those expressly set forth herein and in the other Credit Documents, and each
Agent’s duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, no Agent: (i) shall be subject to any fiduciary or
other implied duties, regardless of whether a Default or an Event of Default has
occurred and is continuing; (ii) shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Credit Documents that such
Agent is required to exercise as directed in writing by the Required



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme138.jpg]
107 96344373_5 Lenders (or such other number or percentage of the Lenders as
shall be expressly provided for herein or in the other Credit Documents),
provided that no Agent shall be required to take any action that, in its opinion
or the opinion of its counsel, may expose such Agent to liability or that is
contrary to any Credit Document or Applicable Law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii) shall, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity. (b) No Agent shall be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
such Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.4 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final and nonappealable judgment. Each Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to such Agent in writing by the Borrower, a Lender or the
Issuing Bank. (c) No Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to such Agent.
Section 10.4 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. Each Agent may consult
with legal counsel (who may be counsel for the Borrower and its Subsidiaries),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. Section 10.5 Delegation of Duties.
Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Credit Document by or through any one or
more sub-agents appointed by such Agent. Each Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme139.jpg]
108 96344373_5 exculpatory provisions of this Section shall apply to any such
sub-agent and to the Related Parties of each Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent or Collateral Agent, as the case may be. No Agent shall be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and non-
appealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents. Section 10.6 Resignation or
Removal of Agents. (a) Any Agent may at any time give notice of its resignation
to the Lenders, the Issuing Bank and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
days after the retiring Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Agent may (but shall not be obligated to) on behalf of
the Lenders and the Issuing Bank, appoint a successor Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date. (b) If the Person serving as an Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by Applicable Law by notice in writing to
the Borrower and such Person remove such Person as an Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents
(except that in the case of any collateral security held by such Agent on behalf
of the Lenders or the Issuing Bank under any of the Credit Documents, the
retiring or removed Agent shall continue to hold such collateral security until
such time as a successor Agent is appointed) and (2) except for any indemnity
payments or other amounts then owed to the retiring or removed Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender and the Issuing Bank directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent or
Collateral Agent, as the case may be, hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent or Collateral Agent, as the case may be
(other than any rights to indemnity payments or other payments then owed to the
retiring or removed Administrative Agent or Collateral Agent, as the case may
be), as of the Resignation Effective Date or the Removal Effective Date, as
applicable, and the retiring or removed Agent shall be discharged from all of
its duties and obligations hereunder or under the other Credit Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Agent’s resignation or removal
hereunder and under the other Credit Documents, the provisions of this Section
10 and Section 11.2 shall continue in effect for the benefit of such retiring or
removed Agent, its sub-agents



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme140.jpg]
109 96344373_5 and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring or removed Agent
was acting as an Agent. Section 10.7 Non-Reliance on Agents and Other Lenders.
Each of the Lenders and the Issuing Bank acknowledges that it has, independently
and without reliance upon any Agent or any other Lender or any of their
respective Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders and the Issuing Bank also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender or
any of their respective Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder. Section 10.8 No Other Duties, etc. Anything herein to
the contrary notwithstanding, none of the bookrunners, arrangers, documentation
agents, syndication agents or other similar titles listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, the Collateral Agent, a Lender or the Issuing Bank
hereunder. Section 10.9 Administrative Agent May File Proofs of Claim. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise: (a) to file and
prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans, Letter of Credit Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Bank and the
Agents and their respective agents and counsel and all other amounts due the
Lenders, the Issuing Bank and the Agents under Section 2.10 and Section 11.2)
allowed in such judicial proceeding; and (b) to collect and receive any monies
or other property payable or deliverable on any such claims and to distribute
the same; and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Agent, each Lender and the Issuing Bank to make such payments
to the Administrative Agent and, in the event that the Administrative Agent
shall consent to the making of such payments directly to the Lenders and the
Issuing Bank, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.10 and Section 11.2). Section 10.10
Collateral Matters. (a) The Lenders (including in its capacities as a potential
Swap Provider and potential Treasury Management Bank) and the Issuing Bank
irrevocably authorize the Administrative Agent and the Collateral Agent, at its
option and in its discretion,



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme141.jpg]
110 96344373_5 (i) to release any Lien on any property granted to or held under
any Credit Document securing the Obligations (x) upon termination of the
commitments under this Agreement and payment in full of all Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the Issuing Bank shall
have been made), (y) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted under the Credit Documents or consented to in accordance
with the terms of this Agreement, or (z) subject to Section 11.4, if approved,
authorized or ratified in writing by the Required Lenders; (ii) to subordinate
any Lien on any property granted to or held under any Credit Document securing
the Obligations to the holder of any Lien on such property that is permitted by
Section 8.2(c); and (iii) to release any Guarantor from its obligations under
this Agreement and the other Credit Documents if such Person ceases to be a
Subsidiary as a result of a transaction permitted under the Credit Documents.
Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s and the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under this Agreement pursuant to this Section. (b) Neither the
Administrative Agent nor the Collateral Agent shall be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s or the Collateral Agent’s Lien thereon,
or any certificate prepared by any Credit Party in connection therewith, nor
shall the Administrative Agent or the Collateral Agent be responsible or liable
to the Lenders for any failure to monitor or maintain any portion of the
Collateral. (c) Anything contained in any of the Credit Documents to the
contrary notwithstanding, each of the Credit Parties, the Administrative Agent,
the Collateral Agent and each holder of the Obligations hereby agree that (i) no
holder of the Obligations shall have any right individually to realize upon any
of the Collateral or to enforce this Agreement, the Notes or any other Credit
Agreement, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by the respective Agents, on behalf of the
Secured Parties, in accordance with the terms hereof and all powers, rights and
remedies under the Collateral Documents may be exercised solely by the
Collateral Agent, and (ii) in the event of a foreclosure by the Collateral Agent
on any of the Collateral pursuant to a public or private sale or other
disposition, the Collateral Agent or any Lender may be the purchaser of any or
all of such Collateral at any such sale or other disposition and the Collateral
Agent, as agent for and representative of the holders of the Obligations (but
not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
disposition. (d) No Secured Swap Agreement or Secured Treasury Management
Agreement will create (or be deemed to create) in favor of any Qualifying Swap
Bank or any Qualifying Treasury Management Bank, respectively, that is a party
thereto any rights in connection with the management or release of any
Collateral or of the obligations of the Borrower or any other Credit Party under
the Credit Documents except as expressly provided herein or in the other Credit
Documents. By accepting the benefits of the



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme142.jpg]
111 96344373_5 Collateral, each such Qualifying Swap Bank and Qualifying
Treasury Management Bank shall be deemed to have appointed the Collateral Agent
as its agent and agreed to be bound by the Credit Documents as a holder of the
Obligations, subject to the limitations set forth in this clause (d).
Furthermore, it is understood and agreed that the Qualifying Swap Banks and
Qualifying Treasury Management Banks, in their capacity as such, shall not have
any right to notice of any action or to consent to, direct or object to any
action hereunder or under any of the other Credit Documents or otherwise in
respect of the Collateral (including the release or impairment of any
Collateral, or to any notice of or consent to any amendment, waiver or
modification of the provisions hereof or of the other Credit Documents) other
than in its capacity as a Lender and, in any case, only as expressly provided
herein. Section 11 MISCELLANEOUS Section 11.1 Notices; Effectiveness; Electronic
Communications. (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows: (i) if to any Agent, the Borrower or any other Credit Party, to the
address, facsimile number or telephone number specified in Appendix B; and (ii)
if to any Lender, the Issuing Bank or the Swingline Lender, to the address,
facsimile number or telephone number in its Administrative Questionnaire on file
with the Administrative Agent. Notices and other communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices and other communications sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b). (b) Electronic Communications.
Notices and other communications to the Lenders and the Issuing Bank hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Section 2 if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent and the
Borrower that it is incapable of receiving notices under such Section by
electronic communication. The Administrative Agent or any Credit Party may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme143.jpg]
112 96344373_5 described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor, provided that, with respect to clauses (i) and (ii) above, if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient. (c) Change
of Address, Etc. Any party hereto may change its address, facsimile or telephone
for notices and other communications hereunder by notice to the other parties
hereto. (d) Platform. (i) Each Credit Party agrees that the Administrative Agent
may, but shall not be obligated to, make the Communications (as defined below)
available to the Issuing Bank and the other Lenders by posting the
Communications on Debtdomain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”). (ii) The Platform is provided
“as is” and “as available.” The Agent Parties (as defined below) do not warrant
the adequacy of the Platform and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non- infringement of third-party rights or freedom from viruses or
other code defects, is made by any Agent Party in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower or any of the other Credit Parties, any Lender or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Borrower’s, any other Credit
Party’s or the Administrative Agent’s transmission of communications through the
Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Credit Party pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the Administrative Agent, any
Lender or the Issuing Bank by means of electronic communications pursuant to
this Section, including through the Platform. Section 11.2 Expenses; Indemnity;
Damage Waiver. (a) Costs and Expenses. The Credit Parties shall pay (i) all
reasonable and documented out-of-pocket expenses incurred by each Agent and its
Affiliates (including the reasonable and documented out-of-pocket fees, charges
and disbursements of one primary counsel for the Agents and, if reasonably
necessary, local and/or specialty counsel to the Agents, the Lenders and the
Issuing Bank taken as a whole (limited to one specialty counsel in any
reasonably necessary specialty and to one local counsel in each reasonably
necessary jurisdiction)) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all documented out-of-pocket expenses incurred by any Agent, any Lender or the
Issuing Bank (including the reasonable and documented out-of-pocket fees,
charges and disbursements of one primary counsel for the Agents, the Lenders and
the Issuing Bank taken as a whole, one local counsel in each relevant
jurisdiction for the Agents, the Lenders and the Issuing Bank taken as a whole,
one specialty counsel in each relevant specialty for the Agents, the Lenders and
the Issuing Bank



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme144.jpg]
113 96344373_5 taken as a whole and, solely in the case of a conflict of
interest, one additional counsel to all such affected Persons similarly
situated, taken as a whole) in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Credit Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit. (b) Indemnification by the Credit Parties.
The Credit Parties shall indemnify the Administrative Agent (and any sub-agent
thereof), the Collateral Agent (and any sub-agent thereof), each Lender and the
Issuing Bank, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the reasonable and documented out-of-pocket fees, charges and
disbursements of one primary counsel for the Indemnitees taken as a whole, if
reasonably necessary, one local counsel in each relevant jurisdiction for the
Indemnitees taken as a whole, if reasonably necessary, one specialty counsel in
each relevant specialty for the Indemnitees taken as a whole and, solely in the
case of a conflict of interest, one additional counsel to all such affected
Persons similarly situated, taken as a whole), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or any
other Credit Party) other than such Indemnitee or its Related Parties arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any of its Subsidiaries, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (x) the bad faith, gross negligence or willful misconduct of such
Indemnitee or (y) disputes solely among Indemnitees (other than any claims
against any Indemnitee in its capacity as the Administrative Agent, the
Collateral Agent, a Joint Lead Arranger or Joint Book Runner, the Issuing Bank
or the Swingline Lender or any similar role under this Agreement or any other
Credit Document or any of their respective Related Parties (in each case, acting
in its capacity as such)) and not arising out of or involving any act or
omission of any Credit Party or any of their respective Subsidiaries or
Affiliates (including their respective officers, directors, employees or
controlling persons). This Section 11.2(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim. (c) Reimbursement by Lenders. To the extent that the Credit
Parties for any reason fail to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the Collateral Agent (or any sub-agent
thereof), the Issuing Bank or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Collateral Agent (or any such sub-agent), the Issuing Bank or
such Related Party, as the case may be, such Lender’s pro rata share (in each
case, determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme145.jpg]
114 96344373_5 sub-agent), the Collateral Agent (or any such sub-agent) or the
Issuing Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub- agent), the
Collateral Agent (or any such sub-agent) or the Issuing Bank in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of this Agreement that provide that their obligations
are several in nature, and not joint and several. (d) Waiver of Consequential
Damages, Etc. To the fullest extent permitted by Applicable Law, no party hereto
shall assert, and each hereby waives, any claim against any other such party, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby. (e) Payments. All amounts due under this Section shall be payable
promptly, but in any event within ten Business Days after written demand
therefor (including delivery of copies of applicable invoices). (f) Survival.
The provisions of this Section shall survive resignation or replacement of the
Administrative Agent, the Collateral Agent, the Issuing Bank, the Swingline
Lender or any Lender, termination of the commitments hereunder and repayment,
satisfaction and discharge of the loans and obligations hereunder. Section 11.3
Set-Off. If an Event of Default shall have occurred and be continuing, each
Lender, the Issuing Bank, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Bank or any such Affiliate to or for the credit or the account of the
Borrower or any other Credit Party against any and all of the obligations of the
Borrower or such Credit Party now or hereafter existing under this Agreement or
any other Credit Document to such Lender, the Issuing Bank or its respective
Affiliates, irrespective of whether or not such Lender, the Issuing Bank or such
Affiliate shall have made any demand under this Agreement or any other Credit
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or the Issuing Bank different from the branch or office holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Bank and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Bank or its
respective Affiliates may have. Each of the Lenders and the Issuing Bank agrees
to promptly notify the Borrower and the Administrative Agent after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme146.jpg]
115 96344373_5 Section 11.4 Amendments and Waivers. (a) Required Lenders’
Consent. Subject to Section 11.4(b) and Section 11.4(c), no amendment,
modification, termination or waiver of any provision of the Credit Documents
(other than any amendment required to give effect to Section 2.1(c), which shall
be subject only to the consent requirements set forth therein), or consent to
any departure by any Credit Party therefrom, shall in any event be effective
without the written concurrence of the Required Lenders and the delivery of such
amendment, modification, termination or waiver to the Administrative Agent;
provided that (i) the Administrative Agent may, with the consent of the Borrower
only, amend, modify or supplement this Agreement to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or the Issuing
Bank, (ii) each of the Fee Letter and any Auto Borrow Agreement may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto, (iii) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitments, Loans and/or Letter of Credit Obligations of such Lender may not be
increased or extended without the consent of such Lender, (iv) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and (v) the Required Lenders shall
determine whether or not to allow any Credit Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders. (b) Affected Lenders’ Consent. Without the
written consent of each Lender (other than a Defaulting Lender except as
provided in clause (a)(iii) above) that would be affected thereby, but subject
to Section 3.1(h), no amendment, modification, termination, or consent shall be
effective if the effect thereof would: (i) extend the Revolving Commitment
Termination Date; (ii) waive, reduce or postpone any scheduled repayment (but
not prepayment) or alter the required application of any prepayment pursuant to
Section 2.12 or the application of funds pursuant to Section 9.3, as applicable;
(iii) extend the stated expiration date of any Letter of Credit, beyond the
Revolving Commitment Termination Date; (iv) reduce the principal of or the rate
of interest on any Loan (other than any waiver of the imposition of the Default
Rate pursuant to Section 2.9) or any fee or premium payable hereunder; provided
that only the consent of the Required Lenders shall be necessary (A) to amend
the definition of “Default Rate” or to waive any obligation of the Borrower to
pay interest at the Default Rate or (B) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder; (v) extend the time for payment of any such interest or
fees; (vi) reduce the principal amount of any Loan or any reimbursement
obligation in respect of any Letter of Credit;



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme147.jpg]
116 96344373_5 (vii) amend, modify, terminate or waive any provision of this
Section 11.4(b) or Section 11.4(c) or any other provision of this Agreement that
expressly provides that the consent of all Lenders is required; (viii) change
the percentage of the outstanding principal amount of Loans that is required for
the Lenders or any of them to take any action hereunder or amend the definition
of “Required Lenders,” “Revolving Commitment Percentage,” “Term Loan A
Commitment Percentage,” or “Term Loan Commitment Percentage” or modify the
amount of the Revolving Commitment, Term Loan A Commitment or Term Loan
Commitment of any Lender; (ix) release all or substantially all of the
Collateral or all or substantially all of the Guarantors from their obligations
hereunder, in each case, except as expressly provided in the Credit Documents;
or (x) consent to the assignment or transfer by the Borrower of any of its
rights and obligations under any Credit Document (except pursuant to a
transaction permitted hereunder). (c) Other Consents. No amendment,
modification, termination or waiver of any provision of the Credit Documents, or
consent to any departure by the Borrower or any other Credit Party therefrom,
shall: (i) increase any Revolving Commitment of any Lender over the amount
thereof then in effect without the consent of such Lender; provided, no
amendment, modification or waiver of any condition precedent, covenant, Default
or Event of Default shall constitute an increase in any Revolving Commitment of
any Lender; (ii) amend, modify, terminate or waive any provision hereof relating
to the Swingline Sublimit or the Swingline Loans without the consent of the
Swingline Lender; (iii) amend, modify, terminate or waive any obligation of
Lenders relating to the purchase of participations in Letters of Credit as
provided in Section 2.3(e) without the written consent of the Administrative
Agent and of the Issuing Bank; or (iv) amend, modify, terminate or waive any
provision of this Section 11 as the same applies to any Agent, or any other
provision hereof as the same applies to the rights or obligations of any Agent,
in each case without the consent of such Agent. (d) Execution of Amendments,
etc. The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Credit Party in any case shall entitle any Credit
Party to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 11.4 shall be binding upon each Lender
at the time outstanding, each future Lender and, if signed by a Credit Party, on
such Credit Party. Section 11.5 Successors and Assigns. (a) Successors and
Assigns Generally. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that neither the Borrower nor any other Credit
Party may assign or otherwise transfer any



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme148.jpg]
117 96344373_5 of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (e) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Collateral Agent, the Issuing
Bank and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement. (b) Assignments by Lenders. Any Lender may at any time
assign to one or more financial institutions all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments,
Loans and obligations hereunder at the time owing to it); provided that any such
assignment shall be subject to the following conditions: (i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s commitments and the loans at the time owing to it (in each case with
respect to any credit facility) or contemporaneous assignments to Approved Funds
that equal at least to the amounts specified in subsection (b)(i)(B) of this
Section in the aggregate) or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the commitment (which for this purpose includes loans and
obligations in respect thereof outstanding thereunder) or, if the commitment is
not then in effect, the principal outstanding balance of the loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment
Agreement, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of any Revolving Commitments and/or Revolving
Loans, or $2,500,000, in the case of any assignment in respect of any Term Loan
Commitments and/or Term Loans, unless each of the Administrative Agent and, so
long as no Event of Default shall have occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed). (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Commitments and Loans
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations on a non-pro rata basis
as between its Revolving Commitment and/or Revolving Loans, on the one hand, and
any Term Loan Commitment and/or Term Loans, on the other the hand. (iii)
Required Consents. No consent shall be required for any assignment except to the
extent required by subsection (b)(i)(B) of this Section and, in addition: (A)
the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default shall have occurred



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme149.jpg]
118 96344373_5 and is continuing at the time of such assignment or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof; (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) commitments under revolving credit facilities and unfunded commitments
under term loan facilities if such assignment is to a Person that is not a
Lender with a commitment in respect of such facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (ii) a funded Term
Loan to a Person who is not a Lender, an Affiliate of a Lender or an Approved
Fund; and (C) the consent of the Issuing Bank and the Swingline Lender shall be
required for any assignment in respect of any Revolving Commitments. (iv)
Assignment Agreement. The parties to each assignment shall execute and deliver
to the Administrative Agent an Assignment Agreement, together with a processing
and recordation fee in the amount of $3,500, unless waived, in whole or in part
by the Administrative Agent in its discretion. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. (v) No Assignment Certain Persons. No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
(B) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B) or (C) a natural Person. (vi) Certain Additional
Payments. In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Revolving Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs. Subject to acceptance and recording
thereof by the Administrative Agent pursuant to subsection (c) of this Section,
from and after the effective date specified in each Assignment Agreement, the
assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment Agreement, have the rights and obligations
of a Lender under this Agreement, and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment Agreement,



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme150.jpg]
119 96344373_5 be released from its obligations under this Agreement (and, in
the case of an Assignment Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 3.1,
3.2, 3.3 and 11.2 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. The Borrower will execute and
deliver on request, at its own expense, Notes to the assignee evidencing the
interests taken by way of assignment hereunder. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. (c) Register. The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at one of
its offices in the United States, a copy of each Assignment Agreement delivered
to it (or the equivalent thereof in electronic form) and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice. This Section shall be construed such
that the Loans are at all times maintained in registered form within the
meanings of Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue
Code. (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitments and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.2(c) with respect to any
payments made by such Lender to its Participant(s). Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in clauses (b) or (c) of Section 11.4 that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2 and 3.3 (subject to the requirements and limitations therein,
including the requirements under Section 3.3(f) (it being understood that the
documentation required under Section 3.3(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.17 and 3.4 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 3.2 or 3.3, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme151.jpg]
120 96344373_5 applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Sections 2.17 and
3.4 with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.3 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.14 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Credit Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations or in
connection with a Credit Party’s or the Administrative Agent’s request for such
information to comply with FATCA. The entries in the Participant Register shall
be conclusive absent manifest error, and such Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. (e) Certain Pledges. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement, or any promissory notes evidencing its interests hereunder, to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Section 11.6 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists. Section 11.7 Survival of Representations, Warranties and
Agreements. All representations, warranties and agreements made herein shall
survive the execution and delivery hereof and the making of any Credit
Extension. Notwithstanding anything herein or implied by law to the contrary,
the agreements of each Credit Party set forth in Section 3.1(c), Section 3.2,
Section 3.3, Section 11.2, Section 11.3, Section 11.13 and Section 11.14 and the
agreements of the Lenders and the Agents set forth in Section 2.14, Section 10.3
and Section 11.2(c) shall survive the payment of the Loans, the cancellation,
expiration or cash collateralization of the Letters of Credit, and the
termination hereof. Section 11.8 No Waiver; Remedies Cumulative. No failure or
delay on the part of any Agent or any Lender in the exercise of any power, right
or privilege hereunder or under any other Credit Document shall impair such
power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other power, right or privilege. The rights, powers and remedies given to each
Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents, any Swap Agreements or
any Treasury Management Agreements. Any forbearance or failure to exercise, and
any delay in exercising, any right, power or remedy hereunder shall not impair
any such right, power or remedy or be construed to be a waiver thereof, nor
shall it preclude the further exercise of any such right, power or remedy.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme152.jpg]
121 96344373_5 Section 11.9 Marshalling; Payments Set Aside. Neither any Agent
nor any Lender shall be under any obligation to marshal any assets in favor of
any Credit Party or any other Person or against or in payment of any or all of
the Obligations. To the extent that any Credit Party makes a payment or payments
to any Agent, the Issuing Bank, the Swingline Lender or the Lenders (or to any
Agent, on behalf of Lenders), or any Agent, the Issuing Bank or the Lenders
enforce any security interests or exercise their rights of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any Debtor Relief Law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred. Section 11.10 Severability. If any provision of this
Agreement or any other Credit Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions of this Agreement and the other Credit Documents, or of
such provision in any other jurisdiction, shall not in any way be affected or
impaired thereby. Section 11.11 Obligations Several; Independent Nature of
Lenders’ Rights. The obligations of the Lenders hereunder are several and no
Lender shall be responsible for the obligations or Revolving Commitment of any
other Lender hereunder. Nothing contained herein or in any other Credit
Document, and no action taken by the Lenders pursuant hereto or thereto, shall
be deemed to constitute the Lenders as a partnership, an association, a joint
venture or any other kind of entity. The amounts payable at any time hereunder
to each Lender shall be a separate and independent debt, and, subject to Section
10.10(c), each Lender shall be entitled to protect and enforce its rights
arising under this Agreement and the other Credit Documents and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose. Section 11.12 Headings. Section headings herein are
included herein for convenience of reference only and shall not constitute a
part hereof for any other purpose or be given any substantive effect. Section
11.13 Governing Law; Jurisdiction; Etc. (a) Governing Law. This Agreement shall
be governed by, and construed in accordance with, the law of the State of New
York. (b) Submission to Jurisdiction. Each party hereto irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in the Borough of
Manhattan and of the United States District Court of the Southern District, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or any other Credit Document, or for recognition
or enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by Applicable Law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Credit Document shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Credit Document against any Credit Party or its properties in the courts of any
jurisdiction.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme153.jpg]
122 96344373_5 (c) Waiver of Venue. Each party hereto irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in subsection (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court. (d) Service of Process. Each party
hereto irrevocably consents to service of process in the manner provided for
notices in Section 11.1. Nothing in this Agreement will affect the right of any
party hereto to serve process in any other manner permitted by Applicable Law.
Section 11.14 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 11.15 Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process;
provided that the Administrative Agent, the Collateral Agent, the Issuing Bank
or such Lender, as the case may be, hereby agrees that it will notify the
Borrower as soon as practicable under the circumstances in the event of any such
disclosure (other than any disclosure at the request of a regulatory agency or
authority or in connection with a routine filing, examination, audit or review)
by such Person unless such notification is prohibited by Applicable Law or
regulation, (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in (including, for purposes hereof, any new lenders invited to join hereunder on
an increase in the Loans and/or Commitments hereunder, whether by exercise of an
accordion, by way of amendment or otherwise), any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower or its obligations, this Agreement or
payments hereunder, (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided for herein or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided for herein, (h) with
the consent of the Borrower, (i) to the extent such Information



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme154.jpg]
123 96344373_5 (x) becomes publicly available other than as a result of a breach
of this Section or (y) becomes available to the Administrative Agent, the
Collateral Agent, any Lender, the Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
(j) for purposes of establishing a “due diligence” defense. For purposes of this
Section, “Information” means all information received from the Borrower or any
of its Subsidiaries relating to the Borrower or any of its Subsidiaries or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, the Collateral Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders acknowledges that (i) the Information
may include material non-public information concerning the Borrower or any
Subsidiary, as the case may be, (ii) it has developed compliance procedures
regarding the use of material non-public information and (iii) it will handle
such material non-public information in accordance with Applicable Law,
including United States federal and state securities laws. Section 11.16 Usury
Savings Clause. Notwithstanding any other provision herein, the aggregate
interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under Applicable Laws shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
aggregate outstanding amount of the Loans made hereunder shall bear interest at
the Highest Lawful Rate until the total amount of interest due hereunder equals
the amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of the Lenders and each of the Credit Parties to
conform strictly to any applicable usury laws. Accordingly, if any Lender
contracts for, charges, or receives any consideration which constitutes interest
in excess of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the aggregate outstanding amount of the Loans made hereunder or be refunded
to each of the applicable Credit Parties. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Highest Lawful Rate, such Person may, to the extent permitted by
Applicable Laws, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest, throughout the contemplated
term of the Obligations hereunder. Section 11.17 Counterparts; Integration;
Effectiveness. This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Credit Documents and any separate letter
agreements with respect to fees payable to the



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme155.jpg]
124 96344373_5 Administrative Agent, the Collateral Agent or the Issuing Bank,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section 5,
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. Section 11.18 No Advisory of Fiduciary
Relationship. In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Credit Document), each of the Credit Parties acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (a)(i) the
arranging and other services regarding this Agreement provided by each Agent are
arm’s-length commercial transactions between the Credit Parties, on the one
hand, and each Agent, on the other hand, (ii) each of the Credit Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) each of the Credit Parties is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents; (b)(i) each
Agent is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not and will not be
acting as an advisor, agent or fiduciary, for any Credit Party or any of their
respective Affiliates or any other Person and (ii) each Agent does not have any
obligation to any Credit Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; and (c) each Agent
and its Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Credit Parties and their respective
Affiliates, and no Agent has any obligation to disclose any of such interests to
any Credit Party or any of their respective Affiliates. To the fullest extent
permitted by law, each of the Credit Parties hereby waives and releases any
claims that it may have against any Agent with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby. Section 11.19 Electronic Execution of
Assignments and Other Documents. The words “execute,” “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement or in any
amendment, waiver, modification or consent relating hereto shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any Applicable Laws, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act. Section 11.20 USA PATRIOT Act. Each
Lender subject to the PATRIOT Act and each Agent (for itself and not on behalf
of any Lender) hereby notifies each of the Credit Parties that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each of the Credit Parties, which information
includes the name and address of each of the Credit Parties and other
information that will allow such Lender or such Agent, as applicable, to
identify each of the Credit Parties in accordance with the PATRIOT Act. The
Credit Parties shall, promptly following a request by any Agent or any Lender,
provide all documentation and other information that such Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme156.jpg]
125 96344373_5 Section 11.21 Conflicts. In the event there is a conflict or
inconsistency between this Agreement and any other Credit Document, the terms of
this Agreement shall control; provided that any provision of the Collateral
Documents which imposes additional burdens on the Borrower or any of its
Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect. Section 11.22 Acknowledgement and Consent
to Bail-In of EEA Financial Institutions. Notwithstanding anything to the
contrary in any Credit Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Credit Document, to the extent such liability is unsecured, may be subject to
the write-down and conversion powers of an EEA Resolution Authority and agrees
and consents to, and acknowledges and agrees to be bound by: (a) the application
of any Write-Down and Conversion Powers by an EEA Resolution Authority to any
such liabilities arising hereunder which may be payable to it by any Lender that
is an EEA Financial Institution; and (b) the effects of any Bail-In Action on
any such liability, including, if applicable: (i) a reduction in full or in part
or cancellation of any such liability; (ii) a conversion of all, or a portion
of, such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Credit Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority. Section 11.23 Certain ERISA Matters. (a) Each Lender (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Credit Party, that at least one of the following is and will be true: (i)
such Lender is not using “plan assets” (within the meaning of 29 CFR § 2510.3-
101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans in
connection with the Loans, the Letters of Credit or the Commitments, (ii) the
transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a class
exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme157.jpg]
126 96344373_5 entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender. (b) In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and each Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that: (i) none of the Administrative Agent
or any Lead Arranger or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Credit Document or any documents related to hereto or thereto),
(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations), (iv) the Person making the investment
decision on behalf of such Lender with respect to the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement is a fiduciary under ERISA or the
Internal Revenue Code, or both, with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme158.jpg]
127 96344373_5 (v) no fee or other compensation is being paid directly to the
Administrative Agent or any Lead Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement. (c) The Administrative
Agent and each Lead Arranger hereby informs the Lenders that each such Person is
not undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Credit Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing. [Signatures on
Following Page(s)]



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme159.jpg]
Annex II 96338393_5 Annex II (to Amendment No. 6 to Credit Agreement) Appendix A
– Lenders, Revolving Commitments, Revolving Commitment Percentages, Term Loan A
Commitments and Term Loan A Commitment Percentage Lender Revolving Commitment
Revolving Commitment Percentage Regions Bank $67,692,307.68 16.923076920% PNC
Bank, National Association $61,538,461.54 15.384615385% BMO Harris Bank, N.A.
$61,538,461.54 15.384615385% Compass Bank $43,076,923.08 10.769230770% Fifth
Third Bank $43,076,923.08 10.769230770% KeyBank National Association
$33,846,153.85 8.461538463% Bank of the West $30,769,230.77 7.692307693% Silicon
Valley Bank $27,692,307.69 6.923076923% Cadence Bank, N.A. $21,538,461.54
5.384615385% Trustmark National Bank $9,230,769.23 2.307692308% Totals
$400,000,000.00 100.000000000%



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme160.jpg]
Annex II 96338393_5 Lender Term Loan A Commitment Term Loan A Commitment
Percentage Regions Bank $42,307,692.32 16.923076928% PNC Bank, National
Association $38,461,538.46 15.384615384% BMO Harris Bank, N.A. $38,461,538.46
15.384615384% Compass Bank $26,923,076.92 10.769230768% Fifth Third Bank
$26,923,076.92 10.769230768% KeyBank National Association $21,153,846.15
8.461538460% Bank of the West $19,230,769.23 7.692307692% Silicon Valley Bank
$17,307,692.31 6.923076924% Cadence Bank, N.A. $13,461,538.46 5.384615384%
Trustmark National Bank $5,769,230.77 2.307692308% Totals $250,000,000.00
100.000000000%



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme161.jpg]
Annex III 96338393_5 Annex III (to Amendment No. 6 to Credit Agreement) See
attached.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme162.jpg]
Annex III 96338393_5 Schedule 6.2 Equity Interests and Ownership Entity
Jurisdiction of Organization Taxpayer ID Number or foreign equivalent, if any
Ownership % of Equity Interests Owned Ebix, Inc. DE 77-0021975 Publicly traded
N/A Ebix International Holdings Limited UK 9871102 Ebix, Inc. 100% Ebix
International LLC DE 36-4192206 Ebix International Holdings Limited 100% Facts
Services, Inc. FL 65-0111348 Ebix, Inc. 20% EIH Holdings Sweden AB 80% Ebix Asia
Holdings, Inc. Mauritius 27030228 Ebix International Holdings Limited 100% Ebix
Asia Pacific FZ- LLC UAE Ebix Asia Holdings, Inc. 100% Agency Solutions.com, LLC
CT 98-0475376 Ebix Asia Pacific FZ LLC 100% Ebix (Thailand) Co., Ltd. Thailand
0-1005-57020-60-7 Ebix, Inc. 99.99% Robin Raina 0.003% Yip Cheng Choon 0.003%
Graham John Prior 0.003% P.B. Systems, Inc. California 33-0569074 Ebix, Inc.
100% Ebix Consulting, Inc. DE 47-2226666 Ebix, Inc. 100% Ebix Health Exchange
Holdings, LLC DE 61-1772476 Ebix, Inc. 51% Ebix Health Administration Exchange,
Inc. 49% Vertex, Inc. Connecticut 06-1326235 Ebix Consulting, Inc. 100% EIH
Holdings KB Sweden Sweden: 969710-5022 U.S: 98-0480077 Ebix International LLC 1%
Ebix International Holdings Limited 99% EIH Holdings Sweden AB Sweden Sweden:
55681-5659 U.S.: 98-1129838 EIH Holdings KB 100% Ebix FinCorp Exchange Pte LTD
Singapore 201729383K Ebix Asia Holdings Inc., Mauritius 100% Ebix Money Express
Private Limited India U65100MH2013PTC246789 Ebix FinCorp Exchange Pte LTD 100%
Ebix Australia (VIC) PTY Ltd Australia Australia: 98-0475045 U.S.: 81-2168053
EIH Holdings Sweden AB 100% Ebix Exchange PTY Ltd Australia 89588295 Ebix
Australia (VIC) PTY Ltd 100% Ebix Australia PTY Ltd Australia Australia:
812198053 U.S.: 98-0480067 Ebix Australia (VIC) PTY Ltd 100% Fintechnix PTY
Limited Australia 89474046 Ebix Singapore PTE Ltd. 100% Ebix New Zealand New
Zealand New Zealand: 98-0475047 EIH Holdings 100%



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme163.jpg]
Annex III 96338393_5 Entity Jurisdiction of Organization Taxpayer ID Number or
foreign equivalent, if any Ownership % of Equity Interests Owned Holdings U.S.:
94-522048 Sweden AB Ebix New Zealand New Zealand New Zealand: 98-0475061 U.S.:
57-767502 Ebix New Zealand Holdings 100% Ebix Singapore PTE, Ltd Singapore
Singapore: 199802630K U.S.: 98-0475376 EIH Holdings Sweden AB 100% Doctors
Exchange, Inc. Delaware 47-3505418 Ebix Singapore PTE, Ltd 100% Ebix Software
India Private Limited India India: AAACE9981H U.S.: 98-1260752 Ebix Singapore
PTE, Ltd 100% Premier Ebix Exchange Software Private Ltd. India AAGCP0995C Ebix
Singapore PTE, Ltd 100% Ebix Vayam Technologies Private Limited India
U72300UP2016PTC077148 Ebix Software India Private Limited 51% Vayam Technologies
Ltd. 49% Ebix Educomp Learning Private Limited India Ebix Software India Private
Limited 100% ITZ Cash Card Limited India U74999MH2006PLC160835 Ebix Software
India Private Limited 57.89% Ebix Singapore PTE LTD 22.11% Intrex Trading India
Pvt Ltd India U99999MH2000PTC125928 Ebix Software India Private Limited 19%
Satya Kotru 61% Mr. Arpit & Mr. Ankit Goel (representing Essel group) 20% Intrex
Financial & Trading Services Pvt Ltd India U65990MH2011PTC215027 Ebix Software
India Private Limited 19% Vikas Verma 61% Mr. Ravindra Chauhan (representing
Essel group) 20% Ebix Latin America, LLC Georgia 47-1483928 Ebix Singapore PTE,
Ltd. 100% Ebix Latin America Technologia e Consultoria LTDA Brazil Brazil:
68.127.752/0001-51 U.S.: 98-1035611 Ebix Latin America, LLC 99.8% Ebix Singapore
PTE, Ltd. 0.2% Wdev Solucoes em Technologia SA Brazil Brazil: 10.803.122/0001-70
Ebix Latin America Technologia e Consultoria LTDA 100% E-Trek Solutions PTE
Singapore 98-1035610 Ebix Singapore PTE, Ltd. 100%



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme164.jpg]
Annex III 96338393_5 Entity Jurisdiction of Organization Taxpayer ID Number or
foreign equivalent, if any Ownership % of Equity Interests Owned Ebix Europe
Limited UK UK: A55/73545/06562 US: 98-1194675 Ebix Singapore PTE, Ltd. 100%
A.D.A.M., Inc. Georgia 58-1878070 Ebix Singapore PTE, Ltd. 100% Confirmnet, Inc.
CA 33-0872737 Ebix Singapore PTE, Ltd. 100% Ebix Canada Solutions Inc. Canada
829222272 RC0001 Ebix Singapore PTE, Ltd. 100% Flight Raja Travels Private
Limited India U63040KA2007PTC041672 Ebix Software India Private Limited 0.03%
Ebix FinCorp Exchange PTE Limited 99.97% Goldman Securities Private Limited
India U74992MH2006PTC162868 Ebix Software India Private Limited 100% Ebix
Capital Exchange Private Limited India U65990UP2017PTC095621 Ebix Software India
Private Limited 100% Itzcash Payment Solutions Limited India
U74900MH2014PLC255105 ITZ CASH CARD LIMITED 100%



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme165.jpg]
Annex IV 96338393_5 Annex IV (to Amendment No. 6 to Credit Agreement) See
attached.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme166.jpg]
Annex IV 96338393_5 Schedule 6.10(b) Real Estate Assets Real Estate Assets One
Ebix Way Johns Creek, Georgia 30097 Material Leased Property None.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme167.jpg]
Annex V 96338393_5 Annex V (to Amendment No. 6 to Credit Agreement) Schedule
6.15 See attached.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme168.jpg]
Annex V 96338393_5 Schedule 6.15 Intellectual Property Part A Patents: None.
Copyrights: Registrant Owner Copyright Registration Number Date Recorded ADAM
Software, Inc. Ebix Singapore PTE LTD A.D.A.M. (ANIMATED DISSECTION OF ANATOMY
FOR MEDICINE) 2.2 PA0000726132 4/8/1994 ADAM Software, Inc. Ebix Singapore PTE
LTD ADAM (ANI MATED DISSECTION OF ANATOMY FOR MEDICINE) 2.2 PA0000720421
9/18/1995 ADAM Software, Inc. Ebix Singapore PTE LTD A.D.A.M. STANDARD 2.0 WIN
PA0000760332 12/19/1994 ADAM Software, Inc. Ebix Singapore PTE LTD COMORBIDITIES
“2”: ENDOCTRINE AND OTHERS (MACINTOSH & WINDOWS) PA0000907441 11/14/1997 ADAM
Software, Inc. Ebix Singapore PTE LTD A.D.A.M. INTERACTIVE ANATOMY 3.0
PA0000873449 5/21/1997 ADAM Software, Inc. Ebix Singapore PTE LTD A.D.A.M. THE
INSIDE STORY WINDOWS 1.0 PA0000760337 10/11/1994 ADAM Software, Inc. Ebix
Singapore PTE LTD A.D.A.M. THE INSIDE STORY 1.0 MAC PA0000760335 10/11/1994 ADAM
Software, Inc. Ebix Singapore PTE LTD NINE MONTH MIRACLE (CD ROM FOR WINDOWS)
PA0000792437 3/14/1996 ADAM Software, Inc. Ebix Singapore PTE LTD NINE MONTH
MIRACLE TEACHERS GUIDE TX0004400743 10/10/1996 ADAM Software, Inc. Ebix
Singapore PTE LTD A.D.A.M. (ANIMATED DISSECTION OF ANATOMY FOR MEDICINE)
ESSENTIALS PA0000726130 04/08/1994 ADAM Software, Inc. Ebix Singapore PTE LTD
ADAM (ANIMATED DISSECTION OF ANATOMY FOR MEDICINE) ESSENTIALS. BY ADAM SOFTWARE,
INC. PA0000720419 09/18/1995 ADAM Software, Inc. Ebix Singapore PTE LTD ADAM.
ESSENTIALS 1.0 WINDOWS PA0000760334 10/11/1994 ADAM Software, Inc. Ebix
Singapore PTE LTD A. DAM. (ANIMATED DISSECTION OF ANATOMY FOR MEDICINE)
COMPREHENSIVE PA0000726131 04/08/1994 ADAM Software, Inc. Ebix Singapore PTE LTD
ADAM (ANIMATED DISSECTION OF ANATOMY FOR MEDICINE) COMPREHENSIVE PA0000720420
09/18/1995 ADAM Software, Inc. Ebix Singapore PTE LTD A.D.A.M. INTERACTIVE
ANATOMY--WINDOWS PA0000868861 09/09/1997 ADAM Software, Inc. Ebix Singapore PTE
LTD A.D.A.M. STANDARD 2.0 MAC PA0000760336 12/19/1994 Adam.com, Inc. Ebix
Singapore PTE LTD PREGNANCY HEALTH CENTER PAu0002648597 06/06/2011 Adam.com,
Inc. Ebix Singapore PTE LTD SURGERIES AND PROCEDURES PA0001089289 06/06/2001
Adam.com, Inc. Ebix Singapore PTE LTD CHILD SAFETY HEALTH CENTER PA0001089288
06/06/2001 A.D.A.M., Inc. Ebix Singapore PTE LTD HEALTH ILLUSTRATED ENCYCLOPEDIA
VLO PA0001194942 06/26/2002 Adam.com, Inc. Ebix Singapore PTE LTD ONLINE ANATOMY
PA0001066920 06/06/2001 Adam.com, Inc. Ebix Singapore PTE LTD OUTDOOR HEALTH
PA0001098816 06/06/2001 A.D.A.M., Inc. Ebix Singapore PTE LTD HEALTH ILLUSTRATED
ENCYCLOPEDIA V.1.6 PA0001108890 07/01/2002



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme169.jpg]
Annex V 96338393_5 Registrant Owner Copyright Registration Number Date Recorded
ADAM Software, Inc. Ebix Singapore PTE LTD A.D.A.M. COMPREHENSIVE STUDENT
EDITION PA0000707039 03/14/1996 (CD ROM FOR WINDOWS) ADAM Software, Inc. Ebix
Singapore PTE LTD A.D.A.M. COMPREHENSIVE, STUDENT EDITION PA0000792438
03/14/1996 (CD-ROM FOR MAC) ADAM Software, Inc. Ebix Singapore PTE LTD A.D.AM.
PRACTICE PRACTICAL: THE IDEAL GROSS ANATOMY PREP TOOL PA0000817457 09/06/1996
ADAM Software, Inc. Ebix Singapore PTE LTD A.D.A.M., THE INSIDE STORY
PA0000817452 09/06/1996 ADAM Software, Inc. Ebix Singapore PTE LTD ADAM PRACTICE
PRACTICAL PA0000843995 05/21/1997 ADAM Software, Inc. Ebix Singapore PTE LTD
ADAM TEACHERS GUIDE: FOR ADAM TX0004359404 10/07/1996 ADAM Software, Inc. Ebix
Singapore PTE LTD ADAM: THE INSIDE STORY PA0000817445 09/09/1996 ADAM Software,
Inc. Ebix Singapore PTE LTD ADAM BENJAMIN CUMMINGS INTERACTIVE PHYSIOLOGY
MUSCULAR MODULE: VERSION 1.0 TX0004112111 10/18/1995 ADAM Software, Inc. Ebix
Singapore PTE LTD ADAM STANDARD STUDENT EDITION: THE STUDENT EDITION: THE
STUDENT SURVIVAL KIT FOR COLLEGE-LEVEL ANATOMY PA0000707040 03/14/1996 ADAM
Software, Inc. Ebix Singapore PTE LTD ADAM, THE INSIDE STORY: TEACHER’S GUIDE
TX0004386709 10/09/1996 ADAM Software, Inc. Ebix Singapore PTE LTD BOB WINKLE
SOLVES LIFE’S GREATEST MYSTERIES PA0000817419 09/06/1996 ADAM Software, Inc.
Ebix Singapore PTE LTD BOB WINKLE SOLVES LIFE’S GREATEST MYSTERIES PA0000817420
09/06/1996 Science Applications International Corporation (SAIC) Ebix Singapore
PTE LTD ADAM (ADAM SOFTWARE: AUTOMATED DATA ANALYSIS AND MINING) TXU000927606
12/06/1999 ADAM Software, Inc. Ebix Singapore PTE LTD THE STUDENT SURVIVAL KIT
FOR COLLEGE LEVEL ANATONY/ROSE LEIGH VINES PA0000707028 03/14/1996 Adam.com,
Inc. Ebix Singapore PTE LTD THE BODY: HOW IT WORKS/BY STEPHEN RUDIN; IMAGES BY
ADAM.COM VA0001064943 12/23/1999 Online Benefits, Inc. Ebix Singapore PTE LTD
BENERGY COMMUNICATION PORTAL CONTENT. TX0006210262 09/14/2005 ADAM Software,
Inc. Ebix Singapore PTE LTD ADAM INTERACTIVE PHYSIOLOGY – CARDIOVASCULAR SYSTEM
1.0 PA0000726255 03/02/1995 ADAM Software, Inc. Ebix Singapore PTE LTD THE
NEURON: THE ACTION POTENTIAL PA0000849860 05/23/1997 ADAM Software, Inc. Ebix
Singapore PTE LTD ADAM-BENJAMIN/CUMMINGS INTERACTIVE PHYSIOLOGY : URINARY SYSTEM
PA0000849871 05/23/1997 ADAM Software, Inc. Ebix Singapore PTE LTD BOB WINKLE
SOLVES LIFE’S GREATEST MYSTERIES : TEACHER’S GUIDE TX0004385925 10/11/1996 ADAM
Software, Inc. Ebix Singapore PTE LTD INTERACTIVE PHYSIOLOGY : RESPIRATORY
SYSTEM PA0000840869 11/05/1996 ADAM Software, Inc. Ebix Singapore PTE LTD NINE
MONTH MIRACLE PA0000707038 03/14/1996 ADAM Software, Inc. Ebix Singapore PTE LTD
TRY YOUR HAND AT ADAM TX0002897128 08/28/1990 Adam Software, Inc. Ebix Singapore
PTE LTD UNIVERSAL REPORTING INORGANIC TOOLS SOFTWARE TXu001101958 04/03/2003
ADAM Software, Inc. Ebix Singapore PTE LTD WHY DID WE CREATE ADAM SOFTWARE?
TX0002897127 08/28/1990



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme170.jpg]
Annex V 96338393_5 Registrant Owner Copyright Registration Number Date Recorded
Management Technology Services, Inc. Ebix, Inc PERICULUM APPLICATION SUITE
TX0001043039 05/31/2002 Management Technology Services, Inc. Ebix, Inc AUDIT
MANAGEMENT SYSTEM 2.0 TX0003923729 07/28/1994 Peak Performance Solutions, Inc.
Ebix Asia Pacific FZ-LLC ClaimPort TXu001588956 10/30/2008 Planetsoft Holdings,
Inc. Ebix Singapore PTE LTD PLANET INTERACT COMPONENT FRAMEWORK TXU001608348
03/06/2009 Planetsoft Holdings, Inc. Ebix Singapore PTE LTD THE POLICY PROCESSOR
TX0007226921 03/24/2010 Planetsoft Holdings, Inc. Ebix Singapore PTE LTD
PRODUCER SUPPORT SYSTEM TX0007226858 03/24/2010 U.S. Trademarks: Registrant
Owner Trademark Registration No./ Serial No. Registration Date/Filing Date
A.D.A.M., Inc. Ebix Singapore PTE LTD A.D.A.M. 2,188,828 09/15/1998 A.D.A.M.,
Inc. Ebix Singapore PTE LTD A.D.A.M. 4,069,340 12/13/2011 A.D.A.M., Inc. Ebix
Singapore PTE LTD ANATOMY PRACTICE 2,407,430 11/21/2000 A.D.A.M., Inc. Ebix
Singapore PTE LTD BOB WINKLE SOLVES LIFE’S GREATEST MYSTERIES 2,161,376
06/02/1998 A.D.A.M., Inc. Ebix Singapore PTE LTD NINE MONTH MIRACLE 2,014,397
11/05/1996 A.D.A.M., Inc. Ebix Singapore PTE LTD THE INSIDE STORY 2,190,284
09/22/1998 beBetter Health, Inc. Ebix Singapore PTE LTD BEBETTER 4,139,187
05/08/2012 beBetter Health, Inc. Ebix Singapore PTE LTD BEBETTER 3,533,025
11/18/2008 beBetter Health, Inc. Ebix Singapore PTE LTD BEBETTER HEALTH
3,725,970 12/15/2009 beBetter Health, Inc. Ebix Singapore PTE LTD NOBODY KICKS
MORE BUTTS THAN SMOKE STOPPERS 2,403,575 11/14/2000 beBetter Health, Inc. Ebix
Singapore PTE LTD SMOKE STOPPERS 2,283,942 10/05/1999 beBetter Health, Inc. Ebix
Singapore PTE LTD SMOKE STOPPERS 2,282,093 09/28/1999 beBetter Health, Inc. Ebix
Singapore PTE LTD SMOKE STOPPERS and Design 1,388.254 04/01/1986 beBetter
Health, Inc. Ebix Singapore PTE LTD THE PORTION PLATE 3,907,342 01/18/2011 Ebix,
Inc. Ebix Singapore PTE LTD FRINGE FACTS 2,278,971 09/21/1999 EBIX Software
India PVT. LTD Ebix Singapore PTE LTD Ebix Singapore PTE LTD CMEINFO INSIDER
87/043,172 05/19/2016 EBIX Software India PVT. LTD. Ebix Singapore PTE LTD
CHRONIC CARE INSIDER 87/379,910 03/21/2017 EBIX Software India PVT. LTD. Ebix
Singapore PTE LTD CMEINFO INSIDER 5,197,506 05/02/2017 EBIX Software India PVT.
LTD. Ebix Singapore PTE LTD EXCLUSIVE ACCESS. GUARANTEED SUCCESS. 87/043,150
05/19/2016 EBIX Software India PVT. LTD. Ebix Singapore PTE LTD EXCLUSIVE
ACCESS. GUARANTEED SUCCESS. 5,197,505 05/02/2017 Ebix, Inc. Ebix, Inc EBIX
2,732,414 07/01/2013 Ebix, Inc. Ebix, Inc EBIX INC. and Design 2,993,540
09/13/2005 Ebix, Inc. Ebix, Inc EBIX.COM 2,806,795 01/20/2014 Ebix, Inc. Ebix
Singapore PTE LTD EMAZINE 3,982,078 06/21/2011 Ebix, Inc. Ebix Singapore PTE LTD
HOPE HEALTH CALENDAR 1,598,540 05/29/1990



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme171.jpg]
Annex V 96338393_5 Registrant Owner Trademark Registration No./ Serial No.
Registration Date/Filing Date Ebix, Inc. Ebix Singapore PTE LTD HOPE HEALTH
EMPLOYEES GET IT and Design 3,105,124 06/13/2006 Ebix, Inc. Ebix Singapore PTE
LTD HOPE HEALTH LETTER 1,433,823 03/24/1987 Ebix, Inc. Ebix, Inc INSURNET
1,109,643 12/19/1978 Ebix, Inc. Ebix Singapore PTE LTD LOOKING FORWARD 1,505,894
09/27/1988 Ebix, Inc. and Swiss Reinsurance Company Ltd Ebix Singapore PTE LTD
PLASMA 4,309,653 03/26/2013 Ebix, Inc. Ebix Asia Pacific FZ-LLC IS4W 2,173,778
07/14/1998 Oakstone Publishing LLC Ebix Asia Pacific FZ-LLC BODY BULLETIN
4,253,049 12/4/2012 Oakstone Publishing LLC Ebix Asia Pacific FZ-LLC CMEINFO
4,145,180 05/22/2012 Oakstone Publishing LLC Ebix Asia Pacific FZ-LLC
CMEINFO.COM 2,945,593 5/3/2005 Oakstone Publishing LLC Ebix Asia Pacific FZ-LLC
DENTAL DECKS 3,939,364 4/5/2011 Oakstone Publishing LLC Ebix Asia Pacific FZ-LLC
DOCDECKS 4,169,364 7/3/2012 Oakstone Publishing LLC Ebix Asia Pacific FZ-LLC
EPEARLS 4,684,520 2/10/2015 Oakstone Publishing LLC Ebix Asia Pacific FZ-LLC
EPEARLS PRACTICE SUMMARIES FOR BUSY PRACTIONIONERS 4,684,521 2/20/2015 Oakstone
Publishing LLC Ebix Asia Pacific FZ-LLC HEALTHY BUSINESSES DEPEND ON IT.
3,285,048 8/28/2007 Oakstone Publishing LLC Ebix Asia Pacific FZ-LLC HEALTHY
BUSINESSES DEPEND ON IT. 3,412,226 4/15/2008 Oakstone Publishing LLC Ebix Asia
Pacific FZ-LLC LAW DECKS 4,230,171 10/23/2012 Oakstone Publishing LLC Ebix Asia
Pacific FZ-LLC OAKSTONE 2,763,191 096/16/2003 Oakstone Publishing LLC Ebix Asia
Pacific FZ-LLC OAKSTONE MEDICAL PUBLISHING 4,237,125 11/6/2012 Oakstone
Publishing LLC Ebix Asia Pacific FZ-LLC PERSONAL BEST 2,180,185 8/11/1998
Oakstone Publishing LLC Ebix Asia Pacific FZ-LLC PERSONAL BEST 3,419,206
4/29/2008 Oakstone Publishing LLC Ebix Asia Pacific FZ-LLC PERSONAL BEST
3,285,259 8/28/2007 Oakstone Publishing LLC Ebix Asia Pacific FZ-LLC PERSONAL
BEST 3,514,998 10/14/2008 Oakstone Publishing LLC Ebix Asia Pacific FZ-LLC
PERSONAL BEST 4U 4,082,658 1/10/2012 Oakstone Publishing LLC Ebix Asia Pacific
FZ-LLC PERSONAL BEST HEALTHLINES 3,411,337 4/15/2008 Oakstone Publishing LLC
Ebix Asia Pacific FZ-LLC PRACTICAL REVIEWS 4,082,659 1/10/2012 Oakstone
Publishing LLC Ebix Asia Pacific FZ-LLC PRACTICAL REVIEWS PRESENTS CRITIQUES IN
4,177,099 7/17/2012 Oakstone Publishing Ebix Asia Pacific FZ-LLC SALUTE TO OUR
4,265,293 12/25/2012



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme172.jpg]
Annex V 96338393_5 Registrant Owner Trademark Registration No./ Serial No.
Registration Date/Filing Date LLC VETERANS Oakstone Publishing LLC Ebix Asia
Pacific FZ-LLC THE OAKSTONE INSTITUTE 4,087,366 1/17/2012 Oakstone Publishing
LLC Ebix Asia Pacific FZ-LLC THE POWER IN PEOPLE HEALTHY BUSINESSES DEPEND ON IT
4,356,129 1/17/2012 Oakstone Publishing LLC Ebix Asia Pacific FZ-LLC TOPDOLLAR
2,145,063 3/17/1998 Oakstone Publishing LLC Ebix Asia Pacific FZ-LLC TOPHEALTH
1,911,330 8/15/1995 Oakstone Publishing LLC Ebix Asia Pacific FZ-LLC TOPHEALTH
4,236,395 11/6/2012 Oakstone Publishing LLC Ebix Asia Pacific FZ-LLC
TOPPERERFORMANCE 2,250,060 3/10/1998 Foreign Trademarks: Registrant Owner
Trademark. Registration No./Serial No. Registration Date/Filing Date Country of
Registration A.D.A.M., Inc. Ebix Singapore PTE LTD A A.D.A.M. and Design
TMA438283 01/27/1995 Canada A.D.A.M., Inc. Ebix Singapore PTE LTD A.D.A.M.
576223 04/08/1992 Australia Ebix Singapore Pte Ltd. Ebix Singapore PTE LTD ADAM
ASK DOCTOR 24/7 POWERED EBIX 40201403126X 12/29/2014 Singapore Ebix Singapore
Pte Ltd. Ebix, Inc AnnuityNet T1004484F 4114/2010 Singapore Ebix Singapore Pte
Ltd. Ebix, Inc AnnuityNet T1004484F 4114/2010 Singapore Ebix Singapore Pte Ltd.
Ebix, Inc CERTIFICATES NOW T1004486B 04/14/2010 Singapore Ebix Singapore Pte
Ltd. Ebix, Inc Ebix T1004491l 4/14/2010 Singapore Ebix Singapore Pte Ltd. Ebix,
Inc Ebix T1004491l 4/14/2010 Singapore Ebix Singapore Pte Ltd. Ebix Asia Pacific
FZ-LLC EbixAdvantage, A Product of EbixExchange T1004483H 4/14/2010 Singapore
Ebix Singapore Pte Ltd. Ebix Asia Pacific FZ-LLC EbixAdvantage, A Product of
EbixExchange T1004483H 4/14/2010 Singapore Ebix Singapore Pte Ltd. Ebix Asia
Pacific FZ-LLC EbixASP T1004493E 4/14/2010 Singapore Ebix Singapore Pte Ltd.
Ebix Asia Pacific FZ-LLC EbixASP T1004493E 4/14/2010 Singapore Ebix Singapore
Pte Ltd. Ebix, Inc EbixBPO T1004485D 4/14/2010 Singapore Ebix Singapore Pte Ltd.
Ebix, Inc EbixBPO T1004485D 4/14/2010 Singapore Ebix Singapore Pte Ltd. Ebix
Singapore PTE LTD EbixCRM T1004489G 4/14/2010 Singapore Ebix Singapore Pte Ltd.
Ebix Singapore PTE LTD EbixCRM T1004489G 4/14/2010 Singapore Ebix Singapore Pte
Ebix, Inc EbixHealth T1004494C 4/14/2010 Singapore



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme173.jpg]
Annex V 96338393_5 Registrant Owner Trademark. Registration No./Serial No.
Registration Date/Filing Date Country of Registration Ltd. Ebix Singapore Pte
Ltd. Ebix, Inc EbixHealth T1004494C 4/14/2010 Singapore Ebix Singapore Pte Ltd.
Ebix, Inc LifeSpeed, A Product of EbixExchange T1004495A 4/14/2010 Singapore
Ebix Singapore Pte Ltd. Ebix, Inc LifeSpeed, A Product of EbixExchange T1004495A
4/14/2010 Singapore Ebix Singapore Pte Ltd. Ebix Singapore PTE LTD SrnartOffice
Tl004496Z 4/14/2010 Singapore Ebix Singapore Pte Ltd. Ebix Singapore PTE LTD
SrnartOffice Tl004496Z 4/14/2010 Singapore Ebix Singapore Pte Ltd. Ebix, Inc
VitalSales Suite, A Product of EbixExchange T1004498F 4/14/2010 Singapore Ebix
Singapore Pte Ltd. Ebix, Inc VitalSales Suite, A Product of EbixExchange
T1004498F 4/14/2010 Singapore Ebix Singapore Pte Ltd. Ebix, Inc WinF1ex, A
Product ofEbixExchange T1004501Z 4/14/2010 Singapore Ebix Singapore Pte Ltd.
Ebix, Inc WinF1ex, A Product ofEbixExchange T1004501Z 4/14/2010 Singapore Ebix
Singapore Pte Ltd. Ebix, Inc WinFlex Web, A Product of EbixExchange T1004499D
4/14/2010 Singapore Ebix Singapore Pte Ltd. Ebix, Inc WinFlex Web, A Product of
EbixExchange T1004499D 4/14/2010 Singapore Fintechnix Pty Limited Ebix Asia
Pacific FZ-LLC FINTECHNIX and Design 970756 09/17/2003 Australia Fintechnix Pty
Limited Ebix Asia Pacific FZ-LLC FINTECHNIX ONEOFFICE 1243413 05/29/2008
Australia Flight Raja Travels Private Limited Ebix Software India PTE LTD VIA
and Design 10466 03/17/2011 Philippines Flight Raja Travels Pvt. Ltd. Ebix
Software India PTE LTD MERA HOLIDAY @ MERA PRICE and Design 2296508 03/08/2012
India Flight Raja Travels Pvt. Ltd. Ebix Software India PTE LTD MERA TRIP @ MERA
PRICE and Design 2296503 03/08/2012 India Flight Raja Travels Pvt. Ltd. Ebix
Software India PTE LTD PH.VIA.COM 42017005261 04/06/2017 Philippines Flight Raja
Travels Pvt. Ltd. Ebix Software India PTE LTD THE PRICE? YOU NAME IT and Design
2296502 03/08/2012 India Flight Raja Travels Pvt. Ltd. Ebix Software India PTE
LTD VIA and Design 42017005258 04/06/2017 Philippines Flight Raja Travels Pvt.
Ltd. Ebix Software India PTE LTD VIA and Design 42017005259 04/06/2017
Philippines Flight Raja Travels Pvt. Ltd. Ebix Software India PTE LTD VIA and
Design 4-2010-10466 03/17/2011 Philippines Flight Raja Travels Pvt. Ltd. Ebix
Software India PTE LTD VIA and Design 1601590 09/13/2007 India Flight Raja
Travels Pvt. Ltd. Ebix Software India PTE LTD VIA and Design 1721068 08/13/2008
India Flight Raja Travels Pvt. Ltd. Ebix Software India PTE LTD VIA and Design
1721067 08/13/2008 India Flight Raja Travels Pvt. Ltd. Ebix Software India PTE
LTD VIA and Design 1721066 08/13/2008 India Flight Raja Travels Pvt. Ltd. Ebix
Software India PTE LTD VIA and Design 1721069 08/13/2008 India Flight Raja
Travels Pvt. Ltd. Ebix Software India PTE LTD VIA BUS TOURS and Design 2250678
12/15/2011 India Flight Raja Travels Pvt. Ltd. Ebix Software India PTE LTD VIA
GREAT DEALS and Design 2250674 12/15/2011 India



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme174.jpg]
Annex V 96338393_5 Registrant Owner Trademark. Registration No./Serial No.
Registration Date/Filing Date Country of Registration Flight Raja Travels Pvt.
Ltd. Ebix Software India PTE LTD VIA WORLD and Design 1721063 08/13/2008 India
Flight Raja Travels Pvt. Ltd. Ebix Software India PTE LTD VIA WORLD and Design
1721062 08/13/2008 India Flight Raja Travels Pvt. Ltd. Ebix Software India PTE
LTD VIA WORLD and Design 1721064 08/13/2008 India Flight Raja Travels Pvt. Ltd.
Ebix Software India PTE LTD VIA.COM 42017005260 04/06/2017 Philippines Flight
Raja Travels Pvt. Ltd. Ebix Software India PTE LTD VIA.COM VIA.COM 10/21/2011
United Kingdom Flight Raja Travels Pvt. Ltd. Ebix Software India PTE LTD VIA.COM
and Design 1984676 06/25/2010 India Flight Raja Travels Pvt. Ltd. Ebix Software
India PTE LTD YOUR TRIP @ YOUR PRICE and Design 2296505 03/08/2012 India M/S.
Flight Raja Travels Pvt. Ltd. Ebix Software India PTE LTD ENJOY THE JOURNEY
1758335 11/27/2008 India M/S. Flight Raja Travels Pvt. Ltd. Ebix Software India
PTE LTD VIA HOLIDAYS 1758332 11/27/2008 India M/S. Flight Raja Travels Pvt. Ltd.
Ebix Software India PTE LTD VIA PILGRIMAGE PACKAGE 1758333 11/27/2008 India M/S.
Flight Raja Travels Pvt. Ltd. Ebix Software India Private Limited
WWW.ENJOYVIA.CO M 1758338 11/27/2008 India WDEV Soluções em Tecnologia S.A. Ebix
Latin America, LLC ADBANK 908552009 06/06/2017 Brazil WDEV Soluções em
Tecnologia S.A. Ebix Latin America, LLC ADBANK 908560486 06/06/2017 Brazil WDEV
Soluções em Tecnologia S.A. Ebix Latin America, LLC ADBANK 908552297 06/06/2017
Brazil WDEV Soluções em Tecnologia S.A. Ebix Latin America, LLC EASYSEG
907921590 01/17/2017 Brazil WDEV Soluções em Tecnologia S.A. Ebix Latin America,
LLC WDEV 840457847 12/15/2015 Brazil WDEV Soluções em Tecnologia S.A. Ebix Latin
America, LLC WDEV 840457820 12/15/2015 Brazil WDEV Soluções em Tecnologia S.A.
Ebix Latin America, LLC WDEV and Design 840820097 11/29/2016 Brazil WDEV
Soluções em Tecnologia S.A. Ebix Latin America, LLC WDEV and Design 840820070
11/29/2016 Brazil Oakstone Publishing LLC Ebix Asia Pacific FZ-LLC BODY BULLETIN
TMA768165 5/31/2010 Canada Oakstone Publishing LLC Ebix Asia Pacific FZ-LLC
HEALTHY BUSINESSES DEPEND ON IT. TMA720025 7/31/2008 Canada Oakstone Publishing
LLC Ebix Asia Pacific FZ-LLC PERSONAL BEST TMA736922 3/26/2009 Canada Ebix
Singapore PTE LTD Ebix, Inc ANNUITYNET A PRODUCT OF EBIXEXCHANGE & Design
T1004484F 4/14/2010 Singapore Domain Names: Registrant Owner Domain Name Date of
Expiration Registrar A.D.A.M., Inc. Ebix Singapore PTE LTD adam.com 3/3/2023
Network Solutions A.D.A.M., Inc. Ebix Singapore PTE LTD adamcorp.com 2/10/2023
Network Solutions



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme175.jpg]
Annex V 96338393_5 Registrant Owner Domain Name Date of Expiration Registrar
A.D.A.M., Inc. Ebix Singapore PTE LTD adameducation.com 2/20/2019 Network
Solutions A.D.A.M., Inc. Ebix Singapore PTE LTD adamhealth.com 2/10/2019 Network
Solutions Ebix Risk Management Ebix Asia Pacific FZ-LLC admin-claim.com
11/10/2018 Network Solutions A.D.A.M., Inc. Ebix Singapore PTE LTD
anatomyonline.com 2/20/2019 Network Solutions A.D.A.M., Inc. Ebix Singapore PTE
LTD benefitsspace.com 8/15/2018 Network Solutions Ebix BPO Ebix, Inc.
certificatenow.com 3/3/2019 Network Solutions Ebix BPO Ebix, Inc.
certificatesnow.com 12/17/2018 Network Solutions Ebix BPO Ebix, Inc.
certificatesnow.net 4/30/2018 Network Solutions Ebix BPO Ebix, Inc.
certificatesnow.org 5/1/2019 Network Solutions Ebix BPO Ebix, Inc. certsnow.com
7/6/2020 Network Solutions Ebix BPO Ebix, Inc. certsnow.net 7/6/2020 Network
Solutions Ebix BPO Ebix, Inc. certsnow.org 7/6/2019 Network Solutions Ebix Risk
Management Ebix Asia Pacific FZ-LLC claimport.com 12/6/2018 Network Solutions
Ebix Risk Management Ebix Asia Pacific FZ-LLC claimscube.com 3/27/2019 Network
Solutions Ebix Risk Management Ebix Asia Pacific FZ-LLC claimsedi.com 5/19/2020
Network Solutions Ebix Risk Management Ebix Asia Pacific FZ-LLC claimsharbor.com
2/28/2019 Network Solutions Ebix BPO Ebix, Inc. confirmnet.com 8/20/2020 Network
Solutions Ebix BPO Ebix, Inc. confirmnet.net 8/20/2020 Network Solutions Ebix
BPO Ebix, Inc. confirmnet.org 8/21/2020 Network Solutions Ebix, Inc. Ebix, Inc.
ebix.com 12/7/2018 Network Solutions Ebix Risk Management Ebix Asia Pacific
FZ-LLC ebixadvweb.com 1/6/2019 Network Solutions Ebix, Inc. Ebix, Inc.
ebixasp.com 10/26/2018 Network Solutions Ebix Ebix, Inc. ebixbpo.com 7/9/2018
Network Solutions Ebix Ebix, Inc. ebixcrm.ca 10/21/2018 Network Solutions Ebix,
Inc. Ebix, Inc. ebixcrm.com 12/16/2018 Network Solutions Ebix, Inc. Ebix, Inc.
ebixeurope.com 9/27/2018 Network Solutions Ebix, Inc. Ebix, Inc.
ebixexchange.com 10/2/2018 Network Solutions Ebix Ebix, Inc. ebixhealth.com
8/18/2018 Network Solutions EbixLife/Ebix Ebix, Inc. ebixlife.com 3/16/2020
Network Solutions Ebix Risk Management Ebix Asia Pacific FZ-LLC ebixrisk.com
8/31/2021 Network Solutions Ebix, Inc. Ebix, Inc. ebixsupport.com 8/9/2018
Network Solutions Ebix Risk Management Ebix Asia Pacific FZ-LLC
ecmanagedcare.com 12/23/2018 Network Solutions Ebix Risk Management Ebix Asia
Pacific FZ-LLC employer-claim.com 11/9/2018 Network Solutions Ebix Risk
Management Ebix Asia Pacific FZ-LLC envision-ts.com 6/17/2018 Network Solutions
Ebix, Inc. Ebix, Inc. freddierewards.com 10/5/2018 Network Solutions A.D.A.M.,
Inc. Ebix Singapore PTE LTD interactiveanatomy.com 2/20/2019 Network Solutions
A.D.A.M., Inc. Ebix Singapore PTE LTD lido.com 9/7/2020 Network Solutions
EbixLife/Ebix Ebix, Inc. lifelinkcorp.com 8/20/2019 Network Solutions
EbixLife/Ebix Ebix, Inc. lifelinkpro.com 6/25/2018 Network Solutions A.D.A.M.,
Inc. Ebix Singapore PTE LTD medzio.com 3/26/2020 Network Solutions A.D.A.M.,
Inc. Ebix Singapore PTE LTD onemedicine.com 10/13/2020 Network Solutions
A.D.A.M., Inc. Ebix Singapore PTE LTD onlineanatomy.com 2/19/2019 Network
Solutions Ebix Risk Management Ebix Asia Pacific FZ-LLC peakpsi.com 3/17/2019
Network Solutions Ebix Risk Management Ebix Asia Pacific FZ-LLC policypointe.com
3/22/2019 Network Solutions A.D.A.M., Inc. Ebix Singapore PTE LTD
providermaps.com 3/26/2020 Network Solutions Ebix BPO Ebix, Inc.
reviewmybenefits.com 5/23/2018 Network Solutions Ebix Risk Management Ebix Asia
Pacific FZ-LLC riskenvision.com 10/16/2021 Network Solutions A.D.A.M., Inc. Ebix
Singapore PTE LTD synergynewsletter.com 10/23/2020 Network Solutions Ebix BPO
Ebix, Inc. trackcertificates.com 2/8/2019 Network Solutions Ebix BPO Ebix, Inc.
trackcertificates.net 2/8/2019 Network Solutions Ebix BPO Ebix, Inc.
trackcertificates.org 2/8/2019 Network Solutions Ebix BPO Ebix, Inc.
trackcertificatesnow.com 2/8/2019 Network Solutions Ebix BPO Ebix, Inc.
trackcertificatesnow.net 2/8/2019 Network Solutions Ebix BPO Ebix, Inc.
trackcertificatesnow.org 2/8/2019 Network Solutions Ebix BPO Ebix, Inc.
trackcerts.com 2/8/2019 Network Solutions Ebix BPO Ebix, Inc. trackcerts.net
2/8/2019 Network Solutions Ebix BPO Ebix, Inc. trackcerts.org 2/8/2019 Network
Solutions Ebix BPO Ebix, Inc. trackcertsnow.com 5/30/2020 Network Solutions



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme176.jpg]
Annex V 96338393_5 Registrant Owner Domain Name Date of Expiration Registrar
Ebix BPO Ebix, Inc. trackcertsnow.net 2/8/2019 Network Solutions Ebix BPO Ebix,
Inc. trackcertsnow.org 2/8/2019 Network Solutions Ebix Risk Management Ebix Asia
Pacific FZ-LLC uniclaim.com 3/8/2019 Network Solutions EbixLife, Inc./Ebix Ebix,
Inc. usinfo.com 10/20/2019 Network Solutions EbixLife, Inc./Ebix Ebix, Inc.
vitalsalessuite.com 5/10/2018 Network Solutions EbixLife, Inc./Ebix Ebix, Inc.
vitalterm.com 10/11/2019 Network Solutions EbixLife, Inc./Ebix Ebix, Inc.
vitalticket.com 6/13/2018 Network Solutions Ebix Risk Management Ebix Asia
Pacific FZ-LLC wcirs.net 11/10/2019 Network Solutions Ebix Risk Management Ebix
Asia Pacific FZ-LLC webenvision.com 8/24/2021 Network Solutions A.D.A.M., Inc.
Ebix Singapore PTE LTD well-connected.com 11/14/2018 Network Solutions EbixLife,
Inc./Ebix Ebix, Inc. winflexweb.com 8/29/2020 Network Solutions Ebix, Inc. Ebix,
Inc. ezdata.com 3/07/2019 Network Solutions Ebix, Inc. Ebix, Inc. ez-data.com
1/08/2019 Network Solutions Ebix, Inc. Ebix, Inc. smartofficeonline.com
9/19/2018 Network Solutions Ebix, Inc. Ebix, Inc. ROECYCLESTUDIO.CO M 9/17/2018
GoDaddy Ebix, Inc. Ebix Singapore PTE LTD TAIMMA.BIZ 4/2012018 GoDaddy Ebix,
Inc. Ebix Singapore PTE LTD TAIMMA.COM 4/21/2018 GoDaddy Ebix, Inc. Ebix
Singapore PTE LTD TAIMMA.NET 4/21/2018 GoDaddy Ebix, Inc. Ebix Singapore PTE LTD
TAIMMA.ORG 4/21/2018 GoDaddy Ebix, Inc. (Owner not listed. Cannot confirm.) Ebix
Singapore PTE LTD TAIMMA.CA 5/4/2018 GoDaddy Ebix, Inc. Ebix Singapore PTE LTD
TAIMMA.INFO 5/4/2018 GoDaddy Ebix, Inc. Ebix Singapore PTE LTD TAIMMA.ME
5/4/2018 GoDaddy Ebix, Inc. Ebix Singapore PTE LTD TAIMMA.US 5/3/2018 GoDaddy
Ebix, Inc. Ebix Singapore PTE LTD TAIMMA.WS 5/4/2018 GoDaddy



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme177.jpg]
Annex V 96338393_5 Intellectual Property Part B • Ebix and Microsoft are parties
to a “Select Plus” volume licensing agreement, which is governed by several
agreements, including the (a) Microsoft Business and Services Agreement; (b)
Select Plus Agreement; (c) Select Plus Affiliate Registration Form; and (d)
Select Plus Signature Form (collectively, the “License Agreement”). The License
Agreement provides the terms by which Ebix may copy and use Microsoft software.
The License Agreement grants Ebix the right to run copies of Microsoft’s
software, and to later submit orders and payment for those copies to an
authorized reseller who determines price and other payment terms.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme178.jpg]
Annex V 96338393_5 Intellectual Property Part C None.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme179.jpg]
Annex VI 96338393_5 Annex VI (to Amendment No. 6 to Credit Agreement) Schedule
6.20 See attached.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme180.jpg]
As of January 9, 2018  EBIX INC - SCHEDULE OF INSURANCE Proprietary Information:
Data provided on this page is proprietary between Aon and EBIX Inc.. This
insurance document is furnished to you as a matter of information for your
convenience. It only summarizes the listed policy(ies) and is not intended to
reflect all the terms and conditions or exclusions of such policy(ies).
Moreover, the information contained in this document reflects coverage as of
1/8/2018; except in the case of Pending and Expired policies. In which case,
coverage is shown as of the Effective date or Expiration date respectively. This
document is not an insurance policy and does not amend, alter or extend the
coverage afforded by the listed policy(ies). The insurance afforded by the
listed policy(ies) is subject to all the terms, exclusions and conditions of
such policy(ies). 1 I. Commercial Package Policy Package Policy Forms These
Common Forms apply to all Lines of Business included in Package Form Number &
Form Name HM00010314 POLICY FRONT COVER HM00100107 COMMON POLICY DECLARATIONS
-UUN IL00171198 COMMON POLICY CONDITIONS IH09850115 DISCLOSURE PURSUANT TO
TERRORISM RISK INSURANCE ACT IH99400409 U.S. DEPT OF THE TREASURY, OFFICE OF
FOREIGN ASSETS CONTROL ("OFAC") ADVISORY NOTICE TO POLICYHOLDERS IH99410409
TRADE OR ECONOMIC SANCTIONS ENDORSEMENT IL00210908 NUCLEAR ENERGY LIABILITY
EXCLUSION ENDORSEMENT (BROAD FORM) IL01400908 CONNECTICUT CHANGES - CIVIL UNION
IL01410908 NEW JERSEY CHANGES - CIVIL UNION IL02620215 GEORGIA CHANGES -
CANCELLATION AND NONRENEWAL Policy Number Underwriter/A.M. Best Rating Term
Description Coverage Description Limit/Deductible Premium 10 UUN JA1882 Hartford
Underwriters Insurance Company - A+ 12/20/2017 to 12/20/2018 Commercial Package
Policy – General Liability Coverage 1) General Aggregate Limit 2) Products &
Completed Operations Limit 3) Per Occurrence Limit 4) Personal & Advertising
Injury Limit 5) Damage to Rented Premises 6) Medical Expense Limit (any one
person) 7) Employee Benefit Liability Aggregate $2,000,000 $2,000,000 $1,000,000
$1,000,000 $300,000 $10,000 $2,000,000 $117,710 10 UUN JA1882 Hartford
Underwriters Insurance Company - A+ 12/20/2017 to 12/20/2018 Commercial Package
Policy – Business Auto Coverage 1) Combined Single Limit – Each Accident
Liabilty Symbol 1 – Any Automobile 2) Comprehensive & Collission Deductible
Symbol 2 – Owned Auto $1,000,000 $1,000 Incl. Above 10 UUN JA1882 Hartford Fire
Insurance Co. - A+ 12/20/2017 to 12/20/2018 Commercial Package Policy – Property
Coverage 1) Scheduled Building Limit – 1 Ebix Way 2) Business Personal Property
3) Business Income and Extra Expense 4) Deductible 5) Equipment Breakdown 6)
Flood & Earthquake- 1 Ebix Way 7) Flood & Earthquake Aggregate All Other
Locations (See policy for location limitation) 8) Flood & Earthquake Deductible
$30,600,000 $28,364,700 $15,835,450 $10,000 Included $5,000,000 $1,000,000
$25,000 Incl. Above



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme181.jpg]
As of January 9, 2018  EBIX INC - SCHEDULE OF INSURANCE Proprietary Information:
Data provided on this page is proprietary between Aon and EBIX Inc.. This
insurance document is furnished to you as a matter of information for your
convenience. It only summarizes the listed policy(ies) and is not intended to
reflect all the terms and conditions or exclusions of such policy(ies).
Moreover, the information contained in this document reflects coverage as of
1/8/2018; except in the case of Pending and Expired policies. In which case,
coverage is shown as of the Effective date or Expiration date respectively. This
document is not an insurance policy and does not amend, alter or extend the
coverage afforded by the listed policy(ies). The insurance afforded by the
listed policy(ies) is subject to all the terms, exclusions and conditions of
such policy(ies). 2 Property Forms Form Number & Form Name PC00910113 QUICK
REFERENCE PROPERTY CHOICE COVERAGE PART PC00010109 PROPERTY CHOICE COVERAGE PART
- DECLARATIONS PC00020113 PROPERTY CHOICE - SCHEDULE OF PREMISES AND COVERAGES
PC26010113 PROPERTY CHOICE - SPECIALIZED PROPERTY INSURANCE COVERAGES PC20230109
GREEN CHOICE - ADDITIONAL COVERAGES PM20520211 FLORIDA CHANGES - GREEN CHOICE -
ADDITIONAL COVERAGES - EXCLUDED PC34311014 NEW YORK CHANGES - FUNGUS, WET ROT
AND DRY ROT PC35311014 NEW YORK - EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
PC20240109 PROPERTY CHOICE - ADDITIONAL COVERAGES - REVISED LIMITS OF INSURANCE
PC20250109 PROPERTY CHOICE BUSINESS INTERRUPTION - ADDITIONAL COVERAGES –
REVISED LIMITS OF INSURANCE PC00900113 PROPERTY CHOICE CONDITIONS AND
DEFINITIONS IH09400115 CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM PC26020113
PROPERTY CHOICE SPECIAL BUSINESS INCOME - ADDITIONAL COVERAGES PC00100113
PROPERTY CHOICE COVERAGE FORM (PROPERTY) PC00200113 PROPERTY CHOICE - SPECIAL
BUSINESS INCOME COVERAGE FORM (BUSINESS INTERRUPTION) PC00300113 LEGAL LIABILITY
- BUILDING COVERAGE FORM PC10100113 PROPERTY CHOICE - COVERED CAUSES OF LOSS AND
EXCLUSIONS FORM PC10200113 CAUSES OF LOSS - EARTHQUAKE PC10240911 EARTHQUAKE
COUNTIES PC10400113 CAUSES OF LOSS - FLOOD PC10830916 CAUSES OF LOSS -
ELECTRONIC VANDALISM PC25060109 EXCLUSION - BUSINESS INCOME (BUSINESS INCOME)
PC27010109 WINDSTORM OR HAIL PERCENTAGE DEDUCTIBLES PC00970109 QUICK REFERENCE
(BUSINESS CRIME) PC00500109 PROPERTY CHOICE COMMON CRIME COVERAGES FORM
(BUSINESS CRIME) PC30100215 GEORGIA CHANGES - CANCELLATION AND NONRENEWAL
PC30210417 MICHIGAN CHANGES - CANCELLATION AND NON-RENEWAL PC31010415 ALABAMA
CHANGES PC31040310 CALIFORNIA CHANGES PC31060412 CONNECTICUT CHANGES PC31090212
FLORIDA CHANGES PC31100313 GEORGIA CHANGES PC31210917 MICHIGAN CHANGES
PC31290807 NEW JERSEY CHANGES PC31310717 NEW YORK CHANGES PC31340408 OHIO
CHANGES PC31370704 PENNSYLVANIA CHANGES PC31430704 UTAH CHANGES PC31450415
VIRGINIA CHANGES PC32300699 NEW YORK CHANGES - REWARDS COVERAGE DELETED
PC40010109 PROTECTIVE SYSTEMS - FIRE



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme182.jpg]
As of January 9, 2018  EBIX INC - SCHEDULE OF INSURANCE Proprietary Information:
Data provided on this page is proprietary between Aon and EBIX Inc.. This
insurance document is furnished to you as a matter of information for your
convenience. It only summarizes the listed policy(ies) and is not intended to
reflect all the terms and conditions or exclusions of such policy(ies).
Moreover, the information contained in this document reflects coverage as of
1/8/2018; except in the case of Pending and Expired policies. In which case,
coverage is shown as of the Effective date or Expiration date respectively. This
document is not an insurance policy and does not amend, alter or extend the
coverage afforded by the listed policy(ies). The insurance afforded by the
listed policy(ies) is subject to all the terms, exclusions and conditions of
such policy(ies). 3 General Liability Forms Form Number & Form Name HC70010605
QUICK REFERENCE COMMERCIAL GENERAL LIABILITY COVERAGE PARTOCCURRENCE HC00100798
COMMERCIAL GENERAL LIABILITY COVERAGE PART- DECLARATIONS CG21160413
EXCLUSION-DESIGNATED PROFESSIONAL SERVICES CG22480413 EXCLUSION-INSURANCE AND
RELATED OPERATIONS HC04360916 ELECTRONIC DATA LIABILITY COVERAGE FOR TECHNOLOGY
COMPANIES HC23700115 CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM HC30060916
DISCRIMINATION - AMENDMENT OF PERSONAL AND ADVERTISING INJURYDEFINITION
HG00010916 COMMERCIAL GENERAL LIABILITY COVERAGE FORM HC70110286 QUICK REFERENCE
EMPLOYEE BENEFITS LIABILITY COVERAGE PART CLAIMS MADE HC00200295 EMPLOYEE
BENEFITS LIABILITY COVERAGE PART- DECLARATIONS (CLAIMS MADE) HC00210799 EMPLOYEE
BENEFITS LIABILITY COVERAGE FORM CG20260413 ADDITIONAL INSURED-DESIGNATED PERSON
OR ORGANIZATION CG24040509 WAIVER OF TRANSFER OF RIGHTS OF RECOVERY AGAINST
OTHERS TO US HC12101185 COMMERCIAL GENERAL LIABILITY SCHEDULE Commercial Auto
Forms Form Number & Form Name HA00040302 QUICK-REFERENCE - COMMERCIAL AUTO
COVERAGE PART HA00250615 COMMERCIAL AUTO COVERAGE DECLARATIONS BUSINESS AUTO
COVERAGE FORM HA00120615 SCHEDULE OF COVERED AUTOS YOU OWN CA00011013 BUSINESS
AUTO COVERAGE FORM HA21020614 SCHEDULE OF UNINSURED AND UNDERINSURED MOTORIST
COVERAGE CA99031013 AUTO MEDICAL PAYMENTS COVERAGE CA21591013 ALABAMA UNINSURED
MOTORISTS COVERAGE CA01091013 GEORGIA CHANGES HA00240614 CHANGES IN HIRED CAR
PHYSICAL DAMAGE - LIMIT OF INS HA99080614 POLLUTION LIABILITY COVERAGE PRIVATE
PASSENGER TYPE AUTOS HA99160312 COMMERCIAL AUTOMOBILE BROAD FORM ENDORSEMENT



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme183.jpg]
As of January 9, 2018  EBIX INC - SCHEDULE OF INSURANCE Proprietary Information:
Data provided on this page is proprietary between Aon and EBIX Inc.. This
insurance document is furnished to you as a matter of information for your
convenience. It only summarizes the listed policy(ies) and is not intended to
reflect all the terms and conditions or exclusions of such policy(ies).
Moreover, the information contained in this document reflects coverage as of
1/8/2018; except in the case of Pending and Expired policies. In which case,
coverage is shown as of the Effective date or Expiration date respectively. This
document is not an insurance policy and does not amend, alter or extend the
coverage afforded by the listed policy(ies). The insurance afforded by the
listed policy(ies) is subject to all the terms, exclusions and conditions of
such policy(ies). 4 II. Workers Compensation Policy Policy Number
Underwriter/A.M. Best Rating Term Description Coverage Description
Limit/Deductible Premium 10 WE AS4395 Twin City Fire Insurance Company - A+
(Multiple Companies of Hartford Affiliates) 12/20/2017 to 12/20/2018 Workers
Compensation & Employers Liability Statutory Workers Compensation 3A – AL, AZ,
CA, CT, FL, GA, IL, IN, IA, KS, LA, MD, MA, MI, MN, NE, NV, NH, NJ, NY, NC, OH,
OR, PA, TX, UT 1) Bodily Injury Limit - Each Accident 2) Bodily Injury by
Disease - Policy Limit 3) Bodily Injury by Disease - Ea Employee Included
$1,000,000 $1,000,000 $1,000,000 $86,877 (Estimated, Subject to Audit) Workers'
Compensation Forms Form Number & Form Name WC000001A INFORMATION PAGE WC990005
SCHEDULE OF OPERATIONS WC000406MN MINNESOTA PREMIUM DISCOUNT ENDORSEMENT
WC000406A PREMIUM DISCOUNT ENDORSEMENT WC000406 PREMIUM DISCOUNT ENDORSEMENT
WC000404 PENDING RATE CHANGE ENDORSEMENT WC000421D CATASTROPHE (OTHER THAN
CERTIFIED ACTS OF TERRORISM) PREMIUM ENDORSEMENT WC000422B TERRORISM RISK
INSURANCE PROGRAM REAUTHORIZATION ACTDISCLOSURE ENDORSEMENT WC000424 AUDIT
NONCOMPLIANCE CHARGE ENDORSEMENT WC020401C ARIZONA ALCOHOL AND DRUG-FREE
WORKPLACE PREMIUM CREDIT ENDORSEMENT WC090403B FLORIDA TERRORISM RISK INSURANCE
PROGRAM REAUTHORIZATION ACT ENDORSEMENT WC090407 FLORIDA NON-COOPERATION WITH
PREMIUM AUDIT ENDORSEMENT WC200303D MASSACHUSETTS NOTICE TO POLICYHOLDER
ENDORSEMENT WC210303A MICHIGAN NOTICE TO POLICYHOLDER ENDORSEMENT WC370401
PENNSYLVANIA AUDIT NONCOMPLIANCE CHARGE ENDORSEMENT WC420304B TEXAS WAIVER OF
OUR RIGHT TO RECOVER FROM OTHERS ENDORSEMENT WC420601 TEXAS NOTICE OF MATERIAL
CHANGE ENDORSEMENT WC990038F EMPLOYERS' LIABILITY STOP GAP WC990300B WORKERS
COMPENSATION BROAD FORM ENDORSEMENT WC990366 EXTENSION OF THE INFO.PAGE-ITEM 1 -
OTHER WORKPLACES WC990368 EXTENSION OF THE INFO.PAGE-ITEM 3.D. - ENDORSEMENTS
WC990367 EXTENSION OF THE INFO.PAGE-ITEM 3.A - STATES COVERED WC090303 FLORIDA
EMPLOYERS LIABILITY COVERAGE ENDORSEMENT WC200405 MASSACHUSETTS PREMIUM DUE DATE
ENDORSEMENT WC990359B AMENDMENT TO WORKERS' COMPENSATION BROAD FORM ENDORSEMENT
- EMPLOYERS' LIABILITY STOP GAP COVERAGE WC990374 MICHIGAN AMENDATORY
ENDORSEMENT WC990394 NOTICE OF CANCELLATION TO CERTIFICATE HOLDER(S) WC990531
NOTICE OF CANCELLATION TO CERTIFICATE HOLDER(S) WC040410 ESTIMATED ANNUAL
PREMIUM ENDORSEMENT - CALIFORNIA



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme184.jpg]
As of January 9, 2018  EBIX INC - SCHEDULE OF INSURANCE Proprietary Information:
Data provided on this page is proprietary between Aon and EBIX Inc.. This
insurance document is furnished to you as a matter of information for your
convenience. It only summarizes the listed policy(ies) and is not intended to
reflect all the terms and conditions or exclusions of such policy(ies).
Moreover, the information contained in this document reflects coverage as of
1/8/2018; except in the case of Pending and Expired policies. In which case,
coverage is shown as of the Effective date or Expiration date respectively. This
document is not an insurance policy and does not amend, alter or extend the
coverage afforded by the listed policy(ies). The insurance afforded by the
listed policy(ies) is subject to all the terms, exclusions and conditions of
such policy(ies). 5 WC430305 UTAH WAIVER OF SUBROGATION ENDORSEMENT WC990299D
CANCELLATION BY US G33360 IMPORTANT NOTICE TO OUR OR POLICYHOLDERS - OR INS
GUARANTY ASSOC. SURCHARGE WC000414 NOTIFICATION OF CHANGE IN OWNERSHIP WC000419
PREMIUM DUE DATE ENDORSEMENT WC000425 EXPERIENCE RATING MODIFICATION FACTOR
REVISION ENDORSEMENT WC020601A ARIZONA CANCELLATION AND NONRENEWAL ENDORSEMENT
WC040301BB POLICY AMENDATORY ENDORSEMENT - CALIFORNIA WC040360B EMPLOYERS
LIABILITY COVERAGE AMENDATORY ENDORSEMENT - CALIFORNIA WC040421 OPTIONAL PREMIUM
INCREASE ENDORSEMENT - CALIFORNIA WC040601A CALIFORNIA CANCELLATION ENDORSEMENT
WC060301 CONNECTICUT APPLICATION OF WORKERS' COMPENSATION INSURANCE ENDORSEMENT
WC060303C CONNECTICUT WORKERS' COMPENSATION FUNDS COVERAGE ENDORSEMENT WC060601
CONNECTICUT NONRENEWAL ENDORSEMENT WC090606 FLORIDA EMPLOYMENT AND WAGE
INFORMATION RELEASE ENDORSEMENT WC090607 FLORIDA WORKERS COMPENSATION INSURANCE
GUARANTY ASSOCIATION SURCHARGE NOTIFICATION ENDORSEMENT WC100601B GEORGIA
CANCELATION, NONRENEWAL AND CHANGE ENDORSEMENT WC120306A ILLINOIS WORKERS'
COMPENSATION AND EMPLOYERS' LIABILITY INSURANCE POLICY EXCLUSION ENDORSEMENT
WC120601E ILLINOIS AMENDATORY ENDORSEMENT WC150401A KANSAS FINAL PREMIUM
ENDORSEMENT WC150601A KANSAS CANCELLATION AND NONRENEWAL ENDORSEMENT WC170303
LOUISIANA DUTY TO DEFEND ENDORSEMENT WC170601G LOUISIANA AMENDATORY ENDORSEMENT
WC170602A LOUISIANA COST CONTAINMENT ACT ENDORSEMENT WC190601F MARYLAND
CANCELLATION AND NONRENEWAL ENDORSEMENT WC200301 APPLICATION OF LIMITS OF
LIABILITY ENDORSEMENT - MASS WC200302A MASSACHUSETTS - ASSESSMENT CHARGE
WC200401 MASSACHUSETTS PENDING PREMIUM CHANGE ENDORSEMENT WC200601A
MASSACHUSETTS CANCELLATION ENDORSEMENT WC210304 MICHIGAN LAW ENDORSEMENT
WC220000A MINNESOTA AMENDATORY ENDORSEMENT WC220601D MINNESOTA CANCELLATION AND
NONRENEWAL ENDORSEMENT WC260601C NEBRASKA CANCELLATION AND NON RENEWAL
ENDORSEMENT WC270601C NEVADA CANCELLATION AND NONRENEWAL ENDORSEMENT WC280402A
NEW HAMPSHIRE MANAGED CARE ENDORSEMENT WC280601 NEW HAMPSHIRE SOLE
REPRESENTATIVE ENDORSEMENT WC280604 NEW HAMPSHIRE AMENDATORY ENDORSEMENT
WC290306B NEW JERSEY PART TWO EMPLOYERS' LIABILITY ENDORSEMENT WC310308 LIMIT OF
LIABILITY ENDORSEMENT WC310319H NEW YORK CONSTRUCTION CLASSIFICATION PREMIUM
ADJUSTMENT PROGRAM EXPLANATORY ENDORSEMENT WC310618 NEW YORK WORKERS
COMPENSATION POLICYHOLDER NOTICE OF RIGHT TO APPEAL WC320301C NORTH CAROLINA
AMENDED COVERAGE ENDORSEMENT



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme185.jpg]
As of January 9, 2018  EBIX INC - SCHEDULE OF INSURANCE Proprietary Information:
Data provided on this page is proprietary between Aon and EBIX Inc.. This
insurance document is furnished to you as a matter of information for your
convenience. It only summarizes the listed policy(ies) and is not intended to
reflect all the terms and conditions or exclusions of such policy(ies).
Moreover, the information contained in this document reflects coverage as of
1/8/2018; except in the case of Pending and Expired policies. In which case,
coverage is shown as of the Effective date or Expiration date respectively. This
document is not an insurance policy and does not amend, alter or extend the
coverage afforded by the listed policy(ies). The insurance afforded by the
listed policy(ies) is subject to all the terms, exclusions and conditions of
such policy(ies). 6 WC360406 OREGON PREMIUM DUE DATE ENDORSEMENT WC360601E
OREGON CANCELLATION ENDORSEMENT WC360604 OREGON AMENDATORY ENDORSEMENT WC370601
SPECIAL PENNSYLVANIA ENDORSEMENT - INSPECTION OF MANUALS WC370602 PENNSYLVANIA
NOTICE WC370603A PENNSYLVANIA ACT 86-1986 ENDORSEMENT WC420301I TEXAS AMENDATORY
ENDORSEMENT WC420407 TEXAS - AUDIT PREMIUM AND RETROSPECTIVE PREMIUM ENDORSEMENT
WC430601 UTAH WORKPLACE SAFETY PROGRAM ENDORSEMENT WC430602 UTAH CANCELLATION
ENDORSEMENT WC990312 IN WITNESS CLAUSE ENDORSEMENT - ARIZONA WC990371 ARIZONA
COUNTERSIGNATURE EXCLUSION ENDORSEMENT 100722 INSURANCE POLICY BILLING
INFORMATION



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme186.jpg]
As of January 9, 2018  EBIX INC - SCHEDULE OF INSURANCE Proprietary Information:
Data provided on this page is proprietary between Aon and EBIX Inc.. This
insurance document is furnished to you as a matter of information for your
convenience. It only summarizes the listed policy(ies) and is not intended to
reflect all the terms and conditions or exclusions of such policy(ies).
Moreover, the information contained in this document reflects coverage as of
1/8/2018; except in the case of Pending and Expired policies. In which case,
coverage is shown as of the Effective date or Expiration date respectively. This
document is not an insurance policy and does not amend, alter or extend the
coverage afforded by the listed policy(ies). The insurance afforded by the
listed policy(ies) is subject to all the terms, exclusions and conditions of
such policy(ies). 7 III. Umbrella Policy Policy Number Underwriter/A.M. Best
Rating Term Description Coverage Description Limit/Deductible Premium 10 RHU
JA1777 Hartford Casualty Insurance Co - A+ 12/20/2017 to 12/20/2018 Umbrella
Liability 1) Each Occurrence 2) Policy Aggregate 3) Retained Limit $25,000,000
$25,000,000 $10,000 $22,143 Umbrella Forms Form Number & Form Name XL70001206
QUICK REFERENCE XL00010107 UMBRELLA LIABILITY POLICY DECLARATIONS IH09850115
DISCLOSURE PURSUANT TO TERRORISM RISK INSURANCE ACT IH99400409 U.S. DEPT OF THE
TREASURY, OFFICE OF FOREIGN ASSETS CONTROL ("OFAC") ADVISORY NOTICE TO
POLICYHOLDERS IH99410409 TRADE OR ECONOMIC SANCTIONS ENDORSEMENT XL00050502
SCHEDULE OF UNDERLYING INSURANCE POLICIES XL00030916 UMBRELLA LIABILITY POLICY
PROVISIONS XL02090215 AMENDMENT OF CONDITIONS - GEORGIA XL21040786 EXCLUSION -
CARE, CUSTODY OR CONTROL OF PERSONALPROPERTY XL21050786 EXCLUSION - CARE,
CUSTODY OR CONTROL OF REAL PROPERTY XL22840914 PROFESSIONAL LIABILITY EXCLUSION
- ELECTRONIC DATA PROCESSING SERVICES AND COMPUTER CONSULTINGOR PROGRAMMING
SERVICES XL22961201 PROFESSIONAL LIABILITY EXCLUSION - COMPUTER FACILITIES
MANAGEMENT SERVICES XL22970914 PROFESSIONAL LIABILITY EXCLUSION - COMPUTER
DATAPROCESSING, PREPARATION OR STORAGE XL22980914 EXCLUSION - INTERNET ACCESS,
APPLICATION, SEARCHOR SERVICE PROVIDERS ERRORS AND OMISSIONS XL22990914
PROFESSIONAL LIABILITY EXCLUSION - COMPUTER SOFTWARE XL23300115 CAP ON LOSSES
FROM CERTIFIED ACTS OF TERRORISM XL23760317 PUBLIC OR LIVERY PASSENGER
CONVEYANCE EXCLUSION XL24011210 FOLLOWING FORM ENDORSEMENT - AUTOMOBILE
LIABILITY



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme187.jpg]
As of January 9, 2018  EBIX INC - SCHEDULE OF INSURANCE Proprietary Information:
Data provided on this page is proprietary between Aon and EBIX Inc.. This
insurance document is furnished to you as a matter of information for your
convenience. It only summarizes the listed policy(ies) and is not intended to
reflect all the terms and conditions or exclusions of such policy(ies).
Moreover, the information contained in this document reflects coverage as of
1/8/2018; except in the case of Pending and Expired policies. In which case,
coverage is shown as of the Effective date or Expiration date respectively. This
document is not an insurance policy and does not amend, alter or extend the
coverage afforded by the listed policy(ies). The insurance afforded by the
listed policy(ies) is subject to all the terms, exclusions and conditions of
such policy(ies). 8 IV. Technology Errors & Omission Policy Policy Number
Underwriter/A.M. Best Rating Term Description Coverage Description
Limit/Deductible Premium 10TE024205115 Hartford Fire Insurance Co. - A+
12/20/2017 to 12/20/2018 Professional Liability/Erros & Omission - Primary 1)
Each Glitch Limit 2) Aggregate Limit 3) First Party Aggregate Limit 4) Retention
– Each Glitch $10,000,000 $10,000,000 $5,000,000 $100,000 $182,592 Endorsements,
Exclusion and Limitation FS00H02600 ADDRESS FOR WRONGFUL ACT OR CLAIM
NOTIFICATION OR CORRESPONDENCE ENDORSEMENT FS00H02700 DISCLOSURE FORM
CLAIMS-MADE POLICY IMPORTANT NOTICE TO POLICYHOLDER FS00H13700 ASBESTOS
EXCLUSION FS00H14100 UNSOLICITED SENDING OF INFORMATION EXCLUSION FS00H32700
MULTIPLE RETROACTIVE DATE ENDORSEMENT - FOR MULTIPLE ENTITIES FS00H32900 PRIOR
ACTS LIMIT RESTRICTION ENDORSEMENT (TWO LIMIT CHANGES) FS00H60400 FIRST PARTY
EXPENSE ENDORSEMENT FS00H99600 POLICY ENDORSEMENT FS00T00200 FAILSAFE TERA
ENTERPRISE LIABILITY DECLARATIONS PAGE FS00T00300 FAILSAFE TERA ENTERPRISE
LIABILITY FS00T00700 FAILSAFE TERA ENTERPRISE LIABILITY CONTENTS FS10H00400
GEORGIA CHANGES HG00H12700 IMPORTANT NOTICE TO POLICYHOLDERS (CYBER LIABILITY
COVERAGE) HG00H12900 U.S. DEPARTMENT OF THE TREASURY, OFFICE OF FOREIGN ASSETS
CONTROL ("OFAC") HG10H00100 NOTICE TO POLICYHOLDERS HR00H09300 PRODUCER
COMPENSATION NOTICE HR10H00102 GEORGIA CANCELLATION AND NONRENEWAL ENDORSEMENT



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme188.jpg]
As of January 9, 2018  EBIX INC - SCHEDULE OF INSURANCE Proprietary Information:
Data provided on this page is proprietary between Aon and EBIX Inc.. This
insurance document is furnished to you as a matter of information for your
convenience. It only summarizes the listed policy(ies) and is not intended to
reflect all the terms and conditions or exclusions of such policy(ies).
Moreover, the information contained in this document reflects coverage as of
1/8/2018; except in the case of Pending and Expired policies. In which case,
coverage is shown as of the Effective date or Expiration date respectively. This
document is not an insurance policy and does not amend, alter or extend the
coverage afforded by the listed policy(ies). The insurance afforded by the
listed policy(ies) is subject to all the terms, exclusions and conditions of
such policy(ies). 9 V. Foreign Package Policy Policy Number Underwriter/A.M.
Best Rating Term Description Coverage Description Limit/Deductible Premium
PHFD38398775 005 ACE American Insurance Company - A++ 7/1/2017 to 7/1/2018
Foreign Package Liability 1) Each Occurrence Limit 2) Products-Completed
Operations Agg. 3) Personal & Advertising Injury 4) Damage To Rented premises 5)
Medical Expense 6) Contingent Automobile Liability 7) Medical Assistance
Services 8) Employers Liability – Bodily Injury by Accident, Each Employee &
Policy Limit 9) Foreign Voluntary Workers Comp 10) AD&D - Each Claim 11) AD&D –
Aggregate 12) Foreign Commercial Property Limit $1,000,000 $2,000,000 $1,000,000
$1,000,000 $25,000 $1,000,000 $1,000,000 $1,000,000 Included $50,000 $1,500,000
$250,000 $2,500 Foreign Package Forms IT7001 (08-2010) General Declarations
IT7003 (04-2015) Liability Coverages Declarations IT1X70 (04-2015) Employers
Responsibility Coverage Declarations IT7009 (11-2010) Accidental Death and
Dismemberment and Medical Expense Declarations IT7006 (12-2011) Corporate Kidnap
and Extortion Declarations IT7012 (12-2011) International Advantage Commercial
Property Coverage Form Declarations IT7029 (04-2010) Common Policy Conditions
(Effective 4/12/2010) IT7025 (07-2014) Commercial General Liability Coverage
Form IT7026 (11-2012) Employee Benefits Liability Coverage Form Endorsement
IT7027 (08-2013) Contingent Auto Liability Coverage Form IT1084 (09-2008)
Employers Responsibility Coverages with Executive Assistance® IT7033 (05-2011)
Accidental Death and Dismemberment and Medical Expense Coverage Form IT7037
(07-2012) Corporate Kidnap and Extortion Coverage Form IT7032 (10-2012)
International Advantage Commercial Property Coverage Form IT7101 (09-2011) Broad
Named Insured IT7325 (05-2012) The ACE GPSSM Global Program Solutions
Endorsement (Non-Admitted Included), LD-34280 (10-11) LD-34280 (10/11) ACE GPSSM
Global Program Solutions Endorsement (Non-Admitted Included) IT7955 (03-2014)
Minimum Earned Premium Endorsement IT7133 (02-2011) Additional Insured - By
Contract IT7200 (12-2011) Additional Insured - Vendors IT7755 (08-2010)
Exclusion - Financial Services IT7767 (08-2010) Exclusion - Insurance and
Related Operations IT7793 (08-2010) Exclusion - Professional Liability -
Computer Data Processing



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme189.jpg]
As of January 9, 2018  EBIX INC - SCHEDULE OF INSURANCE Proprietary Information:
Data provided on this page is proprietary between Aon and EBIX Inc.. This
insurance document is furnished to you as a matter of information for your
convenience. It only summarizes the listed policy(ies) and is not intended to
reflect all the terms and conditions or exclusions of such policy(ies).
Moreover, the information contained in this document reflects coverage as of
1/8/2018; except in the case of Pending and Expired policies. In which case,
coverage is shown as of the Effective date or Expiration date respectively. This
document is not an insurance policy and does not amend, alter or extend the
coverage afforded by the listed policy(ies). The insurance afforded by the
listed policy(ies) is subject to all the terms, exclusions and conditions of
such policy(ies). 10 IT7794 (08-2010) Exclusion - Professional Liability -
Computer Software IT7828 (08-2010) Exclusion - War or Terrorism IT7377a
(04-2016) Limited Electronic Data Loss Coverage - Access, Collection, Release,
Disclosure, Limited Bodily Injury and Property Damage Separate Occurrence and
Aggregate Limit IT7467 (05-2011) Pollution Exclusion - Named Peril, Time Element
Exception Broad Form IT7460 (09-2011) Waiver of Transfer of Rights of Recovery
Against Others To Us IT7134 (02-2011) Additional Insured - Contingent Auto,
Required by Written Contract IT7504 (03-2007) Auto Medical Payments Coverage
IT7829 (03-2007) Exclusion - War or Terrorism IT7508 (12-2011) Fellow Employee
Coverage IT7510 (11-2012) Hired Auto Physical Damage Coverage Endorsement IT7513
(03-2007) Waiver of Transfer of Rights of Recovery Against Other To Us IT1490
(11-2004) Amendment - Voluntary Compensation Coverage Endorsement IT1228b
(12-2015-1) War Coverage IT7542b (01-2015) Cap on Losses From Certified Acts of
Terrorism, Kidnap and Extortion Coverage IT7578 (12-2010) Cargo Coverage IT7581
(12-2010) Earth Movement, Flood and Named Windstorm Exclusion IT7585 (02-2015)
Electronic Data Exclusion (Named Perils Exception)



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme190.jpg]
As of January 9, 2018  EBIX INC - SCHEDULE OF INSURANCE Proprietary Information:
Data provided on this page is proprietary between Aon and EBIX Inc.. This
insurance document is furnished to you as a matter of information for your
convenience. It only summarizes the listed policy(ies) and is not intended to
reflect all the terms and conditions or exclusions of such policy(ies).
Moreover, the information contained in this document reflects coverage as of
1/8/2018; except in the case of Pending and Expired policies. In which case,
coverage is shown as of the Effective date or Expiration date respectively. This
document is not an insurance policy and does not amend, alter or extend the
coverage afforded by the listed policy(ies). The insurance afforded by the
listed policy(ies) is subject to all the terms, exclusions and conditions of
such policy(ies). 11 VI. Special Risk Policy Policy Number Underwriter/A.M. Best
Rating Term Description Coverage Description Limit/Deductible Premium
UKA3004305.17 Great American Insurance Co. - A+ 7/1/2017 to 7/1/2018 Executive
Risk - Primary 1) Ransom Limit - per Insured Event 2) Transit Limit - per
Insured Event 3) Legal Liability 4) Control Risks Fees and Expenses 5) Personal
Accident - Per Person 6) Personal Accident -- Per Insured Event See policy for
additional coverages $5,000,000 $5,000,000 $5,000,000 Unlimited $250,000
$1,250,000 $7,484 Policy Forms & Extensions GAIC Corporate Protection Insurance
Policy plus Amendatory Endorsement (1) E125.3 Expatriate Security Evacuation
Endorsement, (2) E20.1 Threat Response Endorsement, (3) E70.3 Disappearance
Investigation and Expense Endorsement, (4) E92.2 Child Abduction Endorsement,
(5) E100.3 Express Kidnap Endorsement, (6) E110.4 Travel Security Evacuation
Endorsement, (7) E35.4 Alternate Loss of Earnings Endorsement, (8) E105.2
Hostage Crisis Endorsement, (9) E221.3 Notice of Terrorism Insurance Coverage,
(10) E222.1 Broad Form Assured Endorsement, (11) E223.1 Insured Amendatory
Endorsement - Consolidation/Merger, (12) E293.3 Hijack Amendatory Endorsement,
(13) E259.1 Georgia Changes, (14) E130.3 GAIC Amendatory Endorsement, (15)
E208.1 In Witness Clause Endorsement



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme191.jpg]
As of January 9, 2018  EBIX INC - SCHEDULE OF INSURANCE Proprietary Information:
Data provided on this page is proprietary between Aon and EBIX Inc.. This
insurance document is furnished to you as a matter of information for your
convenience. It only summarizes the listed policy(ies) and is not intended to
reflect all the terms and conditions or exclusions of such policy(ies).
Moreover, the information contained in this document reflects coverage as of
1/8/2018; except in the case of Pending and Expired policies. In which case,
coverage is shown as of the Effective date or Expiration date respectively. This
document is not an insurance policy and does not amend, alter or extend the
coverage afforded by the listed policy(ies). The insurance afforded by the
listed policy(ies) is subject to all the terms, exclusions and conditions of
such policy(ies). 12 VII. ERISA Fidelity Bond Policy Number Underwriter/A.M.
Best Rating Term Description Coverage Description Limit/Deductible Premium
13BDDHG4408 Hartford Fire Insurance Co. - A+ 7/10/2015 to 7/10/2018 ERISA Bond
1) ERISA Employee Dishonesty $500,000 $365



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme192.jpg]
As of January 9, 2018  EBIX INC - SCHEDULE OF INSURANCE Proprietary Information:
Data provided on this page is proprietary between Aon and EBIX Inc.. This
insurance document is furnished to you as a matter of information for your
convenience. It only summarizes the listed policy(ies) and is not intended to
reflect all the terms and conditions or exclusions of such policy(ies).
Moreover, the information contained in this document reflects coverage as of
1/8/2018; except in the case of Pending and Expired policies. In which case,
coverage is shown as of the Effective date or Expiration date respectively. This
document is not an insurance policy and does not amend, alter or extend the
coverage afforded by the listed policy(ies). The insurance afforded by the
listed policy(ies) is subject to all the terms, exclusions and conditions of
such policy(ies). 13 VIII. Management Liability Program (Multiple Policies)
Ebix Aon Financial Services Group Insurance Placements D&O Policy Period Insurer
Policy Number Limit Retention/Underlying Premium 09/08/2017 ‐‐ 09/08/2018
XL Specialty Insurance Company ELU 151812‐17 $10,000,000 $500,000 $350,000
09/08/2017 ‐‐ 09/08/2018 Freedom Speciality Insurance Company XMF 1702432
$5,000,000 $10,000,000 $60,000 09/08/2017 ‐‐ 09/08/2018
North American Specialty Company DOE 2001041 01 $10,000,000 $15,000,000 $85,000
09/08/2017 ‐‐ 09/08/2018 Endurance American Insurance Company DOX 10005509703
$10,000,000 $25,000,000 $64,000 09/08/2017 ‐‐ 09/08/2018
Starr Indemnity and Liability 1000059779171 $10,000,000 $35,000,000 $55,000
09/08/2017 ‐‐ 09/08/2018 ACE American Insurance Company DOX G23687938 004
$10,000,000 $45,000,000 $45,000 Employment Practices Liability
12/09/2017 ‐‐ 12/09/2018 Federal Insurance Company 8250‐7893 $5,000,000 $250,000
$65,000 Fidelity Bond 10/08/2017 ‐‐ 10/08/2018 Beazley Insurance Company, Inc. 
V1CCC2170201 $10,000,000 $50,000 $27,733



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme193.jpg]
Annex VII 96338393_5 Annex VII (to Amendment No. 6 to Credit Agreement) See
attached.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme194.jpg]
Annex VII 96338393_5 Schedule 8.1 Existing Indebtedness None.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme195.jpg]
Annex VIII 96338393_5 Annex VIII (to Amendment No. 6 to Credit Agreement) See
attached.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme196.jpg]
Annex VIII 96338393_5 Schedule 8.2 Existing Liens Debtor Name Secured Party
Jurisdiction File Number/ File Date Description Amendments and Continuations
Ebix, Inc. U.S. Bank Equipment Finance, a Division of U.S. Bank National
Association Delaware Secretary of State 20132611078 07/08/2013 Specified copy
equipment None Ebix, Inc. Hewitt Packard California Secretary of State MicroSoft
SPA Licenses None Ebix, Inc. Everbank Commercial Finance, Inc. Delaware
Secretary of State 20172093257 03/30/2017 Specified equipment leased or
otherwise financed pursuant to an agreement with Sharp Electronic Corporation
None



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme197.jpg]
Annex IX 96338393_5 Annex IX (to Amendment No. 6 to Credit Agreement) See
attached.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme198.jpg]
Annex IX 96338393_5 Schedule 8.4 Burdensome Agreements None.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme199.jpg]
Annex X 96338393_5 Annex X (to Amendment No. 6 to Credit Agreement) See
attached.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme200.jpg]
Annex X 96338393_5 Schedule 8.5 Existing Investments 1. Investments in entities
as indicated on Schedule 6.2 2. Subordinated Promissory Note, dated June 6,
2014, executed by Ebix, Inc. in favor of Ebix Asia Holdings, Inc. 3. Wdev –
Effective November 1, 2016, Ebix Latin America Technologia e Consultoria LTDA
acquired 100% of the outstanding ownership interests in Wdev Solucoes em
Technologia SA. Current investment amount approximately $10.5 million. 4. Wall
Street – Effective October 2017, Ebix Software India Private Limited acquired
the inward remittance business of Wall Street Finance Limited and the equity
interests of Goldman Securities Private Limited. Investment amount approximately
$7.3 million. 5. Hope Health – Ebix, Inc. acquired the assets of Hope Health.
Investment amount approximately $1.72 million. 6. You First – Effective October
2017, Ebix FinCorp Exchange PTE Limited acquired the money transfer services of
YouFirst Private Limited, an entity that has since changed its name to Ebix
Money Express Private Limited. Investment amount approximately $9 million.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme201.jpg]
Annex XI 96338393_5 Annex XI (to Amendment No. 6 to Credit Agreement) See
attached.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme202.jpg]
Annex XI 96338393_5 Exhibit 7.1(c) FORM OF COMPLIANCE CERTIFICATE Financial
Statement Date: __________, 201__ To: Regions Bank, as Administrative Agent Re:
Credit Agreement dated as of August 5, 2014 (as amended, restated, supplemented,
increased, extended or otherwise modified from time to time, the “Credit
Agreement”) by and among Ebix, Inc., a Delaware corporation (the “Borrower”),
certain Subsidiaries of the Borrower from time to time party thereto as
Guarantors, the Lenders from time to time party thereto and Regions Bank, as
Administrative Agent and Collateral Agent. Capitalized terms used but not
otherwise defined herein have the meanings provided in the Credit Agreement.
Ladies and Gentlemen: The undersigned hereby certifies as of the date hereof
that [he/she] is the ____________ of the Borrower, and that, in [his/her]
capacity as such and not in [his/her] individual capacity, [he/she] is
authorized to execute and deliver this certificate (including the schedules
attached hereto and made a party hereof, this “Compliance Certificate”) to the
Administrative Agent on behalf of the Borrower and that: [Use following
paragraph 1 for Fiscal Year-end financial statements:] [1. Attached hereto as
Schedule 1 are the year-end audited consolidated financial statements required
by Section 7.1(b) of the Credit Agreement for the Fiscal Year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant of recognized national standing required
by such section. Such financial statements fairly present, in all material
respects, the financial condition of the Borrower and its Subsidiaries as of the
date indicated and the results of their operations and their cash flows for the
period indicated.] [Use following paragraph 1 for Fiscal Quarter-end financial
statements:] [1. Attached hereto as Schedule 1 are the unaudited consolidated
financial statements required by Section 7.1(a) of the Credit Agreement for the
Fiscal Quarter of the Borrower ended as of the above date. Such financial
statements fairly present, in all material respects, the financial condition of
the Borrower and its Subsidiaries as of the date indicated and the results of
their operations and their cash flows for the period indicated, subject to
changes resulting from audit and normal year-end adjustments.] 2. The
undersigned has reviewed and is familiar with the terms of the Credit Agreement
and has made, or has caused to be made, a detailed review of the transactions
and financial condition of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements. 3. A review of
the activities of the Borrower and its Subsidiaries during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether a Default or Event of Default exists, and [select one:] [to
the knowledge of the undersigned during such fiscal period, no Default or Event
of Default



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme203.jpg]
Annex XI 96338393_5 exists as of the date hereof.] [or:] [the following is a
list of each Default or Event of Default, the nature and extent thereof and
proposed actions with respect thereto:] 4. The financial covenant analyses and
calculations for the periods identified therein of the Consolidated Net Leverage
Ratio and Consolidated Fixed Charge Coverage Ratio (including the calculation of
Consolidated EBITDA and Consolidated Fixed Charges) are set forth on Schedule 2
attached hereto. In the event of any conflict between the formulas used for such
analyses and calculations provided in the attached Schedule 2 and the formulas
provided in the Credit Agreement, the Credit Agreement shall govern. 5. Since
the date of the last Compliance Certificate there [has/has not] been any change
in GAAP or in the consistent application thereof that would affect the
computation of any financial covenant or requirement set forth in any Credit
Document. 6. Set forth on Schedule 3 is a summary of (a) all applications by any
Credit Party for Owned Intellectual Property made since the date of the prior
Compliance Certificate (or, in the case of the first such Compliance
Certificate, the Closing Date), (b) all issuances of registrations or letters on
existing applications by any Credit Party for any Owned Intellectual Property
received since the date of the prior Compliance Certificate (or, in the case of
the first such Compliance Certificate, the Closing Date) and (c) all agreements
in respect of Licensed Intellectual Property (other than Off-the-Shelf Software)
entered into by any Credit Party since the date of the prior Compliance
Certificate (or, in the case of the first such Compliance Certificate, the
Closing Date). 7. The covenant analysis and calculations evidencing the Credit
Parties’ compliance with each of Sections 8.1(c), 8.2(f), 8.3(c), 8.5(c)(ii),
8.5(r) and 8.9(e) of the Credit Agreement are set forth on Schedule 4 attached
hereto. In the event of any conflict between the formulas used for such analyses
and calculations provided in the attached Schedule 4 and the formulas provided
in the Credit Agreement, the Credit Agreement shall govern. IN WITNESS WHEREOF,
the undersigned has executed this Compliance Certificate as of __________,
201__. EBIX, INC. By: Name: Title:



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme204.jpg]
Annex XI 96338393_5 Schedule 1 to Compliance Certificate For the Fiscal
[Quarter] [Year] ending __________ ___, 201__. Financial Statements (see
attached)



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme205.jpg]
Annex XI 96338393_5 Schedule 2 to Compliance Certificate For the Fiscal
[Quarter] [Year] ending __________ ___, 201__. Financial Covenant Calculations
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement. In the event of any conflict between the formulas
used for such analyses and calculations provided in this Schedule 2 and the
formulas provided in the Credit Agreement, the Credit Agreement shall govern.
Consolidated EBITDA Consolidated Net Income $________ + (a) Consolidated
Interest Charges $________ + (b) provision for federal, state, local and foreign
income taxes payable by the Borrower and its Subsidiaries (net of tax refunds
actually received $________ + (c) all amounts attributable to depreciation and
amortization expense $________ + (d) other non-cash charges or expenses
(excluding any such non- cash item to the extent it represents an accrual or
reserve for potential cash items in any future period or amortization of a
prepaid cash item that was paid in a prior period) including non- cash
compensation expense in respect of stock option and other equity compensation
plans $________ + (e) the amount of run-rate costs savings, operating expense
reductions, other operating improvements and synergies relating to any
Investment, Acquisition, Disposition or incurrence or repayment of Indebtedness
(each a “Specified Transaction”) determined in good faith by the Borrower to be
reasonably anticipated to be realized and for which a plan for realization shall
have been established within 12 months following any such Specified Transaction,
net of the amount of actual benefits realized during such period from such
actions, provided that amounts added back pursuant to this clause (e), when
aggregated with amounts added back pursuant to clause (h) below, shall not
exceed 20% of Consolidated EBITDA for such period (calculated prior to giving
effect to any addbacks pursuant to any of clauses (e), (f) or (h)) $________ +
(f) reasonable and documented out-of-pocket fees and expenses incurred in
connection with (i) the negotiation, documentation and syndication of the
Agreement, any amendments, restatements, supplements or other modifications
thereto and the transactions contemplated hereby or thereby and (ii) the
consummation of any Permitted Acquisition, in each case to the extent not
capitalized, provided that amounts added back pursuant to this clause (f) shall
not exceed 5% of Consolidated EBITDA for such period (calculated prior to giving
effect to any $________



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme206.jpg]
Annex XI 96338393_5 addbacks pursuant to any of clauses (e), (f) or (h)) + (g)
to the extent covered by insurance and actually reimbursed or otherwise paid,
the amount of proceeds of liability or casualty events and the amount of
proceeds of business interruption events $________ + (h) the amount of cash
expenses, charges or reserves incurred in implementing costs savings, operating
expense reductions, other operating improvements and synergies in connection
with Specified Transactions during such period, provided that amounts added back
pursuant to this clause (h), when aggregated with amounts added back pursuant to
clause (e) above, shall not exceed 20% of Consolidated EBITDA for such period
(calculated prior to giving effect to any addbacks pursuant to any of clauses
(e), (f) or (h) $________ = Consolidated EBITDA $________ Consolidated Fixed
Charges Cash portion of Consolidated Interest Charges $________ + Originally
scheduled principal payments of Indebtedness (including payments on account of
Capital Leases) $________ + the amount of Permitted Restricted Payments in
excess of $10,000,000 made in cash during such period = Consolidated Fixed
Charges $________ Consolidated Net Leverage Ratio A. Consolidated Funded
Indebtedness: $ B. 100% of the unencumbered and unrestricted cash in excess of
$5,000,000 of the Borrower and its Subsidiaries held in the United States or
Canada: $ C. 60% of all other unencumbered and unrestricted cash of the Borrower
and its Subsidiaries (but not to exceed $50,000,000): $ D. Line A minus Line B
minus Line C: $ E Consolidated EBITDA: $ F. Consolidated Net Leverage Ratio
(Line D ÷ Line E): to 1.00



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme207.jpg]
Annex XI 96338393_5 Consolidated Fixed Charge Coverage Ratio A. Consolidated
EBITDA: $ B. Consolidated Capital Expenditures: $ C. Taxes paid in cash: $ D.
Line A minus Line B minus Line C: $ E. Consolidated Fixed Charges: $ F.
Consolidated Fixed Charge Coverage Ratio (Line D ÷ Line E): to 1.00



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme208.jpg]
Annex XI 96338393_5 Schedule 3 to Compliance Certificate Intellectual Property
1. All applications by any Credit Party for Owned Intellectual Property: 2. All
issuances of registrations or letters on existing applications by any Credit
Party for any Owned Intellectual Property received: All agreements in respect of
Licensed Intellectual Property (other than Off-The-Shelf Software) entered into
by any Credit Party



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme209.jpg]
Annex XI 96338393_5 Schedule 4 to Compliance Certificate For the Fiscal Quarter
ending __________ ___, 201__ Covenant Calculations Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit
Agreement. In the event of any conflict between the formulas used for such
analyses and calculations provided in this Schedule 4 and the formulas provided
in the Credit Agreement, the Credit Agreement shall govern. Section 8.1(c) of
the Credit Agreement A. Aggregate principal amount of Indebtedness with respect
to Capital Leases (including any such Indebtedness acquired in connection with a
Permitted Acquisition): $ ___ B. Aggregate principal amount of Indebtedness with
respect to purchase money Indebtedness (including any such Indebtedness acquired
in connection with a Permitted Acquisition): $_________ C. Line A plus Line B: $
___ D. Maximum Permitted: $30,000,000 In compliance? Yes/No Section 8.2(f) of
the Credit Agreement A. Aggregate principal amount outstanding of Liens not
otherwise permitted under the Credit Agreement on assets other than the
Collateral securing Indebtedness or other obligations: $ ___ B. Maximum
Permitted: $15,000,000 In compliance? Yes/No Section 8.3(c) of the Credit
Agreement – Permitted Restricted Payment Limit A. Aggregate amount of Restricted
Payments made during the current Fiscal Year through the end of the period
covered by this Compliance Certificate pursuant to Section 8.3(c) of the Credit
Agreement: $ ___ B. The portion of the amount of Restricted Payments described
in Line A made when the Consolidated Net $ ___



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme210.jpg]
Annex XI 96338393_5 Leverage Ratio, determined on a pro forma basis (as provided
in Section 1.3 of the Credit Agreement) as of the date of such Restricted
Payment, was less than 2.50 to 1.00: C. Line A minus Line B: $ ___ D. Maximum
permitted in Line C in any Fiscal Year: $50,000,0001 In compliance? Yes/No
Section 8.5(c)(ii) of the Credit Agreement – Permitted Non-Credit Party
Investments A. Aggregate outstanding amount of all loans by a Credit Party to a
Non-Guarantor Subsidiary: $ ___ B. Aggregate outstanding amount of all other
Investments by any Credit Party to any Non-Guarantor Subsidiary: $_________ C.
Maximum Permitted for Line A: $50,000,000 D. Maximum Permitted for Line B:
$25,000,000 In compliance? Yes/No Section 8.5(r) of the Credit Agreement A.
Aggregate outstanding amount (on a cost basis) of other Investments not listed
in clauses (a) through (q) of Section 8.5 of the Credit Agreement and not
otherwise prohibited by the Credit Agreement: $ ___ B. Maximum permitted:
$15,000,000 In compliance? Yes/No Section 8.9(e) of the Credit Agreement A.
Aggregate fair market value of all assets Disposed of (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold and such transaction is not otherwise prohibited by Section 8.8 of the
Credit Agreement) in Dispositions of assets that are are not permitted by any
clause of Section 8.9 of the Credit Agreement other than clause (e) thereof
during the current Fiscal Year: $ ___ 1 With no carryover to any subsequent
Fiscal Year of any portion of such amount not utilized by the Borrower in any
Fiscal Year.



--------------------------------------------------------------------------------



 
[ebixexh1015creditamendme211.jpg]
Annex XI 96338393_5 B. Maximum permitted in any Fiscal Year: $4,000,000 In
compliance? Yes/No



--------------------------------------------------------------------------------



 